Exhibit 10.1

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
September 17, 2012

 

MICHAELS STORES, INC.
As Lead Borrower
for

 

THE BORROWERS PARTY HERETO

 

THE FACILITY GUARANTORS PARTY HERETO

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
As Administrative Agent and Collateral Agent

 

JPMORGAN CHASE BANK, N.A.
GOLDMAN SACHS BANK USA
As Co-Syndication Agents

 

BARCLAYS BANK PLC
DEUTSCHE BANK SECURITIES INC.
BANK OF AMERICA, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
MORGAN STANLEY SENIOR FUNDING, INC.
As Co-Documentation Agents

 

THE LENDERS PARTY HERETO

 

WELLS FARGO CAPITAL FINANCE, LLC
J.P. MORGAN SECURITIES LLC
As Joint Lead Arrangers

 

WELLS FARGO CAPITAL FINANCE, LLC
J.P. MORGAN SECURITIES LLC
As Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

2

 

 

 

 

SECTION 1.01

Definitions

 

2

SECTION 1.02

Terms Generally

 

57

SECTION 1.03

Accounting Terms

 

59

SECTION 1.04

Rounding

 

60

SECTION 1.05

Times of Day

 

60

SECTION 1.06

Letter of Credit Amounts

 

60

SECTION 1.07

Certifications

 

60

SECTION 1.08

Currency Equivalents Generally

 

61

SECTION 1.09

Change of Currency

 

61

 

 

 

 

ARTICLE II Amount and Terms of Credit

 

61

 

 

 

 

SECTION 2.01

Commitment of the Lenders

 

61

SECTION 2.02

Increase in Total Commitments

 

62

SECTION 2.03

Reserves; Changes to Reserves

 

64

SECTION 2.04

Making of Revolving Credit Loans

 

64

SECTION 2.05

Overadvances

 

66

SECTION 2.06

Swingline Loans

 

66

SECTION 2.07

Notes

 

67

SECTION 2.08

Interest on Revolving Credit Loans

 

67

SECTION 2.09

Conversion and Continuation of Revolving Credit Loans

 

68

SECTION 2.10

Alternate Rate of Interest for Revolving Credit Loans

 

69

SECTION 2.11

Change in Legality

 

69

SECTION 2.12

Default Interest

 

70

SECTION 2.13

Letters of Credit

 

70

SECTION 2.14

Increased Costs

 

78

SECTION 2.15

Termination or Reduction of Commitments

 

80

SECTION 2.16

Optional Prepayment of Revolving Credit Loans; Reimbursement of Lenders

 

80

SECTION 2.17

Mandatory Prepayment; Commitment Termination; Cash Collateral

 

82

SECTION 2.18

Cash Management

 

83

SECTION 2.19

Fees

 

87

SECTION 2.20

Maintenance of Loan Account; Statements of Account

 

89

SECTION 2.21

Payments; Sharing of Setoff

 

89

SECTION 2.22

Settlement Amongst Lenders

 

90

SECTION 2.23

Taxes

 

91

SECTION 2.24

Mitigation Obligations; Replacement of Lenders

 

94

SECTION 2.25

Designation of Lead Borrower as Borrowers’ Agent

 

95

SECTION 2.26

Provisions Applicable to Canadian Loan Parties

 

96

SECTION 2.27

Extensions of Loans

 

97

 

 

 

 

ARTICLE III Representations and Warranties

 

100

 

 

 

 

SECTION 3.01

Existence, Qualification and Power; Compliance with Laws

 

100

SECTION 3.02

Authorization; No Contravention

 

100

SECTION 3.03

Governmental Authorization; Other Consents

 

101

 

--------------------------------------------------------------------------------


 

SECTION 3.04

Binding Effect

 

101

SECTION 3.05

Financial Statements; No Material Adverse Effect

 

101

SECTION 3.06

Litigation

 

102

SECTION 3.07

No Default

 

102

SECTION 3.08

Ownership of Property; Liens

 

102

SECTION 3.09

Environmental Compliance

 

103

SECTION 3.10

Taxes

 

104

SECTION 3.11

ERISA; Plan Compliance

 

104

SECTION 3.12

Subsidiaries; Equity Interests

 

105

SECTION 3.13

Margin Regulations; Investment Company Act

 

105

SECTION 3.14

Disclosure

 

105

SECTION 3.15

Intellectual Property; Licenses, Etc.

 

106

SECTION 3.16

Solvency

 

106

SECTION 3.17

Subordination of Junior Financing

 

106

SECTION 3.18

Labor Matters

 

106

SECTION 3.19

Compliance with Laws and Agreements

 

107

SECTION 3.20

Security Documents

 

107

SECTION 3.21

Insurance

 

108

 

 

 

 

ARTICLE IV Conditions

 

108

 

 

 

 

SECTION 4.01

Conditions of Initial Credit Extension

 

108

SECTION 4.02

Conditions Precedent to Each Revolving Credit Loan and Each Letter of Credit

 

111

 

 

 

 

ARTICLE V Affirmative Covenants

 

112

 

 

 

 

SECTION 5.01

Financial Statements

 

112

SECTION 5.02

Certificates; Other Information

 

114

SECTION 5.03

Notices

 

116

SECTION 5.04

Payment of Taxes, Etc.

 

117

SECTION 5.05

Preservation of Existence, Etc.

 

117

SECTION 5.06

Maintenance of Properties

 

118

SECTION 5.07

Maintenance of Insurance

 

118

SECTION 5.08

Compliance with Laws

 

119

SECTION 5.09

Books and Records

 

119

SECTION 5.10

Inspection Rights

 

119

SECTION 5.11

Covenant to Become a Loan Party and Give Security

 

120

SECTION 5.12

Compliance with Environmental Laws

 

123

SECTION 5.13

Further Assurances and Post-Closing Conditions

 

123

SECTION 5.14

Designation of Subsidiaries

 

123

SECTION 5.15

Information Regarding Collateral

 

124

SECTION 5.16

Physical Inventories

 

124

SECTION 5.17

Use of Proceeds of Credit Extensions

 

124

SECTION 5.18

Proceeds from Surplus Cash Deposits

 

124

SECTION 5.19

Excess Collections, Canadian Investments, Etc.

 

125

SECTION 5.20

Pension Plans

 

125

SECTION 5.21

Corporate Separateness

 

125

SECTION 5.22

Holdco

 

125

 

--------------------------------------------------------------------------------


 

SECTION 5.23

Compliance with Terms of Leaseholds

 

125

SECTION 5.24

Financial Covenant

 

126

 

 

 

 

ARTICLE VI Negative Covenants

 

126

 

 

 

 

SECTION 6.01

Liens

 

126

SECTION 6.02

Investments

 

130

SECTION 6.03

Indebtedness

 

133

SECTION 6.04

Fundamental Changes

 

136

SECTION 6.05

Dispositions

 

137

SECTION 6.06

Restricted Payments

 

140

SECTION 6.07

Change in Nature of Business

 

143

SECTION 6.08

Transactions with Affiliates

 

143

SECTION 6.09

Burdensome Agreements

 

144

SECTION 6.10

Accounting Changes

 

145

SECTION 6.11

Prepayments, Etc., of Indebtedness

 

145

SECTION 6.12

Equity Interests of the Lead Borrower and Restricted Subsidiaries

 

146

SECTION 6.13

Amendment of Material Documents

 

146

SECTION 6.14

Designated Account

 

146

 

 

 

 

ARTICLE VII Events of Default

 

147

 

 

 

 

SECTION 7.01

Events of Default

 

147

SECTION 7.02

Remedies Upon Event of Default

 

151

SECTION 7.03

Exclusion of Immaterial Subsidiaries

 

151

SECTION 7.04

Application of Proceeds

 

152

 

 

 

 

ARTICLE VIII The Administrative Agent

 

153

 

 

 

 

SECTION 8.01

Appointment of Administrative Agent

 

153

SECTION 8.02

Appointment of Collateral Agent

 

153

SECTION 8.03

Solidary Interests/Quebec Liens (Hypothecs)

 

154

SECTION 8.04

Sharing of Excess Payments

 

155

SECTION 8.05

Agreement of Applicable Lenders

 

155

SECTION 8.06

Liability of Agents

 

155

SECTION 8.07

Notice of Default

 

157

SECTION 8.08

Credit Decisions

 

157

SECTION 8.09

Reimbursement and Indemnification

 

157

SECTION 8.10

Rights of Agents

 

158

SECTION 8.11

Notice of Transfer

 

158

SECTION 8.12

Successor Agents

 

158

SECTION 8.13

Relation Among the Lenders

 

159

SECTION 8.14

Reports and Financial Statements

 

159

SECTION 8.15

Agency for Perfection

 

160

SECTION 8.16

Delinquent Lender; Deteriorating Lender

 

160

SECTION 8.17

Collateral and Guaranty Matters

 

164

SECTION 8.18

Co-Syndication Agents, Co-Documentation Agents, and Arrangers

 

165

 

 

 

 

ARTICLE IX Miscellaneous

 

165

 

 

 

 

SECTION 9.01

Amendments, Etc.

 

165

 

--------------------------------------------------------------------------------


 

SECTION 9.02

Notices and Other Communications; Facsimile Copies

 

168

SECTION 9.03

No Waiver; Cumulative Remedies

 

169

SECTION 9.04

Attorney Costs and Expenses

 

170

SECTION 9.05

Indemnification by the Lead Borrower

 

170

SECTION 9.06

Payments Set Aside

 

172

SECTION 9.07

Successors and Assigns

 

172

SECTION 9.08

Confidentiality

 

176

SECTION 9.09

Setoff

 

177

SECTION 9.10

Interest Rate Limitation

 

177

SECTION 9.11

Counterparts

 

177

SECTION 9.12

Integration

 

178

SECTION 9.13

Severability

 

178

SECTION 9.14

GOVERNING LAW

 

178

SECTION 9.15

WAIVER OF RIGHT TO TRIAL BY JURY

 

179

SECTION 9.16

Binding Effect

 

179

SECTION 9.17

Judgment Currency

 

179

SECTION 9.18

Lender Action

 

180

SECTION 9.19

PATRIOT ACT, ETC.; PROCEEDS OF CRIME ACT

 

180

SECTION 9.20

No Advisory or Fiduciary Responsibility

 

180

SECTION 9.21

Foreign Asset Control Regulations

 

181

SECTION 9.22

Survival

 

181

SECTION 9.23

Press Releases and Related Matters

 

182

SECTION 9.24

Additional Waivers

 

182

SECTION 9.25

Intercreditor Agreement

 

184

SECTION 9.26

Existing Credit Agreement Amended and Restated

 

185

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A:

Form of Assignment and Acceptance

Exhibit B:

Notice of Borrowing

Exhibit C:

Form of Revolving Credit Note

Exhibit D:

Form of Swingline Note

Exhibit E:

Form of Joinder

Exhibit F:

Form of Credit Card Notification

Exhibit G:

Form of Compliance Certificate

Exhibit H:

Form of Borrowing Base Certificate

Exhibit I:

Closing Agenda

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1:

Lenders and Commitments

Schedule 2.18(b):

Credit Card Arrangements

Schedule 2.18(c):

Blocked Accounts

Schedule 3.01:

Organization Information

Schedule 3.05:

Financial Statement Exceptions

Schedule 3.08(b)(i):

Owned Real Estate

Schedule 3.08(b)(ii):

Leased Real Estate

Schedule 3.09(b):

Environmental Matters

Schedule 3.09(d):

Environmental Investigation

Schedule 3.10:

Taxes

Schedule 3.11:

ERISA and Other Pension Matters

Schedule 3.12:

Subsidiaries; Equity Interests

Schedule 3.15:

Intellectual Property

Schedule 4.01(b):

Local Counsel Opinions

Schedule 5.02(f):

Reporting Requirements

Schedule 5.02:

Lead Borrower’s Website

Schedule 5.07:

Insurance

Schedule 5.14:

Unrestricted Subsidiaries

Schedule 6.01:

Permitted Encumbrances

Schedule 6.02:

Permitted Investments

Schedule 6.03:

Existing Indebtedness

Schedule 6.05:

Permitted Dispositions

Schedule 6.08:

Affiliate Transactions

Schedule 6.09:

Burdensome Agreements

 

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 17, 2012
among:

 

MICHAELS STORES, INC. (in such capacity, the “Lead Borrower”), a corporation
organized under the laws of the State of Delaware, with its principal executive
offices at 8000 Bent Branch Drive, Irving, Texas 75063, for itself and as agent
for the Borrowers; and

 

THE BORROWERS AND THE FACILITY GUARANTORS from time to time party hereto; and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, having a
place of business at One Boston Place, 18th Floor, Boston, Massachusetts 02108,
as administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”), for its own benefit
and the benefit of the other Secured Parties;

 

The LENDERS party hereto;

 

JPMORGAN CHASE BANK, N.A. and GOLDMAN SACHS BANK USA, each as a Co-Syndication
Agent (each, in such capacity, a “Co-Syndication Agent”); and

 

BARCLAYS BANK PLC, DEUTSCHE BANK AG NEW YORK BRANCH, BANK OF AMERICA, N.A.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, and MORGAN STANLEY BANK, N.A., each as
a Co-Documentation Agent (each, in such capacity, a “Co-Documentation Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers and the Facility Guarantors have entered into an Amended
and Restated Credit Agreement, dated as of February 18, 2010 (as in effect, the
“Existing Credit Agreement”), by, among others, such Borrowers and Facility
Guarantors, the “Lenders” as defined therein, and Bank of America, N.A. as
“Administrative Agent” and “Collateral Agent”; and

 

WHEREAS, pursuant to the Resignation of Agent dated as of the date hereof, Bank
of America has resigned as Administrative Agent, Collateral Agent, and Swingline
Lender in accordance with the terms of the Existing Credit Agreement; and

 

WHEREAS, pursuant to the Appointment of Agent dated as of the date hereof among
Wells Fargo, the Required Lenders (as defined in the Existing Credit Agreement)
and the Lead Borrower, Wells Fargo has been appointed successor Administrative
Agent, Collateral Agent, and Swingline Lender, all in accordance with the terms
of the Existing Credit Agreement;

 

WHEREAS, pursuant to the Assignment and Acceptance dated as of the date hereof
among the lenders under the Existing Credit Agreement, such lenders (other than
Wells Fargo) have assigned their Commitments and Revolving Credit Loans owing to
such Lenders to Wells Fargo, as a result of which assignment Wells Fargo holds
all of the Commitments and Revolving Credit Loans under the Existing Credit
Agreement and upon the effectiveness of this Agreement,

 

1

--------------------------------------------------------------------------------


 

Wells Fargo shall have been deemed to assign to the other Lenders, without
representation or recourse and otherwise on the terms set forth on Exhibit A
hereto, that portion of the Commitments set forth next to each such Lender’s
name on Schedule 1.1 annexed hereto;

 

WHEREAS, in accordance with SECTION 9.01 of the Existing Credit Agreement, the
parties hereto desire to amend and restate the Existing Credit Agreement as
provided herein; and

 

WHEREAS, by executing this Agreement, each Lender party hereto agrees that it
has assumed that portion of the Commitments set forth next to its name on
Schedule 1.1 annexed hereto.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the undersigned hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows (it being agreed that this Agreement shall not be deemed to evidence or
result in a novation or repayment and reborrowing of the Obligations under the
Existing Credit Agreement):

 

ARTICLE I

 

SECTION 1.01     Definitions.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“ACH” means automated clearing house transfers.

 

“Accommodation Payment” has the meaning provided in SECTION 9.24.

 

“Account(s)” means “accounts” as defined in the UCC or the PPSA, as applicable,
and also means a right to payment of a monetary obligation, whether or not
earned by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit or charge card or
information contained on or for use with the card.  The term “Account” does not
include (a) rights to payment evidenced by chattel paper or an instrument, (b)
commercial tort claims, (c) deposit accounts, (d) investment property, or (e)
letter-of-credit rights or letters of credit.

 

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a fifty percent (50%) or greater interest in the Capital Stock of
any other Person, (b) a purchase or acquisition of all or substantially all of
the assets of any other Person, (c) a purchase or acquisition of a Real Estate
portfolio or Stores from any other Person or assets constituting a business
unit, line of business or division of any other Person, or (d) any merger,
amalgamation or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a fifty percent (50%) or greater interest in
the Capital Stock of, any Person, in each case in any transaction or group of
transactions which are part of a common plan.

 

2

--------------------------------------------------------------------------------


 

“Additional Commitment Lender” shall have the meaning provided in SECTION
2.02(c).

 

“Adjusted LIBO Rate” means:

 

(a)           for any Interest Period with respect to any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by (ii)
the Statutory Reserve Rate; and

 

(b)           for any interest rate calculation with respect to any Prime Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent), as determined on any day, equal to (i) the LIBO Rate for
an Interest Period commencing on the date of such calculation and ending on the
date that is one (1) month thereafter multiplied by (ii) the Statutory Reserve
Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

 

“Adjustment Date” has the meaning provided in clause (b) of the definition of
“Applicable Margin.”

 

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

 

“Advisory Agreements” means collectively, (i) the Advisory Agreement dated as of
October 31, 2006 by and among Michaels Stores, Inc., a Delaware corporation, and
Bain Capital Partners, LLC and Blackstone Management Partners V LLC, as amended
and in effect from time to time in a manner not prohibited hereunder, and (ii)
the Advisory Agreement dated as of October 31, 2006 by and among Michaels
Stores, Inc., a Delaware corporation, and Highfields Capital, as amended and in
effect from time to time in a manner not prohibited hereunder.

 

“Advisory Fees” means management, monitoring, consulting and advisory fees,
closing fees, and termination fees, payments by the Lead Borrower and its
Restricted Subsidiaries to the Sponsors made for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities (including in connection with Acquisitions or divestitures),
and related indemnities and related expenses payable by the Loan Parties
pursuant to the Advisory Agreements, as they are in effect on the Restatement
Date or such increased amount as may be agreed to in writing by the
Administrative Agent in its sole commercially reasonable discretion.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

 

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

 

“Agreement” means this Second Amended and Restated Credit Agreement, as
modified, amended, supplemented or restated, and in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

“Amendment Transaction Expenses” means any fees or expenses incurred or paid by
the Lead Borrower or any Restricted Subsidiary in connection with (a) the
amendment and restatement of the Existing Credit Agreement, and (b) the
consummation of any other transactions in connection with the foregoing.

 

“Applicable Law” means as to any Person: (a) any and all federal, state,
provincial, local, and foreign statutes, laws, regulations, ordinances, rules,
judgments, orders, codes, ordinances, decrees, permits, concessions, grants,
franchises, licenses, agreements, governmental restrictions or other
requirements having the force of law; and (b) all court orders, decrees,
judgments, injunctions, enforceable notices, binding agreements and/or rulings,
in each case of or by any Governmental Authority which has jurisdiction over
such Person, or any property of such Person.

 

“Applicable Lenders” means the Required Lenders, all Lenders or affected
Lenders, in each case as applicable.

 

“Applicable Margin” means:

 

(a)           From and after the Restatement Date until the first Adjustment
Date to occur after the Restatement Date, the percentages set forth in Level II
of the pricing grid below; and

 

(b)           On the first day of each Fiscal Quarter (each, an “Adjustment
Date”) commencing with the Fiscal Quarter beginning on October 28, 2012, the
Applicable Margin shall be determined from such pricing grid based upon average
daily Availability for the most recently ended Fiscal Quarter immediately
preceding such Adjustment Date.

 

Level

 

Average Daily
Availability

 

LIBO
Applicable
Margin

 

Prime Rate
Applicable
Margin

 

I

 

Greater than or equal to $400,000,000

 

1.50

%

0.50

%

II

 

Less than $400,000,000 but greater than or equal to $200,000,000

 

1.75

%

0.75

%

III

 

Less than $200,000,000

 

2.00

%

1.00

%

 

“Applicable Unused Fee Rate” means:

 

(a)           From and after the Restatement Date until the first Adjustment
Date to occur after the Restatement Date, the percentages set forth in Level II
of the grid below; and

 

(b)           On each Adjustment Date from and after October 28, 2012, the
Applicable Unused Fee Rate shall be determined from such grid based upon the
average daily

 

4

--------------------------------------------------------------------------------


 

Unused Commitments for the most recently ended Fiscal Quarter immediately
preceding such Adjustment Date.

 

Level

 

Average Daily Unused
Commitments

 

Applicable Unused
Fee Rate

 

I

 

Average daily Unused Commitments less than or equal to 50% of the Total
Commitments

 

0.25

%

II

 

Average daily Unused Commitments greater than 50% of the Total Commitments

 

0.375

%

 

“Appraised Value” means the net appraised recovery value of the Borrowers’
Inventory as set forth in the Borrowers’ stock ledger (expressed as a percentage
of the Cost of such Inventory) as reasonably determined from time to time by
reference to the most recent appraisal received by the Administrative Agent
conducted by an independent appraiser reasonably satisfactory to the
Administrative Agent.

 

“Approved Bank” has the meaning specified in clause (iii) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means, with respect to any Credit Party, any Fund that is
administered or managed by (a) such Credit Party, (b) an Affiliate of such
Credit Party, (c) an entity or an Affiliate of an entity that administers or
manages such Credit Party, or (d) the same investment advisor that administers
or manages such Credit Party or an investment advisor under common control with
such Credit Party or investment advisor, as applicable.

 

“Arrangers” means, collectively, WFCF and J.P. Morgan Securities LLC.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.07), and accepted by the Administrative Agent, in substantially the
form of Exhibit A, or any other form approved by the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auto-Extension Letter of Credit” shall have the meaning specified in SECTION
2.13(b)(iii).

 

“Availability” means, as of any date of determination thereof, the result, if a
positive number, of:

 

(a)           The Loan Cap

 

5

--------------------------------------------------------------------------------


 

Minus

 

(b)           The aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers.

 

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
commercially reasonable discretion from the perspective of an asset-based lender
exercised in good faith as being appropriate (a) to reflect any impediments to
the realization upon the Collateral included in the Borrowing Base (including,
without limitation, claims and liabilities that the Administrative Agent
determines will need to be satisfied in connection with the realization upon
such Collateral), (b) to reflect events, conditions, contingencies or risks
which adversely affect any component of the Borrowing Base, the Collateral or
the validity or enforceability of this Agreement or the other Loan Documents or
any of the material rights or remedies of the Secured Parties hereunder or
thereunder, and (c) to reflect any restrictions in the Senior Note Documents,
the Senior Subordinated Note Documents, the Subordinated Discount Note
Documents, or the Term Loan Agreement on the incurrence of Indebtedness by the
Loan Parties, but only to the extent that such restrictions reduce, or with the
passage of time could reduce, the amounts available to be borrowed hereunder
(including, without limitation as a result of the Loan Parties’ receipt of net
proceeds from asset sales) in order for the Loan Parties to comply with the
Senior Note Documents, Senior Subordinated Note Documents, the Subordinated
Discount Note Documents and the Term Loan Agreement.  Availability Reserves
shall include, without limitation, and without duplication, the Priority Payable
Reserves, the Wage Earner Protection Act Reserve, the Cash Management Reserves,
the Bank Product Reserves, and the Debt Maturity Reserve.

 

“Bank Products” means any services or facilities (other than Cash Management
Services) provided to any Loan Party by any Lender or any Affiliate of a Lender
(and with respect to Swap Contracts, any Lender or Affiliate of a Lender who (x)
was a Lender or an Affiliate of a Lender at the time such Swap Contract was
entered into and who is no longer a Lender or an Affiliate of a Lender, and (y)
is, and at all times remains, in compliance with the provisions of SECTION
8.14(a) and (z) agrees in writing that the Agents and the other Secured Parties
shall have no duty to such Person (other than the payment of any amounts to
which such Person may be entitled under SECTION 7.04) and acknowledges that the
Agents and the other Secured Parties may deal with the Loan Parties and the
Collateral as they deem appropriate (including the release of any Loan Party or
all or any portion of the Collateral) without notice or consent from such
Person, whether or not such action impairs the ability of such Person to be
repaid its Other Liabilities), on account of (a) Swap Contracts, to the extent
designated by the Lead Borrower at the time such Swap Contract is entered into
as being Obligations under this Agreement, (b) Factored Receivables, to the
extent designated in writing by the Lead Borrower and agreed in writing by the
Administrative Agent as being Obligations under this Agreement, and (c) supply
chain finance services including, without limitation, trade payable services and
supplier accounts receivable purchases, in each case set forth in this clause
(c), to the extent designated in writing by the Lead Borrower and agreed in
writing by the Administrative Agent as being Obligations under this Agreement;
provided that any Bank Product for the benefit of  Michaels of Canada, ULC or
any Foreign Subsidiary shall name the Lead Borrower as the party thereto

 

6

--------------------------------------------------------------------------------


 

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event, determines in its commercially reasonable discretion exercised in good
faith as being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding.

 

“Bankruptcy Code” means (i) Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.) as now or hereafter in effect, or any successor thereto and
(ii) the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors
Arrangement Act (Canada) and the Winding-up and Restructuring Act (Canada), in
each case as now or hereafter in effect, or any successor thereto.

 

“Blocked Account” has the meaning provided in SECTION 2.18(c).

 

“Blocked Account Agreement” has the meaning provided in SECTION 2.18(c).

 

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

 

“Borrower Minimum Extension Condition” has the meaning provided in SECTION
2.27(b).

 

“Borrowers” means, collectively, the Lead Borrower, the Borrowers identified on
the signature pages hereto and each other Person (other than a Canadian Loan
Party or a Foreign Subsidiary) who owns assets of the type included in the
Borrowing Base and becomes a Borrower hereunder in accordance with the terms of
this Agreement.

 

“Borrowing” means (a) the incurrence of Revolving Credit Loans (other than
Swingline Loans) of a single Type, on a single date and having, in the case of
LIBO Loans, a single Interest Period, or (b) a Swingline Loan.

 

“Borrowing Base” means, at any time of calculation, an amount equal to:

 

(a)           the face amount of Eligible Credit Card Receivables of the Loan
Parties multiplied by the Credit Card Advance Rate;

 

plus

 

(b)           the Cost of Eligible Inventory of the Loan Parties, net of
Inventory Reserves, multiplied by the Inventory Advance Rate multiplied by the
Appraised Value of Eligible Inventory of the Loan Parties;

 

plus

 

(c)           with respect to any Eligible Letter of Credit, the lesser of (i)
the Cost of Inventory of the Loan Parties supported by such Eligible Letter of
Credit, net of

 

7

--------------------------------------------------------------------------------


 

Inventory Reserves, multiplied by the Inventory Advance Rate for such Inventory,
multiplied by the Appraised Value of the Inventory supported by such Eligible
Letter of Credit or (ii) the Stated Amount of such Eligible Letter of Credit,
multiplied by the Inventory Advance Rate, multiplied by the Appraised Value of
the Inventory supported by such Eligible Letter of Credit;

 

minus

 

(d)           the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” has the meaning provided in SECTION 5.01(e).

 

“Borrowing Request” means a request by the Lead Borrower on behalf of any of the
Borrowers for a Borrowing in accordance with SECTION 2.04.

 

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed (or are in fact closed), provided, however, that when used
in connection with a LIBO Loan, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in dollar deposits in the London
interbank market.

 

“Canadian Dollars” or “CD$” means lawful currency of Canada.

 

“Canadian Guarantee” means the Amended and Restated Facility Guarantee, dated as
of the Restatement Date and executed and delivered by Michaels of Canada, ULC to
the Administrative Agent for the benefit of the Secured Parties, as amended and
in effect from time to time, and any other Facility Guaranty executed and
delivered by any other Canadian Loan Party pursuant to SECTION 5.11.

 

“Canadian Loan Party” means a Loan Party that is organized under the laws of
Canada or any province or territory thereof.

 

“Canadian Security Agreements” means the Amended and Restated Security
Agreements dated as of the Restatement Date and executed and delivered by
Michaels of Canada, ULC to the Administrative Agent for the benefit of the
Secured Parties, as amended and in effect from time to time and any Deed of
Immovable and Moveable Hypothec or other Security Document thereafter executed
and delivered by any Canadian Loan Party to the Administrative Agent for the
benefit of the Secured Parties as provided in SECTION 5.11.

 

“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any province or territory thereof.

 

“Capital Expenditures” means, with respect to the Loan Parties for any period,
all expenditures that would be reflected as capital expenditures on a
Consolidated statement of cash flows of the Lead Borrower and its Restricted
Subsidiaries for such period prepared in accordance with GAAP; provided that
“Capital Expenditures” shall not include (i) any additions

 

8

--------------------------------------------------------------------------------


 

to property and equipment and other capital expenditures made with the proceeds
of any equity securities issued or capital contributions received by any Loan
Party or any Subsidiary, (ii) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired, or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (iii) the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time, (iv) the purchase of
property, plant or equipment to the extent financed with the proceeds of
Permitted Dispositions that are not required to be applied to prepay the
Obligations or the Term Loan Facility, (v) expenditures that are accounted for
as capital expenditures by the Lead Borrower or any Restricted Subsidiary and
that actually are paid for by a Person other than the Lead Borrower or any
Restricted Subsidiary to the extent neither the Lead Borrower nor any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) any expenditures which are
contractually required to be, and are, advanced or reimbursed to the Loan
Parties in cash by a third party (including landlords) during such period of
calculation, (vii) the book value of any asset owned by the Lead Borrower or any
Restricted Subsidiary prior to or during such period to the extent that such
book value is included as a Capital Expenditure during such period as a result
of such Person reusing or beginning to reuse such asset during such period
without a corresponding expenditure actually having been made in such period,
provided that (A) any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period in which
such expenditure actually is made and (B) such book value shall have been
included in Capital Expenditures when such asset was originally acquired, (viii)
expenditures that constitute Permitted Acquisitions, or (ix) that portion of
interest on Indebtedness incurred for Capital Expenditures which is paid in cash
and capitalized in accordance with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Capital Stock” shall mean, as to any Person that is a corporation, the
authorized shares of such Person’s capital stock, including all classes of
common, preferred, voting and nonvoting capital stock, and, as to any Person
that is not a corporation or an individual, the membership or other ownership
interests in such Person, including, without limitation, the right to share in
profits and losses, the right to receive distributions of cash and other
property, and the right to receive allocations of items of income, gain, loss,
deduction and credit and similar items from such Person, whether or not such
interests include voting or similar rights entitling the holder thereof to
exercise Control over such Person, collectively with, in any such case, all
warrants, options and other rights to purchase or otherwise acquire, and all
other instruments convertible into or exchangeable for, any of the foregoing.

 

“Cash Collateral Account” means an interest bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the benefit of
the other Secured Parties,

 

9

--------------------------------------------------------------------------------


 

under the sole and exclusive dominion and control of the Collateral Agent, in
the name of the Collateral Agent or as the Collateral Agent shall otherwise
direct, in which deposits are required to be made in accordance with SECTION
2.13(g).

 

“Cash Collateralize” has the meaning specified in SECTION 2.13(g).  Derivatives
of such term have corresponding meanings.

 

“Cash Dominion Event” means any of the following:  (a) the occurrence and
continuance of any Specified Default, or (b) the failure of the Borrowers to
maintain Availability at least equal to twelve and one-half percent (12.5%) of
the Loan Cap for five (5) consecutive Business Days, or (c) the failure of the
Borrowers to maintain Availability at least equal to $65,000,000 at any time. 
For purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing (unless the Administrative Agent otherwise agrees in its
commercially reasonable discretion or the Administrative Agent, in its
reasonable judgment, has determined that the circumstances surrounding such
Specified Default cease to exist) (a) so long as such Specified Default is
continuing or has not been waived, and/or (b) if the Cash Dominion Event arises
as a result of the Borrowers’ failure to achieve Availability as required
hereunder, until Availability has exceeded the amount required by clause (b)
above for thirty (30) consecutive days, in which case a Cash Dominion Event
shall no longer be deemed to be continuing for purposes of this Agreement,
provided, that a Cash Dominion Event may not be so cured on more than three (3)
occasions in any period of 365 consecutive days.  The termination of a Cash
Dominion Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Cash Dominion Event in the event that the conditions
set forth in this definition again arise.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any Restricted Subsidiary:

 

(i)            Dollars, Canadian Dollars, Euros (or any national currency of any
participating member state of the European Union) or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

 

(ii)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States, or Canada, or (ii) any member nation of the European Union,
in each case having average maturities of not more than twenty-four (24) months
from the date of acquisition thereof; provided that the full faith and credit of
the United States or Canada or a member nation of the European Union is pledged
in support thereof;

 

(iii)          time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the

 

10

--------------------------------------------------------------------------------


 

Federal Reserve System, and (B) has combined capital and surplus of at least
$250,000,000 (any such bank in the foregoing clauses (i) or (ii) being an
“Approved Bank”), in each case with average maturities of not more than twelve
(12) months from the date of acquisition thereof;

 

(iv)          commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than twenty-four (24)
months from the date of acquisition thereof;

 

(v)           repurchase agreements entered into by any Person with a bank or
trust company (including any of the Lenders) or recognized securities dealer, in
each case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of the United States or Canada or any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations;

 

(vi)          securities with average maturities of twenty-four (24) months or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government having an investment grade rating from either S&P or Moody’s (or the
equivalent thereof);

 

(vii)         Investments with average maturities of twenty-four (24) months or
less from the date of acquisition in money market funds rated AAA- (or the
equivalent thereof) or better by S&P or Aaa3 (or the equivalent thereof) or
better by Moody’s;

 

(viii)        instruments equivalent to those referred to in clauses (i) through
(vii) above denominated in Canadian Dollars, Euros, Pounds Sterling or any other
foreign currency comparable in credit quality and tenor to those referred to
above and customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction; and

 

(ix)          Investments, classified in accordance with GAAP as current assets
of the Lead Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (i) through (viii) of this definition.

 

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Cash Dominion
Event,

 

11

--------------------------------------------------------------------------------


 

determines in its commercially reasonable discretion exercised in good faith as
being appropriate to reflect the reasonably anticipated liabilities and
obligations of the Loan Parties with respect to Cash Management Services then
provided or outstanding.

 

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by a Lender or any Affiliate of a Lender, including,
without limitation: (a) ACH transactions, (b) controlled disbursement services,
treasury, depository, overdraft, and electronic funds transfer services, (c)
foreign exchange facilities, (d) credit or debit cards, (e) credit card
processing services, (f) purchase cards, and (g) Commercial Letter of Credit
Facilities.

 

“Cash Receipts” has the meaning provided in SECTION 2.18(d).

 

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any of its Restricted Subsidiaries of any insurance proceeds or
condemnation awards in respect of any Inventory, equipment, fixed assets or Real
Estate (including any improvements thereon).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change in Control” means the earliest to occur of:

 

(a)          the Permitted Holders ceasing to have the power, directly or
indirectly, to vote or direct the voting of securities having a majority of the
ordinary voting power for the election of directors of the Parent; provided that
the occurrence of the foregoing event shall not be deemed a Change in Control
if,

 

(i)            at any time prior to the consummation of a Qualifying IPO, and
for any reason whatsoever, (A) one or more of the Permitted Holders otherwise
have the right, directly or indirectly, to designate (and do so designate) a
majority of the board of directors of the Parent or (B) one or more of the
Permitted Holders own, directly or indirectly, of record and beneficially an
amount of common stock of the Parent equal to an amount more than fifty percent
(50%) of the amount of common stock of the Parent owned, directly or indirectly,
by the Permitted Holders of record and beneficially as of the Restatement Date
and such ownership by one or more of the Permitted Holders represents the
largest single block of voting securities of the Parent held by any Person or
related group for purposes of Section 13(d) of the Exchange Act, or

 

(ii)           at any time after the consummation of a Qualifying IPO, and for
any reason whatsoever, (A) any Person or Persons (other than the Permitted
Holders) that are together a “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act or are acting, for the purpose of acquiring,
holding or disposing of securities, as a group (within the meaning of Rule
13d-5(1) under the Exchange Act), but in any case excluding any employee benefit
plan of such Person and its Subsidiaries, and any Person or entity acting in its
capacity as trustee, agent or other fiduciary or

 

12

--------------------------------------------------------------------------------


 

administrator of any such plan), by way of purchase, merger, consolidation, or
other business combination, shall not become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of more
than the greater of (x) thirty-five percent (35%) of the shares outstanding of
the Parent and (y) the percentage of the then outstanding voting stock of the
Parent owned, directly or indirectly, beneficially by the Permitted Holders, and
(B) during each period of twelve (12) consecutive months, the board of directors
of the Parent shall consist of a majority of the Continuing Directors; or

 

(b)           any “Change in Control” (or any comparable term) in any document
pertaining to the Term Loan Facility, the Senior Notes, the Senior Subordinated
Notes, the Subordinated Discount Notes, or any other Material Indebtedness; or

 

(c)           after the formation of Holdco, the failure of Holdco to own one
hundred percent (100%) of the Capital Stock of the Lead Borrower.

 

“Change in Law” means (a) the adoption of any Applicable Law after the Closing
Date, (b) any change in any Applicable Law or in the interpretation or
application thereof by any Governmental Authority after the Closing Date or (c)
compliance by any Credit Party (or, for purposes of SECTION 2.14, by any lending
office of such Credit Party or by such Credit Party’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the Closing Date
applicable to the Loan Parties.  For purposes of clarity, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Civil Code” means the Civil Code of Quebec and all regulations thereunder, as
amended from time to time, and any successor statutes.

 

“Closing Date” means October 31, 2006.

 

“Co-Documentation Agent” has the meaning provided in the preamble to this
Agreement.

 

“Co-Syndication Agent” has the meaning provided in the preamble to this
Agreement.

 

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

 

“Collateral” means any and all “Collateral”, “Pledged Collateral” or words of
similar intent as defined in any applicable Security Document.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, including, without limitation, any warehouseman,
and (b) a landlord of Real Estate

 

13

--------------------------------------------------------------------------------


 

leased by any Loan Party (including, without limitation, any warehouse or
distribution center), pursuant to which such Person (i) acknowledges the
Collateral Agent’s Lien on the Collateral, (ii) releases or subordinates such
Person’s Liens in the Collateral held by such Person or located on such Real
Estate, (iii) agrees to furnish the Collateral Agent with access to the
Collateral in such Person’s possession or on the Real Estate for the purposes of
conducting a Liquidation, and (iv) makes such other agreements with the
Collateral Agent as the Collateral Agent may reasonably require.

 

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

 

“Collection Account” has the meaning provided in SECTION 2.18(d).

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Restricted Subsidiary in the
ordinary course of business of such Borrower or Restricted Subsidiary.

 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the applicable Issuing Bank.

 

“Commercial Letter of Credit Facility” means, with respect to the Lead Borrower
or any of its Restricted Subsidiaries, a facility or other arrangement with any
Lender or any Affiliate of any Lender providing for the issuance of commercial
letters of credit, including any instruments and agreements executed in
connection therewith, and any amendments, supplements, modifications,
extensions, renewals or restatements thereof and any facility or arrangement
with any Lender or any Affiliate of any Lender that replaces all or any part of
such facility or arrangement, including any such facility or arrangement that
increases the aggregate face value of commercial letters of credit to be issued
thereunder, whether by the same or any other issuing bank which is a Lender or
an Affiliate of a Lender.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrowers pursuant to SECTION 2.01, (b) purchase
participations in Letter of Credit Outstandings, and (c) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 1.1
or in the Assignment and Acceptance pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Commitment Increase” shall have the meaning provided in SECTION 2.02(a).

 

“Commitment Percentage” shall mean, with respect to each Lender, that percentage
of the Commitments of all Lenders hereunder to make Credit Extensions to the
Borrowers, in the amount set forth opposite such Lender’s name on Schedule 1.1
hereto or as may subsequently be set forth in the Register from time to time, as
the same may be increased or reduced from time to time pursuant to SECTIONS 2.02
and 2.15 of this Agreement, or if the Commitments have been terminated, such
percentage as calculated immediately prior to such termination.

 

14

--------------------------------------------------------------------------------


 

“Compliance Certificate” has the meaning provided in SECTION 5.02(b).

 

“Confirmation of Ancillary Documents” means that certain Confirmation of
Ancillary Documents dated as of the Effective Date among Bank of America, N.A.
(as predecessor-in-interest to the Agents) and the Loan Parties.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

 

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a Consolidated basis and
otherwise determined in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period

 

(a)           increased (without duplication of either (1) any item described in
any other clause, below, or (2) any item excluded in the calculation of
Consolidated Net Income) by:

 

(i)            provision for Consolidated Taxes paid or accrued during such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

 

(ii)           Consolidated Interest Expense of such Person for such period plus
amounts excluded from Consolidated Interest Expense as set forth in clauses
(i) through (vii) of the definition thereof, to the extent the same were
deducted (and not added back) in calculating such Consolidated Net Income; plus

 

(iii)          Consolidated Depreciation and Amortization Expense of such Person
for such period to the extent the same was deducted (and not added back) in
computing Consolidated Net Income; plus

 

(iv)          any non-cash charges, including (i) any write offs or write downs,
(ii) equity based awards compensation expense, (iii) losses on sales, disposals
or abandonment of, or any impairment charges or asset write off, related to
intangible assets, long-lived assets and investments in debt and equity
securities, (iv) all losses from investments recorded using the equity method,
and (v) other non-cash charges, non-cash expenses or non-cash losses reducing
Consolidated Net Income for such period (provided that if any such non-cash
charges referred to in clauses (i) through (v) of this clause represent an
accrual or reserve for potential cash items in any future period, the cash
payment in respect thereof in such future period shall be subtracted from EBITDA
to such extent, and excluding amortization of a prepaid cash item that was paid
in a prior period); plus

 

15

--------------------------------------------------------------------------------


 

(v)           the amount of any minority interest expense consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-wholly-owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

 

(vi)          Advisory Fees paid or accrued in such period to the Sponsors or
Highfields Capital to the extent otherwise permitted hereunder; plus

 

(vii)         the amount of net cost savings projected by the Lead Borrower in
good faith to be realized as a result of specified actions taken during such
period (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (x) such cost
savings are reasonably identifiable and factually supportable, and (y) such cost
savings do not exceed in the aggregate $40,000,000 in any four consecutive
Fiscal Quarters (or such greater amount reasonably approved in good faith by the
Administrative Agent); plus

 

(viii)        any costs or expense incurred by the Lead Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such cost or expenses are funded
with cash proceeds contributed to the capital of the Lead Borrower or net cash
proceeds of an issuance of Capital Stock of the Lead Borrower (other than
Disqualified Capital Stock); plus

 

(ix)          any net loss from disposed or discontinued operations; plus

 

(x)           cash receipts (or reduced cash expenditures) to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA pursuant to clause (b) below for any previous period,

 

(b)                   decreased by (without duplication)

 

(i)            non-cash gains increasing Consolidated Net Income of such Person
for such period, excluding any non-cash gains to the extent they represent the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period and any non-cash gains with respect to
cash actually received in such period or received in a prior period; plus

 

(ii)           any net income from disposed or discontinued operations; and

 

(c)                   increased or decreased by (without duplication), as
applicable, any adjustments resulting from the application of FASB
Interpretation No. 45 (Guarantees).

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to the Lead
Borrower and its Restricted Subsidiaries for any period, the ratio of
(a) (i) Consolidated EBITDA for such period, plus (ii) Net Proceeds of capital
contributions received or Permitted Equity Issuances made during such period to
the extent used to make payments on account of Debt Service Charges or Taxes,
minus (iii) Capital Expenditures paid in cash which are not financed with the

 

16

--------------------------------------------------------------------------------


 

Net Proceeds of Permitted Indebtedness (other than the Obligations) during such
period, to (b) the sum of (i) Debt Service Charges payable in cash during such
period plus (ii) federal, state and foreign income Taxes paid in cash (net of
cash refunds received) during such period, plus (iii) Restricted Payments
permitted by SECTION 6.06(k) paid in cash to the holders of Capital Stock of the
Lead Borrower during such period (but excluding Restricted Payments to the
extent funded by an issuance by the Lead Borrower of Permitted Indebtedness, a
Permitted Equity Issuance or a capital contribution to the Lead Borrower).

 

“Consolidated Interest Expense” means, with respect to the Lead Borrower and its
Restricted Subsidiaries on a Consolidated basis for any period, determined in
accordance with GAAP, (a) total interest expense payable in cash (including that
attributable to obligations with respect to Capitalized Leases in accordance
with GAAP but excluding any imputed interest as a result of purchase accounting)
of the Lead Borrower and its Restricted Subsidiaries on a Consolidated basis
with respect to all outstanding Indebtedness of the Lead Borrower and its
Restricted Subsidiaries, including, without limitation, the Obligations and all
commissions, discounts and other fees and charges owed with respect thereto, but
excluding (i) any non-cash interest or deferred financing costs, (ii) any
amortization or write-down of deferred financing fees, debt issuance costs,
discounted liabilities, commissions, fees and expenses, (iii) the accretion or
accrual of discounted liabilities, (iv) all non-recurring cash interest expense
including liquidated damages for failure to timely comply with registration
rights obligations and any non-recurring expense or loss attributable to the
early extinguishment or conversion of Indebtedness, (v) in connection with the
determination of the Consolidated Fixed Charge Coverage Ratio for any purpose
other than clause (vi) below, any expensing of bridge, commitment and other
financing fees, (vi) in connection with the determination of the Consolidated
Fixed Charge Coverage Ratio for the purpose of determining the amount available
for Restricted Payments under SECTION 6.06 and for prepayments of Indebtedness
under SECTION 6.11, any expensing of bridge, commitment and other financing fees
only to the extent reasonably approved in good faith by the Administrative
Agent, and (vii) penalties and interest related to Taxes, and reduced by
interest income received or receivable in cash for such period.  For purposes of
the foregoing, interest expense of the Lead Borrower and its Restricted
Subsidiaries shall be determined after giving effect to any net payments made or
received by such Persons with respect to interest rate Swap Contracts.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

 

(a)           (i) any after-tax effect of extraordinary, non-recurring or
unusual gains or losses (less all fees and expenses relating thereto) or
expenses; Amendment Transaction Expenses; severance; relocation costs;
integration costs; pre-opening, opening, consolidation and closing costs for
facilities (including Stores); signing, retention or completion bonuses;
transition costs; costs incurred in connection with acquisitions after the
Closing Date; restructuring costs, charges or reserves; and curtailments or
modifications to pension and post-retirement employee benefit plans shall be
excluded, provided that in connection with the determination of the Consolidated
Fixed Charge Coverage Ratio for the purpose of determining the amount available
for Restricted Payments under SECTION 6.06 and for prepayments of Indebtedness
under SECTION 6.11, any

 

17

--------------------------------------------------------------------------------


 

such items which are cash gains, losses, costs or expenses shall be excluded
only to the extent reasonably approved in good faith by the Administrative
Agent; and (ii) Specified Legal Expenses shall be excluded;

 

(b)           the Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

 

(c)           any net after-tax gains or losses on disposal of disposed,
abandoned or discontinued operations shall be excluded,

 

(d)           any after-tax effect of gains or losses (less all fees and
expenses relating thereto) attributable to asset dispositions other than in the
ordinary course of business shall be excluded,

 

(e)           the Net Income for such period of any Person that is not a
Subsidiary, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be excluded; provided that Consolidated Net
Income of the Lead Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period by such Person,

 

(f)            solely for the purpose of determining the amount available for
Restricted Payments under SECTION 6.06 and for prepayments of Indebtedness under
SECTION 6.11, the Net Income for such period of any Restricted Subsidiary (other
than any Borrower or Facility Guarantor) shall be excluded to the extent that
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived, provided that Consolidated Net Income of
the Lead Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Lead Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein,

 

(g)           effects of adjustments (including the effects of such adjustments
pushed down to the Lead Borrower and its Restricted Subsidiaries) in the
merchandise inventory, property and equipment, goodwill, intangible assets,
deferred revenue and debt line items in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to any consummated acquisition or the amortization or
write-off of any amounts thereof, net of taxes, shall be excluded,

 

(h)           any after-tax effect of income (loss) from the early
extinguishment or conversion of Indebtedness or Swap Contracts or other
derivative instruments shall be excluded, provided that in connection with the
determination of the Consolidated Fixed Charge Coverage Ratio for the purpose of
determining the amount available for Restricted Payments under SECTION 6.06 and
for prepayments of Indebtedness under SECTION 6.11, any such items shall be
excluded only to the extent reasonably approved in good faith by the
Administrative Agent,

 

18

--------------------------------------------------------------------------------


 

(i)            any impairment charge or asset write-off or write-down, in each
case, pursuant to GAAP and the amortization of intangibles arising pursuant to
GAAP shall be excluded,

 

(j)            any non-cash compensation charge or expense, including any such
charge or expense arising from the grant of stock appreciation or similar
rights, stock options, restricted stock or other equity-incentive programs shall
be excluded,

 

(k)           any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any
Acquisition, Investment, Dispositions, issuance or repayment of Indebtedness,
issuance of Capital Stock, refinancing transaction or amendment or modification
of any debt instrument (in each case, including any such transaction consummated
prior to the Closing Date and any such transaction undertaken but not completed)
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction shall be excluded, provided that in connection
with the determination of the Consolidated Fixed Charge Coverage Ratio for the
purpose of determining the amount available for Restricted Payments under
SECTION 6.06 and for prepayments of Indebtedness under SECTION 6.11, any such
items which are cash fees, expenses, charges or costs shall be excluded only to
the extent reasonably approved in good faith by the Administrative Agent,

 

(l)            any net gain or loss resulting from currency translation gains or
losses related to currency remeasurements of Indebtedness (including any net
loss or gain resulting from hedge agreements for currency exchange risk) and any
foreign currency translation gains or losses shall be excluded, and

 

(m)          any unrealized net gains and losses resulting from Swap Contracts
and the application of Statement of Financial Accounting Standards No. 133 shall
be excluded.

 

In addition, to the extent not already included in the Net Income of such Person
and its Restricted Subsidiaries, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall include the amount of proceeds received
from business interruption insurance and reimbursements of any expenses and
charges that are covered by indemnification or other reimbursement provisions in
connection with any Permitted Investment or any sale, conveyance, transfer or
other disposition of assets permitted under this Agreement.

 

“Consolidated Taxes” means, as of any date for the applicable period ending on
such date with respect to the Lead Borrower and its Restricted Subsidiaries on a
Consolidated basis, the aggregate of all taxes based on income or profits or
capital, including, without limitation, state, franchise and similar taxes (such
as the Pennsylvania capital tax and Texas margin tax) and foreign withholding
taxes of such Person as determined in accordance with GAAP, to the extent the
same are paid (whether by the Lead Borrower, its Restricted Subsidiaries or
Holdco) or accrued during such period.

 

“Continuing Directors” means the directors of the Lead Borrower on the
Restatement Date, and each other director, if, in each case, such other
directors’ nomination for election to the board of directors of the Parent is
recommended by a majority of the then Continuing Directors or such other
director receives the vote of one or more of the Sponsors in his or her election
by the stockholders of the Parent.

 

19

--------------------------------------------------------------------------------


 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the cost of the Loan Parties’ Inventory as determined in accordance
with the Lead Borrower’s Accounting Policy as in effect as of the Restatement
Date, furnished to the Administrative Agent and as reported on the Loan Parties’
stock ledger, as such policy may be modified with the consent of the
Administrative Agent, whose consent will not be unreasonably withheld.

 

“Covenant Compliance Event” means that Availability at any time is less than the
greater of (i) ten percent (10%) of the Loan Cap, or (ii) $50,000,000 (such
greater amount, the “Threshold Amount”).  For purposes hereof, the occurrence of
a Covenant Compliance Event shall be deemed continuing until Availability has
exceeded the Threshold Amount for thirty (30) consecutive calendar days, in
which case a Covenant Compliance Event shall no longer be deemed to be
continuing for purposes of this Agreement.  The termination of a Covenant
Compliance Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Covenant Compliance Event in the event that the
conditions set forth in this definition again arise.

 

“Credit Card Advance Rate” means ninety percent (90%).

 

“Credit Card Notifications” has the meaning provided in SECTION 2.18(c).

 

“Credit Extensions” as of any day, shall be equal to the sum of (a) the
principal balance of all Revolving Credit Loans (including Swingline Loans) then
outstanding, and (b) the then amount of the Letter of Credit Outstandings.

 

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) each Issuing Bank, (d) the Arrangers and their
respective Affiliates and branches and (e) the successors and permitted assigns
of each of the foregoing.

 

“Credit Party Expenses” means, without limitation, all of the following to the
extent incurred in connection with this Agreement and the other Loan Documents:
(a) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Collateral Agent and WFCF, including the reasonable fees, charges and
documented out-of-pocket disbursements of one counsel for the Administrative
Agent, the Collateral Agent and their Affiliates (plus local counsel in any
other jurisdiction to the extent reasonably necessary), outside consultants for
the Administrative Agent and the Collateral Agent consisting of one inventory
appraisal firm and one commercial finance examination firm in connection with
the preparation and administration of the Loan Documents, the syndication of the
credit facilities provided for herein, or any amendments, modifications or
waivers requested by a Loan Party of the provisions hereof or thereof (whether
or not any such amendments, modifications or waivers shall be consummated),
(b) all reasonable and documented out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (c) all reasonable and
documented out-of-pocket expenses

 

20

--------------------------------------------------------------------------------


 

incurred by the Administrative Agent or the Collateral Agent and, subject to the
proviso below any Lender and their respective Affiliates and branches, including
the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, the Collateral Agent and their Affiliates (plus local
counsel in any other jurisdiction to the extent reasonably necessary) and
outside consultants for the Administrative Agent and the Collateral Agent
(including, without limitation, inventory appraisal firms and commercial finance
examination firms) in connection with the enforcement and protection of their
rights in connection with the Loan Documents, including all such documented
out-of-pocket expenses incurred during any workout, restructuring or related
negotiations in respect of such Revolving Credit Loans or Letters of Credit;
provided that the Lenders, the Administrative Agent or the Collateral Agent or
Affiliates of the Administrative Agent or the Collateral Agent shall be entitled
to reimbursement for no more than one counsel representing all such Lenders
(absent a conflict of interest in which case the affected Lenders may engage and
be reimbursed for one additional counsel representing such affected Lenders).
Credit Party Expenses shall not include the allocation of any overhead expenses
of any Credit Party.

 

“Customer Credit Liabilities” means, at any time, the aggregate remaining
balance reflected on the books and records of the Loan Parties at such time of
(a) outstanding gift certificates and gift cards of the Loan Parties entitling
the holder thereof to use all or a portion of the gift certificate or gift card
to pay all or a portion of the purchase price for any Inventory, and
(b) outstanding merchandise credits and customer deposits of the Loan Parties.

 

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties.  All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

 

“Debt Reserve Period” means the period beginning on the 45th day prior to the
stated maturity date of any Specified Debt and in each case ending on the date
that is the earlier to occur of (i) the Repayment in full of such Indebtedness,
or (ii) the extension of the maturity date of such Specified Debt to a date
which is at least one hundred eighty (180) days after the Initial Maturity Date.
 If and to the extent that such Indebtedness is Repaid by virtue of any
Permitted Refinancing, a subsequent Debt Maturity Reserve shall be imposed in an
amount equal to the outstanding principal balance of such Permitted Refinancing
Indebtedness from and after the date that is forty-five (45) days prior to the
stated maturity date of such Permitted Refinancing Indebtedness and ending on
the date that is the earlier to occur of (i) the Repayment in full of such
Permitted Refinancing Indebtedness, or (ii) the extension of the maturity date
of such Permitted Refinancing Indebtedness to a date which is at least one
hundred eighty (180) days after the Latest Maturity Date.

 

“Debt Maturity Reserve” means during any Debt Reserve Period, an amount equal to
the outstanding principal balance of (i) any class of the Loans as defined in
and under the Term Loan Agreement, (ii) the Senior Subordinated Notes, (iii) the
Subordinated Discount Notes, or (iv) any Permitted Refinancing Indebtedness
refinancing the Indebtedness described in clauses (i) through (iii) above
(collectively, the “Specified Debt”), as applicable (but shall be reduced to
give effect to any Repayment of Indebtedness made during such Debt Reserve
Period to the extent such Repayment is permitted hereunder) solely to the extent
that, on the date which is

 

21

--------------------------------------------------------------------------------


 

forty-five (45) days prior to the stated maturity date of such Specified Debt,
(x) such Specified Debt has not been Repaid in full, or (y) the maturity date of
such Specified Debt has not been extended to a date which is at least one
hundred eighty (180) days after the Initial Maturity Date or with respect to
Permitted Refinancing Indebtedness, the Latest Maturity Date.  The Debt Maturity
Reserve shall remain in place at all times during the Debt Reserve Period.  The
release of any Debt Maturity Reserve with respect to any one category of
Specified Debt shall not derogate from the Administrative Agent’s right to
impose a subsequent Debt Maturity Reserve with respect to any other category of
Specified Debt in accordance with the terms hereof.

 

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense required to be paid or paid in cash, plus (b) scheduled
principal payments made or required to be made on account of Indebtedness for
borrowed money, including the full amount of any non-recourse Indebtedness
(after giving effect to any prepayments paid in cash that reduce the amount of
such required payments) (excluding the Obligations and any AHYDO Amount (as such
term is defined in the Subordinated Discount Note Indenture), but including,
without limitation, obligations with respect to Capitalized Leases) for such
period, plus (c) scheduled mandatory payments on account of Disqualified Capital
Stock (whether in the nature of dividends, redemption, repurchase or otherwise)
required to be made during such period, in each case determined in accordance
with GAAP.

 

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, or both, would, unless cured or waived, become an
Event of Default.

 

“Default Rate” has the meaning provided in SECTION 2.12.

 

“Delinquent Lender” has the meaning provided in SECTION 8.16.

 

“Deteriorating Lender” means any Delinquent Lender or any Lender as to which
(a) the Administrative Agent and either of the Issuing Bank or the Swingline
Lender reasonably determines that such Lender has defaulted in fulfilling its
obligations under one or more other syndicated credit facilities, or (b) such
Lender or a Person that Controls such Lender has been deemed insolvent or become
the subject of a bankruptcy, insolvency or similar proceeding.

 

“Designated Account” has the meaning provided in SECTION 2.18(d).

 

“Disbursement Accounts” has the meaning provided in SECTION 2.18(g).

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property
(including, without limitation, any Capital Stock of any other Person held by a
specified Person) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith.

 

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), is putable or exchangeable, or upon the happening
of any event or condition (a) matures or is mandatorily redeemable (other than
solely for Capital Stock (other than

 

22

--------------------------------------------------------------------------------


 

Disqualified Capital Stock)), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of all Obligations and the
termination of the Commitments), (b) is redeemable at the option of the holder
thereof (other than solely for Capital Stock (other than Disqualified Capital
Stock)), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is ninety-one (91) days
after the Maturity Date.

 

“Documents” has the meaning assigned to such term in the Security Agreement.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means February 18, 2010.

 

“Eligible Assignee” means a commercial bank, insurance company, or company
engaged in the business of making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $1,000,000,000, or any Affiliate of any Credit Party under
common control with such Credit Party, or an Approved Fund of any Credit Party,
provided that in any event, “Eligible Assignee” shall not include (x) any Loan
Party, (y) any natural person, or (z) the Sponsors or any of their respective
Affiliates (other than Sponsor Affiliated Lenders).

 

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit card and debit card processors
(including, but not limited to, JCB, VISA, Mastercard, American Express, Diners
Club, DiscoverCard, Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam,
CU244, Alaska Option, First Data Merchant Services, ISD, Paymentech, Global
Payments Canada, Eigen Development and Maestro) as arise in the ordinary course
of business and which have been earned by performance and that are not excluded
as ineligible by virtue of one or more of the criteria set forth below (without
duplication of any Reserves established by the Administrative Agent).  None of
the following shall be deemed to be Eligible Credit Card Receivables:

 

(a)           Accounts due from major credit card and debit card processors that
have been outstanding for more than five (5) Business Days from the date of
sale, or for such longer period(s) as may be approved by the Administrative
Agent in its commercially reasonable discretion;

 

(b)           Accounts due from major credit card and debit card processors with
respect to which a Loan Party does not have good, valid and marketable title
thereto, free and clear of any Lien (other than Liens granted to the Collateral
Agent for its own benefit and the benefit of the other Secured Parties pursuant
to the Security Documents, Liens in favor of any agent or trustee under the Term
Loan Facility, and Permitted Encumbrances);

 

(c)           Accounts due from major credit card and debit card processors that
are not subject to a first priority security interest in favor of the Collateral
Agent for its own

 

23

--------------------------------------------------------------------------------


 

benefit and the benefit of the other Secured Parties (other than Permitted
Encumbrances having priority by operation of Applicable Law over the Lien of the
Collateral Agent) (the foregoing not being intended to limit the discretion of
the Administrative Agent to change, establish or eliminate any Reserves on
account of any such Liens);

 

(d)           Accounts due from major credit card and debit card processors
which are disputed, or with respect to which a claim, counterclaim, offset or
chargeback (other than chargebacks in the ordinary course by the credit card
processors) has been asserted, by the related credit card processor (but only to
the extent of such dispute, counterclaim, offset or chargeback);

 

(e)           Except as otherwise approved by the Administrative Agent, Accounts
due from major credit card and debit card processors as to which the credit card
processor or debit card processor has the right under certain circumstances to
require a Loan Party to repurchase the Accounts from such credit card or debit
card processor;

 

(f)            Except as otherwise approved by the Administrative Agent (such
approval not to be unreasonably withheld), Accounts arising from any private
label credit card program of the Loan Parties; and

 

(g)           Accounts due from major credit card and debit card processors
(other than JCB, VISA, Mastercard, American Express, Diners Club,
DiscoverCard, Interlink, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244,
Alaska Option, First Data Merchant Services, ISD, Paymentech, Global Payments
Canada, Eigen Development and Maestro) which the Administrative Agent determines
in its commercially reasonable discretion from the perspective of an asset-based
lender exercised in good faith and upon notice to the Lead Borrower to be
unlikely to be collected.

 

“Eligible Inventory” means, as of any date of determination, without
duplication, items of Inventory of a Loan Party that are finished goods,
merchantable and readily saleable to the public in the ordinary course
(including goods manufactured by the Lead Borrower pursuant to, and commodity
goods of, its Artistree division, custom floral goods and custom framing goods),
or (ii) items of “non PI” Inventory that are finished goods, merchantable and
readily saleable to the public in the ordinary course, in each case, that are
not excluded as ineligible by virtue of one or more of the criteria set forth
below (without duplication of any Reserves established by the Administrative
Agent).  None of the following shall be deemed to be Eligible Inventory:

 

(a)           Inventory with respect to which a Loan Party does not have good,
valid and marketable title thereto, free and clear of any Lien (other than Liens
granted to the Collateral Agent for its own benefit and the benefit of the other
Secured Parties pursuant to the Security Documents, Liens in favor of any agent
or trustee under the Term Loan Facility, and Permitted Encumbrances), or is
leased by or is on consignment to a Loan Party, or that is not solely owned by a
Loan Party;

 

(b)           Inventory that is not located in the United States of America or
Canada at a location that is owned or leased by a Loan Party, except
(i) Inventory in transit in the continental United States of America or Canada
between such owned or leased locations,

 

24

--------------------------------------------------------------------------------


 

or (ii) to the extent that the Loan Parties have furnished the Collateral Agent
with (A) any UCC financing statements or PPSA registration statements or other
filings that the Collateral Agent may reasonably determine to be necessary to
perfect its security interest in such Inventory at such location, and (B) unless
otherwise agreed by the Administrative Agent (such agreement not to be
unreasonably withheld), a Collateral Access Agreement executed by the Person
owning any such location on terms reasonably acceptable to the Collateral Agent;

 

(c)           Inventory that represents goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor
and which is no longer reflected in the Loan Parties’ stock ledger, (iii) are
special-order items, work in process, raw materials, or that constitute spare
parts, shipping materials or supplies used or consumed in a Borrower’s business,
or (iv) are bill and hold goods;

 

(d)           Except as otherwise agreed by the Administrative Agent, Inventory
that represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents;

 

(e)           Inventory that is not subject to a perfected first priority
security interest in favor of the Collateral Agent for its own benefit and the
benefit of the other Secured Parties (subject only to Permitted Encumbrances
having priority by operation of Applicable Law);

 

(f)            Inventory which consists of samples, labels, bags, packaging
materials, and other similar non-merchandise categories (for greater clarity,
display models are not deemed a non-merchandise category);

 

(g)           Inventory as to which casualty insurance in compliance with the
provisions of SECTION 5.07 hereof is not in effect;

 

(h)           Inventory which has been sold but not yet delivered or Inventory
to the extent that any Loan Party has accepted a deposit therefor and which is
no longer reflected in the Loan Parties’ stock ledger; and

 

(i)            Inventory acquired in a Permitted Acquisition, unless the
Administrative Agent shall have received or conducted (A) appraisals, from
appraisers reasonably satisfactory to the Administrative Agent, of such
Inventory to be acquired in such Acquisition and (B) such other due diligence as
the Administrative Agent may reasonably require, all of the results of the
foregoing to be reasonably satisfactory to the Administrative Agent.  As long as
the Administrative Agent has received reasonable prior notice of such Permitted
Acquisition and the Loan Parties reasonably cooperate (and cause the Person
being acquired to reasonably cooperate) with the Administrative Agent, the
Administrative Agent shall use reasonable best efforts to complete such due
diligence and a related appraisal on or prior to the closing date of such
Permitted Acquisition.

 

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Commercial Letter of Credit issued under this Agreement which supports the
purchase of Inventory, (i) for

 

25

--------------------------------------------------------------------------------


 

which no documents of title have then been issued; (ii) which Inventory when the
purchase thereof is completed would otherwise constitute Eligible Inventory,
(iii) which Commercial Letter of Credit has an initial expiry, subject to the
proviso hereto, within 120 days after the date of initial issuance of such
Commercial Letter of Credit, provided that ninety percent (90%) of the maximum
Stated Amount of all such Commercial Letters of Credit shall not, at any time,
have an initial expiry greater than ninety (90) days after the original date of
issuance of such Commercial Letters of Credit, and (iv) which Commercial Letter
of Credit provides that it may be drawn only after the Inventory is completed
and after documents of title have been issued for such Inventory reflecting a
Loan Party or the Collateral Agent as consignee of such Inventory; provided that
the Administrative Agent may, in its commercially reasonable discretion from the
perspective of an asset-based lender exercised in good faith and upon notice to
the Lead Borrower, exclude any particular Inventory from the definition of
“Eligible Letter of Credit” in the event the Administrative Agent reasonably
determines that such Inventory is subject to any Person’s right or claim which
is (or is capable of being) senior to, or pari passu with, the Lien of the
Collateral Agent (such as, without limitation, a right of stoppage in transit)
or may otherwise adversely impact the ability of the Collateral Agent to realize
upon such Inventory.  For purposes of clarity, a Commercial Letter of Credit
issued under any Commercial Letter of Credit Facility shall not constitute an
Eligible Letter of Credit hereunder.

 

“Environmental Laws” means all Applicable Laws relating to pollution, the
protection of the environment, natural resources, or, to the extent relating to
exposure to Hazardous Materials, human health or to the release of any materials
into the environment, including those related to Hazardous Materials, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lead Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means in the case of a Plan or Multiemployer Plan subject to
ERISA, (a) any “reportable event”, as defined in Section 4043 of ERISA with
respect to a Plan (other than an event for which the 30 day notice period is
waived); (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA) that
would reasonably be expected to result in a Material Adverse Effect, whether or
not

 

26

--------------------------------------------------------------------------------


 

waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Lead Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Lead Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Lead Borrower or any ERISA Affiliate of any
liability that would reasonably be expected to result in a Material Adverse
Effect with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Lead Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the Lead
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability that would reasonably be expected to result in a Material
Adverse Effect or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA.

 

“Event of Default” has the meaning provided in SECTION 7.01. An “Event of
Default” shall be deemed to have occurred and to be continuing unless and until
that Event of Default has been duly waived in writing by the Required Lenders in
accordance with the terms of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Subsidiary that is prohibited by Applicable Law from
guaranteeing the Obligations, (c) any Foreign Subsidiary, (d) any Immaterial
Subsidiary, (e) any Unrestricted Subsidiary, and (f) any Foreign Subsidiary
Holding Company.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income Taxes on (or
measured by) its gross or net income or profits, and franchise or similar Taxes,
imposed by the United States of America, or by the jurisdiction under the laws
of which such recipient is organized or in which its principal office is located
or imposed as a result of any present or former connection between the
jurisdiction imposing such Tax and such recipient other than a connection
arising solely as a result of such recipient having performed its obligations or
received payment hereunder or under any Loan Document, or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits Taxes imposed by the United States of America or any similar Tax imposed
by any other jurisdiction in which any Borrower is located,  (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under SECTION 2.24(b)), any United States withholding Tax that is imposed on
amounts payable to such Foreign Lender (i) at the time such Foreign Lender
becomes a party to this Agreement (or designates a New Lending Office other than
at the request of a Borrower under SECTION 2.24), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a New Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding Tax pursuant to
SECTION 2.23(a), or (ii) is attributable to such Foreign Lender’s failure to
comply with SECTION 2.23(e), and (d) any U.S. federal withholding tax imposed
under FATCA.

 

27

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” has the meaning set forth in the Recitals hereof.

 

“Existing Letters of Credit” means each of the letters of credit issued or
deemed issued under the Existing Credit Agreement.

 

“Existing Revolver Tranche” has the meaning provided in SECTION 2.27(a).

 

“Extended Commitments” has the meaning provided in SECTION 2.27(a).

 

“Extending Lender” has the meaning provided in SECTION 2.27(b).

 

“Extension Amendment” has the meaning provided in SECTION 2.27(d).

 

“Extension Request” has the meaning provided in SECTION 2.27(a).

 

“Extension Election” has the meaning provided in SECTION 2.27(b).

 

“Extension Series” has the meaning provided in SECTION 2.27(a).

 

“Facility Guarantee” means any Guarantee of the Obligations executed by the
Parent and its Subsidiaries which are or hereafter become Facility Guarantors in
favor of any Agent or any  other Secured Parties, including, without limitation,
that certain Amended and Restated Guarantee Agreement dated as of the
Restatement Date by and among the Loan Parties and the Administrative Agent,
together with any Guarantee Agreement Supplements (as defined in such Amended
and Restated Guarantee Agreement) executed in connection therewith, in each case
as amended and in effect from time to time.

 

“Facility Guarantors” means any Person executing a Facility Guarantee, but in
all events shall not include the Excluded Subsidiaries.

 

“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with any Lender
or any of its Affiliates pursuant to a factoring arrangement or otherwise with
the Person that sold the goods or rendered the services to the Loan Party which
gave rise to such Account.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded

 

28

--------------------------------------------------------------------------------


 

upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter”  means the Fee Letter dated July 30, 2012, by and among the Lead
Borrower, Wells Fargo and WFCF, as amended, restated, supplemented or otherwise
modified and in effect from time to time.

 

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.

 

“Fiscal Month”  means any fiscal month of any Fiscal Year, which month shall
generally consist of either four (4) or five (5) weeks and shall generally end
on the last Saturday of each calendar month in accordance with the fiscal
accounting calendar of the Lead Borrower and its Subsidiaries.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally consist of thirteen (13) weeks or fourteen (14) weeks and shall
generally end on the last Saturday of each April, July, October and January of
such Fiscal Year in accordance with the fiscal accounting calendar of the Lead
Borrower and its Subsidiaries.

 

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
Saturday closest to January 31 of any calendar year.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia, provided, that Michaels of Canada, ULC and any other
Canadian Subsidiary designated by the Lead Borrower shall not be deemed a
Foreign Subsidiary so long as it remains a Facility Guarantor.

 

“Foreign Subsidiary Holding Company” means any Subsidiary that is organized
under the laws of the United States of America, any State thereof or the
District of Columbia that is a disregarded entity for United States Federal
income tax purposes and substantially all of the assets of which consist of
Equity Interests in one or more Foreign Subsidiaries.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Fronting Exposure” means, at any time there is a Delinquent Lender or
Deteriorating Lender, (a) with respect to any Issuing Bank, such Delinquent
Lender’s or Deteriorating Lender’s, as applicable, Commitment Percentage of the
Letter of Credit Outstandings other than Letter of Credit Outstandings as to
which such Delinquent Lender’s or Deteriorating Lender’s, as applicable,
obligations have been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Delinquent Lender’s or Deteriorating Lender’s, as applicable, Commitment
Percentage of Swingline Loans

 

29

--------------------------------------------------------------------------------


 

other than Swingline Loans as to which such Delinquent Lender’s or Deteriorating
Lender’s, as applicable, participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

 

“Fronting Fee” shall have the meaning set forth in SECTION 2.19(d) hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“FSCO” means the Financial Services Commission of Ontario and any Person
succeeding to the functions  thereof and includes the Superintendent under such
statute and any other Governmental Authority empowered or created by the PBA.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America which are consistent with those promulgated
or adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.

 

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

 

“Governmental Authority” means any nation or government, any state, provincial,
municipal or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); or (c) to be an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or

 

30

--------------------------------------------------------------------------------


 

customary and reasonable indemnity obligations in effect on the Restatement Date
or entered into in connection with any acquisition or Disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas,  mold, fungi or similar bacteria,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Highfields Capital” means Highfields Capital I LP, Highfields Capital II LP and
Highfields Capital III LP and each Affiliate thereof (excluding portfolio
companies of any of the foregoing).

 

“Holdco” means a holding company to be formed as the direct parent company of
the Lead Borrower, the primary purpose of which is to own one hundred percent
(100%) of the Capital Stock of the Lead Borrower.

 

“Honor Date” has the meaning specified in SECTION 2.03(c)(i).

 

“Immaterial Subsidiary” means a Subsidiary of the Lead Borrower for which
(a) the assets of such Subsidiary constitute less than or equal to one percent
(1%) of the total assets of the Lead Borrower and its Restricted Subsidiaries on
a Consolidated basis and collectively with all Immaterial Subsidiaries, less
than or equal to five percent (5%) of the total assets of the Lead Borrower and
its Restricted Subsidiaries on a Consolidated basis, and (b) the revenues of
such Subsidiary account for less than or equal to one percent (1%)  of the total
revenues of the Lead Borrower and its Restricted Subsidiaries on a Consolidated
basis and collectively with all Immaterial Subsidiaries, less than or equal to
five percent (5%) of the total revenues of the Lead Borrower and its Restricted
Subsidiaries on a Consolidated basis.

 

“Increase Effective Date” has the meaning specified in SECTION 2.02(d).

 

“Indebtedness” means as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(i)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(ii)           the maximum amount (after giving effect to any prior drawings
which may have been reimbursed or reductions) of all Letters of Credit
(including Standby Letters of Credit and Commercial Letters of Credit), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person;

 

31

--------------------------------------------------------------------------------


 

(iii)          net obligations of such Person under any Swap Contract;

 

(iv)          all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade payables or similar obligations in
the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes due and payable and only to the extent that the contingent
consideration relating to such earn-out is not paid within 30 days after such
date);

 

(v)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements and
mortgage, industrial revenue bond, industrial development bond and similar
financings), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(vi)          all Attributable Indebtedness;

 

(vii)         all obligations of such Person in respect of Disqualified Capital
Stock;

 

(viii)        The principal and interest portions of all rental obligations of
such Person under any Synthetic Lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP; and

 

(ix)          all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited, and (B) in the case of the
Parent and its Subsidiaries, exclude (i) any sale-leaseback transactions to the
extent the lease or sublease thereunder is not required to be recorded under
GAAP as a Capitalized Lease, (ii) any obligations relating to overdraft
protection and netting services, (iii) any preferred stock required to be
included as Indebtedness in accordance with GAAP or (iv) items that would appear
as a liability on a balance sheet prepared in accordance with GAAP as a result
of the application of EITF 97-10, “The Effects of Lessee Involvement in Asset
Construction”.  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning provided in SECTION 9.05.

 

“Information” has the meaning provided in SECTION 9.08.

 

“Initial Maturity Date” means September 17, 2017.

 

“Instruments” has the meaning assigned to such term in the Security Agreement.

 

32

--------------------------------------------------------------------------------


 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
divisions, revisions, extensions, reissuances, and reexaminations thereof;
industrial design applications and registered industrial designs; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; all rights to sue and recover at law
or in equity for any past, present or future infringement, dilution or
misappropriation, or other violation thereof; and all common law and other
rights throughout the world in and to all of the foregoing.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Closing Date by and among Bank of America, N.A. (as predecessor-in-interest
to the Administrative Agent), Deutsche Bank AG New York Branch, as
administrative agent and as collateral agent under the Term Loan Facility, and
the Loan Parties, as amended and in effect from time to time.

 

“Interest Payment Date” means (a) with respect to any Prime Rate Loan (including
a Swingline Loan), the first day of each calendar quarter, and (b) with respect
to any LIBO Loan, the last day of the Interest Period applicable to the
Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO Loan
has an Interest Period of greater than ninety (90) days, on the last day of
every third month of such Interest Period.

 

“Interest Period” means, as to each LIBO Loan, the period commencing on the date
such LIBO Loan is disbursed or converted to or continued as a LIBO Loan and
ending on the date one (1), two (2), three (3) or six (6) months thereafter,
and, if agreed to by all of the Lenders, seven (7) or fourteen (14) days
thereafter or nine (9) or twelve (12) months thereafter, as selected by the Lead
Borrower in its Borrowing Request; provided that:

 

(a)                                                                                
any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such succeeding
Business Day is in the next calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)                                                                                
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

 

33

--------------------------------------------------------------------------------


 

(c)                                                                                 
no Interest Period shall extend beyond the Maturity Date; and

 

(d)                                                                                
there shall not be more than two Borrowings having an Interest Period of seven
or fourteen days outstanding at any time.

 

“Inventory” has the meaning assigned to such term in the Security Agreement.

 

“Inventory Advance Rate” means ninety percent (90%).

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its commercially reasonable discretion from the
perspective of an asset-based lender exercised in good faith and not
inconsistent with past practice, with respect to changes in the determination of
the saleability, at retail, of the Eligible Inventory or which reflect such
other factors as negatively affect the market value of the Eligible Inventory.

 

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
Acquisition of Capital Stock or debt or other securities or equity interests of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of Indebtedness of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) any other
Acquisition.  Notwithstanding the foregoing, neither the creation of accounts
receivable, credit card receivables and debit card receivables due to a Loan
Party nor the obtaining of trade credit and the deferred payment of other
expenses, in each case, incurred in the ordinary course of business, nor the
incurrence of contingent obligations or performance guaranties in the ordinary
course of business in respect of obligations not constituting Indebtedness,
shall be deemed “Investments.”  For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment less all cash
returns, cash dividends and cash distributions (or the fair market value of any
non-cash returns, dividends and distributions) received by such Person).

 

“IP Rights” shall have the meaning given such term in SECTION 3.15.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the applicable Issuing Bank and the Borrower (or any
Restricted Subsidiary) or in favor of such Issuing Bank and relating to any such
Letter of Credit.

 

“Issuing Bank” means, individually and collectively, each of Wells Fargo, Bank
of America, N.A., JPMorgan Chase Bank, N.A., and no more than two other Lenders
selected by the Lead Borrower which have agreed to become an Issuing Bank
hereunder and have been approved by the Administrative Agent in its reasonable
discretion, each in its capacity as issuer of Letters of Credit hereunder.  Any
Issuing Bank may, in its commercially reasonable

 

34

--------------------------------------------------------------------------------


 

discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“ITA” means the Income Tax Act (Canada) and the regulations promulgated
thereunder, as amended from time to time.

 

“Joinder Agreement” shall mean an agreement, in substantially the form attached
hereto as Exhibit E, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Facility Guarantor, as the Administrative Agent may determine.

 

“Junior Financing” shall mean the Senior Subordinated Notes, the Subordinated
Discount Notes, and any other Indebtedness that is required to be subordinated
to the Obligations pursuant to the terms of the Loan Documents.

 

“Landlord Lien State” means any state in which a landlord’s claim for rent has
priority by operation of Applicable Law over the lien of the Collateral Agent in
any of the Collateral.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Revolving Credit Loan or Commitment hereunder at such
time, including the latest termination date of any Extended Commitment or New
Commitment, as applicable, as extended in accordance with this Agreement from
time to time.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“Lead Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

 

“Lenders” means the Lenders having Commitments from time to time or at any time,
and each assignee that becomes a party to this Agreement as set forth in
SECTION 9.07, each Additional Commitment Lender that becomes a party to this
Agreement as set forth in SECTION 2.02 and each New Commitment Lender that
becomes a party to this Agreement as set forth in SECTION 2.27.

 

“Letter of Credit” means (a) each Existing Letter of Credit, and (b) a letter of
credit that (i) is issued by an Issuing Bank pursuant to this Agreement for the
account of a Borrower or a Restricted Subsidiary, (ii) constitutes a Standby
Letter of Credit or Commercial Letter of Credit (and for which such Issuing Bank
is not otherwise prohibited from issuing such letter of credit due to the
internal general policies of such Issuing Bank), and (iii) is in form reasonably
satisfactory to such Issuing Bank.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable Issuing Bank.

 

35

--------------------------------------------------------------------------------


 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to SECTION 2.19(c).

 

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) all amounts theretofore drawn or paid under Letters of Credit
for which the applicable Issuing Bank has not then been reimbursed.  For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with SECTION 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Letter-of-Credit Rights” has the meaning assigned to such term in the Security
Agreement.

 

“Letter of Credit Sublimit” means, at any time, $200,000,000, as such amount may
be increased or reduced in accordance with the provisions of this Agreement. 
The Letter of Credit Sublimit is part of, and not in addition to, the
Commitments.

 

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

 

“LIBO Loan” shall mean any Revolving Credit Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“LIBO Rate” means

 

(a)                                 for any Interest Period with respect to a
LIBO Rate Loan, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period.  If such rate is not available at
such time for any reason, then the “LIBO Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBO Rate Loan being made,
continued or converted by Wells Fargo and with a term equivalent to such
Interest Period would be offered to Wells Fargo by major banks in the London
interbank eurodollar market in which Wells Fargo participates at its request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Prime Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, as
published by Reuters (or other

 

36

--------------------------------------------------------------------------------


 

commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one (1) month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Prime Rate Loan being made or
maintained and with a term equal to one (1) month would be offered to Wells
Fargo by major banks in the London interbank eurodollar market in which Wells
Fargo participates at its request at the date and time of determination.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing) whether or not filed, recorded or perfected
under Applicable Law, and in the case of securities, any purchase option, call
or similar right of a third party with respect to such securities.

 

“Liquidation” means the exercise by the Administrative Agent or the Collateral
Agent of those rights and remedies accorded to the Administrative Agent or the
Collateral Agent under the Loan Documents and Applicable Law as a creditor of
the Loan Parties, including (after the occurrence and during the continuation of
an Event of Default) the conduct by any or all of the Loan Parties, acting with
the consent of the Administrative Agent, of any public, private or
“Going-Out-Of-Business Sale” or other Disposition of Collateral for the purpose
of liquidating the Collateral.  Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

 

“Loan Account” has the meaning provided in SECTION 2.20.

 

“Loan Cap” means, at any time of determination, the lesser of (A) the then
Borrowing Base and (B) the then Total Commitments.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the
Issuer Documents, the Fee Letter, all Borrowing Base Certificates, the Blocked
Account Agreements, the Credit Card Notifications, the Security Documents, the
Facility Guarantees, the Canadian Guarantee, the Canadian Security Agreements,
the Intercreditor Agreement, the Confirmation of Ancillary Documents, any
Extension Amendment, and any other agreement now or hereafter executed and
delivered in connection herewith (excluding agreements entered into in
connection with any transaction arising out of any Bank Products or Cash
Management Services), each as amended and in effect from time to time.

 

“Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

37

--------------------------------------------------------------------------------


 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means any event, facts, development, circumstances, or
effect that, individually or in the aggregate with all other facts, events,
circumstances, developments, and effects has a material adverse effect on
(i) the business, operations, assets, liabilities (actual or contingent) or
financial condition of the Loan Parties taken as a whole, or (ii) the validity
or enforceability of this Agreement or the other Loan Documents, taken as a
whole, or the rights or remedies of the Secured Parties hereunder or thereunder,
taken as a whole.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $50,000,000.  In any event, all Indebtedness under the Senior
Notes, the Senior Subordinated Notes, the Subordinated Discount Notes, and the
Term Loan Facility shall be deemed Material Indebtedness, regardless of the
outstanding balance thereunder from time to time.

 

“Maturity Date” means the Initial Maturity Date or the Latest Maturity Date, as
applicable.

 

“Maximum Rate” has the meaning provided in SECTION 9.10.

 

“Minority Lenders” has the meaning provided in SECTION 9.01.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the mortgages, charge/mortgage of land, collateral mortgages,
immovable hypothecs, and deeds of trust and any other security documents
granting a Lien on Real Estate between the Loan Party owning the Real Estate
encumbered thereby and the Collateral Agent for its own benefit and the benefit
of the other Secured Parties.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Restricted Payments.

 

“Net Proceeds” means,

 

(a)                                 with respect to the Disposition of any asset
by the Parent or any other Loan Party or any Casualty Event, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of the Parent or any
other Loan Party) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness

 

38

--------------------------------------------------------------------------------


 

that is secured by the asset subject to such Disposition or Casualty Event, but
only to the extent that the Lien securing such Indebtedness is senior to the
Lien of the Collateral Agent and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by the Parent or any
other Loan Party in connection with such Disposition or Casualty Event,
(C) taxes paid or reasonably estimated to be actually payable in connection
therewith (after taking into account any available tax credits or deductions),
provided that the Administrative Agent may, in its commercially reasonable
discretion, establish an Availability Reserve in the amount of any taxes so
deducted in calculating Net Proceeds, and (D) any reserve for adjustment in
respect of (x) the sale price of such asset or assets established in accordance
with GAAP and (y) any liabilities associated with such asset or assets and
retained by the Parent or any other Loan Party after such sale or other
Disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Proceeds” shall include any cash or Cash Equivalents
(i) received upon the Disposition of any non-cash consideration received by the
Parent or any other Loan Party in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; and

 

(b)                                 with respect to the incurrence or issuance
of any Capital Stock or Indebtedness by the Parent or any other Loan Party, the
excess, if any, of (i) the sum of the cash received in connection with such
incurrence or issuance over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by the Parent or any other Loan Party in connection
with such incurrence or issuance.

 

“New Commitment” has the meaning provided in SECTION 2.27(c).

 

“New Commitment Lender” has the meaning provided in SECTION 2.27(c).

 

“New Lending Office” shall have the meaning provided in SECTION 2.23(e)(i).

 

“Noncompliance Notice” shall have the meaning provided in SECTION 2.06(c).

 

“Non-Extension Notice Date” has the meaning specified in SECTION 2.03(b)(iii).

 

“Non-Performing Deteriorating Lender” means any Deteriorating Lender that is
also a Delinquent Lender.

 

“Notes” means, collectively, (i) Revolving Credit Notes and (ii) the Swingline
Note, each as may be amended, supplemented or modified from time to time.

 

“NPL” means the National Priorities List under CERCLA.

 

39

--------------------------------------------------------------------------------


 

“Obligations” means (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Revolving Credit Loan, Swingline Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including charges, interest, expenses, fees, attorneys’ fees, indemnities
and other amounts that accrue after the commencement by or against any Loan
Party of any proceeding under the Bankruptcy Code or any other federal, state,
or provincial bankruptcy, insolvency, receivership or similar law, naming such
Person as the debtor in such proceeding, regardless of whether such charges,
interest, expenses, fees, attorneys’ fees, indemnities and other amounts are
allowed claims in such proceeding, and (y) obligations of any Loan Party arising
with respect to any Other Liabilities. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent that they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit commissions, reimbursement obligations,
charges, expenses, fees, attorneys’ fees, indemnities and other amounts payable
by any Loan Party or its Subsidiaries under any Loan Document, including
charges, interest, expenses, fees, attorneys’ fees, indemnities and other
amounts that accrue after the commencement by or against any Loan Party or
Subsidiary of any proceeding under the Bankruptcy Code or any other federal,
state, or provincial bankruptcy, insolvency, receivership or similar law, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, and (b) the obligation
of any Loan Party or any of its Subsidiaries to reimburse any amount in respect
of any of the foregoing that any Lender, in its sole discretion, may elect to
pay or advance on behalf of such Loan Party or such Subsidiary in accordance
with, and to the extent permitted, by the Loan Documents.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
unlimited liability company, the memorandum of association, and (d) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties or,
to the extent guaranteed by any Loan Party, any of their Subsidiaries which are
not Loan Parties, and/or (b) any transaction which arises out of any Bank
Product entered into with any Loan Party, as each may be amended from time to
time.

 

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies in the nature of a
Tax arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document, but
not including, for the avoidance of doubt, any Excluded Taxes.

 

40

--------------------------------------------------------------------------------


 

“Overadvance” means a Revolving Credit Loan, advance, or providing of credit
support (such as the issuance of a Letter of Credit) to the Borrowers to the
extent that, immediately after the making of such loan or advance or the
providing of such credit support, Availability is less than zero.

 

“Parent” shall mean the Lead Borrower unless and until Holdco is established
from and after which “Parent” shall mean Holdco.

 

“Participant” shall have the meaning provided in SECTION 9.07(d).

 

“Participant Register” shall have the meaning provided in SECTION 9.07(e).

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and the
regulations promulgated thereunder, as amended from time to time.

 

“Payment Conditions” means, at the time of determination with respect to a
Specified Payment, that (a) no Event of Default then exists or would arise as a
result of the consummation of such Specified Payment, (b) the Pro Forma
Availability Condition shall have been satisfied after giving effect to the
consummation of such Specified Payment, and (c) either (i) Availability
immediately following, and after giving effect to, the consummation of such
Specified Payment, will be greater than twenty-five percent (25%) of the Loan
Cap, or (ii) after giving effect to the consummation of such Specified Payment,
the Consolidated Fixed Charge Coverage Ratio, on a Pro Forma Basis for the four
Fiscal Quarters most recently preceding the consummation of such Specified
Payment (provided, that, if any such Specified Payment is to be consummated
within thirty (30) days after the end of any Fiscal Quarter, such calculation
shall be made with respect to the four Fiscal Quarters most recently preceding
such Specified Payment for which financial statements have been required to be
delivered pursuant to SECTIONS 5.01(a), (b) or (c) hereof), is equal to or
greater than 1.00:1.00.  In accordance with SECTION 5.02(i) hereof, at least
five (5) Business Days prior to the consummation of any Specified Payment (or
such later date approved by the Administrative Agent in its discretion), the
Loan Parties shall deliver to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that the conditions contained in
clauses (b) and (c) have been satisfied.

 

“Payment Intangibles” has the meaning assigned to such term in the Security
Agreement.

 

“PBA” means the Pension Benefits Act (Ontario) or similar legislation of any
other Canadian federal or provincial jurisdiction, and the regulations
promulgated thereunder, as amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions or any Governmental
Authority of another jurisdiction exercising similar functions in respect of any
Plan of a Loan Party (including the Pension Benefit Guarantee Fund of Ontario).

 

“Pension Event” means (a) the whole or partial withdrawal of a Loan Party or any
Subsidiary from a Plan during a plan year; or (b) the filing of a notice of
interest to terminate in

 

41

--------------------------------------------------------------------------------


 

whole or in part a Plan or the treatment of a Plan amendment as a termination or
partial termination; or (c) the institution of proceedings by any Governmental
Authority to terminate in whole or in part or have a trustee appointed to
administer a Plan; or (d) any other event or condition which might constitute
grounds for the termination of, winding up or partial termination or winding up
or the appointment of trustee to administer, any Plan.

 

“Performing Lender” means any Lender that is not a Delinquent Lender or a
Non-Performing Deteriorating Lender.

 

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

 

(a)                                 No Default or Event of Default then exists
or would arise from the consummation of such Acquisition;

 

(b)                                 If the Acquisition is an Acquisition of
Capital Stock, the Person being acquired shall become a Subsidiary of the Lead
Borrower;

 

(c)                                  Any material assets acquired shall be
utilized in, and if the Acquisition involves a merger, amalgamation,
consolidation or stock acquisition, the Person which is the subject of such
Acquisition shall be engaged in, a business otherwise permitted to be engaged in
by a Borrower under this Agreement; and

 

(d)                                 The Borrowers shall have satisfied the
Payment Conditions.

 

“Permitted Disposition” shall have the meaning set forth in SECTION 6.05.

 

“Permitted Encumbrances” has the meaning set forth in SECTION 6.01.

 

“Permitted Equity Issuance” means any sale or issuance of any Capital Stock of
the Parent to the extent permitted hereunder (including any capital
contribution).

 

“Permitted Foreign Restructuring” means the transfer or other Disposition of the
Capital Stock of certain Foreign Subsidiaries (as elected by the Lead Borrower)
by the Lead Borrower or its Subsidiaries to a Foreign Subsidiary of the Lead
Borrower and, in the case of Michaels of Canada, ULC, the re-designation by the
Lead Borrower of Michaels of Canada, ULC as a Foreign Subsidiary (which may
occur only if no Event of Default then exists or would arise therefrom).  For
the avoidance of doubt, upon consummation of the Permitted Foreign
Restructuring, Michaels of Canada, ULC shall be an Excluded Subsidiary hereunder
and shall no longer be required to be a Loan Party hereunder and shall be
released from the Canadian Guarantee and the Canadian Security Agreement shall
be terminated.

 

“Permitted Holdco Debt” means unsecured Indebtedness of Holdco that (A) is not
subject to any Guarantee by the Lead Borrower or any Restricted Subsidiary,
(B) will not mature prior to the date that is ninety-one (91) days after the
Maturity Date, (C) has no scheduled amortization or mandatory redemption of
principal (excluding customary offers to purchase under certain circumstances,
such as a “change in control”) prior to the date that is ninety-one (91) days
after the Maturity Date, (D) does not permit payments in cash of interest or
other amounts in the

 

42

--------------------------------------------------------------------------------


 

nature of interest prior to the earlier to occur of (A) the date that is four
(4) years from the date of issuance or incurrence thereof, and (B) the date that
is ninety-one (91) days after the Maturity Date, and (E) has covenants, defaults
and remedies provisions customary for senior discount notes of an issuer that is
the parent of a borrower under senior credit facilities, and in any event, are
no more restrictive than those set forth in the Indentures governing the Senior
Subordinated Notes and the Subordinated Discount Notes taken as a whole (other
than more restrictive provisions customary for senior discount notes of a
holding company), provided that a certificate of a Responsible Officer of the
Lead Borrower delivered to the Administrative Agent at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Lead Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirement shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Lead
Borrower within such five (5) Business Day period that it disagrees with such
determination (except that the Administrative Agent shall not have the right to
contest the Lead Borrower’s determination if all of the Net Proceeds of such
Indebtedness are contributed to the Lead Borrower or its Restricted
Subsidiaries), and provided further that any such Indebtedness shall constitute
Permitted Holdco Debt only if before and after giving effect to the issuance or
the incurrence thereof, no Event of Default shall have occurred and be
continuing.

 

“Permitted Holders” means the Sponsors and any investment funds advised or
managed by any of the Sponsors, and, subject to the proviso hereto, Highfields
Capital and members of management of the Lead Borrower who are holders of
Capital Stock of the Lead Borrower on the Restatement Date; provided that
Highfields Capital and members of management of the Lead Borrower shall be
considered Permitted Holders only as long as the aggregate number of shares of
Capital Stock of the Lead Borrower entitled to vote for the election of
directors held directly or indirectly by the Sponsors shall exceed the aggregate
amount of such Capital Stock held by the Permitted Holders who are not the
Sponsors; and further provided that for purposes of clause (i) of the definition
of “Change in Control”, the term “one of more of the Permitted Holders” shall
always include at least one of the Sponsors.

 

“Permitted Indebtedness” has the meaning set forth in SECTION 6.03.

 

“Permitted Investments” has the meaning set forth in SECTION 6.02.

 

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its commercially reasonable discretion, which:

 

(a)                                 Is made to maintain, protect or preserve the
Collateral and/or the Secured Parties’ rights under the Loan Documents or which
is otherwise for the benefit of the Secured Parties; or

 

(b)                                 Is made to enhance the likelihood of, or
maximize the amount of, repayment of any Obligation; or

 

(c)                                  Is made to pay any other amount chargeable
to any Borrower hereunder; and

 

43

--------------------------------------------------------------------------------


 

(d)                                 Together with all other Permitted
Overadvances then outstanding, shall not (i) exceed five percent (5%) of the
then Borrowing Base in the aggregate outstanding at any time or (ii) unless a
Liquidation is taking place, remain outstanding for more than forty-five (45)
consecutive Business Days;

 

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of (A) SECTION 2.13 regarding any Lender’s obligations with respect
to Letters of Credit, or (B) SECTION 2.06 and SECTION 2.22 regarding any
Lender’s obligations with respect to participations in Swingline Loans and
settlements thereof, or (ii) result in any claim or liability against the
Administrative Agent (regardless of the amount of any Overadvance) for
“inadvertent Overadvances” (i.e. where an Overadvance results from changed
circumstances beyond the control of the Administrative Agent (such as a
reduction in the collateral value)), and further provided that in no event shall
the Administrative Agent make an Overadvance, if after giving effect thereto,
the principal amount of the Revolving Credit Extensions would exceed the Total
Commitments (as in effect prior to any termination of the Commitments pursuant
to SECTION 7.01 hereof).

 

“Permitted Payment” has the meaning set forth in SECTION 6.11.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to SECTION 6.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of prior amortization or prior prepayments of the Indebtedness being
modified, refinanced, refunded, renewed or extended), (c) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to SECTION 6.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, (d) such modification, refinancing, refunding, renewal or
extension shall not include: (i) Indebtedness of a Subsidiary of the Lead
Borrower that is not a Facility Guarantor or a Borrower that refinances
Indebtedness of the Lead Borrower; (ii) Indebtedness of a Subsidiary of the Lead
Borrower that is not a Facility Guarantor or a Borrower that refinances
Indebtedness of a Facility Guarantor or a Borrower; or (iii) Indebtedness of the
Lead Borrower or a Restricted Subsidiary that refinances Indebtedness of an
Unrestricted Subsidiary, (e) the collateral, if applicable, granted pursuant to
any such refinancing Indebtedness is the same or less than the collateral under
the Indebtedness being extended, renewed or replaced, and (f) to the extent such
Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, (i) such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being modified,

 

44

--------------------------------------------------------------------------------


 

refinanced, refunded, renewed or extended, and (ii) the other terms and
conditions (including, if applicable, as to collateral, but excluding as to
interest rate, redemption premium and, except to the extent prohibited by the
terms of clause (f)(i) above, any change to the incurrence of liens covenant
related to any change in any definition of “senior indebtedness”, “senior debt”,
“designated senior debt” or any similar term) of any such modified, refinanced,
refunded, renewed or extended Indebtedness, taken as a whole, are not materially
less favorable to the Loan Parties and/or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended.

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

“Plan” means (a) any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or any ERISA
Affiliate or to which any Loan Party or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five (5) plan years, or (b) any plan, employee benefit
plan or pension plan which is not subject to ERISA but which is covered by
Applicable Laws (including the PBA and the ITA) other than ERISA in respect of
which the failure by a Loan Party to remit payments or contributions would give
rise to a Lien on the assets of such Loan Party.

 

“Post-Closing Letter” means that certain letter, dated as of the Restatement
Date, among the Administrative Agent and the Loan Parties.

 

“PPSA” means the Personal Property Security Act of Ontario (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including,
without limitation, the Civil Code of Quebec, the laws of which are required by
such legislation to be applied in connection with the issue, perfection,
enforcement, opposability, validity or effect of security interests.

 

“Prepayment Event” means the occurrence of any of the following events:

 

(a)                                 Any sale, transfer or other Disposition
(including pursuant to a sale and leaseback transaction) of any Collateral
(other than the transfer of any Collateral among Stores and other locations of
the Loan Parties) unless the proceeds therefrom are required to be paid to the
holder of a Lien on such property or asset having priority over the Lien of the
Collateral Agent; or

 

(b)                                 Any Casualty Event unless the proceeds
therefrom are required to be paid to the holder of a Lien on such property or
asset having priority over the Lien of the Collateral Agent.

 

“Prime Rate”  means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate, as in effect from time to time,
plus one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one
percent (1.00%), and (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.”

 

45

--------------------------------------------------------------------------------


 

The “prime rate” is a rate set by Wells Fargo based upon various factors
including Wells Fargo’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.  Any change in such
rate announced by Wells Fargo shall take effect at the opening of business on
the day specified in the public announcement of such change.

 

“Prime Rate Loan” means any Revolving Credit Loan bearing interest at a rate
determined by reference to the Prime Rate in accordance with the provisions of
Article II.

 

“Priority Payable Reserves” means reserves established in the commercially
reasonable discretion of the Administrative Agent (from the perspective of an
asset-based lender exercised in good faith) for amounts secured by any Liens,
choate or inchoate, which rank or are capable of ranking in priority to the
Collateral Agent’s and/or Lenders’ Liens and/or for amounts which may represent
costs relating to the enforcement of the Collateral Agent’s Liens including,
without limitation, in the Administrative Agent’s commercially reasonable
discretion from the perspective of an asset-based lender exercised in good
faith, any such amounts due and not paid for vacation pay and/or wages, amounts
due and not paid under any legislation relating to workers’ compensation or to
employment insurance, all amounts deducted or withheld and not paid and remitted
when due under the ITA, amounts currently or past due and not paid for realty,
municipal or similar taxes (to the extent impacting personal or moveable
property) and all amounts currently or past due and not contributed, remitted or
paid to any Plan (including in respect of any unfunded liability, wind-up
deficiency or solvency deficiency, whether or not yet due or payable) or under
the Canada Pension Plan, the PBA or any similar legislation.

 

“Pro Forma Availability” shall mean, for any date of calculation, Availability
as of the date of any Specified Payment or Restricted Payment, as applicable,
and the projected Availability at the end of each Fiscal Month during any
projected six (6) Fiscal Months.

 

“Pro Forma Availability Condition” shall mean, for any date of calculation with
respect to any Specified Payment or Restricted Payment, as applicable, the Pro
Forma Availability following, and after giving effect to, such Specified Payment
or Restricted Payment, as applicable, will be equal to or greater than fifteen
percent (15%) of the Loan Cap.

 

“Pro Forma Balance Sheet” shall have the meaning given such term in
SECTION 3.05(a).

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant:  (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Capital Stock in or assets of any Subsidiary of the Lead Borrower or any
division, business unit, line of business or facility used for operations of the
Lead Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition of 
“Specified Transaction”, shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Lead Borrower or any of its
Restricted Subsidiaries in

 

46

--------------------------------------------------------------------------------


 

connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination.

 

“Pro Forma Financial Statements” shall have the meaning given such term in
SECTION 3.05(a).

 

“Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and the regulations promulgated thereunder, as
amended from time to time.

 

“Projections” shall have the meaning given such term in SECTION 5.01(d).

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Qualifying IPO” means the issuance by the Lead Borrower (or Holdco) of its
common Capital Stock in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public
offering), resulting in gross proceeds to the Lead Borrower (or, if applicable,
Holdco) of at least $100,000,000.

 

“Real Estate” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Register” has the meaning provided in SECTION 9.07(c).

 

“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” has the meaning provided in Section 101(22) of CERCLA.

 

“Repayment” means, with respect to any Indebtedness, the defeasance, redemption,
purchase, repurchase, prepayment, repayment, discharge, acquisition or
retirement of such Indebtedness.  Derivatives of such term have corresponding
meanings.

 

“Reports” has the meaning provided in SECTION 8.14.

 

47

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders (other than Delinquent Lenders
and Non-Performing Deteriorating Lenders) having Commitments aggregating more
than fifty percent (50%) of the Total Commitments (other than Commitments held
by Delinquent Lenders or Non-Performing Deteriorating Lenders), or if the
Commitments have been terminated, Lenders (other than Delinquent Lenders and
Non-Performing Deteriorating Lenders) whose percentage of the outstanding Credit
Extensions (calculated assuming settlement and repayment of all Swingline Loans
by the Lenders) aggregate more than fifty percent (50%) of all such Credit
Extensions (other than Credit Extensions made by Delinquent Lenders and
Non-Performing Deteriorating Lenders).

 

“Reserves” means all (if any) Inventory Reserves and Availability Reserves
(including, without limitation, and without duplication, Priority Payable
Reserves, the Wage Earner Protection Act Reserve, Cash Management Reserves, Bank
Product Reserves, Debt Maturity Reserves and reserves for Customer Credit
Liabilities).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, the Effective Date or the Restatement Date, any secretary or assistant
secretary of a Loan Party.  Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restatement Date” means the first date all the conditions precedent in
SECTION 4.01 are satisfied or waived in accordance with SECTION 9.01.

 

“Restricted Cash” means when referring to cash or Cash Equivalents of the Lead
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Lead Borrower or of any such Subsidiary (unless such
appearance is related to the Loan Documents or Liens created thereunder),
(ii) are subject to any Lien in favor of any Person other than the Collateral
Agent for the benefit of the Secured Parties (except for (a) those Liens
securing the Term Loan Facility or Liens securing any Other Pari Passu Lien
Obligations (as defined in and to the extent permitted under the Term Loan
Agreement as amended and in effect from time to time) and (b) Liens permitted
pursuant to SECTION 6.01(l), (s) and (t)) or (iii) are not otherwise generally
available for use by the Lead Borrower or such Subsidiary.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Capital Stock, or on account of any return of capital to
the Parent’s stockholders, partners or members (or the equivalent Persons
thereof).

 

“Restricted Subsidiary” means any Subsidiary of the Parent other than an
Unrestricted Subsidiary.  For avoidance of doubt, until the formation of Holdco,
a “Restricted Subsidiary”

 

48

--------------------------------------------------------------------------------


 

shall be limited to Subsidiaries of the Lead Borrower; upon the formation of
Holdco, the Lead Borrower and its Restricted Subsidiaries shall each be a
Restricted Subsidiary of Holdco.

 

“Revolving Credit Loans” means all loans at any time made by any Lender pursuant
to Article II and, to the extent applicable, shall include Swingline Loans made
by the Swingline Lender pursuant to SECTION 2.06.

 

“Revolving Credit Notes” means the promissory notes of the Borrowers
substantially in the form of Exhibit C, each payable to the order of a Lender,
evidencing the Revolving Credit Loans made to the Borrowers.

 

“RP Conditions” means, at the time of determination with respect to the making
of a Restricted Payment, that (a) no Event of Default then exists or would arise
as a result of the making of such Restricted Payment, (b) the Pro Forma
Availability Condition shall have been satisfied after giving effect to the
making of such Restricted Payment, and (c) either (i) Availability following,
and after giving effect to, the making of such Restricted Payment, will be
greater than twenty-five percent (25%) of the Loan Cap, or (ii) after giving
effect to the making of such Restricted Payment, the Consolidated Fixed Charge
Coverage Ratio, on a Pro Forma Basis for the four Fiscal Quarters most recently
preceding the making of such Restricted Payment (provided, that, if any such
Restricted Payment is to be consummated within thirty (30) days after the end of
any Fiscal Quarter, such calculation shall be made with respect to the four
Fiscal Quarters most recently preceding such Restricted Payment for which
financial statements have been required to be delivered pursuant to SECTIONS
5.01(a), (b) or (c) hereof), is equal to or greater than 1.10:1.00.  In
accordance with SECTION 5.02(i) hereof, at least five (5) Business Days(or such
later date approved by the Administrative Agent) prior to the making of any
Restricted Payment, the Loan Parties shall deliver to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that the conditions
contained in clauses (b) and (c) have been satisfied.

 

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Secured Party” means (a) each Credit Party, (b) any Person providing Cash
Management Services or entering into or furnishing any Bank Products to or with
any Loan Party, (c) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, and (d) the successors
and, subject to any limitations contained in this Agreement, assigns of each of
the foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means collectively, (i) the Amended and Restated Security
Agreement dated as of the Restatement Date among the Loan Parties and the
Collateral Agent for its benefit and for the benefit of the other Secured
Parties, and (ii) the Amended and Restated

 

49

--------------------------------------------------------------------------------


 

General Security Agreement dated as of the Restatement Date among the Canadian
Loan Parties and the Collateral Agent for its benefit and for the benefit of the
other Secured Parties, in each case together with any Security Agreement
Supplements (as defined in such Amended and Restated Security Agreement or
Amended and Restated General Security Agreement, as applicable) executed in
connection therewith

 

“Security Documents” means the Security Agreement, the Canadian Security
Agreements, the Mortgages, the Facility Guarantee, the Canadian Guarantee, and
each other security agreement or other instrument or document executed and
delivered pursuant to this Agreement or any other Loan Document that creates a
Lien in favor of the Collateral Agent to secure any of the Obligations.

 

“Senior Notes” means the $800,000,000 aggregate principal amount of the Lead
Borrower’s 7 3/4% Senior Notes due 2018 issued on October 21, 2010 and any
senior notes issued in exchange or substitution therefor pursuant to the
registration rights agreement related thereto entered into by the Lead Borrower
on October 21, 2010.

 

“Senior Note Documents” means the documents, instruments and other agreements
now or hereafter executed and delivered in connection with the Senior Notes,
including, without limitation, the Indenture dated as of October 21, 2010 among
the Lead Borrower, the guarantors party thereto and Law Debenture Trust Company
of New York, as Trustee or any supplemental indenture.

 

“Senior Subordinated Notes” means the $400,000,000 aggregate principal amount of
the Lead Borrower’s 11 3/8% Senior Subordinated Notes due 2016 issued on the
Closing Date and any senior subordinated notes issued in exchange or
substitution therefor pursuant to the registration rights agreement related
thereto entered into by the Lead Borrower on the Closing Date.

 

“Senior Subordinated Note Documents” means the documents, instruments and other
agreements now or hereafter executed and delivered in connection with the Senior
Subordinated Notes, including, without limitation, the Indenture dated as of
October 31, 2006 among the Lead Borrower, the guarantors party thereto and Wells
Fargo Bank, National Association, as Trustee or any supplemental indenture.

 

“Settlement Date” has the meaning provided in SECTION 2.22(b).

 

“Software” has the meaning assigned to such term in the Security Agreement.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(ii) as to any

 

50

--------------------------------------------------------------------------------


 

Person incorporated or organized under the laws of Canada or any province or
territory thereof, such Person is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada).  The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Debt” has the meaning provided in the definition of “Debt Maturity
Reserve”.

 

“Specified Default” means the occurrence of any Event of Default specified in
SECTION 7.01(a), SECTION 7.01(b) (but only with respect to (i) SECTION 2.18(d),
(ii) SECTION 2.18(e), (iii) SECTION 2.18(f), (iv) the second sentence of
SECTION 2.18(h), (v) SECTION 5.01(e), (vi) SECTION 5.07 (but only with respect
to fire and extended coverage policies maintained with respect to any
Collateral), (vii) SECTION 5.17, (viii) SECTION 5.18, (ix) SECTION 5.19,
(x) SECTION 5.22, or (xi) SECTION 5.24), SECTION 7.01(d) (but only with respect
to any representation made or deemed to be made by or on behalf of any Loan
Party in any Borrowing Base Certificate or any certificate of a Financial
Officer accompanying any financial statement), SECTION 7.01(f) or
SECTION 7.01(g) hereof.

 

“Specified Legal Expenses” means all attorneys’ and experts’ fees and expenses
and all other costs and expenses paid or payable in connection with
investigating or defending or preparing to investigate or defend any threatened,
pending, completed or future claim, demand, action, suit, proceeding, inquiry or
investigation (whether civil, criminal, administrative or investigative) arising
out of or related to (i) the Lead Borrower’s compensation practices (including
option grants) prior to the Closing Date, (ii) any disclosure or alleged lack of
disclosure on the part of the Lead Borrower or any of its directors or officers
regarding the beneficial ownership of any securities of the Lead Borrower prior
to the Closing Date by any such director or officer (or any trust established
for the benefit of any such director or officer or any family member thereof),
(iii) any transaction prior to the Closing Date involving any securities of the
Lead Borrower alleged to have been engaged in by any such Person, (iv) any
alleged deficiencies in the Lead Borrower’s financial reporting, internal
control over financial reporting or disclosure controls prior to the Closing
Date and procedures relating to any of the foregoing, and (v) any alleged bad
faith, breach of fiduciary duty or other act or omission on the part of any
director or officer of the Lead Borrower relating to any of the foregoing,
together in each case with all damages, losses, liabilities, judgments, fines,
penalties and amounts paid in settlement arising out of or incurred in
connection with any of the foregoing (including all amounts paid to or on behalf
of other Persons in connection with any of the foregoing pursuant to any
indemnification agreements, arrangements or obligations).

 

“Specified Payment” means any Permitted Acquisition, Investment, loan, advance,
incurrence of or payment with respect to Indebtedness or other transaction made
subject to satisfaction of the Payment Conditions or any component thereof.

 

“Specified Transaction” means, with respect to any period, any Investment,
Disposition of all or substantially all of the Capital Stock in or assets of any
Restricted Subsidiary of the Lead Borrower or any division, business unit, line
of business or facility used for the operations of the Lead Borrower or any of
its Restricted Subsidiaries, incurrence or repayment of Indebtedness, the making
of any Restricted Payment, designation or redesignation of a

 

51

--------------------------------------------------------------------------------


 

Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, or any
asset classified as discontinued operations by the Lead Borrower or any
Restricted Subsidiary that by the terms of this Agreement requires “Pro Forma
Compliance” with a test or covenant hereunder or requires such test or covenant
to be tested on a “Pro Forma Basis.”

 

“Sponsor Affiliated Lender” means financial institutions (including commercial
finance companies), investment funds or managed accounts with respect to which
any Sponsor or an Affiliate of such Sponsor is an Affiliate or an advisor or
manager in the ordinary course of business, provided, that, such Person executes
a waiver in form and substance reasonably satisfactory to the Administrative
Agent which provides that, so long as such Person is an Affiliate of a Sponsor,
it and other Sponsor Affiliated Lenders shall have no right whatsoever with
respect to that portion of the Commitments which all Sponsor Affiliated Lenders
hold in the aggregate in excess of twenty-five percent (25%) of the Commitments
of all Lenders (and such Sponsor Affiliated Lender shall agree that Lenders
other than the Sponsor Affiliated Lenders shall be permitted to vote the
outstanding Credit Extensions held by the Sponsor Affiliated Lenders in the
aggregate in excess of twenty-five percent (25%) of the Commitments of all
Lenders on a pro rata basis, based on such Lenders’ respective Commitment
Percentage of the then outstanding Credit Extensions): (a) to consent to any
amendment, modification, waiver, consent or other such action with respect to
any of the terms of any Loan Document, (b) otherwise to vote on any matter
related to any Loan Document, or (c) to require Agents or any Lender to
undertake any action (or refrain from taking any action) with respect to any
Loan Document.  Furthermore, no Sponsor Affiliated Lender may (x) attend any
meeting with the Administrative Agent or any Lender or receive any information
from the Administrative Agent or any Lender, or (y) make or bring any claim, in
its capacity as Lender, against any Agent with respect to the fiduciary duties
of such Agent or Lender and the other duties and obligations of the Agents
hereunder.  Notwithstanding the foregoing, no amendment, modification or waiver
to any Loan Document shall deprive any Sponsor Affiliated Lender of its pro rata
share of any payments to which such Lender is entitled to share hereunder.  In
the case of any Sponsor Affiliated Lender which is a financial institution,
including a commercial finance company, investment fund or managed account (such
type of Sponsor Affiliated Lender being referred to herein as, the “Voting
Sponsor Affiliated Lenders”), none of the restrictions set forth in clauses (c),
(x) and (y) shall apply to a Voting Sponsor Affiliated Lender so long as any
information obtained by such Voting Sponsor Affiliated Lender(s) in its capacity
as a Lender is not provided to any Sponsor or other Affiliate of Sponsor.  All
Voting Sponsor Affiliated Lenders, are deemed to have agreed in favor of the
Agents, the Issuing Bank and the other Lenders parties hereto, by their
signatures below or to any Assignment and Acceptance in respect of this
Agreement in respect of which they become a Lender, that such financial
institution/commercial finance company will not provide any of the information
it receives in its capacity as a Lender with any Sponsor or any Loan Party.

 

“Sponsors” means collectively, Bain Capital, LLC, The Blackstone Group, LP, and
each of their respective Affiliates, and any fund administered, managed or
advised by any such Person, but not including, however, any portfolio companies
of any of the foregoing.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit.

 

52

--------------------------------------------------------------------------------


 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the applicable Issuing Bank.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D.  LIBO Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Discount Notes” means the $469,449,000 aggregate principal amount
at maturity of the Lead Borrower’s 13% Subordinated Discount Notes due 2016
issued on the Closing Date and any notes issued in exchange or substitution
therefor pursuant to the registration rights agreement related thereto entered
into by the Lead Borrower on the Closing Date.

 

“Subordinated Discount Note Documents” means the documents, instruments and
other agreements now or hereafter executed and delivered in connection with the
Subordinated Discount Notes, including, without limitation, the Indenture dated
as of October 31, 2006 among the Lead Borrower, the guarantors party thereto and
Wells Fargo Bank, National Association, as Trustee or any supplemental
indenture.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Administrative Agent, it being understood that
subordination terms set forth in the Senior Subordinated Note Documents and the
Subordinated Discount Note Documents shall also be deemed to be acceptable for
other Subordinated Indebtedness incurred.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company, or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise Controlled, directly, or indirectly through one
or more intermediaries, or both, by such

 

53

--------------------------------------------------------------------------------


 

Person.  Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Lead
Borrower.

 

“Supporting Obligations” has the meaning assigned to such term in the Security
Agreement.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder to the Borrowers hereunder.

 

“Swingline Loan” means a Revolving Credit Loan made by the Swingline Lender to
the Borrowers pursuant to SECTION 2.06.

 

“Swingline Loan Ceiling” means $75,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

 

“Swingline Note” means the promissory note of the Borrowers substantially in the
form of Exhibit D, payable to the order of the Swingline Lender, evidencing the
Swingline Loans made by the Swingline Lender to the Borrowers.

 

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

 

54

--------------------------------------------------------------------------------


 

“Taxes” means any and all current or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings in the nature of taxes imposed by any Governmental Authority, and
any and all interest and penalties related thereto.

 

“Termination Date” means the earlier to occur of (i) the Latest Maturity Date,
or (ii) the date on which the maturity of the Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VII.

 

“Term Loan Agreement” means that certain Credit Agreement dated October 31, 2006
by and among the Lead Borrower, as borrower, Deutsche Bank AG New York Branch as
administrative agent and as collateral agent, and the lenders identified
therein.

 

“Term Loan Documents” means the Term Loan Agreement and the related guaranties,
pledge agreements, security agreements, mortgages, notes and other agreements
and instruments entered into in connection with the Term Loan Agreement.

 

“Term Loan Facility” means the term loan facility established pursuant to the
Term Loan Agreement in a principal amount not to exceed $2,400,000,000, as
amended, modified, or supplemented from time to time to the extent permitted
pursuant to SECTION 6.13 hereof and pursuant to the Intercreditor Agreement, and
any one or more Permitted Refinancings of any portion thereof.

 

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

 

“Threshold Amount” has the meaning provided in the definition of “Covenant
Compliance Event”.

 

“Threshold Minimum Extension Condition” has the meaning provided in
SECTION 2.27(b).

 

“Total Commitments” means the aggregate of the Commitments of all Lenders, as
such amount may be increased or reduced in accordance with the terms of this
Agreement.  As of the Restatement Date, the Total Commitments are $650,000,000.

 

“Type” (i) when used in reference to any Revolving Credit Loan or Borrowing,
refers to whether the rate of interest on such Revolving Credit Loan, or on the
Revolving Credit Loans comprising such Borrowing, is determined by reference to
the Adjusted LIBO Rate or the Prime Rate, and (ii) when used with respect to
commitments, refers to whether such commitment is a Commitment, an Extended
Commitment of a given Extension Series or a New Commitment.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect

 

55

--------------------------------------------------------------------------------


 

in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

 

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

 

“Unanimous Consent” means the consent of Lenders (other than Delinquent Lenders
and Non-Performing Deteriorating Lenders) holding one hundred percent (100%) of
the Commitments (other than Commitments held by a Delinquent Lender or a
Non-Performing Deteriorating Lender), or if the Commitments have been
terminated, the consent of Lenders (other than Delinquent Lenders and
Non-Performing Deteriorating Lenders) holding one hundred percent (100%) of the
outstanding Credit Extensions (calculated assuming settlement and repayment of
all Swingline Loans by the Lenders) (other than Credit Extensions made by
Delinquent Lenders and Non-Performing Deteriorating Lenders).

 

“Uncontrolled Cash” means an amount equal to the lesser of (a) the sum of
$7,000,000 plus all Restricted Cash then held by Michaels Stores Card Services,
LLC and Michaels Finance Company, Inc. which was received in the ordinary course
of business, or (b) $30,000,000.

 

“Unfunded Pension Liability” means, at a point in time, the excess of a Plan’s
benefit liabilities, over the current value of that Plan’s assets, determined in
accordance with the assumptions used for funding the Plan pursuant to applicable
laws for the applicable plan year and includes any unfunded liability or
solvency deficiency as determined for the purposes of the PBA.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiaries” means (i) each Subsidiary of the Parent listed on
Schedule 5.14 and (ii) any Subsidiary of the Parent designated by the board of
directors of the Parent as an Unrestricted Subsidiary pursuant to SECTION 5.14
subsequent to the date hereof, provided that no Subsidiary may be designated as
an Unrestricted Subsidiary if any of its assets are included in the calculation
of the Borrowing Base immediately prior to such Subsidiary’s being designated as
an Unrestricted Subsidiary.

 

“Unused Commitment” shall mean, on any day, (i) the Total Commitments, minus
(ii) the sum of (A) the principal amount of Revolving Credit Loans (other than
Swingline Loans) of the Borrowers then outstanding, and (B) the then Letter of
Credit Outstandings.

 

“Unused Fee” has the meaning provided in SECTION 2.19.

 

“US Loan Party” means a Loan Party that is organized under the laws of the
United States, any state thereof or the District of Columbia.

 

“Wage Earner Protection Act Reserve” means, on any date of determination, an
Availability Reserve established from time to time by the Administrative Agent
in its

 

56

--------------------------------------------------------------------------------


 

commercially reasonable discretion from the perspective of an asset-based lender
exercised in good faith in such amount as the Administrative Agent determines
reflects the amounts which would give rise to a Lien under the Wage Earner
Protection Program Act with respect to the employees of any Loan Party employed
in Canada with priority under Applicable Law over the Lien of the Collateral
Agent.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“WFCF” means Wells Fargo Capital Finance, LLC, a Delaware limited liability
company.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

SECTION 1.02              Terms Generally.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending

 

57

--------------------------------------------------------------------------------


 

replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (vii) all references to “$” or
“dollars” or to amounts of money and all calculations of Availability, Borrowing
Base, permitted “baskets” and other similar matters shall be deemed to be
references to the lawful currency of the United States of America, and
(viii) references to “knowledge” of any Loan Party means the actual knowledge of
a Responsible Officer.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  For purposes of any Collateral located in
the Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(q) “personal property” shall be deemed to include “movable property”, (r) “real
property” shall be deemed to include “immovable property”, (s) “tangible
property” shall be deemed to include “corporeal property”, (t) “intangible
property” shall be deemed to include “incorporeal property”, (u) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (v) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (w) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (x) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (y) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (z) an “agent” shall be deemed to include a
“mandatary”.

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

(e)                                  This Agreement and the other Loan Documents
are the result of negotiation among, and have been reviewed by counsel to, among
others, the Loan Parties and the Administrative Agent and are the product of
discussions and negotiations among all parties.  Accordingly, this Agreement and
the other Loan Documents are not intended to be construed against the
Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

 

(f)                                   Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in Dollars in full in cash or immediately available
funds (or, in the case of contingent reimbursement obligations with respect to
Letters of Credit and Bank Products (other than Swap

 

58

--------------------------------------------------------------------------------


 

Contracts), providing Cash Collateralization) of all of the Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other
Obligations) under Swap Contracts) other than (i) unasserted contingent
indemnification Obligations, (ii) any Obligations relating to Bank Products
(other than Swap Contracts) that, at such time, are allowed by the applicable
Bank Product provider to remain outstanding without being required to be repaid
or Cash Collateralized, and (iii) any Obligations relating to Swap Contracts
that, at such time, are allowed by the applicable provider of such Swap
Contracts to remain outstanding without being required to be repaid.

 

SECTION 1.03              Accounting Terms.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, except as otherwise specifically prescribed in
SECTION 1.03(b) below.  All amounts used for purposes of financial calculations
required to be made shall be without duplication.

 

(b)                                 Issues Related to GAAP.  If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Lead Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Lead Borrower shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Lead Borrower shall provide to
the Administrative Agent and the Lenders as reasonably requested hereunder a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  In addition, the definitions set
forth in the Loan Documents and any financial calculations required by the Loan
Documents shall be computed to exclude (a) the effect of purchase accounting
adjustments to merchandise inventories, property and equipment, intangible
assets, goodwill and deferred revenue and deferred debt line items in connection
with any Permitted Acquisition, any Acquisition consummated prior to the Closing
Date or any merger, amalgamation, consolidation or other similar transaction
permitted by this Agreement, or the amortization, write-up, write-down or
write-off of any amounts thereof, (b) the application of FAS 133, FAS 150, FASB
Interpretation No. 45 or FAS 123r (to the extent that the pronouncements in FAS
123r result in recording an equity award as a liability on the Consolidated
balance sheet of the Lead Borrower and its Subsidiaries in the circumstance
where, but for the application of the pronouncements, such award would have been
classified as equity), (c) any mark-to-market adjustments to any derivatives
(including embedded derivatives contained in other debt or equity instruments
under FAS 133), and (d) any non-cash compensation charges resulting from the
application of FAS 123r.

 

59

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding anything to the contrary
herein, for purposes of determining compliance with any test or covenant
contained in this Agreement with respect to any period during which any
Specified Transaction occurs, the Consolidated Fixed Charge Coverage Ratio shall
be calculated with respect to such period and such Specified Transaction on a
Pro Forma Basis.

 

(d)                                 The principal amount of any non-interest
bearing or other discount security at any date shall be the principal amount
thereof that would be shown on a balance sheet of the issuer dated such date
prepared in accordance with GAAP.

 

(e)                                  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Loan Parties or any Restricted
Subsidiary at “fair value”, as defined therein, and (ii) unless otherwise agreed
pursuant to SECTION 1.03(b), in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the
Restatement Date and any similar lease entered into after the Restatement Date
by such Person shall be accounted for as obligations relating to an operating
lease and not as a Capitalized Lease.

 

SECTION 1.04              Rounding.

 

Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

SECTION 1.05              Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

SECTION 1.06              Letter of Credit Amounts.

 

Unless otherwise specified, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit, whether or not such maximum face amount is in effect at
such time.

 

SECTION 1.07              Certifications.

 

All certifications to be made hereunder by an officer or representative of a
Loan Party shall be made by such person in his or her capacity solely as an
officer or a representative of such Loan Party, on such Loan Party’s behalf and
not in such person’s individual capacity.

 

60

--------------------------------------------------------------------------------


 

SECTION 1.08              Currency Equivalents Generally.

 

Any amount specified in this Agreement (other than in Article 2) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount to be
determined at the rate of exchange quoted by the Reuters World Currency Page for
the applicable currency at 11:00 a.m. (London time) on such day (or, in the
event such rate does not appear on any Reuters World Currency Page, by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Lead Borrower, or, in the
absence of such agreement, such rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later).  Notwithstanding the
foregoing, for purposes of determining compliance with SECTION 6.01,
SECTION 6.02, SECTION 6.03, SECTION 6.05, SECTION 6.06 and SECTION 6.11, (i) any
amount in a currency other than Dollars will be converted to Dollars based on
the exchange rate for such currency as determined above, and (ii) no Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time any transaction described in any of such
Sections is consummated; provided that, for the avoidance of doubt, the
foregoing provisions of this SECTION 1.08 shall otherwise apply to such
Sections, including with respect to determining whether any such transaction
described in such Sections may be consummated at any time under such Sections.

 

SECTION 1.09              Change of Currency.

 

Each provision of this Agreement shall be subject to such reasonable changes of
construction as the Administrative Agent may from time to time specify with the
Lead Borrower’s consent to appropriately reflect a change in currency of any
country and any relevant market conventions or practices relating to such change
in currency.

 

ARTICLE II

 

Amount and Terms of Credit

 

SECTION 2.01              Commitment of the Lenders.

 

(a)                                 Each Lender, severally and not jointly with
any other Lender, agrees, upon the terms and subject to the conditions herein
set forth, to make Credit Extensions to or for the benefit of the Borrowers, on
a revolving basis, subject in each case to the following limitations:

 

(i)                                     The aggregate outstanding amount of the
Credit Extensions to the Borrowers shall not at any time cause Availability to
be less than zero;

 

(ii)                                  Letters of Credit shall be available from
the Issuing Banks to the Borrowers and their Restricted Subsidiaries, provided
that the Borrowers shall not at any time permit the aggregate Letter of Credit
Outstandings at any time to exceed the Letter of Credit Sublimit; and provided
further that any Letter of Credit issued for the benefit of Michaels of Canada,
ULC or any Foreign Subsidiary shall be issued naming the Lead

 

61

--------------------------------------------------------------------------------


 

Borrower as the account party on any such Letter of Credit but such Letter of
Credit may contain a statement that it is being issued for the benefit of
Michaels of Canada, ULC or such Foreign Subsidiary;

 

(iii)                               No Lender shall be obligated to make any
Credit Extension to the Borrowers in excess of such Lender’s Commitment;

 

(iv)                              The aggregate outstanding amount of the Credit
Extensions shall not exceed the Loan Cap; and

 

(v)                                 Subject to all of the other provisions of
this Agreement, Revolving Credit Loans to the Borrowers that are repaid may be
reborrowed prior to the Termination Date.

 

(b)                                 Each Borrowing of Revolving Credit Loans to
the Borrowers (other than Swingline Loans) shall be made by the Lenders pro rata
in accordance with their respective Commitment Percentages.  The failure of any
Lender to make any Revolving Credit Loan to the Borrowers shall neither relieve
any other Lender of its obligation to fund its Revolving Credit Loan to the
Borrowers in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender.

 

SECTION 2.02              Increase in Total Commitments.

 

(a)                                 Request for Increase.  Provided no Default
or Event of Default then exists or would arise therefrom, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Lead
Borrower may from time to time, request an increase in the Total Commitments by
an amount (for all such requests) not exceeding $200,000,000 (collectively, the
“Commitment Increases”); provided that (i) any such request for an increase
shall be in a minimum amount of at least $25,000,000 and in integral multiples
of $5,000,000 in excess thereof, (ii) the Lead Borrower may make a maximum of
four (4) such requests, and (iii) the amount of the Total Commitments, as the
same may be increased pursuant to this SECTION 2.02, shall not exceed
$850,000,000 at any time.  At the time of sending such notice, the Lead Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten calendar days from the date of delivery of such notice to the
Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender,
in its sole discretion, shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, whether
by an amount equal to, greater than, or less than its Commitment Percentage of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.

 

(c)                                  Notification by Agent; Additional Lenders. 
The Administrative Agent shall notify the Lead Borrower and each Lender of the
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase and subject to the approval of the Administrative Agent,
the Issuing Banks and the Swingline Lender (which approvals shall not be
unreasonably withheld), to the extent that the existing Lenders decline to
increase their Commitments, or decline to increase their Commitments to the
amount requested by the Lead Borrower, the Administrative Agent, in consultation
with the Lead Borrower, will use its reasonable efforts to arrange for other
Eligible

 

62

--------------------------------------------------------------------------------


 

Assignees to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the Total Commitments requested by the
Lead Borrower and not accepted by the existing Lenders (and the Lead Borrower
may also invite additional Eligible Assignees to become Lenders) (each such
Lender providing additional Commitments pursuant to this SECTION 2.02, an
“Additional Commitment Lender”), provided, however, that without the consent of
the Administrative Agent, at no time shall the Commitment of any Additional
Commitment Lender be less than $5,000,000.

 

(d)                                 Effective Date and Allocations.  If the
Total Commitments are increased in accordance with this Section, the
Administrative Agent, in consultation with the Lead Borrower, shall determine
the effective date (the “Increase Effective Date”) and the final allocation of
such increase.  The Administrative Agent shall promptly notify the Lead Borrower
and the Lenders (including any Additional Commitment Lenders) of the final
allocation of such increase and the Increase Effective Date and on the Increase
Effective Date (i) the Total Commitments under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Commitment
Increases, and (ii) this Agreement and Schedule 1.1 shall be deemed amended and
modified, without further action, to reflect the revised Commitments and
Commitment Percentages of the Lenders (including the Additional Commitment
Lenders).  Any such increase shall be on the same terms and with the same
maturity as provided in respect of the Total Commitments in effect immediately
prior to such increase.

 

(e)                                  Conditions to Effectiveness of Commitment
Increase.  As a condition precedent to such Commitment Increase, (i) the Lead
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Commitment Increase, and (B) in the case of the Borrowers, certifying that,
before and after giving effect to such Commitment Increase, (1) the
representations and warranties contained in ARTICLE III and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, other than representations and warranties that relate
solely to an earlier date, which are true and correct in all material respects
as of such earlier date (provided that any representations and warranties which
are qualified as to “materiality”, “Material Adverse Effect” or similar language
are true and correct in all respects as of such respective dates), and except
that for purposes of this SECTION 2.02, the representations and warranties
contained in subsections (a)(i) and (a)(ii) of SECTION 3.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of SECTION 5.01, and (2) no Default or Event of Default exists or
would arise therefrom, (ii) the Borrowers, the Administrative Agent, and any
Additional Commitment Lender shall have executed and delivered a joinder to the
Loan Documents in such form as the Administrative Agent shall reasonably
require; (iii) the Borrowers shall have paid such fees and other compensation
to, the Additional Commitment Lenders as the Lead Borrower and such Additional
Commitment Lenders shall agree; (iv) the Borrowers shall have paid such
arrangement fees to the Administrative Agent as the Lead Borrower and the
Administrative Agent may agree; (v) if requested by the Administrative Agent,
the Borrowers shall deliver to the Administrative Agent and the Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date; (vi) the Borrowers and the
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested; and (vii) no Default or Event of Default exists.  The Borrowers shall
prepay any Revolving Credit Loans

 

63

--------------------------------------------------------------------------------


 

outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to SECTION 2.16) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Commitment
Percentages arising from any nonratable increase in the Commitments under this
Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in SECTIONS 8.04 or 9.01 to the contrary.

 

SECTION 2.03              Reserves; Changes to Reserves.

 

(a)                                 The initial Inventory Reserves and
Availability Reserves as of the Restatement Date are as set forth in the
Borrowing Base Certificate delivered pursuant to SECTION 4.01(d).

 

(b)                                 The Administrative Agent may hereafter
establish additional Reserves or change any of the foregoing Reserves, in the
exercise of its commercially reasonable discretion from the perspective of an
asset-based lender exercised in good faith,  provided that such Reserves shall
not be established or changed except upon not less than six (6) Business Days’
notice to the Borrowers (during which period the Administrative Agent shall be
available to discuss any such proposed Reserve with the Borrowers and the
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Reserve no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent); provided
further that no such prior notice shall be required for changes to any Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserve in accordance with the methodology of calculation previously utilized
(such as, but not limited to, rent and Customer Credit Liabilities).  The amount
of any Reserve established by the Administrative Agent shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
Reserve.  Notwithstanding anything herein to the contrary, Reserves shall not
duplicate eligibility criteria contained in the definition of Eligible
Inventory, or reserves or criteria deducted in computing the Appraised Value of
Eligible Inventory.

 

SECTION 2.04              Making of Revolving Credit Loans.

 

(a)                                 Except as set forth in SECTION 2.09,
SECTION 2.10 and SECTION 2.11, Revolving Credit Loans (other than Swingline
Loans) shall be either Prime Rate Loans or LIBO Loans as the Lead Borrower on
behalf of the Borrowers may request (which request shall substantially be made
in the form attached hereto as Exhibit B) subject to and in accordance with this
SECTION 2.04.  All Swingline Loans shall be only Prime Rate Loans. All Revolving
Credit Loans made pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, be Revolving Credit Loans of the same Type.  Each
Lender may fulfill its Commitment with respect to any Revolving Credit Loan by
causing any lending office of such Lender to make such Revolving Credit Loan;
provided, however, that any such use of a lending office shall not affect the
obligation of the Borrowers to repay such Revolving Credit Loan in accordance
with the terms of the applicable Revolving Credit Note.  Each Lender shall,
subject to its overall policy considerations, use reasonable efforts to select a
lending office which will not result in the payment of increased costs by the
Borrowers.  Subject to the other provisions of this SECTION 2.04 and the
provisions of SECTION 2.10 and SECTION 2.11, Borrowings of Revolving Credit
Loans of more than one Type may be incurred at the same time, but in any event
no more than ten (10) Borrowings of LIBO Loans may be outstanding at any time.

 

64

--------------------------------------------------------------------------------


 

(b)                                 The Lead Borrower shall give the
Administrative Agent (w) two (2) Business Days’ prior written notice (which
notice may be in electronic form) of each Borrowing of LIBO Loans, and (x) prior
written notice (which notice may be in electronic form) of each Borrowing of
Prime Rate Loans by the Borrowers on the same Business Day requested for such
Borrowing.  Any such notice, to be effective, must be received by the
Administrative Agent not later than 12:30 p.m. on the second Business Day prior
to the date on which such Borrowing is to be made, in the case of LIBO Loans,
and not later than 12:00 noon on the Business Day on which such Borrowing is to
be made, in the case of Prime Rate Loans. Such notice shall be irrevocable
(except to the extent set forth in SECTION 2.10 or SECTION 2.11 hereof), shall
contain disbursement instructions and shall specify: (i) whether the Borrowing
then being requested is to be a Borrowing of Prime Rate Loans or LIBO Loans and,
if LIBO Loans, the Interest Period with respect thereto; (ii) the amount of the
proposed Borrowing (which shall be in an integral multiple of $1,000,000); and
(iii) the date of the proposed Borrowing (which shall be a Business Day).  If no
election of Interest Period is specified in any such notice for a Borrowing of
LIBO Loans, such notice shall be deemed a request for an Interest Period of one
(1) month.  If no election is made as to the Type of Revolving Credit Loan, such
notice shall be deemed a request for Borrowing of Prime Rate Loans.  The
Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being
requested and the Interest Period or Interest Periods applicable thereto, as
appropriate. On the borrowing date specified in such notice, each Lender shall
make its share of the Borrowing available by federal funds wire transfer to the
account designated by the Administrative Agent or at the office of the
Administrative Agent at One Boston Place, 18th Floor, Boston, Massachusetts
02108 (or such other place as the Administrative Agent may request), no later
than 3:00 p.m., in immediately available funds.  Unless the Administrative Agent
shall have received notice from a Lender no later than (i) 1:00 p.m. on the
proposed date of any Borrowing of Prime Rate Loans, or (ii) 1:00 p.m. on the
Business Day prior to the proposed date of LIBO Loans, that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with this SECTION 2.04 and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount.  In the event a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent, forthwith on
demand such corresponding amount, with interest thereon for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, or (ii) in the case of the Borrowers, the
interest rate applicable to Prime Rate Loans.  If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Revolving Credit Loan included in such Borrowing.  Upon receipt of the funds
made available by the Lenders to fund any borrowing hereunder, the
Administrative Agent shall disburse such funds in the manner specified in the
notice of borrowing delivered by the Lead Borrower and shall use reasonable
efforts to make the funds so received from the Lenders available to the
Borrowers no later than 5:00 p.m.

 

(c)                                  To the extent not paid by the Borrowers
when due (after taking into consideration any applicable grace period), the
Administrative Agent, without the request of the Lead Borrower, may advance any
interest or fee payable pursuant to SECTION 2.19 or other payment to which any
Credit Party is entitled from the Loan Parties pursuant hereto or any other Loan
Document and may charge the same to the Loan Account notwithstanding that an
Overadvance may result thereby.  The

 

65

--------------------------------------------------------------------------------


 

Administrative Agent shall advise the Lead Borrower of any such advance or
charge promptly after the making thereof.  Such action on the part of the
Administrative Agent shall not constitute a waiver of the Administrative Agent’s
rights and the Borrowers’ obligations under SECTION 2.17(a).  Any amount which
is added to the principal balance of the Loan Account as provided in this
SECTION 2.04(c) shall bear interest at the interest rate then and thereafter
applicable to Prime Rate Loans.

 

SECTION 2.05              Overadvances.

 

(a)                                 None of the Administrative Agent, the
Collateral Agent and the Lenders shall have any obligation to make any Revolving
Credit Loan (including, without limitation, any Swingline Loan) or to provide
any Letter of Credit if an Overadvance would result.

 

(b)                                 The Administrative Agent may, in its
discretion, make Permitted Overadvances to the Borrowers without the consent of
the Lenders and each Lender shall be bound thereby.  Any Permitted Overadvances
may constitute Swingline Loans. The making of a Permitted Overadvance is for the
benefit of the Borrowers and shall constitute a Revolving Credit Loan and an
Obligation.  The making of any such Permitted Overadvance on any one occasion
shall not obligate the Administrative Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding, nor shall the making of any such Permitted
Overadvance modify or abrogate the Borrowers’ obligations under
SECTION 2.17(a) hereof.

 

(c)                                  The making by the Administrative Agent of a
Permitted Overadvance shall not modify or abrogate any of the provisions of
(i) SECTION 2.13(c) regarding the Lenders’ obligations with respect to Letters
of Credit, or (ii) SECTION 2.06 and SECTION 2.22 regarding the Lenders’
obligations with respect to participations in Swingline Loans and settlements
thereof.

 

SECTION 2.06              Swingline Loans.

 

(a)                                 The Swingline Lender is authorized by the
Lenders to, and shall make, Swingline Loans at any time (subject to
SECTION 2.06(c)) to the Borrowers up to the amount of the sum of (i) the
Swingline Loan Ceiling, upon a notice of Borrowing from Lead Borrower received
by the Administrative Agent and the Swingline Lender (which notice, at the
Swingline Lender’s discretion, may be submitted prior to 3:00 p.m. on the
Business Day on which such Swingline Loan is requested), plus (ii) any Permitted
Overadvances; provided that the Swingline Lender shall not be obligated to make
any Swingline Loan in its commercially reasonable discretion if any Lender at
such time is a Deteriorating Lender or Delinquent Lender hereunder, unless the
Swingline Lender has entered into satisfactory arrangements with the Borrowers
or such Lender to eliminate the Swingline Lender’s actual or potential Fronting
Exposure (after giving effect to SECTION 8.16(e)) with respect to such
Deteriorating Lender or Delinquent Lender arising from such Swingline Loan as it
may elect in its reasonable discretion.

 

(b)                                 Swingline Loans shall be Prime Rate Loans
bearing interest and shall be subject to periodic settlement with the Lenders
under SECTION 2.22 below.

 

(c)                                  The Lead Borrower’s request for a Swingline
Loan shall be deemed a representation that the applicable conditions for
borrowing under SECTION 4.02 are satisfied (unless such conditions have been
waived).  If the conditions for borrowing under SECTION 4.02 cannot in fact be
fulfilled, (x) the Lead Borrower shall give immediate notice (a “Noncompliance
Notice”)

 

66

--------------------------------------------------------------------------------


 

thereof to the Administrative Agent and the Swingline Lender, and the
Administrative Agent shall promptly provide each Lender with a copy of the
Noncompliance Notice, and (y) the Required Lenders may direct the Swingline
Lender to, and the Swingline Lender thereupon shall, cease making Swingline
Loans (other than Permitted Overadvances) until such conditions can be satisfied
or are waived in accordance with SECTION 9.01. Unless the Required Lenders so
direct the Swingline Lender, the Swingline Lender may, but is not obligated to,
continue to make Swingline Loans commencing one (1) Business Day after the
Noncompliance Notice is furnished to the Lenders.  Notwithstanding the
foregoing, no Swingline Loans (other than Permitted Overadvances) shall be made
pursuant to this SECTION 2.06(c) if the Credit Extensions and/or the aggregate
outstanding amount of the Credit Extensions and Swingline Loans would exceed the
limitations set forth in SECTION 2.01.

 

SECTION 2.07              Notes.

 

(a)                                 Upon the request of any Lender, the
Revolving Credit Loans made by such Lender shall be evidenced by a Revolving
Credit Note, duly executed on behalf of the Borrowers, dated the Closing Date,
the Effective Date or the Restatement Date, as applicable, payable to the order
of such Lender in an aggregate principal amount equal to such Lender’s
Commitment.

 

(b)                                 Upon the request of the Swingline Lender,
the Revolving Credit Loans made by the Swingline Lender with respect to
Swingline Loans shall be evidenced by a Swingline Note, duly executed on behalf
of the Borrowers, dated the Restatement Date, payable to the order of the
Swingline Lender, in an aggregate principal amount equal to the Swingline Loan
Ceiling.

 

(c)                                  Each Lender is hereby authorized by the
Borrowers to endorse on a schedule attached to each Note delivered to such
Lender (or on a continuation of such schedule attached to such Note and made a
part thereof), or otherwise to record in such Lender’s internal records, an
appropriate notation evidencing the date and amount of each Revolving Credit
Loan from such Lender, each payment and prepayment of principal of any such
Revolving Credit Loan, each payment of interest on any such Revolving Credit
Loan and the other information provided for on such schedule; provided, however,
that the failure of any Lender to make such a notation or any error therein
shall not affect the obligation of any Borrower to repay the Revolving Credit
Loans made by such Lender in accordance with the terms of this Agreement and the
applicable Notes.

 

(d)                                 Upon receipt of an affidavit and indemnity
of a Lender as to the loss, theft, destruction or mutilation of such Lender’s
Note and upon cancellation of such Note, the Borrowers will issue, in lieu
thereof, a replacement Note in favor of such Lender, in the same principal
amount thereof and otherwise of like tenor at such Lender’s expense.

 

SECTION 2.08              Interest on Revolving Credit Loans.

 

(a)                                 Subject to SECTION 2.12, each Prime Rate
Loan made by a Lender shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as applicable) at a rate
per annum that shall be equal to the then Prime Rate plus the Applicable Margin
for Prime Rate Loans.

 

(b)                                 Subject to SECTION 2.09 through
SECTION 2.12, each LIBO Loan made by a Lender shall bear interest (computed on
the basis of the actual number of days elapsed over a year of

 

67

--------------------------------------------------------------------------------


 

360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBO Rate for such Interest Period, plus the Applicable
Margin for LIBO Loans.

 

(c)                                  Accrued interest on all Revolving Credit
Loans shall be payable in arrears on each Interest Payment Date applicable
thereto, at the Termination Date and thereafter on demand.

 

SECTION 2.09              Conversion and Continuation of Revolving Credit Loans.

 

(a)                                 The Lead Borrower shall have the right at
any time, on three (3) Business Days’ prior notice to the Administrative Agent
(which notice, to be effective, must be received by the Administrative Agent not
later than 12:30 p.m. on the third Business Day preceding the date of any
conversion), (i) to convert any outstanding Borrowings of Prime Rate Loans to
Borrowings of LIBO Loans, or (ii) to continue an outstanding Borrowing of LIBO
Loans for an additional Interest Period, or (iii) to convert any outstanding
Borrowings of LIBO Loans to a Borrowing of Prime Rate Loans, subject in each
case to the following:

 

(i)                                     No Borrowing of Revolving Credit Loans
may be converted into, or continued as, LIBO Loans at any time when any Event of
Default has occurred and is continuing (nothing contained herein being deemed to
obligate the Borrowers to incur Breakage Costs upon the occurrence and during
the continuance of an Event of Default unless the Obligations are accelerated);

 

(ii)                                  If less than a full Borrowing of Revolving
Credit Loans is converted, such conversion shall be made pro rata among the
Lenders based upon their Commitment Percentages in accordance with the
respective principal amounts of the Revolving Credit Loans comprising such
Borrowing held by such Lenders immediately prior to such conversion;

 

(iii)                               The aggregate principal amount of Prime Rate
Loans being converted into or continued as LIBO Loans shall be in a minimum
amount of $1,000,000 and in integral multiples thereof;

 

(iv)                              Each Lender shall effect each conversion by
applying the proceeds of its new LIBO Loan or Prime Rate Loan, as the case may
be, to its Revolving Credit Loan being so converted;

 

(v)                                 The Interest Period with respect to a
Borrowing of LIBO Loans effected by a conversion or in respect to the Borrowing
of LIBO Loans being continued as LIBO Loans shall commence on the date of
conversion or the expiration of the current Interest Period applicable to such
continuing Borrowing, as the case may be;

 

(vi)                              A Borrowing of LIBO Loans may not be converted
prior to the last day of an Interest Period applicable thereto, unless the
applicable Borrower pays all Breakage Costs incurred in connection with such
conversion; and

 

(vii)                           Each request for a conversion or continuation of
a Borrowing of LIBO Loans which fails to state an applicable Interest Period
shall be deemed to be a request for an Interest Period of one (1) month.

 

68

--------------------------------------------------------------------------------


 

(b)                                 If the Lead Borrower does not give notice to
convert any Borrowing of LIBO Loans, or does not give notice to continue, or
does not have the right to continue, any Borrowing as LIBO Loans, in each case
as provided in SECTION 2.09(a) above, such Borrowing shall automatically be
converted to, or continued as, as applicable, a Borrowing of LIBO Loans with an
Interest Period of one (1) month, at the expiration of the then-current Interest
Period, provided that if an Event of Default then exists and is continuing, such
Borrowing shall be converted to, or continued as a Prime Rate Loan. The
Administrative Agent shall, after it receives notice from the Lead Borrower,
promptly give each Lender notice of any conversion, in whole or part, of any
Revolving Credit Loan made by such Lender.

 

SECTION 2.10              Alternate Rate of Interest for Revolving Credit Loans.

 

If prior to the commencement of any Interest Period for a LIBO Borrowing, the
Administrative Agent:

 

(a)                                 Reasonably determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate (in accordance with the terms
of the definition thereof) for such Interest Period; or

 

(b)                                 Is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Required Lenders of making or maintaining their
Revolving Credit Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Lead Borrower and
the Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Lead Borrower and the applicable
Lenders that the circumstances giving rise to such notice no longer exist (which
notice the Administrative Agent shall deliver promptly upon obtaining knowledge
of the same), (i) any Borrowing Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBO Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a LIBO Borrowing, such
Borrowing shall be made as a Borrowing of Prime Rate Loans unless withdrawn by
the Lead Borrower.

 

SECTION 2.11              Change in Legality.

 

(a)                                 Notwithstanding anything to the contrary
contained elsewhere in this Agreement, if any Change in Law occurring after the
Closing Date shall make it unlawful for a Lender to make or maintain a LIBO Loan
or to give effect to its obligations as contemplated hereby with respect to a
LIBO Loan, then, by written notice to the Lead Borrower, such Lender may
(x) declare that LIBO Loans will not thereafter be made by such Lender
hereunder, whereupon any request by the Lead Borrower for a LIBO Borrowing
shall, as to such Lender only, be deemed a request for a Prime Rate Loan unless
such declaration shall be subsequently withdrawn; and (y) require that all
outstanding LIBO Loans made by such Lender be converted to Prime Rate Loans, in
which event all such LIBO Loans shall be automatically converted to Prime Rate
Loans as of the effective date of such notice as provided in SECTION 2.09(b). 
In the event any Lender shall exercise its rights hereunder, all payments and
prepayments of principal which would otherwise have been applied to repay the
LIBO

 

69

--------------------------------------------------------------------------------


 

Loans that would have been made by such Lender or the converted LIBO Loans of
such Lender, shall instead be applied to repay the Prime Rate Loans made by such
Lender in lieu of, or resulting from the conversion of, such LIBO Loans.

 

(b)                                 For purposes of this SECTION 2.11, a notice
to the Lead Borrower pursuant to SECTION 2.11(a) above shall be effective, if
lawful, and if any LIBO Loans shall then be outstanding, on the last day of the
then-current Interest Period; and otherwise such notice shall be effective on
the date of receipt by the Lead Borrower.

 

(c)                                  The provisions of this SECTION 2.11 shall
survive the repayment or assignment of the Obligations and the termination of
the Commitments.

 

SECTION 2.12              Default Interest.

 

Effective upon written notice from the Administrative Agent (which notice shall
be given only at the direction of the Required Lenders after the occurrence of
any Specified Default) and at all times thereafter while such Specified Default
is continuing, interest shall accrue on all overdue amounts owing by the
Borrowers (after as well as before judgment, as and to the extent permitted by
law) at a rate per annum (computed on the basis of the actual number of days
elapsed over a year of 360 days as applicable) (the “Default Rate”) equal to the
rate (including the Applicable Margin for Revolving Credit Loans) in effect from
time to time plus two percent (2.00%) per annum and such interest shall be
payable on each Interest Payment Date (or any earlier maturity of the Revolving
Credit Loans).

 

SECTION 2.13              Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the Issuing Banks agree, in reliance upon the agreements of
the Lenders set forth in this SECTION 2.13, (1) from time to time on any
Business Day during the period from the Restatement Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrowers or any Restricted Subsidiary, and to amend or extend Letters of Credit
previously issued by it, in accordance with SECTION 2.13(b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrowers or a
Restricted Subsidiary and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
aggregate amount of all outstanding Credit Extensions shall not exceed the Loan
Cap, (y) the aggregate outstanding amount of the Loans of any Lender, plus such
Lender’s Commitment Percentage of the Letter of Credit Outstandings, plus such
Lender’s Commitment Percentage of the outstanding amount of all Swingline Loans
shall not exceed such Lender’s Commitment, and (z) the Letter of Credit
Outstandings shall not exceed the Letter of Credit Sublimit.  Each request by
the Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to

 

70

--------------------------------------------------------------------------------


 

obtain Letters of Credit shall be fully revolving, and accordingly the Borrowers
may, during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.  Any
Issuing Bank (other than Wells Fargo or any of its Affiliates) shall notify the
Administrative Agent in writing on each Business Day of all Letters of Credit
issued on the prior Business Day by such Issuing Bank, provided that (A) until
the Administrative Agent advises any such Issuing Bank that the provisions of
SECTION 4.02 are not satisfied, or (B) until the aggregate amount of the Letters
of Credit issued in any such week exceeds such amount as shall be agreed by the
Administrative Agent and the applicable Issuing Bank, such Issuing Bank shall be
required to so notify the Administrative Agent in writing only once each week of
the Letters of Credit issued by such Issuing Bank during the immediately
preceding week as well as the daily amounts outstanding for the prior week, such
notice to be furnished on such day of the week as the Administrative Agent and
such Issuing Bank may agree.  All Existing Letters of Credit shall be deemed to
have been issued pursuant hereto, and from and after the Restatement Date shall
be subject to and governed by the terms and conditions hereof.  For purposes of
clarity, the Loan Parties shall remain liable for all obligations in respect of
Letters of Credit issued for the account of a Restricted Subsidiary (whether or
not such Restricted Subsidiary is a Loan Party), and such obligations shall
constitute Obligations hereunder.

 

(ii)                                  No Letter of Credit shall be issued if:

 

(A)                               subject to SECTION 2.13(b)(iii), the expiry
date of such requested Standby Letter of Credit would occur more than twelve
months after the date of issuance or last extension, unless the applicable
Issuing Bank and the Required Lenders have approved such expiry date; or

 

(B)                               subject to SECTION 2.13(b)(iii), the expiry
date of such requested Commercial Letter of Credit would occur more than 120
days after the date of issuance or last extension, unless the applicable Issuing
Bank and the Required Lenders have approved such expiry date; provided that
notwithstanding the foregoing, the applicable Issuing Bank may, in its sole
discretion, elect to issue such Commercial Letter of Credit having an expiry
date of more than 120 days but less than twelve months after the date of
issuance or last extension; or

 

(C)                               the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless either
such Letter of Credit is Cash Collateralized on or prior to the date of issuance
of such Letter of Credit (or such later date as to which the Administrative
Agent and the applicable Issuing Bank may agree) or all the Lenders have
approved such expiry date.

 

(iii)                               No Letter of Credit shall be issued by any
Issuing Bank without the prior consent of the Administrative Agent and such
Issuing Bank if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such Issuing Bank from issuing such Letter of Credit, or any Law
applicable to such Issuing Bank or any

 

71

--------------------------------------------------------------------------------


 

request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over applicable Issuing Bank shall
prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Restatement Date, or shall
impose upon such Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Restatement Date and which such Issuing Bank in good faith
deems material to it;

 

(B)                               the issuance of such Letter of Credit would
violate one or more policies of such Issuing Bank applicable to letters of
credit generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and such Issuing Bank, such Letter of Credit is in an
initial Stated Amount less than $100,000, in the case of a Commercial Letter of
Credit, or $500,000, in the case of a Standby Letter of Credit;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars; provided that if such Issuing Bank, in its
discretion, issues a Letter of Credit denominated in a currency other than
Dollars, all reimbursements by the Borrowers of the honoring of any drawing
under such Letter of Credit shall be paid in Dollars based on the spot rate of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted;

 

(E)                                such Letter of Credit contains any provisions
for automatic reinstatement of the Stated Amount after any drawing thereunder;
or

 

(F)                                 a default of any Lender’s obligations to
fund under SECTION 2.13(c) exists or any Lender is at such time a Deteriorating
Lender or Delinquent Lender hereunder, unless the Administrative Agent or the
applicable Issuing Bank has entered into satisfactory arrangements with the
Borrowers or such Lender to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to SECTION 8.16(e)) with respect to the
Deteriorating Lender or Delinquent Lender arising from that Letter of Credit and
all other Letter of Credit Outstandings as to which such Issuing Bank has actual
or potential Fronting Exposure, as it may elect in its reasonable discretion.

 

(B)                               No Issuing Bank shall amend any Letter of
Credit if (A) such Issuing Bank would not be permitted at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(C)                               Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each Issuing Bank shall have all of the benefits and
immunities (A) provided to the Administrative Agent in

 

72

--------------------------------------------------------------------------------


 

ARTICLE VIII with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in ARTICLE VIII included such
Issuing Bank with respect to such acts or omissions, and (B) as additionally
provided herein with respect to such Issuing Bank.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Lead Borrower delivered to
applicable Issuing Bank (with a copy to the Administrative Agent) in the form of
a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Lead Borrower.  Such Letter of Credit Application
must be received by the applicable Issuing Bank and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such other date and time as
the Administrative Agent and such Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank: (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
Administrative Agent or such Issuing Bank may reasonably require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the Administrative Agent and the applicable Issuing Bank (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the Administrative Agent or such Issuing Bank may reasonably
require.  Additionally, the Lead Borrower shall furnish to the applicable
Issuing Bank and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, and any
Issuer Documents (including, if requested by such Issuing Bank, a Standby Letter
of Credit Agreement or Commercial Letter of Credit Agreement, as applicable), as
such Issuing Bank or the Administrative Agent may reasonably require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the Lead Borrower
and, if not, such Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the applicable Issuing Bank has received written notice from
any Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied or unless such Issuing Bank would not be permitted,
or would

 

73

--------------------------------------------------------------------------------


 

have no obligation, at such time to issue such Letter of Credit under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
SECTION 2.13(a) or otherwise), then, subject to the terms and conditions hereof,
the such Issuing Bank shall, on the requested date, issue a Letter of Credit for
the account of the applicable Borrower (or the applicable Restricted Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Bank’s usual and customary business practices. 
Immediately upon the issuance or amendment of each Letter of Credit, each Lender
shall be deemed to (without any further action), and hereby irrevocably and
unconditionally agrees to, purchase from such Issuing Bank, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Commitment Percentage times the Stated Amount of
such Letter of Credit.  Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all Letter of Credit Outstandings,
there shall be an automatic adjustment to the participations hereby created to
reflect the new Commitment Percentages of the assigning and assignee Lenders.

 

(iii)                               If the Lead Borrower so requests in any
applicable Letter of Credit Application, the applicable Issuing Bank may, in its
sole and absolute discretion, agree to issue a Standby Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such Issuing
Bank to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Standby Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Standby Letter of Credit is issued.  Unless otherwise directed
by the Administrative Agent or such Issuing Bank, the Lead Borrower shall not be
required to make a specific request to the Administrative Agent or such Issuing
Bank for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require)
such Issuing Bank to permit the extension of such Standby Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the Administrative Agent shall instruct such Issuing
Bank not to permit any such extension if (A) such Issuing Bank has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Standby Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
SECTION 2.13(a) or otherwise), or (B) such Issuing Bank has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Lender or the Lead Borrower that one or
more of the applicable conditions specified in SECTION 4.02 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Issuing Bank will also
deliver to the Lead Borrower and the Administrative Agent a true and complete
copy of such Letter of Credit or amendment.

 

74

--------------------------------------------------------------------------------


 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable Issuing Bank shall notify the Lead Borrower and the Administrative
Agent thereof not less than two (2) Business Days prior to the Honor Date (as
defined below); provided, however, that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their obligation to reimburse
such Issuing Bank and the Lenders with respect to any such payment.  On the date
of any payment by any Issuing Bank under a Letter of Credit (each such date, an
“Honor Date”), the Borrowers shall be deemed to have requested a Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
amount of such payment, without regard to whether the conditions set forth in
SECTION 4.02 have been met.  Any notice given by any Issuing Bank or the
Administrative Agent pursuant to this SECTION 2.13(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)                                  Each Lender’s obligation to make Committed
Loans to reimburse an Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this SECTION 2.13(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any Issuing Bank, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing, and without regard to whether the conditions set forth in
SECTION 4.02 have been met.

 

(d)                                 Repayment of Participations.  If any payment
received by any Issuing Bank pursuant to SECTION 2.13(c)(i) is required to be
returned under any of the circumstances described in SECTION 9.06 (including
pursuant to any settlement entered into by any Issuing Bank in its discretion),
each Lender shall pay to the Administrative Agent for the account of the
applicable Issuing Bank its Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrowers to reimburse each applicable Issuing Bank for each drawing under
each Letter of Credit shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrowers or any Subsidiary may have at
any time against any beneficiary

 

75

--------------------------------------------------------------------------------


 

or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Bank
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable Issuing Bank
under such Letter of Credit against presentation of a draft or certificate that
does not strictly comply with the terms of such Letter of Credit; or any payment
made by such Issuing Bank under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code or any other debtor
relief law;

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or any of their Subsidiaries; or

 

(vi)                              the fact that any Default or Event of Default
shall have occurred and be continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the
applicable Issuing Bank.  The Borrowers shall be conclusively deemed to have
waived any such claim against such Issuing Bank and its correspondents unless
such notice is given as aforesaid.

 

(f)                                   Role of Issuing Banks.  Each Lender and
the Borrowers agree that, in paying any drawing under a Letter of Credit, no
Issuing Bank shall have any responsibility to obtain any document (other than
any sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of any Issuing Bank, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
Issuing Bank shall be liable to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; or (iv) the due

 

76

--------------------------------------------------------------------------------


 

execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrowers
hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of any Issuing Bank, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
SECTION 2.13(e) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, however, that anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the applicable Issuing
Bank, and such Issuing Bank may be liable to the Borrowers, to the extent, but
only to the extent, of any direct, as opposed to consequential, exemplary or
punitive damages suffered by the Borrowers which the Borrowers prove were caused
by such Issuing Bank’s willful misconduct or gross negligence or such Issuing
Bank’s willful failure to pay under any Letter of Credit after the presentation
to it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit; provided further, however,
that any claim against such Issuing Bank by the Borrowers for any loss suffered
or incurred by the Borrowers shall be reduced by an amount equal to the sum of
(i) the amount (if any) saved by the Borrowers as a result of the breach or
other wrongful conduct that allegedly caused such loss, and (ii) the amount (if
any) of the loss that would have been avoided had the Borrowers taken all
reasonable steps to mitigate such loss, including, without limitation, by
enforcing their rights against any beneficiary and, in case of a claim of
wrongful dishonor, by specifically and timely authorizing such Issuing Bank to
cure such dishonor.  In furtherance and not in limitation of the foregoing, each
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary (or such Issuing Bank may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit and may disregard any requirement in a Letter
of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and such Issuing Bank shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  No Issuing Bank shall be responsible for the
wording of any Letter of Credit (including, without limitation, any drawing
conditions or any terms or conditions that are ineffective, ambiguous,
inconsistent, unduly complicated or reasonably impossible to satisfy),
notwithstanding any assistance such Issuing Bank may provide to the Borrowers
with drafting or recommending text for any Letter of Credit Application or with
the structuring of any transaction related to any Letter of Credit, and the
Borrowers hereby acknowledge and agree that any such assistance will not
constitute legal or other advice by such Issuing Bank or any representation or
warranty by such Issuing Bank that any such wording or such Letter of Credit
will be effective.  Without limiting the foregoing, the applicable Issuing Bank
may, as it deems appropriate, modify or alter and use in any Letter of Credit
the terminology contained on the Letter of Credit Application for such Letter of
Credit.

 

(g)                                  Cash Collateral.  Upon the request of the
Administrative Agent, (i) if any Issuing Bank has honored any full or partial
drawing request under any Letter of Credit and such drawing has

 

77

--------------------------------------------------------------------------------


 

resulted in any Letter of Credit Outstandings, or (ii) if, as of the Letter of
Credit Expiration Date, any Letter of Credit Outstandings remain, the Borrowers
shall, in each case, immediately Cash Collateralize the then Letter of Credit
Outstandings.  SECTIONS 2.16, 2.17 and 7.02(c) set forth certain additional
requirements to deliver Cash Collateral hereunder.  For purposes of this
SECTION 2.13, SECTIONS 2.16, 2.17 and 7.02(c), “Cash Collateralize” means to
pledge and deposit into the Cash Collateral Account, for the benefit of the
Agents and the other Credit Parties, as collateral for the Letter of Credit
Outstandings, cash or deposit account balances in an amount equal to 103% of all
Letter of Credit Outstandings (other than Letter of Credit Outstandings with
respect to Letters of Credit denominated in a currency other than Dollars, which
Letter of Credit Outstandings shall be Cash Collateralized in an amount equal to
115% of such Letter of Credit Outstandings), pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
Issuing Banks (which documents are hereby consented to by the Lenders).  The
Borrowers hereby grant to the Administrative Agent a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate amount of all Letter of Credit Outstandings, the Borrowers
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent determines to be free and clear of any such right and claim.  Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the Issuing Banks and, to the extent not so
applied, shall thereafter be applied to satisfy other Obligations.

 

(h)                                 Applicability of ISP and UCP 600.  Unless
otherwise expressly agreed by the applicable Issuing Bank and the Lead Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and the UCP 600 shall apply
to each Standby Letter of Credit, and (ii) the rules of the UCP 600 shall apply
to each Commercial Letter of Credit.

 

(i)                                     Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

SECTION 2.14              Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)                                  subject any Lender or any Issuing Bank to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBO Loan made by it, or
change the basis of taxation of payments to such Lender or such Issuing Bank in
respect thereof (except for Indemnified

 

78

--------------------------------------------------------------------------------


 

Taxes or Other Taxes covered by SECTION 2.23 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender or such Issuing
Bank); or

 

(iii)                               impose on any Lender or any Issuing Bank or
the London interbank market any other condition, cost or expense affecting LIBO
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making, converting into, continuing or maintaining any LIBO Loan
(or of maintaining its obligation to make any such Revolving Credit Loan) or to
increase the cost in any material amount in excess of those incurred by
similarly situated lenders to such Lender or any Issuing Bank of participating
in, issuing or maintaining any Letter of Credit or to reduce the amount in any
material respect of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Revolving Credit
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or any Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this SECTION 2.14 and setting forth in reasonable detail
the manner in which such amount or amounts were determined shall be delivered to
the Lead Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within fifteen (15) Business Days after receipt
thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this SECTION 2.14 shall
not constitute a waiver of such Lender’s or such Issuing Bank’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or any Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Borrowers of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such Issuing Bank’s intention to claim compensation therefor, and
provided further that, if the Change in Law giving rise to such increased costs
or reductions is

 

79

--------------------------------------------------------------------------------


 

retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(e)                                  The provisions of this SECTION 2.14 shall
survive the repayment or assignment of the Obligations and the termination of
the Commitments.

 

SECTION 2.15              Termination or Reduction of Commitments.

 

(a)                                 Termination or Reduction of Commitments. 
Upon at least two (2) Business Days’ prior written notice to the Administrative
Agent, the Lead Borrower may, at any time, in whole permanently terminate, or
from time to time in part permanently reduce, the Total Commitments.  Each such
reduction shall be in the principal amount of $1,000,000 or any integral
multiple thereof.  Each such reduction or termination shall be applied ratably
to the Commitments of each Lender, and (ii) be irrevocable at the effective time
of any such termination or reduction.  The Borrowers shall pay to the
Administrative Agent for application as provided herein (i) at the effective
time of any such termination (but not any partial reduction), all earned and
unpaid fees under the Fee Letter and all Unused Fees accrued on the Commitments
so terminated, and (ii) at the effective time of any such reduction or
termination, all Breakage Costs incurred in connection therewith and any amount
by which the Credit Extensions to the Borrowers outstanding on such date exceed
the amount to which the Commitments are to be reduced effective on such date. 
Notwithstanding the foregoing, the Lead Borrower may rescind or postpone any
notice of termination of the Commitments if such termination would have resulted
from a refinancing of all or a portion of the Commitments, which refinancing
shall not be consummated or otherwise shall be delayed.

 

(b)                                 Termination Date  Upon the Termination Date,
the Commitments of the Lenders and the credit facility provided hereunder shall
be terminated in full and the Borrowers shall pay, in full and in cash, all
outstanding Revolving Credit Loans and all other outstanding Obligations then
owing by them to the Lenders (including, without limitation, all Breakage Costs
incurred in connection therewith).

 

SECTION 2.16              Optional Prepayment of Revolving Credit Loans;
Reimbursement of Lenders.

 

(a)                                 The Borrowers shall have the right at any
time and from time to time to prepay without premium or penalty (but subject to
payment of Breakage Costs as provided herein) (without a reduction in the Total
Commitments) outstanding Revolving Credit Loans in whole or in part, (x) with
respect to LIBO Loans, upon at least two (2) Business Days’ prior written, telex
or facsimile notice to the Administrative Agent, prior to 12:00 noon, and
(y) with respect to Prime Rate Loans, on the same Business Day as such notice is
furnished to the Administrative Agent, prior to 12:00 noon, subject in each case
to the following limitations:

 

(i)                                     Subject to SECTION 2.17, all prepayments
shall be paid to the Administrative Agent for application (except as otherwise
directed by the applicable Borrower), first, to the prepayment of outstanding
Swingline Loans, second, to the prepayment of other outstanding Revolving Credit
Loans (other than Swingline Loans) ratably in accordance with each Lender’s
Commitment Percentage, and third, if a

 

80

--------------------------------------------------------------------------------


 

Specified Default then exists, to the Cash Collateralizing of all Letter of
Credit Outstandings;

 

(ii)                                  Subject to the foregoing, outstanding
Prime Rate Loans of the Borrowers shall be prepaid before outstanding LIBO Loans
of the Borrowers are prepaid (except as otherwise directed by the Lead
Borrower). Each partial prepayment of LIBO Loans shall be in a minimum amount of
$1,000,000 and in integral multiples thereof).  No prepayment of LIBO Loans
shall be permitted pursuant to this SECTION 2.16 prior to the last day of an
Interest Period applicable thereto, unless the Borrowers reimburse the Lenders
for all Breakage Costs associated therewith within five (5) Business Days of
receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail.  No partial prepayment
of a Borrowing of LIBO Loans shall result in the aggregate principal amount of
the LIBO Loans remaining outstanding pursuant to such Borrowing being less than
$1,000,000 (unless all such outstanding LIBO Loans are being prepaid in full);
and

 

(iii)                               Each notice of prepayment shall specify the
prepayment date, the principal amount and Type of the Revolving Credit Loans to
be prepaid and, in the case of LIBO Loans, the Borrowing or Borrowings pursuant
to which such Revolving Credit Loans were made.  Each notice of prepayment shall
be revocable, provided that, within five (5) Business Days of receiving a
written demand for such reimbursement which sets forth the calculation of such
Breakage Costs in reasonable detail, the Borrowers shall reimburse the Lenders
for all Breakage Costs associated with the revocation of any notice of
prepayment.  The Administrative Agent shall, promptly after receiving notice
from the Lead Borrower hereunder, notify each applicable Lender of the principal
amount and Type of the Revolving Credit Loans held by such Lender which are to
be prepaid, the prepayment date and the manner of application of the prepayment.

 

(b)                                 The Borrowers shall reimburse each Lender as
set forth below for any loss incurred or to be incurred by the Lenders in the
reemployment of the funds (i) resulting from any prepayment (for any reason
whatsoever, including, without limitation, conversion to Prime Rate Loans or
acceleration by virtue of, and after, the occurrence and during the continuance
of an Event of Default) of any LIBO Loan required or permitted under this
Agreement, if such Revolving Credit Loan is prepaid prior to the last day of the
Interest Period for such Revolving Credit Loan (including, without limitation,
on account of any replacement of a Lender pursuant to SECTION 2.24 or otherwise
in accordance with the terms of this Agreement) or (ii) in the event that after
the Lead Borrower delivers a notice of borrowing under SECTION 2.04 in respect
of LIBO Loans, such Revolving Credit Loans are not made on the first day of the
Interest Period specified in such notice of borrowing for any reason other than
a breach by such Lender of its obligations hereunder or the delivery of any
notice pursuant to SECTION 2.09, SECTION 2.10 or SECTION 2.11, or (iii) in the
event that after a Borrower delivers a notice of commitment reduction under
SECTION 2.15 or a notice of prepayment under SECTION 2.16 in respect of LIBO
Loans, such commitment reductions or such prepayments are not made on the day
specified in such notice of reduction or prepayment.  Such loss shall be the
amount (herein, collectively, “Breakage Costs”) as reasonably determined by such
Lender as the excess, if any, of (A) the amount of interest which would have
accrued to such Lender on the amount so paid, not prepaid or not borrowed at a
rate of interest equal to the Adjusted LIBO Rate for such Revolving Credit Loan
(but specifically excluding any Applicable Margin), for the period from the

 

81

--------------------------------------------------------------------------------


 

date of such payment or failure to borrow or failure to prepay to the last day
(x) in the case of a payment or refinancing of a LIBO Loan with Prime Rate Loans
prior to the last day of the Interest Period for such Revolving Credit Loan or
the failure to prepay a LIBO Loan, of the then current Interest Period for such
Revolving Credit Loan or (y) in the case of such failure to borrow, of the
Interest Period for such LIBO Loan which would have commenced on the date of
such failure to borrow, over (B) the amount of interest which would have accrued
to such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the London interbank market.  Any Lender demanding
reimbursement for such loss shall deliver to the Lead Borrower from time to time
one or more certificates setting forth the amount of such loss as determined by
such Lender and setting forth in reasonable detail the manner in which such
amount was determined and such amounts shall be due within ten (10) Business
Days after the receipt of such notice.

 

(c)                                  Whenever any partial prepayment of
Revolving Credit Loans are to be applied to LIBO Loans, such LIBO Loans shall be
prepaid in the chronological order of their Interest Payment Dates or as the
Lead Borrower may otherwise designate in writing.

 

SECTION 2.17              Mandatory Prepayment; Commitment Termination; Cash
Collateral.

 

The outstanding Obligations shall be subject to prepayment as follows:

 

(a)                                 If at any time the amount of the Credit
Extensions by the Lenders causes Availability to be less than zero, the
Borrowers will, immediately upon notice from the Administrative Agent:
(y) prepay the Revolving Credit Loans (including Swingline Loans) in an amount
necessary to eliminate such deficiency; and (y) if, after giving effect to the
prepayment in full of all outstanding Revolving Credit Loans such deficiency has
not been eliminated, Cash Collateralize all Letter of Credit Outstandings.

 

(b)                                 The Revolving Credit Loans shall be repaid
daily in accordance with (and to the extent required under) the provisions of
SECTION 2.18, to the extent then applicable.

 

(c)                                  (i) Without limiting the provisions of
SECTION 2.17(b) or SECTION 2.18, if a Cash Dominion Event is then continuing,
all Net Proceeds on account of any Prepayment Event (other than, until the Term
Loan Facility is repaid in full, a Prepayment Event arising in connection with
the Term Priority Collateral) shall be paid to the Administrative Agent for
application to the Obligations, and (ii) if a Cash Dominion Event is not then
continuing but would result from the occurrence of a Prepayment Event of the
type described in clauses (l), (m), (o), (p), (r)(i) or (s) of SECTION 6.05
(other than, until the Term Loan Facility is repaid in full, a Prepayment Event
arising in connection with the Term Priority Collateral), all Net Proceeds on
account of any such Prepayment Event (other than, until the Term Loan Facility
is repaid in full, a Prepayment Event arising in connection with the Term
Priority Collateral) shall be paid to the Administrative Agent for application
to the Obligations.

 

82

--------------------------------------------------------------------------------


 

(d)                                 Except during the continuance of a Cash
Dominion Event, any Net Proceeds, Cash Receipts and other payments received by
the Administrative Agent shall be applied as the Lead Borrower shall direct the
Administrative Agent in writing.

 

(e)                                  Subject to the foregoing, except as
otherwise directed by the Lead Borrower (whose direction may be given only if a
Cash Dominion Event has not occurred and is not continuing), outstanding Prime
Rate Loans shall be prepaid before outstanding LIBO Loans are prepaid.  No
prepayment of LIBO Loans shall be permitted pursuant to this SECTION 2.17 prior
to the last day of an Interest Period applicable thereto, unless the Borrowers
reimburse the Lenders for all Breakage Costs associated therewith within five
(5) Business Days of receiving a written demand for such reimbursement which
sets forth the calculation of such Breakage Costs in reasonable detail.  In
order to avoid such Breakage Costs, as long as no Specified Default has occurred
and is continuing, at the request of the Lead Borrower, the Administrative Agent
shall hold all amounts required to be applied to LIBO Loans in the Cash
Collateral Account and will apply such funds to the applicable LIBO Loans at the
end of the then pending Interest Period therefor (provided that the foregoing
shall in no way limit or restrict the Administrative Agent’s or the Collateral
Agent’s rights upon the occurrence and during the continuance of any other Event
of Default).  No partial prepayment of a Borrowing of LIBO Loans shall result in
the aggregate principal amount of the LIBO Loans remaining outstanding pursuant
to such Borrowing being less than $1,000,000.  A prepayment of the Revolving
Credit Loans pursuant to SECTION 2.16 or SECTION 2.17 shall not permanently
reduce the Total Commitments.

 

(f)                                   The Borrowers shall repay the Obligations
as required pursuant to SECTION 2.15(b).

 

SECTION 2.18              Cash Management.

 

(a)                                 Within thirty (30) days of the occurrence of
a Specified Default, or immediately upon the occurrence of any other Cash
Dominion Event, the Borrowers, upon the request of the Administrative Agent,
shall deliver to the Administrative Agent a schedule of all DDAs, that to the
knowledge of the Responsible Officers of the Loan Parties, are maintained by the
Loan Parties, which schedule includes, with respect to each depository (i) the
name and address of such depository; (ii) the account number(s) maintained with
such depository; and (iii) a contact person at such depository.

 

(b)                                 Annexed hereto as Schedule 2.18(b) is a list
describing, as of the Restatement Date, all arrangements to which any Loan Party
is a party with respect to the payment to such Loan Party of the proceeds of all
credit card and debit card charges for sales by such Loan Party.

 

(c)                                  On or prior to the Restatement Date, to the
extent not previously delivered, each Loan Party shall:

 

(i)                                     deliver to the Collateral Agent
notifications (each, a “Credit Card Notification”) substantially in the form
attached hereto as Exhibit F which have been executed on behalf of such Loan
Party and addressed to such Loan Party’s credit card and debit card
clearinghouses and processors listed on Schedule 2.18(b); and

 

83

--------------------------------------------------------------------------------


 

(ii)                                  enter into a blocked account agreement
(each, a “Blocked Account Agreement”), reasonably satisfactory to the
Administrative Agent, with any Blocked Account Bank, including, without
limitation, with respect to the DDAs existing as of the Restatement Date and
listed on Schedule 2.18(c) attached hereto (collectively, the “Blocked
Accounts”).  For the avoidance of doubt, no Blocked Account Agreements shall be
required with respect to (x) the Designated Account, (y) payroll, trust and tax
withholding accounts funded in the ordinary course of business and required by
Applicable Law, or (z) unless an Event of Default is then continuing, any petty
cash accounts funded in the ordinary course of business, the deposits in which
do not aggregate more than $25,000,000 or exceed $5,000,000 with respect to any
one account (or in each case, such greater amounts to which the Administrative
Agent (or if an Event of Default is continuing, the Required Lenders) may
agree).

 

(d)                                 Each Credit Card Notification and Blocked
Account Agreement entered into by a US Loan Party shall require, during the
continuance of a Cash Dominion Event (and delivery of notice thereof from the
Collateral Agent), the ACH or wire transfer on each Business Day (and whether or
not there is then an outstanding balance in the Loan Account) of all available
cash receipts (the “Cash Receipts”) (other than Uncontrolled Cash which may be
deposited into a segregated DDA (not to be located in the Province of Quebec,
Canada) which the Lead Borrower designates in writing to the Administrative
Agent as being the “Uncontrolled Cash Account” (the “Designated Account “)) to
the collection account maintained by the Administrative Agent at Wells Fargo
(the “Collection Account”), from:

 

(i)                                     the sale of Inventory and other
Collateral (whether or not constituting a Prepayment Event, but excluding, until
the Term Loan Facility is repaid in full, any Term Priority Collateral);

 

(ii)                                  all proceeds of collections of Accounts
(whether or not constituting a Prepayment Event);

 

(iii)                               all Net Proceeds on account of any
Prepayment Event (other than, until the Term Loan Facility is repaid in full, a
Prepayment Event arising in connection with the Term Priority Collateral);

 

(iv)                              each Blocked Account (including all cash
deposited therein from each DDA); and

 

(v)                                 the cash proceeds of all credit card and
debit card charges.

 

If, at any time during the continuance of a Cash Dominion Event, any cash or
Cash Equivalents owned by any US Loan Party (other than (i) amounts on deposit
in the Designated Account, which funds, shall not be funded from, or when
withdrawn from the Designated Account, shall not be replenished by, funds
constituting proceeds of Collateral so long as such Cash Dominion Event
continues, (ii) petty cash accounts funded in the ordinary course of business,
the deposits in which shall not aggregate more than $25,000,000 or exceed
$5,000,000 with respect to any one account (or in each case, such greater
amounts to which the Administrative Agent (or if an Event of Default is

 

84

--------------------------------------------------------------------------------


 

continuing, the Required Lenders) may agree), and (iii) payroll, trust and tax
withholding accounts funded in the ordinary course of business and required by
Applicable Law) are deposited to any account, or held or invested in any manner,
otherwise than in a Blocked Account that is subject to a Blocked Account
Agreement (or a DDA which is swept daily to a Blocked Account), the Collateral
Agent may require the applicable US Loan Party to close such account and have
all funds therein transferred to a Blocked Account, and all future deposits made
to a Blocked Account which is subject to a Blocked Account Agreement.  In
addition to the foregoing, during the continuance of a Cash Dominion Event, the
US Loan Parties shall provide the Collateral Agent with an accounting of the
contents of the Blocked Accounts, which shall identify, to the satisfaction of
the Collateral Agent, the proceeds from the Term Priority Collateral which were
deposited into a Blocked Account and swept to the Collection Account.  Upon the
receipt of (x) the contents of the Blocked Accounts, and (y) such accounting,
the Collateral Agent agrees to promptly remit to the agent under the Term Loan
Facility the proceeds of the Term Priority Collateral received by the
Administrative Agent.  Notwithstanding anything in any Loan Document to the
contrary, (i) so long as the Obligations have not been accelerated, no DDAs
maintained by any Canadian Loan Party nor credit card or debit card processing
accounts maintained by any Canadian Loan Party shall be subject to the dominion
and control of the Administrative Agent, and (ii) all Canadian Loan Parties
shall provide the Collateral Agent with a monthly accounting of the contents of,
and a copy of the bank statement for, each Blocked Account maintained in Canada
for the immediately preceding month.

 

(e)                                  The provisions of this subsection (e) shall
apply to Cash Receipts from Canadian operations and DDAs and Blocked Accounts
maintained by the Canadian Loan Parties in Canada.

 

(i)                                     All Cash Receipts relating to the
Canadian Loan Parties’ operations in Canada shall be deposited into one or more
DDAs established for the account of the applicable Canadian Loan Party in
Canada.

 

(ii)                                  So long as the Obligations have not been
accelerated:

 

(A)                               the Canadian Loan Parties may direct, and
shall have sole control over, the manner of disposition of their funds in the
DDAs in Canada, the Blocked Accounts in Canada and each Disbursement Account in
Canada; and

 

(B)                               the Loan Parties shall cause the wire transfer
of all available and collected Cash Receipts in each such DDA in Canada to a
Blocked Account in Canada not less frequently than once each week (or with such
greater frequency as the Administrative Agent in its discretion may require).

 

(iii)                               On and after the date on which the
Obligations have been accelerated:

 

85

--------------------------------------------------------------------------------


 

(A)                               upon notice to a Canadian Blocked Account Bank
(which the Agents agree not to give unless the Obligations have been
accelerated), no Loan Party shall have any access to or right of withdrawal from
the Canadian Blocked Accounts maintained with such Canadian Blocked Account
Bank; and

 

(B)                               in the event that, notwithstanding the
provisions of this SECTION 2.18(e), the Loan Parties receive or otherwise have
dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by the Loan Parties for the Administrative
Agent and shall not be commingled with any of the Loan Parties’ other funds or
deposited in any account of any Loan Party other than as instructed by the
Administrative Agent.

 

(f)                                   The Loan Parties may close DDAs or Blocked
Accounts and/or open new DDAs or Blocked Accounts, subject to the execution and
delivery to the Collateral Agent of appropriate Blocked Account Agreements
(except with respect to any payroll, trust and tax withholding accounts or
unless expressly waived by the Collateral Agent) consistent with the provisions
of this SECTION 2.18 and otherwise reasonably satisfactory to the Collateral
Agent (provided that, the Loan Parties shall not be required to deliver a
Blocked Account Agreement with respect to any DDA acquired by a Loan Party in
connection with a Permitted Acquisition until the date that is thirty (30) days
(or such later date as the Administrative Agent may agree in its discretion)
after the consummation of such Permitted Acquisition).  The Loan Parties shall
furnish the Collateral Agent with prior written notice of their intention to
open or close a Blocked Account and the Collateral Agent shall promptly notify
the Lead Borrower as to whether the Collateral Agent shall require a Blocked
Account Agreement with the Person with whom such account will be maintained.
Unless consented to in writing by the Collateral Agent, the Borrowers shall not
enter into any agreements with credit card or debit card processors other than
the ones expressly contemplated herein unless contemporaneously therewith, a
Credit Card Notification, is executed and delivered to the Collateral Agent.

 

(g)                                  The Borrowers may also maintain one or more
disbursement accounts (the “Disbursement Accounts”) to be used by the Borrowers
for disbursements and payments (including payroll) in the ordinary course of
business or as otherwise permitted hereunder.

 

(h)                                 The Collection Account shall at all times be
under the sole dominion and control of the Collateral Agent.  Each Borrower
hereby acknowledges and agrees that (i) such Borrower has no right of withdrawal
from the Collection Account, (ii) the funds on deposit in the Collection Account
shall at all times continue to be collateral security for all of the
Obligations, and (iii) the funds on deposit in the Collection Account shall be
applied as provided in this Agreement.  In the event that, notwithstanding the
provisions of this SECTION 2.18, during the continuation of a Cash Dominion
Event, any Borrower receives or otherwise has dominion and control of any such
proceeds or collections, such proceeds and collections shall be held in trust by
such Borrower for the Collateral Agent, shall not be commingled with any of such
Borrower’s other funds or deposited in any account of such Borrower and shall
promptly be deposited into the Collection Account or dealt with in such other
fashion as such Borrower may be instructed by the Collateral Agent.

 

86

--------------------------------------------------------------------------------


 

(i)                                     Any amounts received in the Collection
Account at any time when all of the Obligations then due have been and remain
fully repaid shall be remitted to the operating account of the Borrowers
maintained with the Administrative Agent.

 

(j)                                    The Collateral Agent shall promptly (but
in any event within one Business Day) furnish written notice to each Person with
whom a Blocked Account is maintained of any termination of a Cash Dominion
Event.

 

(k)                                 The following shall apply to deposits and
payments under and pursuant to this Agreement:

 

(i)                                     Funds shall be deemed to have been
deposited to the Collection Account on the Business Day on which deposited,
provided that such deposit is available to the Administrative Agent by 4:00 p.m.
on that Business Day (except that if the Obligations are being paid in full, by
2:00 p.m. Boston time, on that Business Day);

 

(ii)                                  Funds paid to the Administrative Agent,
other than by deposit to the Collection Account, shall be deemed to have been
received on the Business Day when they are good and collected funds, provided
that such payment is available to the Administrative Agent by 4:00 p.m. on that
Business Day (except that if the Obligations are being paid in full, by
2:00 p.m. Boston time, on that Business Day);

 

(iii)                               If a deposit to the Collection Account or
payment is not available to the Administrative Agent until after 4:00 p.m. on a
Business Day, such deposit or payment shall be deemed to have been made at
9:00 a.m. on the then next Business Day;

 

(iv)                              If any item deposited to the Collection
Account and credited to the Loan Account is dishonored or returned unpaid for
any reason, whether or not such return is rightful or timely, the Administrative
Agent shall have the right to reverse such credit and charge the amount of such
item to the applicable Loan Account and the Borrowers shall indemnify the
Secured Parties against all out-of-pocket claims and losses resulting from such
dishonor or return;

 

(v)                                 All amounts received under this SECTION 2.18
shall be applied in the manner set forth in SECTION 7.04.

 

SECTION 2.19              Fees.

 

(a)                                 The Borrowers shall pay to the
Administrative Agent and WFCF, for their respective accounts, the fees set forth
in the Fee Letter as and when payment of such fees is due as therein set forth.

 

(b)                                 The Borrowers shall pay the Administrative
Agent, for the account of the Lenders, an aggregate fee (the “Unused Fee”) equal
to the Applicable Unused Fee Rate per annum (on the basis of actual days elapsed
in a year of 360 days) multiplied by the average daily balance of the Lenders’
respective Unused Commitment during the Fiscal Quarter just ended (or relevant
period with respect to the payment being made through the first Fiscal Quarter
ending after the Restatement Date or on the Termination Date).  The Unused Fee
shall be paid in arrears, on the first day of each Fiscal

 

87

--------------------------------------------------------------------------------


 

Quarter after the execution of this Agreement and on the Termination Date.  The
Administrative Agent shall pay the Unused Fee to the Lenders upon the
Administrative Agent’s receipt of the Unused Fee based upon each Lender’s
Commitment Percentage of the average daily balance of the Lenders’ Unused
Commitment.

 

(c)                                  The Borrowers shall pay the Administrative
Agent, for the account of the Lenders in accordance with their respective
Commitment Percentages, on the first day of each Fiscal Quarter and on demand
after the Letter of Credit Expiration Date, in arrears, a fee calculated on the
basis of a 360-day year, and actual days elapsed (each, a “Letter of Credit
Fee”), equal to the following per annum percentages of the daily Stated Amount
(whether or not any applicable maximum amount is then in effect) of the
following categories of Letters of Credit outstanding during the three month
period then ended:

 

(i)                                     Standby Letters of Credit: for the
account of each Lender in accordance with its Commitment Percentage, at a per
annum rate equal to the then Applicable Margin for LIBO Loans;

 

(ii)                                  Commercial Letters of Credit: for the
account of each Lender in accordance with its Commitment Percentage, at a per
annum rate equal to fifty percent (50%) of the then Applicable Margin for LIBO
Loans;

 

(iii)                               After the occurrence and during the
continuance of a Specified Default, at any time that the Administrative Agent is
not holding in the Cash Collateral Account an amount in cash equal to 103% of
the amount of all Letter of Credit Outstandings (other than Letter of Credit
Outstandings with respect to Letters of Credit denominated in a currency other
than Dollars, which Letter of Credit Outstandings shall be Cash Collateralized
in an amount equal to 115% of the amount of such Letter of Credit Outstandings),
as of such date, plus accrued and unpaid interest on any unreimbursed drawings
of such Letter of Credit Outstandings, effective upon written notice from the
Administrative Agent (which notice may be given at the election of the
Administrative Agent or at the direction of the Required Lenders after the
occurrence of any Specified Default), the Letter of Credit Fees set forth in
clauses (i) and (ii) of this SECTION 2.19(c) shall be increased, at the option
of the Administrative Agent or the Required Lenders, by an amount equal to two
percent (2%) per annum.

 

For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of the Letter of Credit shall be determined in
accordance with SECTION 1.06.

 

(d)                                 The Borrowers shall pay directly to each
applicable Issuing Bank, for its own account, a fronting fee (the “Fronting
Fee”) with respect to each Letter of Credit, at a rate equal to 0.125% per
annum, computed on the amount of such Letter of Credit, and payable upon the
issuance thereof on demand.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of the Letter of
Credit shall be determined in accordance with SECTION 1.06.  In addition, the
Borrowers shall pay directly to each applicable Issuing Bank, for its own
account, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in

 

88

--------------------------------------------------------------------------------


 

effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(e)                                  All fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for the account of the
Administrative Agent and other Credit Parties as provided herein. Once due, all
fees shall be fully earned and shall not be refundable under any circumstances.

 

SECTION 2.20              Maintenance of Loan Account; Statements of Account.

 

(a)                                 The Administrative Agent shall maintain an
account on its books in the name of the Borrowers (each, the “Loan Account”)
which will reflect (i) all Revolving Credit Loans and other advances made by the
Lenders to the Borrowers or for the Borrowers’ account, (ii) all Letter of
Credit Outstandings and fees and interest that have become payable with respect
thereto as herein set forth, and (iii) any and all other monetary Obligations
that have become payable.

 

(b)                                 The Loan Account will be credited with all
amounts received by the Administrative Agent from the Borrowers or from other
Persons for the Borrowers’ account, including all amounts received in the
Collection Account from the Blocked Account Banks, and the amounts so credited
shall be applied as set forth in and to the extent required by SECTION 2.17 or
SECTION 7.04, as applicable.  After the end of each month, the Administrative
Agent shall send to the Borrowers a statement accounting for the charges
(including interest), loans, advances and other transactions occurring among and
between the Administrative Agent, the Lenders and the Borrowers during that
month.  The monthly statements, absent manifest error, shall be deemed
presumptively correct.

 

SECTION 2.21              Payments; Sharing of Setoff.

 

(a)                                 The Borrowers shall make each payment
required to be made hereunder or under any other Loan Document (whether of
principal, interest, fees or reimbursement of drawings under Letters of Credit,
of amounts payable under SECTION 2.14, SECTION 2.16(b), SECTION 2.23,
SECTION 9.04, SECTION 9.05 or otherwise) prior to 2:00 p.m. on the date when
due, in immediately available funds, without setoff or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent by federal funds wire transfer to the
account designated by the Administrative Agent or at its offices at One Boston
Place, 18th Floor, Boston, Massachusetts 02108 (or such other place as the
Administrative Agent may direct), except payments to be made directly to each
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to SECTION 2.14, SECTION 2.16(b), SECTION 2.23, SECTION 9.04
and SECTION 9.05 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein.  The Administrative Agent shall distribute any such payments to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, except with
respect to LIBO Borrowings, the date for payment shall be extended to the next
succeeding Business Day, and, if any payment due with respect to LIBO Borrowings
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, unless such succeeding Business
Day is in the next calendar month, in case the date of such payment shall be on
the next

 

89

--------------------------------------------------------------------------------


 

preceding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

(b)                                 All funds received by and available to the
Administrative Agent to pay principal, unreimbursed drawings under Letters of
Credit, interest, fees and other amounts then due hereunder, shall be applied in
accordance with the provisions of SECTION 2.17 or SECTION 7.04 ratably among the
parties entitled thereto in accordance with the amounts of principal,
unreimbursed drawings under Letters of Credit, interest, fees and other amounts
then due to such respective parties. For purposes of calculating interest due to
a Lender, that Lender shall be entitled to receive interest on the actual amount
contributed by that Lender towards the principal balance of the Revolving Credit
Loans outstanding during the applicable period covered by the interest payment
made by the Borrowers.  Any net principal reductions to the Revolving Credit
Loans received by the Administrative Agent in accordance with the Loan Documents
during such period shall not reduce such actual amount so contributed, for
purposes of calculation of interest due to that Lender, until the Administrative
Agent has distributed to the applicable Lender its Commitment Percentage
thereof.  All credits against the Obligations shall be conditioned upon final
payment to the Administrative Agent of the items giving rise to such credits. If
any item credited to the Loan Account is dishonored or returned unpaid for any
reason, whether or not such return is rightful or timely, the Administrative
Agent shall have the right to reverse such credit and charge the amount of such
item to the Loan Account and the Borrowers shall indemnify the Secured Parties
against all claims and losses resulting from such dishonor or return.

 

(c)                                  Unless the Administrative Agent shall have
received notice from the Lead Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or the Issuing
Banks hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

SECTION 2.22              Settlement Amongst Lenders.

 

(a)                                 The Swingline Lender may, at any time (but,
in any event shall weekly, as provided in SECTION 2.22(b)), on behalf of the
Borrowers (which hereby authorize the Swingline Lender to act on their behalf in
that regard) request the Administrative Agent to cause the Lenders to make a
Revolving Credit Loan (which shall be a Prime Rate Loan) in an amount equal to
such Lender’s Commitment Percentage of the outstanding amount of Swingline Loans
made in accordance with SECTION 2.06, which request may be made regardless of
whether the conditions set forth in Article IV have been satisfied. Upon such
request, each Lender shall make available to the Administrative Agent the
proceeds of such Revolving Credit Loan for the account of the Swingline Lender. 
If the Swingline Lender requires a Revolving Credit Loan to be made by the
Lenders and the request therefor is received prior to 12:00 noon on a Business
Day, such transfers shall be made in

 

90

--------------------------------------------------------------------------------


 

immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 noon, then no later than 3:00 p.m. on
the next Business Day. The obligation of each such Lender to transfer such funds
is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender.  If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(b)                                 The amount of each Lender’s Commitment
Percentage of outstanding Revolving Credit Loans (including outstanding
Swingline Loans) shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Credit Loans (including Swingline Loans) and repayments
of Revolving Credit Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

 

(c)                                  The Administrative Agent shall deliver to
each of the Lenders promptly after a Settlement Date a summary statement of the
amount of outstanding Revolving Credit Loans (including Swingline Loans) for the
period and the amount of repayments received for the period.  As reflected on
the summary statement, (i) the Administrative Agent shall transfer to each
Lender, its Commitment Percentage of repayments, and (ii) each Lender shall
transfer to the Administrative Agent (as provided below) or the Administrative
Agent shall transfer to each Lender, such amounts as are necessary to insure
that, after giving effect to all such transfers, the amount of Revolving Credit
Loans made by each Lender with respect to Revolving Credit Loans to the
Borrowers (including Swingline Loans) shall be equal to such Lender’s Commitment
Percentage of Revolving Credit Loans, as applicable (including Swingline Loans)
outstanding as of such Settlement Date.  If the summary statement requires
transfers to be made to the Administrative Agent by the Lenders and is received
prior to 12:00 noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 12:00 noon, then no later than 3:00 p.m. on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent.  If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, at the Federal
Funds Effective Rate.

 

SECTION 2.23              Taxes.

 

(a)                                 Except as otherwise expressly provided in
this SECTION 2.23, any and all payments by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document shall be made free
and clear of and without deduction or withholding for any Indemnified Taxes or
Other Taxes; provided, however, that if a Loan Party or an Agent or a Lender
shall be required to deduct, withhold or remit any such Taxes from such
payments, then (i) in the case of any Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions, withholdings, or remittances for such Taxes (including deductions or
withholdings applicable to additional sums payable under this SECTION 2.23) the
applicable Credit

 

91

--------------------------------------------------------------------------------


 

Party receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Loan Party shall make such
deductions or withholdings and (iii) the Loan Party shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Applicable Law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with Applicable
Law.

 

(c)                                  The Loan Parties shall indemnify each
Credit Party, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid or payable by such Credit
Party on or with respect to any payment by or on account of any obligation of
the Loan Parties hereunder or under any other Loan Document (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this SECTION 2.23) and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto; provided that if
any Loan Party reasonably believes that such Taxes were not correctly or legally
asserted, each Lender will use reasonable efforts to cooperate with such Loan
Party to obtain a refund of such Taxes so long as such efforts would not, in the
sole determination of such Lender, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it; provided further, that the Loan
Parties shall not be required to compensate any Lender pursuant to this
SECTION 2.23 for any amounts incurred in any fiscal year for which such Lender
is claiming compensation if such Lender does not furnish notice of such claim
within six (6) months from the end of such fiscal year; provided further, that
if the circumstances giving rise to such claim have a retroactive effect, then
the beginning of such six (6) month period shall be extended to include such
period of retroactive effect. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Credit Party, or by the
Administrative Agent on its own behalf or on behalf of any other Credit Party,
setting forth in reasonable detail the manner in which such amount was
determined, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i)                                     Any
Foreign Lender that is entitled to an exemption from or reduction in United
States withholding Tax shall deliver to the Lead Borrower and the Administrative
Agent two (2) copies of (i) either United States Internal Revenue Service
Form W-8BEN (claiming a treaty benefit) or Form W-8ECI, or any subsequent
versions thereof or successors thereto, or, (ii) in the case of a Foreign Lender
claiming exemption from or reduction in U.S. federal withholding Tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a (A) Form W-8BEN, or any subsequent versions thereof or successors
thereto and (B) a certificate representing that such Foreign Lender (1) is not a
bank for purposes of Section 881(c) of the Code, (2) is not a 10 percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of any Loan
Party and (3) is not a controlled foreign corporation related to the Loan
Parties (within the meaning of Section 864(d)(4) of the Code)), in all cases,
properly completed and duly executed by such Foreign Lender claiming, as
applicable, complete exemption from or reduced rate of, U.S. federal withholding
tax on payments by the Loan Parties under this Agreement and the other Loan
Documents, or in the case of a

 

92

--------------------------------------------------------------------------------


 

Foreign Lender claiming exemption for “portfolio interest” certifying that it is
not a foreign corporation, partnership, estate or trust. Such forms shall be
delivered by each Foreign Lender on or before the date it becomes a party to
this Agreement (or, in the case of a transferee that is a participation holder,
on or before the date such participation holder becomes a transferee hereunder)
and on or before the date, if any, such Foreign Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”).  In addition, each Foreign Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Foreign Lender.  Any Lender shall, if reasonably requested by a Loan Party,
deliver such other documentation prescribed by Applicable Law or as reasonably
requested by such Loan Party, as will enable such Loan Party to determine
whether such Lender is subject to withholding under the laws of Canada, is
entitled to an exemption from such withholding or is eligible for a reduced rate
of withholding in Canada.  Notwithstanding any other provision of this
SECTION 2.23(e), a Lender shall not be required to deliver any form pursuant to
this SECTION 2.23(e) that such Lender is not legally able to deliver.

 

(ii)                                  Each Lender that is a “United States
person” as defined under Section 7701(a)(30) of the Code (a “U.S. Lender”) shall
deliver to the Lead Borrower and the Administrative Agent such form or forms,
certificates or documentation, including two original copies of United States
Internal Revenue Service Form W-9, as reasonably requested by any Borrower to
confirm or establish that such U.S. Lender is not subject to deduction,
withholding, or backup withholding of United States federal income Tax with
respect to any payments to such U.S. Lender.  Such forms shall be delivered by
each U.S. Lender to the Borrower on or before the date such U.S. Lender becomes
a party to this Agreement (or, in the case of a transferee that is a
participation holder, on or before the date such participation holder becomes a
transferee).

 

(f)                                   The Loan Parties shall not be required to
indemnify any Lender or to pay any additional amounts to any Lender in respect
of U.S. federal or Canadian withholding Tax pursuant to paragraph (a) or
(c) above, to the extent that the obligation to pay such additional amounts
would not have arisen but for a failure by such Lender to comply with the
provisions of paragraph (e) above.  Should a Lender become subject to Taxes
because of its failure to deliver a form required hereunder, the Loan Parties
shall, at such Lender’s expense, take such steps as such Lender shall reasonably
request to assist such Lender to recover such Taxes.

 

(g)                                  If any Loan Party shall be required
pursuant to this SECTION 2.23 to pay any additional amount to, or to indemnify,
any Credit Party to the extent that such Credit Party becomes subject to
Indemnified Taxes or Other Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this
SECTION 2.23(g); provided, however, that such efforts shall not include the
taking of any actions by such Credit Party that would result in any Tax, costs
or other expense to such Credit Party (other than a Tax, cost or other expense
for which such Credit Party shall have been reimbursed or indemnified by the
Loan Parties pursuant to this Agreement or otherwise) or any action which would
or might in the reasonable opinion of such Credit Party have an adverse effect
upon its business, operations or financial condition or otherwise be
disadvantageous to such Credit Party.

 

93

--------------------------------------------------------------------------------


 

(h)                                 If any Lender is entitled to a reduction in
(and not complete exemption from) the applicable withholding Tax, the Borrowers
may withhold from any interest payment to such Lender an amount equivalent to
the applicable withholding Tax after taking into account such reduction.

 

(i)                                     If any Credit Party reasonably
determines that it has actually and finally realized, by reason of a refund,
deduction or credit of any Taxes paid or reimbursed by the Loan Parties pursuant
to subsection (a) or (c) above in respect of payments under the Loan Documents
(which refund, deduction or credit is provided by the jurisdiction imposing such
Taxes), a current monetary benefit that it would otherwise not have obtained and
that would result in the total payments under this SECTION 2.23 exceeding the
amount needed to make such Credit Party whole, such Credit Party shall pay to
the Lead Borrower, with reasonable promptness following the date upon which it
actually realizes such benefit, an amount equal to the amount of such refund,
deduction or credit, net of all out of pocket expenses incurred in securing such
refund, deduction or credit.  This SECTION 2.23(i) shall not be construed to
require any Credit Party to make available its Tax returns (or any other
confidential information relating to its Taxes) to any Loan Party. 
Notwithstanding anything to the contrary in this SECTION 2.23(i), in no event
will any Credit Party be required to pay any amount to any Loan Party pursuant
to this SECTION 2.23(i) the payment of which would place such Credit Party in a
less favorable net after-Tax position than such Credit Party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.

 

(j)                                    If a payment made to a Lender under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Lead
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Lead Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Administrative
Agent as may be necessary for the Lead Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this
SECTION 2.23(j), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(k)                                 The provisions of this SECTION 2.23 shall
survive the repayment or assignment of the Obligations and the termination of
the Commitments.

 

SECTION 2.24              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
SECTION 2.14 or cannot make Revolving Credit Loans under SECTION 2.11, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Revolving Credit Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
SECTION 2.14 or SECTION 2.23, as the case may be, in the future and (ii) would
not subject such

 

94

--------------------------------------------------------------------------------


 

Lender to any unreimbursed cost or expense. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment; provided, however, that the Borrowers shall not
be liable for such costs and expenses of a Lender requesting compensation if
(i) such Lender becomes a party to this Agreement on a date after the
Restatement Date and (ii) the relevant Change in Law occurs on a date prior to
the date such Lender becomes a party hereto.

 

(b)                                 (i) If any Lender requests compensation
under SECTION 2.14 or cannot make Revolving Credit Loans under SECTION 2.11 for
thirty (30) consecutive days, or (ii) if any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to SECTION 2.23, or (iii) if any Lender becomes a Delinquent
Lender or otherwise defaults in its obligation to fund Revolving Credit Loans
hereunder, then the Borrowers may, at their sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in SECTION 9.07), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided, however, that
(i) the Lead Borrower shall have received the prior written consent of the
Administrative Agent, the Issuing Banks and the Swingline Lender, which consent
shall not be unreasonably withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Revolving Credit Loans
and participations in Letters of Credit and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
SECTION 2.14 or payments required to be made pursuant to SECTION 2.23, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

SECTION 2.25              Designation of Lead Borrower as Borrowers’ Agent.

 

(a)                                 Each Borrower hereby irrevocably designates
and appoints the Lead Borrower as such Borrower’s agent to obtain Revolving
Credit Loans and Letters of Credit, the proceeds of which shall be available to
each Borrower for such uses as are permitted under this Agreement.  As the
disclosed principal for its agent, each Borrower shall be obligated to the
Administrative Agent and each Lender on account of Revolving Credit Loans so
made and Letters of Credit so issued as if made directly by the Lenders to such
Borrower, notwithstanding the manner by which such Revolving Credit Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any other Borrower.

 

(b)                                 Each Borrower represents to the Credit
Parties that it is an integral part of a consolidated enterprise, and that each
Loan Party will receive direct and indirect benefits from the availability of
the joint credit facility provided for herein, and from the ability to access
the collective credit resources of the consolidated enterprise which the Loan
Parties comprise.  Each Borrower recognizes that credit available to it
hereunder is in excess of and on better terms than it otherwise could obtain on
and for its own account and that one of the reasons therefor is its joining in
the credit facility contemplated herein with all other Borrowers.  Consequently,
each Borrower hereby assumes

 

95

--------------------------------------------------------------------------------


 

and agrees to discharge all Obligations of each of the other Borrowers as if the
Borrower which is so assuming and agreeing were each of the other Borrowers.

 

(c)                                  The Lead Borrower shall act as a conduit
for each Borrower (including itself, as a Borrower) on whose behalf the Lead
Borrower has requested a Revolving Credit Loan.  None of the Agents nor any
other Credit Party shall have any obligation to see to the application of such
proceeds.

 

(d)                                 The authority of the Lead Borrower to
request Revolving Credit Loans and Letters of Credit on behalf of, and to bind,
the Borrowers, shall continue unless and until the Administrative Agent actually
receives written notice of: (i) the termination of such authority, and (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by
the respective Financial Officers of each Borrower; and (iii) written notice
from such successive Lead Borrower accepting such appointment and acknowledging
that from and after the date of such appointment, the newly appointed Lead
Borrower shall be bound by the terms hereof, and that as used herein, the term
“Lead Borrower” shall mean and include the newly appointed Lead Borrower.

 

SECTION 2.26              Provisions Applicable to Canadian Loan Parties.

 

(a)                                 For the purposes of the Interest Act
(Canada), and to the extent applicable, whenever any interest payable by a
Canadian Loan Party is calculated on the basis of a period of time other than a
year of 365 or 366 days, as applicable, the annual rate of interest to which
each rate of interest utilized pursuant to such calculation is equivalent is
such rate so utilized multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
such calculation.

 

(b)                                 Notwithstanding any provision herein to the
contrary, and to the extent applicable, in no event will the aggregate
“interest” (as defined in section 347 of the Criminal Code (Canada)) payable by
a Canadian Loan Party under any Loan Document exceed the maximum effective
annual rate of interest on the “credit advanced” (as defined in that section
347) permitted under that section and, if any payment, collection or demand
pursuant to such Loan Document in respect of “interest” (as defined in that
section 347) is determined to be contrary to the provisions of such section 347,
such payment, collection or demand will be deemed to have been made by mutual
mistake of such Canadian Loan Party, the Administrative Agent and the applicable
Lender or Lenders and the amount of such payment or collection will be refunded
to such Canadian Loan Party only to the extent of the amount which is greater
than the maximum effective annual rate permitted under such law.  For purposes
of determining compliance with such section 347, the effective annual rate of
interest will be determined in accordance with generally accepted actuarial
practices and principles over the term of this Agreement and, in the event of
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent will be prima facie evidence for the
purposes of such determination.

 

(c)                                  For the purposes of the Interest Act
(Canada), to the extent applicable, the principle of deemed reinvestment of
interest will not apply to any interest calculation under the Loan Documents,
and the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

 

96

--------------------------------------------------------------------------------


 

SECTION 2.27              Extensions of Loans.

 

(a)                                 Extension of Commitments.  The Borrowers may
at any time and from time to time request that all or a portion of the
Commitments of a given Type (each, an “Existing Revolver Tranche”) be amended to
extend the Maturity Date with respect to all or a portion of any principal
amount of such Commitments (any such Commitments which have been so amended,
“Extended Commitments”) and to provide for other terms consistent with this
SECTION 2.27; provided that there shall be no more than two (2) Types of
Revolving Credit Loans and Commitments outstanding at any time.  In order to
establish any Extended Commitments, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, an “Extension
Request”) setting forth the proposed terms (which shall be determined in
consultation with the Administrative Agent) of the Extended Commitments to be
established, which shall be offered pro rata to each Lender under such Existing
Revolver Tranche and satisfy the following:  (i) except as to interest rates,
fees and final maturity date, Extended Commitments shall have the same terms as
the Existing Revolver Tranche from which such Extended Commitments are to be
amended; (ii) the Maturity Date of the Extended Commitments shall be later than
the Maturity Date of the Commitments of such Existing Revolver Tranche;
(iii) all Borrowings under the Commitments and repayments thereunder shall be
made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Commitments (and related outstandings) and
(II) repayments required upon the termination date of the non-extending
Commitments); (iv) the Extension Amendment may provide for other covenants and
terms that apply solely to any period after the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Commitments); (v) the Threshold Minimum
Extension Condition shall be satisfied; and (vi) any applicable Borrower Minimum
Extension Condition shall be satisfied unless waived by the Lead Borrower with
the prior written consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed); provided further, that (A) the conditions
precedent to a Borrowing set forth in SECTION 4.02 shall be satisfied as of the
date of such Extension Amendment and at the time when any Revolving Credit Loans
are made in respect of any Extended Commitment, (B) in no event shall the final
maturity date of any Extended Commitments of a given Extension Series at the
time of establishment thereof be earlier than the then Latest Maturity Date of
any other Revolving Commitments hereunder, (C) any such Extended Commitments
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreement (to the extent any Intercreditor Agreement is then in
effect) and (D) all documentation in respect of the such Extension Amendment
shall be consistent with the foregoing.  Any Extended Commitments amended
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Commitments for all purposes of this Agreement;
provided that any Extended Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Extension Series with respect to
such Existing Revolver Tranche.

 

(b)                                 Extension Request.  The Lead Borrower shall
provide the applicable Extension Request at least ten (10) Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior to the
date on which Lenders under the Existing Revolver Tranche are requested to
respond, and shall agree to such procedures, if any, as may be established by,
or acceptable to, the Administrative Agent, in each case acting reasonably, to
accomplish the purposes of this SECTION 2.27.  No Lender shall have any
obligation to agree to provide any Extended Commitment pursuant to any Extension
Request and any Lender not responding within such time period shall be deemed to
have declined to provide any Extended Commitment.  Any Lender (each, an
“Extending Lender”)

 

97

--------------------------------------------------------------------------------


 

wishing to have all or a portion of its Commitments under the Existing Revolver
Tranche subject to such Extension Request amended into Extended Commitments
shall notify the Administrative Agent (each, an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its
Commitments under the Existing Revolver Tranche which it has elected to request
be amended into Extended Commitments (subject to any minimum denomination
requirements imposed by the Administrative Agent in its reasonable discretion). 
In the event that the aggregate principal amount of Commitments under the
Existing Revolver Tranche in respect of which applicable Lenders shall have
accepted the relevant Extension Request exceeds the amount of Extended
Commitments requested to be extended pursuant to the Extension Request,
Commitments subject to Extension Elections shall be amended to reflect
allocations of the Extended Commitments, which Extended Commitments shall be
allocated as agreed by the Administrative Agent and the Borrowers.  The Extended
Commitments for any Extension Series incurred under this SECTION 2.27 shall be
in an aggregate principal amount equal to not less than $100,000,000 (the
“Threshold Minimum Extension Condition”).  The Lead Borrower may, at its
election and with the prior written consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed), specify as a condition (the
“Borrower Minimum Extension Condition”) to consummating any such Extension
Amendment that a minimum amount (to be determined and specified in the relevant
Extension Request but in no event to be less than the Threshold Minimum
Extension Condition) of Commitments become Extended Commitments.

 

(c)                                  New Revolving Commitment Lenders. 
Following any Extension Request made by the Borrowers in accordance with
SECTIONS 2.27(a) and 2.27(b), if the Lenders shall have declined to agree during
the period specified in SECTION 2.27(b) above to provide Extended Commitments in
an aggregate principal amount equal to the amount requested by the Borrowers in
such Extension Request, the Borrowers may request that banks, financial
institutions or other institutional lenders or investors other than the Lenders
or Extending Lenders which qualify as Eligible Assignees (the “New Commitment
Lenders”), provide an Extended Commitment hereunder (a “New Commitment”);
provided that such Extended Commitments of such New Commitment Lenders (i) shall
be in an aggregate principal amount for all such New Commitment Lenders not to
exceed the aggregate principal amount of Extended Commitments so declined to be
provided by the existing Lenders and (ii) shall be on identical terms to the
terms applicable to the terms specified in the applicable Extension Request (and
any Extended Commitments provided by existing Lenders in respect thereof);
provided further that, as a condition to the effectiveness of any Extended
Commitment of any New Commitment Lender, the Administrative Agent, the Issuing
Banks and the Swingline Lender shall have consented (such consent not to be
unreasonably withheld) to each New Commitment Lender if such consent would be
required under SECTION 9.07 for an assignment of Commitments to such Person. 
Notwithstanding anything herein to the contrary, any Extended Commitment
provided by New Commitment Lenders shall be pro rata to each New Commitment
Lender.  Upon effectiveness of the Extension Amendment to which each such New
Commitment Lender is a party, (a) the Commitments of all existing Lenders of
each Type specified in the Extension Amendment in accordance with this
SECTION 2.27 will be permanently reduced pro rata by an aggregate amount equal
to the aggregate principal amount of the Extended Commitments of such New
Commitment Lenders and (b) the Commitment of each such New Commitment Lender
will become effective.  The Extended Commitments of New Commitment Lenders will
be incorporated as Commitments hereunder in the same manner in which Extended
Commitments of existing Lenders are incorporated hereunder pursuant to this
SECTION 2.27, and for the avoidance of doubt, all Borrowings and repayments of
Revolving Credit Loans from and after the effectiveness of such

 

98

--------------------------------------------------------------------------------


 

Extension Amendment shall be made pro rata across all Types of Commitments
including such New Commitment Lenders (based on the outstanding principal
amounts of the respective Types of Commitments) except for (x) payments of
interest and fees at different rates for each Type of Commitments and
(y) repayments required on the Maturity Date for any particular Type of
Commitments.  Upon the effectiveness of each New Commitment pursuant to this
SECTION 2.27(c), (a) each Lender of all applicable existing Types of Commitments
immediately prior to such effectiveness will automatically and without further
act be deemed to have assigned to each New Commitment Lender, and each such New
Commitment Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit and Swingline Loans such that, after giving effect to each
such deemed assignment and assumption of participations, the percentage of the
outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swingline Loans held by each Lender of each
Type of Commitments (including each such New Commitment Lender) will equal the
percentage of the Total Commitments of all Types of Lenders represented by such
Lender’s Commitment and (b) if, on the date of such effectiveness, there are any
Revolving Credit Loans outstanding, such Revolving Credit Loans shall on or
prior to the effectiveness of such New Commitment be prepaid from the proceeds
of Revolving Credit Loans outstanding after giving effect to such New
Commitments, which prepayment shall be accompanied by accrued interest on the
Revolving Credit Loans being prepaid and any costs incurred by any Lender in
accordance with SECTION 2.14.  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

 

(d)                                 Extension Amendment.  Extended Commitments
and New Commitments shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrowers, the Administrative
Agent and each Extending Lender and each New Commitment Lender, if any,
providing an Extended Commitment or a New Commitment, as applicable, thereunder,
which shall be consistent with the provisions set forth in SECTIONS 2.27(a),
(b) and (c) above (but which shall not require the consent of any other
Lender).  The effectiveness of any Extension Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
SECTION 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Restatement Date other than changes to such legal opinion resulting from a
Change in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that the Extended Commitments or
the New Commitments, as the case may be, are provided with the benefit of the
applicable Loan Documents.  The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment.  Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Commitments or the New Commitments, as the
case may be, incurred pursuant thereto, and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Lead Borrower, to
effect the provisions of this Section, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment;
provided that no changes or amendments under this clause (ii) which otherwise
would have required the consent

 

99

--------------------------------------------------------------------------------


 

of any non-Extending Lender under the proviso to SECTION 9.01 shall be made
without the consent of such non-Extending Lender.

 

(e)                                  No conversion of Revolving Credit Loans
pursuant to any Extension in accordance with this SECTION 2.27 shall constitute
a voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Credit Parties to make the Revolving Credit Loans (including
Swingline Loans) and to issue Letters of Credit, the Loan Parties, jointly and
severally, make the following representations and warranties to each Credit
Party with respect to each Loan Party:

 

SECTION 3.01              Existence, Qualification and Power; Compliance with
Laws.

 

Each Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Applicable
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
under the Applicable Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Applicable Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.  Schedule 3.01 annexed hereto sets forth, as of the Restatement
Date, each Loan Party’s name as it appears in official filings in its state of
incorporation or organization, its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

 

SECTION 3.02              Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under or require any
payment to be made under (i) any contractual obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause

 

100

--------------------------------------------------------------------------------


 

(b)(i), to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.03              Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Security Documents, (c) the perfection or maintenance of the Liens created
under the Security Documents (including the priority thereof) or (d) the
exercise by the Administrative Agent, the Collateral Agent or any Lender of
their rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Security Documents, except for (i) filings necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.04              Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is party thereto.  This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and by general principles of equity.

 

SECTION 3.05              Financial Statements; No Material Adverse Effect.

 

(a)                                 The Lead Borrower has heretofore furnished
to the Administrative Agent the Consolidated balance sheets, statements of
income, stockholders’ equity, and cash flows for the Lead Borrower and its
Subsidiaries (i) as of and for the Fiscal Year ending January 28, 2012, audited
by Ernst & Young LLP, independent registered public accountants, and (ii) as of
and for the three (3) months ending April 28, 2012, certified under the
applicable provisions of the Sarbanes-Oxley Act by a Financial Officer of the
Lead Borrower.  Except for those matters set forth on Schedule 3.05, such
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of the Lead Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP
(except that such financial statements shall not be required to comply with
Rule 3-10 of Regulation S-X promulgated under the Exchange Act), subject to year
end adjustments and the absence of footnotes.

 

(b)                                 Since January 28, 2012, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

101

--------------------------------------------------------------------------------


 

(c)                                  The forecasts of Consolidated balance
sheets, income statements and cash flow statements of the Lead Borrower and its
Subsidiaries for each Fiscal Year ending after the Restatement Date until the
Fiscal Year ending February 3, 2018, copies of which have been furnished to the
Administrative Agent prior to the Restatement Date in a form reasonably
satisfactory to the Administrative Agent, have been prepared in good faith on
the basis of the assumptions stated therein, which assumptions were believed to
be reasonable at the time of preparation of such forecasts, it being understood
that actual results may vary from such forecasts and that such variations may be
material.

 

(d)                                 As of the Restatement Date, neither the Lead
Borrower nor any Subsidiary has any Indebtedness or other obligations or
liabilities, direct or contingent (other than (i) the liabilities reflected on
Schedule 6.03, (ii) obligations arising under this Agreement, (iii) the Term
Loan Facility, the Senior Notes, the Senior Subordinated Notes, and the
Subordinated Discount Notes, and (iv) liabilities incurred in the ordinary
course of business) that, either individually or in the aggregate, have had or
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.06              Litigation.

 

Except as disclosed in the Lead Borrower’s annual report (filed on Form 10-K)
for the Fiscal Year ending January 28, 2012 and on the quarterly report (filed
on Form 10-Q) for the Fiscal Quarter ending April 28, 2012, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
any Loan Party, threatened in writing or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Parent or
any of its Subsidiaries or against any of their properties or revenues that
(a) either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, or (b) involve any of the Loan Documents, which
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07              No Default.

 

Neither the Parent nor any Subsidiary is in default under or with respect to, or
a party to, any contractual obligation or Material Indebtedness that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.08              Ownership of Property; Liens.

 

(a)                                 Each Loan Party and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except (i) for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes, (ii) Liens permitted by SECTION 6.01 and except
(iii) where the failure to have such title or leasehold interests could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 Schedule 3.08(b)(i) sets forth the address
(including county) of all Real Estate that is owned by the Loan Parties as of
the Restatement Date.  Schedule 3.08(b)(ii) sets forth the address (including
county) of all Real Estate that is leased by the Loan Parties as of the
Restatement Date, together with a list of the lessor with respect to each such
Lease.  Except as would not reasonably be expected to result in a Material
Adverse Effect, to the knowledge of the Responsible Officers of the

 

102

--------------------------------------------------------------------------------


 

Loan Parties each of such Leases is in full force and effect and the Loan
Parties are not in default of the terms thereof.

 

SECTION 3.09              Environmental Compliance.

 

(a)                                 There are no claims, actions, suits, or
proceedings alleging potential liability or responsibility for violation of, or
otherwise relating to, any Environmental Law that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as specifically disclosed in
Schedule 3.09(b) or except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (i) none of the
properties currently or formerly owned, leased or operated by any Loan Party or
any of its Restricted Subsidiaries is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state, provincial or local list or
is adjacent to any such property; (ii) to the knowledge of the Loan Parties,
there are no, and never have been, any underground or aboveground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned, leased or operated by any Loan Party or any of its
Restricted Subsidiaries or, to its knowledge, on any property formerly owned or
operated by any Loan Party or any of its Restricted Subsidiaries; (iii) to the
knowledge of the Loan Parties, there is no asbestos or asbestos-containing
material, the renewal or remediation of which is required by any Environmental
Law, on any property currently owned or operated by any Loan Party or any of its
Restricted Subsidiaries; and (iv) to the knowledge of the Loan Parties,
Hazardous Materials have not been released, discharged or disposed of by any
Person on any property currently or formerly owned, leased or operated by any
Loan Party or any of its Restricted Subsidiaries and Hazardous Materials have
not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Restricted Subsidiaries at any other location.

 

(c)                                  The properties owned, leased or operated by
the Loan Parties and their Restricted Subsidiaries do not contain any Hazardous
Materials in amounts or concentrations which (i) constitute, or constituted a
violation of, (ii) require remedial action under, or (iii) could give rise to
liability under, Environmental Laws, which violations, remedial actions and
liabilities, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

(d)                                 Except as specifically disclosed in
Schedule 3.09(d), neither any Loan Party nor any of their Restricted
Subsidiaries is undertaking, or has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation or
assessment or remedial or response action that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

(e)                                  All Hazardous Materials generated, used,
treated, handled or stored at, or transported to or from, any property currently
or formerly owned or operated by any Loan Party

 

103

--------------------------------------------------------------------------------


 

or any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result, individually or in the aggregate, in a Material Adverse
Effect.

 

(f)                                   Except as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect, none
of the Loan Parties and their Subsidiaries has contractually assumed any
liability or obligation under or relating to any Environmental Law.

 

(g)                                  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby will
not require any notification, registration, filing, reporting, disclosure,
investigation, remediation or cleanup pursuant to any applicable Environmental
Law, except for any requirement the noncompliance with which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(h)                                 As of the Restatement Date, the Lead
Borrower has made available to the Administrative Agent and the Lenders all
material documents, studies, and reports in the possession, custody or control
of the Loan Parties concerning compliance with or liability under Environmental
Law, including those concerning the actual or suspected existence of Hazardous
Material at Real Estate or facilities currently or formerly owned, operated,
leased or used by the Loan Parties which could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.10              Taxes.

 

Except as set forth in Schedule 3.10 and except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, the Parent and its Restricted Subsidiaries have filed all
federal, state, provincial and other tax returns and reports required to be
filed, and have paid all federal, state, provincial and other Taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those (a)
which are not overdue by more than thirty (30) days or (b) which are being
contested in good faith by appropriate actions diligently conducted and for
which adequate reserves have been provided in accordance with GAAP.  As of the
Restatement Date, none of the Parent or its Restricted Subsidiaries is a party
to any tax sharing agreement.

 

SECTION 3.11              ERISA; Plan Compliance.

 

(a)                                 Except as set forth in Schedule 3.11 or as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance in with the
applicable provisions of ERISA, the Code, the PBA and other federal, state or
provincial Applicable Laws.

 

(b)                                 (i) No ERISA Event has occurred during the
five year period prior to the date on which this representation is made or
deemed made with respect to any Plan; (ii) no Plan has an “accumulated funding
deficiency” (as defined in Section 412 of the Code), whether or not waived;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)

 

104

--------------------------------------------------------------------------------


 

under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this SECTION 3.11(b), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

(c)                                  The Loan Parties are in compliance with the
requirements of the PBA and other federal, provincial or state laws with respect
to each Plan, except where the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.  No fact or situation that may
reasonably be expected to result in a Material Adverse Effect exists in
connection with any Plan.  No Loan Party has any material withdrawal liability
in connection with a Plan.  No Pension Event has occurred which could reasonably
be expected to result in a Material Adverse Effect.  No lien has arisen, choate
or inchoate, in respect of a Loan Party or its Subsidiaries or their property in
connection with any Plan (except for contribution amounts not yet due).  As of
the Restatement Date, no Canadian Loan Party maintains or contributes to any
Plan that provides benefits on a defined basis.

 

SECTION 3.12              Subsidiaries; Equity Interests.

 

As of the Restatement Date, neither the Lead Borrower nor any Loan Party has any
Subsidiaries other than those specifically disclosed in Schedule 3.12, and all
of the outstanding Capital Stock in their respective Subsidiaries has been
validly issued, is fully paid and nonassessable (other than with respect to
Michaels of Canada, ULC) and all Capital Stock owned by the Lead Borrower or a
Loan Party is owned free and clear of all Liens except (i) those created under
the Security Documents, (ii) those to secure the Term Loan Facility, and
(iii) any nonconsensual Lien that is permitted under SECTION 6.01.  As of the
Restatement Date, Schedule 3.12 (a) sets forth the name and jurisdiction of each
Subsidiary, and (b) sets forth the ownership interest of the Lead Borrower and
any other Subsidiary in each Subsidiary, including the percentage of such
ownership.

 

SECTION 3.13              Margin Regulations; Investment Company Act.

 

(a)                                 No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings will be used for any
purpose that violates Regulation U.

 

(b)                                 None of the Lead Borrower, any Person
Controlling the Lead Borrower, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

SECTION 3.14              Disclosure.

 

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to any Credit Party in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or any other Loan Document (as modified or supplemented
by other information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to

 

105

--------------------------------------------------------------------------------


 

make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Lead Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

 

SECTION 3.15              Intellectual Property; Licenses, Etc.

 

Schedule 3.15 sets forth, as of the Restatement Date, with respect to each Loan
Party a list of all of the registered Intellectual Property owned by such Loan
Party and all applications for the registrations or issuance thereof.  Each such
registration and application that is necessary to the business of such Loan
Party is subsisting.  Each of the Loan Parties and their Subsidiaries own,
license or possess the right to use, all of the trademarks, service marks, trade
names, domain names, copyrights, patents, patent rights, licenses, technology,
software, know-how database rights, design rights and other intellectual
property rights (collectively, “IP Rights”) that are reasonably necessary for
the operation of their respective businesses as currently conducted, and,
without conflict with the rights of any Person, except to the extent such
conflicts, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No IP Rights, advertising, product,
process, method, substance, part or other material used by any Loan Party or any
Subsidiary in the operation of their respective businesses as currently
conducted infringes upon any rights held by any Person except for such
infringements, individually or in the aggregate, which could not reasonably be
expected to have a Material Adverse Effect.  No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of any Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.16              Solvency.

 

On the Restatement Date, after giving effect to the transactions contemplated by
this Agreement, the Loan Parties, on a Consolidated basis, are Solvent.

 

SECTION 3.17              Subordination of Junior Financing.

 

The Obligations are “Senior Debt,” “Senior Indebtedness,” “Guarantor Senior
Debt” “Designated Senior Indebtedness” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Senior Subordinated Note
Documents, any Subordinated Discount Note Documents and any other Junior
Financing.

 

SECTION 3.18              Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect or as disclosed in the Lead Borrower’s annual report (filed on
Form 10-K) for the Fiscal Year ending January 28, 2012 and on the quarterly
report (filed on Form 10-Q) for the Fiscal Quarter ending April 28, 2012: 
(a) there are no strikes or other labor disputes against any of the Parent or
its Subsidiaries pending or, to the knowledge of the Lead Borrower, threatened;
(b) hours worked by and payment made to employees of each of the Parent or its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other Applicable

 

106

--------------------------------------------------------------------------------


 

Laws dealing with such matters; and (c) all payments due from any of the Parent
or its Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.  Except as disclosed in the Lead Borrower’s annual report (filed on
Form 10-K) for the Fiscal Year ending January 28, 2012 and on the quarterly
report (filed on Form 10-Q) for the Fiscal Quarter ending April 28, 2012, as of
the Restatement Date, no Loan Party is a party to or bound by any collective
bargaining agreement or any similar agreement. As of the Restatement Date, there
are no representation proceedings pending or, to the actual knowledge of any
Responsible Officer of any Loan Party, threatened to be filed with the National
Labor Relations Board or other applicable Governmental Authority, and no labor
organization or group of employees of any Loan Party has made a pending demand
in writing for recognition. As of the Restatement Date, the consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

 

SECTION 3.19              Compliance with Laws and Agreements.

 

Each Loan Party is in compliance with all Applicable Law, except where the
failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  Without limiting the
generality of the foregoing, each Loan Party has obtained all permits, licenses
and other authorizations which are required with respect to the ownership and
operations of its business, except where the failure to obtain such permits,
licenses or other authorizations, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  Each Loan Party is in
compliance with all terms and conditions of all such permits, licenses, orders
and authorizations, except where the failure to comply with such terms or
conditions, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

SECTION 3.20              Security Documents.

 

The Security Documents create in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
and hypothec in the Collateral described therein as security for the Obligations
to the extent that a legal, valid, binding and enforceable security interest in
such Collateral may be created under any Applicable Law of the United States of
America and any states thereof, including, without limitation, the applicable
Uniform Commercial Code, and under any Applicable Law of Canada and any
provinces or territories thereof, including, without limitation, the PPSA and
the Civil Code, and the Security Documents constitute, or will upon the filing
of financing statements and the obtaining of “control”, in each case, as
applicable, with respect to the relevant Collateral as required under the
applicable Uniform Commercial Code, PPSA or Civil Code, the creation of a fully
perfected first priority Lien on, and security interest and hypothec in, all
right, title and interest of the Borrowers and each Facility Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Encumbrances having priority under Applicable
Law and with respect to the Term Priority Collateral), except as permitted
hereunder or under any other Loan Document, in each case to the extent that a
security interest may be perfected by the filing of a financing statement or
hypothec under the applicable Uniform Commercial Code, PPSA or Civil Code, or by
obtaining “control”.

 

107

--------------------------------------------------------------------------------


 

SECTION 3.21              Insurance.

 

The properties of the Loan Parties are insured, with financially sound and
reputable insurance companies, against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Parent and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons.  Schedule 5.07 sets
forth a description of all insurance maintained by or on behalf of the Loan
Parties as of the Restatement Date. As of the Restatement Date, each insurance
policy listed on Schedule 5.07 is in full force and effect and all premiums in
respect thereof that are due and payable have been paid.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01              Conditions of Initial Credit Extension.

 

The effectiveness of this Agreement is subject to satisfaction of the following
conditions precedent (except as expressly set forth in the Post-Closing Letter):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each Loan Party and the Required Lenders either (i) a
counterpart of this Agreement and all other applicable Loan Documents signed on
behalf of each such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission or electronic pdf
copy of a signed signature page of this Agreement) that each such party has
signed a counterpart of this Agreement and all other Loan Documents.

 

(b)                                 The Administrative Agent shall have received
a written opinion (addressed to the Administrative Agent, the Collateral Agent
and the Lenders and dated the Restatement Date) of Ropes & Gray LLP, counsel for
the Loan Parties, McInnes Cooper, Canadian counsel for the Loan Parties, and
each law firm set forth on Schedule 4.01(b), in each case covering such matters
relating to the Loan Parties, the Loan Documents or the transactions
contemplated thereby as the Administrative Agent shall reasonably request. The
Loan Parties hereby request such counsel to deliver such opinions.

 

(c)                                  The Administrative Agent shall have
received Organization Documents and such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization and existence of each Loan Party, the authorization of the
transactions contemplated by the Loan Documents, incumbency certificates
evidencing the identity, authority and capacity of each of certain Responsible
Officers thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Restatement Date and any other legal matters relating
to the Loan Parties, the Loan Documents or the transactions contemplated
thereby, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(d)                                 The Administrative Agent shall have received
a Borrowing Base Certificate dated as of the Restatement Date, relating to the
month ended August 31, 2012, and executed by a Financial Officer of the Lead
Borrower.

 

108

--------------------------------------------------------------------------------


 

(e)                                  The Administrative Agent shall have
received a certificate, reasonably satisfactory in form and substance to the
Administrative Agent, certifying that after giving effect to the consummation of
the transactions contemplated under this Agreement and the other Loan Documents
as of the Restatement Date, no Default or Event of Default exists and the Loan
Parties, taken as a whole, are Solvent;

 

(f)                                   All representations and warranties
contained in this Agreement and the other Loan Documents or otherwise made in
writing in connection herewith or therewith shall be true and correct in all
material respects on and as of the Restatement Date, other than representations
and warranties that relate solely to an earlier date, which shall be true and
correct in all material respects as of such earlier date, provided that any
representations and warranties which are qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such respective dates.

 

(g)                                  No Material Adverse Effect shall have
occurred since January 28, 2012 and the Administrative Agent shall have received
a certificate from a Responsible Officer of the Lead Borrower to that effect.

 

(h)                                 There shall not be any other Material
Indebtedness of the Loan Parties outstanding immediately after the Restatement
Date other than under (i) the Senior Notes, (ii) the Senior Subordinated Notes,
(iii) the Subordinated Discount Notes, (iv) the Term Loan Facility, (v) this
Agreement, and (vi) Permitted Indebtedness.

 

(i)                                     There shall not be any Capital Stock of
the Lead Borrower (or securities convertible into or exchangeable for Capital
Stock or rights or options to acquire Capital Stock) outstanding immediately
after the Restatement Date other than Capital Stock directly, or indirectly
through one or more holding companies, held by the Sponsors, Highfields Capital,
members of management and other co-investors reasonably acceptable to the
Administrative Agent.

 

(j)                                    Lenders (other than Wells Fargo) having
Commitments aggregating at least $450,000,000 shall have become Lenders
hereunder.

 

(k)                                 The Collateral Agent shall have received
results of searches or other evidence reasonably satisfactory to the Collateral
Agent (in each case dated as of a date reasonably satisfactory to the Collateral
Agent) indicating the absence of Liens on the assets of the Loan Parties, except
for Permitted Encumbrances and Liens for which termination statements and
releases or subordination agreements are being tendered on the Restatement Date.

 

(l)                                     The Administrative Agent shall be
reasonably satisfied with the amount, types and terms and conditions of all
insurance maintained by the Loan Parties; and the Administrative Agent shall
have received endorsements naming the Collateral Agent, on behalf of the
Lenders, as an additional insured or lender’s loss payee, as the case may be,
under all insurance policies to be maintained with respect to the properties of
the Loan Parties forming part of the Collateral.

 

(m)                             The Administrative Agent shall be reasonably
satisfied that all fees due on the Restatement Date, and, to the extent invoiced
at least one (1) Business Day prior to the Restatement Date, all Credit Party
Expenses incurred in connection with the establishment of the credit facility

 

109

--------------------------------------------------------------------------------


 

contemplated hereby (including the reasonable fees and expenses of counsel to
the Administrative Agent and the Collateral Agent), shall be paid in full.

 

(n)                                 After giving effect to this Agreement and
the transactions contemplated hereby, no Default or Event of Default shall be
continuing.

 

(o)                                 After giving effect to this Agreement and
the transactions contemplated hereby, Availability shall be not less than
$200,000,000.

 

(p)                                 The Collateral Agent shall have received the
Security Documents (together with endorsements to title insurance in form, scope
and amount reasonably satisfactory in all respects to the Collateral Agent) and
certificates evidencing any stock being pledged thereunder, together with
undated stock powers executed in blank, each duly executed by the applicable
Loan Parties.

 

(q)                                 The Collateral Agent shall have received
(i) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create or perfect in the United States the
first priority Liens intended to be created under the Loan Documents and all
such documents and instruments shall have been so filed, registered or recorded
to the reasonable satisfaction of the Collateral Agent, (ii) the Credit Card
Notifications and Blocked Account Agreements required pursuant to SECTION 2.18
hereof, and (iii) with respect to any Loan Party located in or organized under
the laws of Canada, all filings and recordations required by Applicable Law of
Canada (including, without limitation, under the PPSA and the Civil Code) or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create or perfect in Canada the Collateral Agent’s Lien in any Collateral
located in Canada.

 

(r)                                    The Administrative Agent shall have
received, at least five (5) Business Days prior to the Restatement Date, all
documentation and other information that is required by regulatory authorities
and/or the Administrative Agent’s due diligence investigation under applicable
“know your customer” and anti-money laundering rules and regulations, including
the KYC Provisions (as defined in SECTION 9.19 below), to the extent such
documentation and other information has been requested in writing by the
Administrative Agent at least ten (10) Business Days prior to the Restatement
Date, and the results of such investigation shall be reasonably satisfactory to
the Administrative Agent.

 

(s)                                   The Administrative Agent shall have
received and be satisfied with detailed financial projections, including, in
each case, a consolidated income statement, balance sheet, statement of cash
flow, Availability analysis and business assumptions for the Borrowers on (x) a
monthly basis for the twelve month period following the Restatement Date, and
(y) on an annual basis, for each Fiscal Year thereafter through the Maturity
Date.

 

(t)                                    To the extent not otherwise set forth in
this SECTION 4.01, there shall have been delivered to the Administrative Agent
each of the instruments, agreements, opinions, certificates and other documents
identified on the closing agenda attached hereto as Exhibit I as being required
on or before the Restatement Date.

 

110

--------------------------------------------------------------------------------


 

SECTION 4.02              Conditions Precedent to Each Revolving Credit Loan and
Each Letter of Credit.

 

The obligation of the Lenders to make each Revolving Credit Loan and of the
Issuing Banks to issue each Letter of Credit on or after the Restatement Date is
also subject to the satisfaction by the Loan Parties or the waiver of each of
the following conditions precedent:

 

(a)                                 The Administrative Agent shall have received
a notice with respect to such Borrowing or issuance, as the case may be, as
required by Article II, and in the case of the issuance of a Letter of Credit,
the applicable Issuing Bank shall have received notice with respect thereto in
accordance with SECTION 2.13.

 

(b)                                 All representations and warranties contained
in this Agreement and the other Loan Documents or otherwise made in writing in
connection herewith or therewith shall be true and correct in all material
respects on and as of the date of each Borrowing or the issuance of each Letter
of Credit hereunder with the same effect as if made on and as of such date,
other than representations and warranties that relate solely to an earlier date,
which shall be true and correct in all material respects as of such earlier
date, provided that any representations and warranties which are qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects as of such respective dates.

 

(c)                                  On the date of each Borrowing hereunder and
the issuance, amendment and extension of each Letter of Credit and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing.

 

(d)                                 Before and after giving effect to each
Borrowing hereunder, the proceeds of which will be used to fund a Restricted
Payment or a payment in respect of Subordinated Indebtedness, the Loan Parties,
on a Consolidated basis, shall be Solvent.

 

(e)                                  The aggregate outstanding amount of Credit
Extensions to, or for the account of, the Borrowers, after giving effect to the
applicable Borrowing or issuance or renewal of a Letter of Credit, shall not
exceed the Loan Cap on such date (except for Permitted Overadvances).

 

Each Notice of Borrowing (other than a notice of Borrowing requesting only a
conversion of Revolving Credit Loans to the other Type or a continuation of LIBO
Loans, but including any request for a Swingline Loan) and Letter of Credit
Application submitted by the Lead Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
SECTION 4.02 have been satisfied on and as of the date of the applicable Credit
Extension.  The conditions set forth in this SECTION 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders direct the
Administrative Agent to cease making Revolving Credit Loans (including Swingline
Loans) and the Issuing Banks to cease issuing Letters of Credit, the Lenders
will fund their Commitment Percentage of all Revolving Credit Loans and
participate in all Swingline Loans and Letters of Credit whenever made or
issued, which are requested by the Lead Borrower and which, notwithstanding the
failure of the Loan Parties  to comply with the provisions of this ARTICLE IV,
agreed to by the Administrative Agent and, with respect to the issuance of
Letters of Credit only, the applicable Issuing Bank; provided, however, the
making of any such Revolving Credit Loans or the issuance of any

 

111

--------------------------------------------------------------------------------


 

Letters of Credit shall not be deemed a modification or waiver by any Credit
Party of the provisions of this ARTICLE IV on any future occasion or a waiver of
any rights of the Credit Parties as a result of any such failure to comply.

 

ARTICLE V

 

Affirmative Covenants

 

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan (including Swingline Loans) and all
fees and other Obligations (other than contingent indemnity obligations with
respect to then unasserted claims and the Other Liabilities) shall have been
paid in full, (iii) all Letters of Credit shall have expired or terminated (or
been cash collateralized or backstopped in a manner reasonably satisfactory to
the applicable Issuing Bank) and (iv) all Letter of Credit Outstandings have
been reduced to zero (or cash collateralized or backstopped in a manner
reasonably satisfactory to the applicable Issuing Bank), each Loan Party
covenants and agrees with the Credit Parties that:

 

SECTION 5.01              Financial Statements.

 

The Lead Borrower will deliver to the Administrative Agent for prompt further
distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each Fiscal Year of the Lead Borrower,
a Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Year, and the related Consolidated statements of income or
operations, stockholders’ equity and cash flows for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Ernst & Young, LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)                                 as soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) Fiscal
Quarters of each Fiscal Year of the Lead Borrower, a Consolidated balance sheet
of the Lead Borrower and its Subsidiaries as at the end of such Fiscal Quarter,
and the related (i) Consolidated statements of income or operations for such
Fiscal Quarter and for the portion of the Fiscal Year then ended and
(ii) Consolidated statements of cash flows for the portion of the Fiscal Year
then ended, setting forth in each case in comparative form the figures for the
corresponding Fiscal Quarter of the previous Fiscal Year and the corresponding
portion of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Lead Borrower and its Subsidiaries in accordance with GAAP, subject only to
year-end adjustments and the absence of footnotes;

 

(c)                                  as soon as available, but in any event
within thirty-five (35) days after the end of each of the first two (2) Fiscal
Months of each Fiscal Quarter of the Lead Borrower, a Consolidated

 

112

--------------------------------------------------------------------------------


 

balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Month, and the related (i) Consolidated statements of income or
operations for such Fiscal Month and for the portion of the Fiscal Year then
ended and (ii) Consolidated statements of cash flows for the portion of the
Fiscal Year then ended, setting forth in each case in comparative form the
figures for the corresponding Fiscal Month of the previous Fiscal Year and the
corresponding portion of the previous Fiscal Year, all in reasonable detail and
certified by a Responsible Officer of the Lead Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Lead Borrower and its Subsidiaries in accordance with GAAP, subject
only to year-end adjustments and the absence of footnotes;

 

(d)                                 as soon as available, and in any event no
later than ninety (90) days after the end of each Fiscal Year of the Lead
Borrower, a detailed consolidated budget by quarter (or, upon request of the
Administrative Agent, by month) for the following Fiscal Year (including a
projected Consolidated balance sheet of the Lead Borrower and its Subsidiaries
as of the end of each quarter (or, upon request of the Administrative Agent, as
of the end of each month) of the following Fiscal Year, the related Consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such Fiscal Year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on estimates, information and assumptions believed to
be reasonable and that such Responsible Officer has no reason to believe that
such Projections are incorrect or misleading in any material respect;

 

(e)                                  On the 10th Business Day of each month (or
more frequently as the Lead Borrower may elect), a certificate in the form of
Exhibit H (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
close of business on the last day of the immediately preceding Fiscal Month (or
in the case of a voluntary delivery of a Borrowing Base Certificate at the
election of the Lead Borrower, a subsequent date), each Borrowing Base
Certificate to be certified as complete and correct in all material respects on
behalf of the Lead Borrower by a Financial Officer of the Lead Borrower;
provided that if Availability is less than (x) fifteen percent (15%) of the Loan
Cap for five (5) consecutive Business Days, or (y) at any time, $65,000,000,
then such Borrowing Base Certificate shall be furnished on Wednesday of each
week (or, if Wednesday is not a Business Day, on the next succeeding Business
Day), as of the close of business on the immediately preceding Saturday, and the
Lead Borrower shall continue to furnish a Borrowing Base Certificate on such
basis until such time as Availability shall have exceeded such amount for thirty
(30) consecutive days; provided further that if the Borrowers elect to furnish
the Administrative Agent with a Borrowing Base Certificate on a more frequent
basis than is otherwise required pursuant to this SECTION 5.01(e), then the Lead
Borrower shall continue to furnish a Borrowing Base Certificate on such basis
from the date of such election through the remainder of the Fiscal Year in which
such election was made; provided further that in addition to the foregoing, the
Lead Borrower shall, contemporaneously with the occurrence of any Disposition of
the type described in clauses (l), (m), (o), (p), (r) or (s) of SECTION 6.05,
furnish a Borrowing Base Certificate showing the Borrowing Base after giving
effect to such Disposition;

 

(f)                                   simultaneously with the delivery of each
set of Consolidated financial statements referred to in SECTION 5.01(a),
SECTION 5.01(b) and SECTION 5.01(c) above, the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such Consolidated financial statements;
and

 

113

--------------------------------------------------------------------------------


 

(g)                                  promptly upon receipt thereof, copies of
all management letters from the Loan Parties’ independent certified public
accountants submitted by such accountants to management in connection with their
annual audit (i) commenting on any material weakness in the Loan Parties’
internal controls, and (ii) subject to the consent of such accountants (which
consent the Loan Parties shall in good faith seek to obtain), commenting on any
other matters relating to the Loan Parties’ internal controls.

 

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (c) of
this SECTION 5.01 may be satisfied with respect to financial information of the
Lead Borrower and its Restricted Subsidiaries by furnishing (A) the Consolidated
financial statements of Holdco (or any direct or indirect parent of Holdco), or
(B) the Lead Borrower’s or Holdco’s (or any direct or indirect parent of
Holdco), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC,
provided that to the extent that such information relates to Holdco (or any
direct or indirect parent of Holdco), such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdco (or such direct or indirect parent)
and its Restricted Subsidiaries, on the one hand, and the Lead Borrower and its
Restricted Subsidiaries on the other hand, and (ii) to the extent such
information is in lieu of information required to be provided under
SECTION 5.01(a), such materials are accompanied by a report and opinion of
Ernst & Young LLP or any other independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.

 

SECTION 5.02              Certificates; Other Information.

 

The Lead Borrower will deliver to the Administrative Agent for prompt further
distribution to each Lender:

 

(a)                                 [Reserved]

 

(b)                                 contemporaneously with the delivery of the
financial statements referred to in SECTION 5.01(a), SECTION 5.01(b) and
SECTION 5.01(c), a duly completed Compliance Certificate signed by a Responsible
Officer of the Lead Borrower in the form of Exhibit G hereto (a “Compliance
Certificate”) (i) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations with respect to the
average daily Availability (based on the most recent monthly and/or weekly
Borrowing Base Certificates furnished to the Administrative Agent) and the
Consolidated Fixed Charge Coverage Ratio for such period; provided that such
calculations of the Consolidated Fixed Charge Coverage Ratio shall not be
required to be included with any Compliance Certificate delivered
contemporaneously with the financial statements referred to in SECTION 5.01(c),
(iii) detailing all Store openings and Store closings during the immediately
preceding fiscal period, and stating the aggregate number of the Loan Parties’
Stores as of the first day of the current fiscal period, (iv) setting forth in
reasonable detail the status of rental payments for each of the Loan Parties’
(A) warehouses and distribution centers, and (B) other leased locations in the
Landlord Lien States designated by the Administrative Agent in its

 

114

--------------------------------------------------------------------------------


 

commercially reasonable judgment (which, as of the Restatement Date, are
Washington, Pennsylvania and Virginia), and (v) stating whether any change in
GAAP or in the application thereof has occurred since the date of the Lead
Borrower’s most recent audited financial statements and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such Compliance Certificate;

 

(c)                                  promptly after the same are publicly
available, copies of all annual, regular, periodic and special reports and
registration statements which the Lead Borrower or Holdco files with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)                                 promptly after the furnishing thereof,
copies of any material requests or material notices received by any Loan Party
(other than in the ordinary course of business) or material statements or
material reports furnished to any holder of debt securities of any Loan Party or
of any of its Restricted Subsidiaries pursuant to the terms of the Senior Notes,
the Senior Subordinated Notes, the Subordinated Discount Notes, or the Term Loan
Facility and not otherwise required to be furnished to the Lenders pursuant to
any other clause of this SECTION 5.02;

 

(e)                                  together with the delivery of each
Compliance Certificate pursuant to SECTION 5.02(b), (i) a report setting forth
the information required by Section 4.01(e) of the Security Agreement or
confirming that there has been no change in such information since the
Restatement Date or the date of the last such report), and (ii) a list of each
Subsidiary that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate;

 

(f)                                   The financial and collateral reports
described on Schedule 5.02(f) hereto, at the times set forth in such Schedule
5.02(f); and

 

(g)                                  After the occurrence and during the
continuance of a Cash Dominion Event, a detailed summary of all Net Proceeds
received from any Prepayment Event, in each case within five (5) Business Days
after receipt of such Net Proceeds other than from sales of Inventory in the
ordinary course of business;

 

(h)                                 promptly when available, (i) a copy of the
acquisition agreement and other acquisition documents relating to any Permitted
Acquisition and (ii) updated schedules to this Agreement and the Security
Agreement after giving effect to such Permitted Acquisition, appropriate
financial statements of the Person which is the subject of such Permitted
Acquisition and financial statements prepared on a Pro Forma Basis (to the
extent available) after giving effect to such Permitted Acquisition (including
balance sheets, cash flows and income statements);

 

(i)                                     at least five (5) Business Days (or such
later date approved by the Administrative Agent in its sole discretion) prior to
the making of (A) any Specified Payment, or

 

115

--------------------------------------------------------------------------------


 

(B) any Restricted Payment of the type described in SECTION 6.06(k), a detailed
calculation of the Consolidated Fixed Charge Coverage Ratio (solely to the
extent required), Pro Forma Availability Condition and Availability (solely to
the extent required), and all components of each of the foregoing, with such
supporting documentation as the Administrative Agent may reasonably request; and

 

(j)                                    promptly, such additional information
regarding the business, legal, financial or corporate affairs of any Loan Party
or any Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

Documents required to be delivered pursuant to SECTION 5.01(a), SECTION 5.01(b),
SECTION 5.01(c) or SECTION 5.02(d) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Lead Borrower posts such documents, or provides a link
thereto on the Lead Borrower’s website on the Internet at the website address
listed on Schedule 5.02; or (ii) on which such documents are posted on the Lead
Borrower’s behalf on IntraLinks/IntraAgency, SyndTrak or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) upon written request by the
Administrative Agent, the Lead Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Lead Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by
SECTION 5.02(b) to the Administrative Agent.  Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

 

SECTION 5.03              Notices.

 

Promptly after obtaining knowledge thereof, the Lead Borrower shall notify the
Administrative Agent in writing:

 

(a)                                 of the occurrence of any Default, specifying
the nature and extent thereof and the action (if any) which is proposed to be
taken with respect thereto; and

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including arising
out of or resulting from (i) breach or non-performance of, or any default or
event of default under, a contractual obligation of any Loan Party or any
Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority, (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws or in respect of IP Rights or the
assertion or occurrence of any

 

116

--------------------------------------------------------------------------------


 

noncompliance by any Loan Party or any of its Subsidiaries with, or liability
under, any Environmental Law or permit, (iv) any strikes, lockouts or slowdowns
against any Loan Party, or (v) the occurrence of any ERISA Event or any Pension
Event.

 

(c)                                  Any change in any Loan Party’s chief
executive officer or chief financial officer;

 

(d)                                 Any material change in any Loan Party’s
accounting or financial reporting practices;

 

(e)                                  The filing of any Lien for unpaid Taxes
against any Loan Party in excess of $25,000,000;

 

(f)                                   The discharge by any Loan Party of its
present independent accountants or any withdrawal or resignation by such
independent accountants;

 

(g)                                  Any casualty or other insured damage to any
portion of the Collateral included in the Borrowing Base in excess of
$25,000,000, or the commencement of any action or proceeding for the taking of
any interest in a portion of the Collateral included in the Borrowing Base in
excess of $25,000,000 or any part thereof or interest therein under power of
eminent domain or by condemnation or similar proceeding, and

 

(h)                                 The receipt of any notice of default by a
Loan Party under, or notice of termination of, any Lease for any of the Loan
Parties’ distribution centers or warehouses.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to this SECTION 5.03, and (y) setting forth details of the
occurrence referred to therein and stating what action the Lead Borrower has
taken and proposes to take with respect thereto.

 

SECTION 5.04              Payment of Taxes, Etc.

 

The Loan Parties shall pay, discharge or otherwise satisfy as the same shall
become due and payable, all its obligations and liabilities in respect of Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, except, in each case, (a) where
the validity or amount thereof is being contested in good faith by appropriate
actions and such Loan Party or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, and such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation, or (b) to the extent the failure to pay or
discharge the same could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.05              Preservation of Existence, Etc.

 

The Loan Parties shall (a) preserve, renew and maintain in full force and effect
their legal existence under the Applicable Laws of the jurisdiction of its
organization except in a transaction permitted by SECTION 6.04 or SECTION 6.05,
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could

 

117

--------------------------------------------------------------------------------


 

not reasonably be expected to have a Material Adverse Effect or (ii) pursuant to
a transaction permitted by SECTION 6.04 or SECTION 6.05.

 

SECTION 5.06              Maintenance of Properties.

 

Unless the failure to do so could not reasonably be expected to have a Material
Adverse Effect, each Loan Party shall (a) maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order, repair and condition, ordinary wear and tear excepted and
casualty or condemnation excepted, and (b) make all necessary renewals,
replacements, modifications, improvements, upgrades, extensions and additions
thereof or thereto in accordance with prudent industry practice.

 

SECTION 5.07              Maintenance of Insurance.

 

(a)                                 The Loan Parties shall maintain with
financially sound and reputable insurance companies, insurance with respect to
their properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Parent and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons.  The Loan Parties
shall furnish to the Administrative Agent, upon written request, full
information as to the insurance carried.

 

(b)                                 Fire and extended coverage policies
maintained with respect to any Collateral shall be endorsed or otherwise amended
to include (i) a non-contributing mortgage clause (regarding improvements to
real property) and a lenders’ loss payable clause (regarding personal property),
in form and substance reasonably satisfactory to the Administrative Agent, which
endorsements or amendments shall provide that the insurer shall pay all proceeds
otherwise payable to the Loan Parties under the policies jointly to a Loan Party
and the Administrative Agent (it being understood and agreed that such Loan
Party shall promptly provide any endorsements with respect to such proceeds or
otherwise remit such proceeds directly to the Administrative Agent to the extent
required hereby), (ii) a provision to the effect that none of the Loan Parties,
Credit Parties (in their capacity as such) or any other Affiliate of a Loan
Party shall be a co-insurer (the foregoing not being deemed to limit the amount
of self-insured retention or deductibles under such policies, which self-insured
retention or deductibles shall be consistent with business practices in effect
on the Restatement Date or as otherwise determined by the Responsible Officers
of the Loan Parties acting reasonably in their business judgment), and
(iii) such other provisions as the Administrative Agent may reasonably require
from time to time to protect the interests of the Credit Parties. Commercial
general liability policies shall be endorsed to name the Administrative Agent as
an additional insured. The Loan Parties shall use commercially reasonable
efforts to obtain endorsements to each such casualty or liability policy
referred to in this SECTION 5.07(b) providing (a) that such policy shall not be
canceled, modified in any manner that would cause this SECTION 5.07 to be
violated, or not renewed (i) by reason of nonpayment of premium except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent, and (b) that notice of any cancellation by the insurer
shall be provided to the Administrative Agent in addition to the named insured
under such policy. The Lead Borrower shall deliver to the Administrative Agent,
prior to the

 

118

--------------------------------------------------------------------------------


 

cancellation, modification or non-renewal of any such policy of insurance, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent, including an insurance
binder) together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor.

 

(c)                                  The Administrative Agent acknowledges that
the insurance policies described on Schedule 5.07 are satisfactory to it as of
the Restatement Date and are in compliance with the provisions of this
SECTION 5.07.

 

SECTION 5.08              Compliance with Laws.

 

Each Loan Party shall comply in all material respects with the requirements of
all Applicable Laws applicable to it or to its business or property, except
where the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.09              Books and Records.

 

Each Loan Party shall maintain proper books of record and account, in which
entries that are full, true and correct in all material respects shall be made
of all material financial transactions and matters involving the assets and
business of the Lead Borrower or its Restricted Subsidiaries, as the case may be
and shall cause financial statements to be prepared in conformity with GAAP
consistently applied.

 

SECTION 5.10              Inspection Rights.

 

(a)                                 Each Loan Party will permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to discuss its affairs, finances
and condition with its officers and to examine and make extracts from its books
and records, all at such reasonable times during normal business hours and as
may be reasonably requested upon reasonable advance notice to the Lead Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise the rights of the Administrative Agent and the Lenders under this
SECTION 5.10(a) and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year, absent the existence of an
Event of Default and only one (1) such time shall be at the Lead Borrower’s
expense; provided further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Lead Borrower at any time during normal business hours and upon reasonable
advance notice.  The Administrative Agent and the Lenders shall give the Lead
Borrower the opportunity to participate in any discussions with the Lead
Borrower’s independent public accountants.  Nothing contained in this
SECTION 5.10(a) shall be deemed to limit or modify the rights of the
Administrative Agent under SECTION 5.10(b) hereof.

 

(b)                                 Each Loan Party will from time to time upon
the request of the Administrative Agent, permit the Administrative Agent or
professionals (including consultants, accountants, lawyers and appraisers)
retained by the Administrative Agent, on reasonable prior notice and during
normal business hours, to conduct appraisals and commercial finance
examinations, including, without limitation, of (i) the Borrowers’ practices in
the computation of the then Borrowing Base, and (ii) the assets included in the
then Borrowing Base and related financial information such as, but not limited

 

119

--------------------------------------------------------------------------------


 

to, sales, gross margins, payables, accruals and reserves.  Subject to the
following, the Loan Parties shall pay the reasonable out-of-pocket fees and
expenses of the Administrative Agent or such professionals with respect to such
evaluations and appraisals.

 

(i)             The Administrative Agent may conduct one (1) commercial finance
examination in each twelve month period, at the Loan Parties’ expense; provided
that, if Availability is less than the greater of (i) twenty-five percent (25%)
of the Loan Cap, or (ii) $100,000,000, in each case for five (5) consecutive
Business Days, the Administrative Agent may conduct up to two (2) commercial
finance examinations in the subsequent twelve (12) month period, each at the
Loan Parties’ expense.  Notwithstanding anything to the contrary contained
herein, the Administrative Agent (A) may undertake two (2) additional commercial
finance examinations in each twelve month period at the sole expense of the
Lenders, and (B) after the occurrence and during the continuance of any
Specified Default, may cause such additional commercial finance examinations to
be taken as the Administrative Agent, in its commercially reasonable discretion
from the perspective of an asset-based lender exercised in good faith,
determines are necessary or appropriate (each, at the expense of the Loan
Parties).

 

(ii)          The Administrative Agent may conduct one (1) appraisal of the Loan
Parties’ Inventory in each twelve month period, at the Loan Parties’ expense;
provided that, if Availability is less than the greater of (i) twenty-five
percent (25%) of the Loan Cap, or (ii) $100,000,000, in each case for five
(5) consecutive Business Days, the Administrative Agent may conduct up to two
(2) appraisals of the Loan Parties’ Inventory in the subsequent twelve (12)
month period, each at the Loan Parties’ expense.  Notwithstanding anything to
the contrary contained herein, the Administrative Agent (A) may undertake two
(2) additional appraisals of the Loan Parties’ Inventory in each twelve month
period at the sole expense of the Lenders, and (B) after the occurrence and
during the continuance of any Specified Default, may cause such additional
appraisals of the Loan Parties’ Inventory to be taken as the Administrative
Agent, in its commercially reasonable discretion from the perspective of an
asset-based lender exercised in good faith, determines are necessary or
appropriate (each, at the expense of the Loan Parties)

 

(c)                                  The Loan Parties shall at all times retain
independent certified public accountants of national standing and shall instruct
such accountants to cooperate with, and be available to, the Administrative
Agent or its representatives to discuss the annual audited statements, the Loan
Parties’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants for such audited statements, as may be raised by the Administrative
Agent; subject, however, if requested by such accountants, to the execution of
an access agreement by the Administrative Agent and such accountants in form
reasonably satisfactory to each of them; provided that a representative of the
Lead Borrower shall be given the opportunity to be present all such discussions.

 

SECTION 5.11              Covenant to Become a Loan Party and Give Security.

 

At the Lead Borrower’s expense, the Loan Parties shall take all action necessary
or reasonably requested by the Administrative Agent to ensure that all Persons
who are obligated to become a Loan Party, including, without limitation, Holdco
and any Persons acquired in a

 

120

--------------------------------------------------------------------------------


 

Permitted Acquisition, and to grant Liens in favor of the Collateral Agent in
the Collateral shall have done so, including:

 

(a)                                 upon the formation or acquisition of Holdco
or any new direct or indirect wholly owned Subsidiary (in each case, other than
an Excluded Subsidiary) by any Loan Party or the designation in accordance with
SECTION 5.14 of any existing direct or indirect wholly owned Subsidiary as a
Restricted Subsidiary:

 

(i)                                     within thirty (30) days after such
formation, acquisition or designation or such longer period as the
Administrative Agent may agree in its discretion:

 

(a)                                 cause Holdco and each such Restricted
Subsidiary that is required to become a Loan Party to execute and deliver to the
Administrative Agent a Joinder Agreement;

 

(b)                                 cause Holdco and each such Restricted
Subsidiary that is required to become a Loan Party to furnish to the
Administrative Agent a description of the real and immovable properties owned or
leased by Holdco or such Restricted Subsidiary, as applicable, in detail
reasonably satisfactory to the Administrative Agent;

 

(c)                                  cause (x) Holdco and each such Restricted
Subsidiary that is required to become a Loan Party to duly execute and deliver
to the Administrative Agent Mortgages, Security Agreements, and other Security
Documents, as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security Documents
in effect on the Restatement Date), in each case granting Liens to the
Collateral Agent to secure the Obligations and (y) each direct or indirect
parent of each such Restricted Subsidiary that is required to be a Loan Party to
duly execute and deliver to the Administrative Agent such Security Documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Documents in effect on the
Restatement Date), in each case granting Liens to the Collateral Agent to secure
the Obligations;

 

(d)                                 (x) cause Holdco and each such Restricted
Subsidiary that is required to become a Loan Party to deliver any and all
certificates representing Capital Stock (to the extent certificated) that are
required to be pledged pursuant to the Security Documents, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Security
Documents, endorsed in blank to the Collateral Agent and (y) cause each direct
or indirect parent of such Restricted Subsidiary that is required to be a Loan
Party to deliver any and all certificates representing the outstanding Capital
Stock (to the extent certificated) of such Restricted Subsidiary that are
required to be pledged pursuant to the Security Documents, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the

 

121

--------------------------------------------------------------------------------


 

intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Security Documents, endorsed in blank to the
Collateral Agent;

 

(e)                                  take and cause Holdco and each such
Restricted Subsidiary and each direct or indirect parent of such Restricted
Subsidiary to take whatever action (including the recording of Mortgages, the
filing of UCC, PPSA or Civil Code financing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Administrative Agent to vest in the Collateral Agent (or in any
representative of the Collateral Agent designated by it) valid Liens to the
extent required under the Loan Documents, enforceable against all third parties
in accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity,

 

(ii)                                  within thirty (30) days after the request
therefor by the Administrative Agent, deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent, the Collateral
Agent and the other Credit Parties, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
SECTION 5.11(a) as the Administrative Agent may reasonably request, and

 

(iii)                               as promptly as practicable after the request
therefor by the Administrative Agent, deliver to the Administrative Agent with
respect to each parcel of real property (A) that is owned by Holdco or such
Restricted Subsidiary and has a fair market value in excess of $5,000,000, any
existing title reports, surveys or environmental assessment reports, as well as
a certificate indicating whether such real property is located in a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and, to the extent such real
property is so located in a “flood hazard area”, obtain flood insurance in such
total amount as is reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Parent and its Restricted
Subsidiaries, and otherwise comply with the National Flood Insurance Program as
set forth in the Flood Disaster Protection Act of 1973, as amended from time to
time.

 

(b)                                 After the Closing Date, concurrently with
(x) the acquisition of any material personal property by any Loan Party or of
any personal property in connection with a Permitted Acquisition, or (y) the
acquisition of any owned Real Estate by any Loan Party with a fair market value
in excess of $5,000,000, and if such personal property or owned real property
shall not already be subject to a perfected Lien in favor of the Collateral
Agent, the Lead Borrower shall give notice thereof to the Administrative Agent
and promptly thereafter shall cause such assets to be subjected to a Lien to the
extent required by the Loan Documents and will take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, including, as
applicable, the actions referred to in SECTION 5.11(a)(iii) with respect to real
property.

 

122

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, no Loan
Party shall be required to perfect the security interests granted to the
Collateral Agent under any Security Documents if and to the extent that the
Collateral Agent shall have reasonably determined that the cost of obtaining a
first priority security interest in any Collateral subject to such security
interest exceeds the practical benefits to the Secured Parties afforded thereby.

 

SECTION 5.12              Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Loan Parties shall comply, and take all reasonable actions
to cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and permits; obtain and renew all
permits necessary for its operations and properties; and, in each case to the
extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws.

 

SECTION 5.13              Further Assurances and Post-Closing Conditions.

 

Each Loan Party will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and other
documents), that may be required under any Applicable Law, or which the
Administrative Agent or the Required Lenders may reasonably request, to
effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.  Without limiting the foregoing, the Loan Parties
shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from any Person from whom a Loan Party enters into a Lease after the
Closing Date for a warehouse or distribution center prior to entering into such
Lease.

 

SECTION 5.14              Designation of Subsidiaries.

 

The board of directors of the Lead Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default shall have occurred and be continuing,
(ii) after giving effect to such designation, the Payment Conditions shall have
been satisfied, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if such Subsidiary is a Borrower or if such Subsidiary owns any
property of the type (e.g. Inventory and Accounts) included in the Borrowing
Base, (iv) no Subsidiary may be designated as an Unrestricted Subsidiary if it
is a “Restricted Subsidiary” for the purpose of the Senior Notes, the Senior
Subordinated Notes, the Subordinated Discount Notes or the Term Loan Facility,
as applicable, and (v) no Restricted Subsidiary may be designated as an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary.  The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Lead Borrower therein at the date of
designation in an amount equal to the net book value of the Lead Borrower’s or
Restricted Subsidiary’s (as applicable) investment therein.  The designation of
any

 

123

--------------------------------------------------------------------------------


 

Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

 

SECTION 5.15                                      Information Regarding
Collateral.

 

The Lead Borrower will furnish to the Administrative Agent prompt written notice
of any change in: (a) any Loan Party’s name; (b) the location of any Loan
Party’s chief executive office or its principal place of business; (c) any Loan
Party’s organizational structure or jurisdiction of incorporation or formation;
or (d) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its state or province of organization.
The Loan Parties agree not to effect or permit any change referred to in the
preceding sentence unless all filings, publications and registrations, have been
made (or will be made in a timely fashion) under the UCC, PPSA, Civil Code or
other Applicable Law that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest to the extent required under the Security
Documents (subject only to Permitted Encumbrances having priority under
Applicable Law) in all the Collateral for its own benefit and the benefit of the
other Secured Parties.

 

SECTION 5.16                                      Physical Inventories.

 

The Loan Parties, at their own expense, shall cause not less than one
(1) physical count of Inventory to be undertaken in each twelve (12) month
period (or alternatively, periodic cycle counts) in conjunction with the
preparation of its annual audited financial statements, conducted following such
methodology as is consistent with the methodology used in the immediately
preceding Inventory (or cycle count) or as otherwise may be reasonably
satisfactory to the Administrative Agent.  Following the completion of such
Inventory count, and in any event by the next date required for the delivery of
a Borrowing Base Certificate hereunder, the Borrowers shall deliver the results
of such physical inventory to the Administrative Agent and shall post such
results to the Loan Parties’ stock ledgers and general ledgers, as applicable.

 

SECTION 5.17                                      Use of Proceeds of Credit
Extensions.

 

The proceeds of Revolving Credit Loans made hereunder and of Letters of Credit
issued hereunder will be used only (a) to finance the acquisition of working
capital assets of the Borrowers and their Subsidiaries, including the purchase
of inventory and equipment, in each case in the ordinary course of business,
(b) to finance Capital Expenditures of the Borrowers and their Subsidiaries, (c)
to finance Permitted Acquisitions, and (d) for general corporate purposes
(including, without limitation, to finance Amendment Transaction Expenses), all
to the extent permitted in this Agreement.  No part of the proceeds of any
Revolving Credit Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the FRB, including
Regulations U and X.

 

SECTION 5.18                                      Proceeds from Surplus Cash
Deposits.

 

If any Canadian Loan Party has on deposit in any bank account unapplied cash
(being surplus cash not to be used for general working capital needs and other
corporate purposes) exceeding $5,000,000 at any time a Cash Dominion Event
exists and is continuing, it shall transfer such unapplied cash to a Borrower by
loan, distribution or other intercompany transfer.

 

124

--------------------------------------------------------------------------------


 

SECTION 5.19                                      Excess Collections, Canadian
Investments, Etc.

 

At any time a Cash Dominion Event exists and is continuing, no Canadian Loan
Party shall have, in the aggregate, a sum exceeding the equivalent amount of
$5,000,000  plus cash to be used for general working capital needs and other
corporate purposes in the form of (i) a deposit of cash in any bank account,
(ii) securities, and/or (iii) property that is an Investment.

 

SECTION 5.20                                      Pension Plans.

 

Each Loan Party shall cause each of its Plans to be duly qualified and
administered in all respects in compliance with all Applicable Laws, and the
terms of the Plans and any agreements relating thereto, except for such
non-compliance as would not reasonably be expected to have a Material Adverse
Effect.  Each Loan Party and each of its Subsidiaries shall use reasonable
commercial efforts to ensure that it, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect: (a) has no Unfunded
Pension Liability in respect of any Plan, including any Plan to be established
and administered by it or them; and (b) does not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that could reasonably be expected to result in liability.  No Canadian
Loan Party shall maintain or contribute to any Plan that provides benefits on a
defined basis.

 

SECTION 5.21                                      Corporate Separateness. (a) 
Each Loan Party shall satisfy, and cause each of its Restricted Subsidiaries and
Unrestricted Subsidiaries to satisfy, customary corporate and other formalities,
including, as applicable, the holding of regular board of directors’ and
shareholders’ meetings or action by directors or shareholders without a meeting
and the maintenance of corporate offices and records.

 

(b)                                 Each Loan Party shall ensure that (i) no
payment is made by it or any of its Restricted Subsidiaries to a creditor of any
Unrestricted Subsidiary in respect of any liability of any Unrestricted
Subsidiary, (ii) no bank account of any Unrestricted Subsidiary shall be
commingled with any bank account of the Parent or any of its Restricted
Subsidiaries, and (iii) any financial statements distributed to any creditors of
any Unrestricted Subsidiary shall clearly establish or indicate the corporate
separateness of such Unrestricted Subsidiary from the Parent and its Restricted
Subsidiaries.

 

SECTION 5.22                                      Holdco.

 

A Holdco may be formed subject to the following conditions:

 

(a)                                 The Lead Borrower shall furnish the
Administrative Agent ten (10) Business Days’ prior written notice of the
formation of any such Holdco.

 

(b)                                 Holdco shall become a Loan Party, grant a
Lien on its assets and take such other actions as are required under SECTION
5.11 hereof.

 

SECTION 5.23                                      Compliance with Terms of
Leaseholds.

 

Each Loan Party shall (a) make all payments and otherwise perform all
obligations in respect of all Leases to which any Loan Party or any of its
Subsidiaries is a party, and keep such

 

125

--------------------------------------------------------------------------------


 

Leases in full force and effect, (b) not allow such Leases to lapse or be
terminated or any rights to renew such Leases to be forfeited or cancelled, and
(c) cause each of its Subsidiaries to do the foregoing, except in any case
(i) as otherwise expressly permitted hereunder, or (ii) where the failure to do
so, either individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect.

 

SECTION 5.24                                      Financial Covenant.

 

During the continuation of a Covenant Compliance Event, the Loan Parties shall
maintain a Consolidated Fixed Charge Coverage Ratio, calculated as of the end of
each month on a trailing twelve months basis commencing as of the end of the
month immediately preceding the date on which Availability is less than the
Threshold Amount, of not less than 1.0:1.0 until such time as Availability is
equal to or greater than the Threshold Amount for thirty (30) consecutive days.

 

ARTICLE VI

 

Negative Covenants

 

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Revolving Credit Loan (including Swingline Loans) and all
fees and other Obligations (other than contingent indemnity obligations with
respect to then unasserted claims and the Other Liabilities) shall have been
paid in full, (iii) all Letters of Credit shall have expired or terminated (or
been cash collateralized or backstopped in a manner reasonably satisfactory to
the applicable Issuing Bank) and (iv) all Letter of Credit Outstandings have
been reduced to zero (or cash collateralized or backstopped in a manner
reasonably satisfactory to the applicable Issuing Bank), each Loan Party
covenants and agrees with the Credit Parties that:

 

SECTION 6.01                                      Liens.

 

No Loan Party will create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following (each a “Permitted Encumbrance”):

 

(a)                                 Liens securing any Obligations;

 

(b)                                 Liens existing on the Restatement Date and
listed on Schedule 6.01 and any modifications, replacements, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under SECTION 6.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by SECTION 6.03;

 

(c)                                  Liens for taxes, assessments or
governmental charges which are not required to be paid pursuant to SECTION 5.04;

 

126

--------------------------------------------------------------------------------


 

(d)                                 statutory Liens of landlords, consensual
Liens granted in favor of landlords in the Province of Quebec securing the
payment of rent which are subordinate to the Lien of the Collateral Agent,
carriers, warehousemen, mechanics, materialmen, repairmen, construction
contractors or other like Liens imposed by Applicable Law arising in the
ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days and no other action has been taken to enforce such
Lien or which are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP and such contest
effectively suspends collection of the contested obligation and enforcement of
any Lien securing such obligation;

 

(e)                                  (i) pledges or deposits in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security legislation and (ii) pledges and deposits in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Lead Borrower or any Restricted
Subsidiary;

 

(f)                                   deposits to secure the performance of
bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, stay, customs
and appeal bonds, performance bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions,
encroachments, servitudes, rights of way, licenses, protrusions, site plan
agreements, development agreements, contract zoning agreements and other similar
encumbrances, rights, agreements and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of the Lead Borrower or any Restricted
Subsidiary (other than an Immaterial Subsidiary);

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under SECTION 7.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under SECTION 6.03(e); provided that (i) such Liens attach concurrently with or
within two hundred and seventy (270) days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens, (ii) such Liens do not at any time encumber any property except
for accessions to such property other than the property financed by such
Indebtedness and the proceeds and the products thereof and (iii) with respect to
Capitalized Leases, such Liens do not at any time extend to or cover any assets
(except for accessions to such assets) other than the assets subject to such
Capitalized Leases; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender; and Liens securing any Permitted Refinancing of Indebtedness
under SECTION 6.03(e) that do not extend to any property that was not subject to
the Lien securing the Indebtedness being refinanced;

 

127

--------------------------------------------------------------------------------


 

(j)                                    leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which do not
(i) interfere in any material respect with the business of the Lead Borrower or
any Restricted Subsidiary (other than an Immaterial Subsidiary), or (ii) secure
any Indebtedness;

 

(k)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business
which payments are not overdue for a period of more than thirty (30) days and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate actions diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP and such contest effectively suspends collection of the
contested obligation and enforcement of any Lien securing such obligation;

 

(l)                                     Liens (i) arising by operation of law
under Article 4 of the UCC in connection with collection of items provided for
therein, and (ii) in favor of a banking institution arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

(m)                             Liens (i) on cash advances in favor of the
seller of any property to be acquired in a Permitted Acquisition to be applied
against the purchase price for such Permitted Acquisition, and (ii) consisting
of an agreement to dispose of any property in a Permitted Disposition, in each
case, solely to the extent such Permitted Acquisition or Permitted Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

 

(n)                                 Liens on property (i) of any Foreign
Subsidiary that is not a Loan Party and (ii) that does not constitute
Collateral, which Liens secure Indebtedness of the applicable Foreign Subsidiary
permitted under SECTION 6.03;

 

(o)                                 Liens in favor of the Lead Borrower or a
Restricted Subsidiary securing Indebtedness permitted under SECTION 6.03(d);

 

(p)                                 Liens existing on property (other than
Inventory and Accounts) at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to SECTION 5.14),
in each case after the Restatement Date (other than Liens on the Capital Stock
of any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, and (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and accessions
or additions thereto);

 

(q)                                 any interest or title of a licensor,
sublicensor, lessor or sublessor under licenses and leases entered into by the
Lead Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

128

--------------------------------------------------------------------------------


 

(r)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Lead Borrower or any of its Restricted Subsidiaries in the ordinary
course of business permitted by this Agreement;

 

(s)                                   Liens encumbering reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(t)                                    Liens that are contractual rights of
set-off (i) relating to the establishment of depository relations with banks not
given in connection with the issuance of Indebtedness, (ii) relating to pooled
deposit or sweep accounts of the Parent or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent and its Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of the Lead
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(u)                                 Liens solely on any cash earnest money
deposits made by the Parent or any of its Restricted Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;

 

(v)                                 Liens in respect of the Term Loan Facility,
subject at all times to the terms of the Intercreditor Agreement;

 

(w)                               Liens arising from precautionary UCC filings
or PPSA filings regarding “true” operating leases or the consignment of goods to
a Loan Party;

 

(x)                                 Liens placed on the Capital Stock of any
joint venture entity in the form of a transfer restriction, purchase option,
call or similar right of a third party joint venture partner;

 

(y)                                 ground leases in respect of real property on
which facilities owned or leased by the Lead Borrower or any of its Subsidiaries
are located;

 

(z)                                  Liens existing on title insurance policies
relating to any Mortgages;

 

(aa)                          Liens on insurance proceeds incurred in the
ordinary course of business in connection with the financing of insurance
premiums;

 

(bb)                          Liens on securities which are the subject of
repurchase agreements incurred in the ordinary course of business, provided that
such Liens do not extend to any assets other than those that are the subject of
such repurchase agreement;

 

(cc)                            Liens arising by operation of law in the United
States under Article 2 of the UCC in favor of a reclaiming seller of goods or
buyer of goods;

 

(dd)                          Security given to a public or private utility or
any Governmental Authority as required in the ordinary course of business;

 

129

--------------------------------------------------------------------------------


 

(ee)                            With respect to any Real Property located in
Canada, any rights, reservations, limitations and conditions contained in the
grant from the Crown or any Crown Patent;

 

(ff)                              Rights of a seller of unpaid goods in respect
of such goods at common law or under the Bankruptcy and Insolvency Act (Canada)
and other applicable legislation;

 

(gg)                            Undetermined or inchoate Liens which have not at
such time been filed and of which none of the Loan Parties have been given
notice and which relate to obligations not then due and payable;

 

(hh)                          Liens securing obligations permitted under
SECTION 6.03(f) (other than in respect of Bank Products) to the extent such
obligations are owing to a “Term Hedging Affiliate” (as defined in the
Intercreditor Agreement) pursuant to a “Term Hedging Agreement” (as defined in
the Intercreditor Agreement), subject at all times to the terms of the
Intercreditor Agreement; and

 

(ii)                                  Without duplication of, or aggregation
with, any other Lien permitted under any other clause of this SECTION 6.01,
other Liens (not covering Accounts, Inventory or the proceeds thereof unless the
Liens thereon are subordinated to the Lien of the Collateral Agent in a manner
consistent with the terms of the Intercreditor Agreement) securing Indebtedness
outstanding in an aggregate principal amount not to exceed $30,000,000 at any
time outstanding.

 

The designation of a Lien as a Permitted Encumbrance shall not limit or restrict
the ability of the Administrative Agent to establish any Reserve relating
thereto.

 

SECTION 6.02                                      Investments.

 

No Loan Party shall make or hold any Investments, except the following (each a
“Permitted Investment”):

 

(a)                                 Investments by the Lead Borrower or a
Restricted Subsidiary in assets that were Cash Equivalents when such Investment
was made;

 

(b)                                 loans or advances to officers, directors and
employees of the Parent and the Restricted Subsidiaries (i)  for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) to the extent permitted by Applicable Law, in
connection with such Person’s purchase of Capital Stock of the Lead Borrower (or
any direct or indirect parent of the Lead Borrower), provided that the amount of
such loans and advances shall be contributed to the Lead Borrower in cash as
common equity, or paid to the Lead Borrower in connection with such purchase of
Capital Stock, and (iii) to the extent permitted by Applicable Law, for purposes
not described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding not to exceed $15,000,000 at any one time outstanding;

 

(c)                                  Investments (i) by the Lead Borrower or any
Restricted Subsidiary in any Loan Party (other than Holdco), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other such Restricted
Subsidiary that is also not a Loan Party, and (iii) by the Lead Borrower or

 

130

--------------------------------------------------------------------------------


 

any Restricted Subsidiary (A) in any Foreign Subsidiary; provided that the
outstanding aggregate amount of such Investments in Foreign Subsidiaries shall
not exceed $25,000,000 at any time (net of any return representing a return of
capital in respect of any such Investment) or (B) in any Foreign Subsidiary,
consisting of the contribution of Capital Stock of any other Foreign Subsidiary
held directly or indirectly by the Lead Borrower or such Restricted Subsidiary
in exchange for Indebtedness, Capital Stock or a combination thereof of the
Foreign Subsidiary to which such contribution is made (including, without
limitation, in connection with the Permitted Foreign Restructuring), (C) in any
Foreign Subsidiary, constituting an exchange of Capital Stock of such Foreign
Subsidiary for Indebtedness of such Foreign Subsidiary or (D) constituting
Guarantees of Indebtedness or other monetary obligations of Foreign Subsidiaries
owing to any Loan Party;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors and other credits to suppliers in the ordinary course
of business;

 

(e)                                  Investments consisting of Permitted
Encumbrances, Permitted Indebtedness, fundamental changes, Permitted
Dispositions, Restricted Payments and Permitted Payments permitted under
SECTION 6.01, SECTION 6.03, SECTION 6.04, SECTION 6.05, SECTION 6.06, and
SECTION 6.11, respectively;

 

(f)                                   Investments (i) by the Lead Borrower and
its Restricted Subsidiaries consisting of Permitted Acquisitions and (ii) by
Holdco consisting of Permitted Acquisitions if the assets that are the subject
of such Permitted Acquisition are immediately contributed to the Lead Borrower;

 

(g)                                  Investments (i) existing or contemplated on
the Restatement Date and set forth on Schedule 6.02 and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) Investments
existing on the Restatement Date by the Lead Borrower or any Restricted
Subsidiary in the Lead Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this SECTION 6.02;

 

(h)                                 Investments in Swap Contracts permitted
under SECTION 6.03;

 

(i)                                     promissory notes and other non-cash
consideration received in connection with Permitted Dispositions;

 

(j)                                    Investments in the ordinary course of
business consisting of endorsements for collection or deposit and customary
trade arrangements with customers consistent with past practices;

 

(k)                                 Investments (including debt obligations and
Capital Stock) received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, or other
disputes with, customers and suppliers arising in the ordinary

 

131

--------------------------------------------------------------------------------


 

course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(l)                                     so long as immediately after giving
effect to any such Investment, no Default has occurred and is continuing and
without duplication of any other clauses of this SECTION 6.02, other Investments
that do not exceed $50,000,000 in the aggregate at any time outstanding (net of
any return of capital, interest, distributions, income and similar amounts
actually received in cash in respect of any such Investment) and valued at the
time of the making thereof (provided that, such amount shall be increased by the
Net Proceeds of Permitted Equity Issuances), and determined without regard to
any write-downs or write-offs thereof;

 

(m)                             advances of payroll payments to employees in the
ordinary course of business;

 

(n)                                 Investments to the extent that payment for
such Investments is made solely with Capital Stock of the Lead Borrower or any
direct or indirect parent of the Lead Borrower not resulting in a Change in
Control;

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Restatement Date or of a Person merged into or amalgamated
with the Lead Borrower or merged, amalgamated or consolidated with a Restricted
Subsidiary in accordance with SECTION 6.04 after the Restatement Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger, amalgamation, or consolidation and were in
existence on the date of such acquisition, merger, amalgamation, or
consolidation;

 

(p)                                 Guarantees by the Parent or any Restricted
Subsidiary of leases (other than Capitalized Leases) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

 

(q)                                 Guarantees constituting Permitted
Indebtedness;

 

(r)                                    Subject to SECTION 2.18, Investments in
deposit accounts opened in the ordinary course of business;

 

(s)                                   Investments in new Subsidiaries (other
than Foreign Subsidiaries), subject to the provisions of SECTION 5.11;

 

(t)                                    Capital Expenditures;

 

(u)                                 Loans and advances to Holdco in lieu of, and
not in excess of the amount of (after giving effect to any other loans, advances
or Restricted Payments in respect thereof), Restricted Payments to the extent
permitted to be made to Holdco in accordance with SECTION 6.06; and

 

(v)                                 Without duplication of, or aggregation with,
any Investment made under any other clause of this SECTION 6.02, the Lead
Borrower and its Restricted Subsidiaries may make other Investments as long as
the Payment Conditions are satisfied;

 

132

--------------------------------------------------------------------------------


 

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this SECTION 6.02 shall be permitted hereunder (w) to the
extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any
Indebtedness, (x) if immediately before or after such Investment, a Default
shall have occurred and be continuing, (y) if after giving effect to such
Investment, the Payment Conditions shall not have been satisfied, or (z) if such
Investment consists of a transfer of any property of the type (e.g., Inventory
and Accounts) included in the Borrowing Base.

 

SECTION 6.03                                      Indebtedness.

 

The Loan Parties will not create, incur, assume or suffer to exist any
Indebtedness, except the following (each “Permitted Indebtedness”):

 

(a)                                 Indebtedness of the Parent and any of its
Subsidiaries under the Loan Documents;

 

(b)                                 Indebtedness (i) outstanding on the
Restatement Date and listed on Schedule 6.03, and (ii) intercompany Indebtedness
outstanding on the Restatement Date;

 

(c)                                  Guarantees by the Parent and its Restricted
Subsidiaries in respect of Indebtedness of the Lead Borrower or any Restricted
Subsidiary otherwise permitted hereunder; provided that (A) no Guarantee by any
Restricted Subsidiary of the Senior Notes, the Senior Subordinated Notes, the
Subordinated Discount Notes or the Term Loan Facility shall be permitted unless
such Restricted Subsidiary shall have also provided a Guarantee of the
Obligations substantially on the terms set forth in the Facility Guarantee
executed on the Restatement Date and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Facility Guarantee of the Obligations on terms at least as favorable to the
Lenders as those contained in the subordination of such Indebtedness;

 

(d)                                 Indebtedness of the Lead Borrower or any
Restricted Subsidiary owing to the Lead Borrower or any other Restricted
Subsidiary to the extent constituting an Investment permitted by SECTION 6.02;
provided that, all such Indebtedness of any Loan Party owed to any Person that
is not, or ceases to be, a Loan Party shall be subject to the subordination
terms set forth in Article VII of the Security Agreement;

 

(e)                                  As long as the Payment Conditions are
satisfied after giving effect thereto, Attributable Indebtedness and other
Indebtedness (including Capitalized Leases) of the Lead Borrower and its
Restricted Subsidiaries financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that (i) such
Indebtedness is incurred concurrently with or within two hundred and seventy
(270) days after the applicable acquisition, construction, repair, replacement
or improvement, and (ii) if reasonably requested by the Administrative Agent,
the Loan Parties will use commercially reasonable efforts to cause the holder of
such Indebtedness to enter into a Collateral Access Agreement with the
Collateral Agent on terms reasonably satisfactory to the Collateral Agent;

 

(f)                                   Indebtedness in respect of Swap Contracts
designed to hedge against interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

 

133

--------------------------------------------------------------------------------


 

(g)                                  (i) Indebtedness of the Parent or any of
its Restricted Subsidiaries (A) assumed in connection with any Permitted
Acquisition; provided that such Indebtedness is not incurred in contemplation of
such Permitted Acquisition, or (B) incurred to finance a Permitted Acquisition
and (ii) any Permitted Refinancing of the foregoing; provided, in each case that
such Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (v) is unsecured or is subordinated to the Obligations on terms
reasonably acceptable to the Administrative Agent (it being understood that
subordination terms set forth in the Senior Subordinated Notes and the
Subordinated Discount Notes shall also be deemed to be acceptable for such
Indebtedness), (w) both immediately prior and after giving effect thereto, no
Default shall exist or result therefrom, (x) matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the Maturity Date (it being understood that such Indebtedness may have mandatory
prepayment, repurchase or redemptions provisions satisfying the requirement of
clause (y) hereof), (y) has terms and conditions (other than interest rate,
redemption premiums and subordination terms), taken as a whole, that are
reasonably acceptable to the Administrative Agent provided that a certificate of
a Responsible Officer shall be delivered to the Administrative Agent at least
five Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement and such certificate shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Lead Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees); and (z) with respect to such
Indebtedness described in the immediately preceding clause (B), is incurred by
the Lead Borrower or a Facility Guarantor.

 

(h)                                 Indebtedness representing deferred
compensation, severance, and health and welfare retirement benefits to current
and former employees of Holdco, the Lead Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business or existing on the
Restatement Date;

 

(i)                                     Indebtedness consisting of promissory
notes issued by any Loan Party to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Capital Stock of the Parent or any direct or indirect
parent of the Parent permitted by SECTION 6.06;

 

(j)                                    Indebtedness incurred by the Lead
Borrower or its Restricted Subsidiaries in connection with any disposition
expressly permitted hereunder constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments, provided
that (A) such Indebtedness is not reflected on the balance sheet of the Lead
Borrower or any of its Restricted Subsidiaries prepared in accordance with GAAP
(contingent obligations referred to in a footnote to financial statements and
not otherwise reflected on the balance sheet will not be deemed to be reflected
on such balance sheet for purposes of this clause (A)); and (B) the maximum
assumable liability in respect of all such Indebtedness shall at no time exceed
the gross proceeds including non-cash proceeds (the fair market value of such
non-cash proceeds being measured at the time received and without giving effect
to any subsequent changes in value) actually received by the Lead Borrower and
its Restricted Subsidiaries in connection with such Acquisition or Investment;

 

134

--------------------------------------------------------------------------------


 

(k)                                 Indebtedness consisting of obligations of
the Parent or its Restricted Subsidiaries under deferred compensation or other
similar arrangements incurred by such Person in connection with Permitted
Acquisitions or any other Investment expressly permitted hereunder;

 

(l)                                     Obligations with respect to Cash
Management Services and other Indebtedness in respect of netting services,
overdraft protections and similar arrangements in each case in connection with
deposit accounts;

 

(m)                             Without duplication of, or accumulation with,
any other clauses of this SECTION 6.03, Indebtedness in an aggregate principal
amount not to exceed $300,000,000 at any time outstanding;

 

(n)                                 As long as the Payment Conditions are
satisfied after giving effect thereto, Subordinated Indebtedness and other
unsecured non-amortizing long term Indebtedness (which shall include unsecured
bridge financings that convert into unsecured non-amortizing long term
Indebtedness, subject to reasonable or customary conditions);

 

(o)                                 Indebtedness consisting of (a) the financing
of insurance premiums or (b) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(p)                                 Indebtedness incurred by the Lead Borrower
or any of its Restricted Subsidiaries in respect of letters of credit
(including, without limitation, under any Commercial Letter of Credit Facility,
provided that any provider of such Commercial Letter of Credit Facility shall
agree that such Commercial Letter of Credit Facility shall be treated as Other
Liabilities payable in accordance with SECTION 7.04(l) hereof), bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of commercial letters of credit,
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

 

(q)                                 obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Lead Borrower or any of its Restricted Subsidiaries
or obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice;

 

(r)                                    Indebtedness supported by a Letter of
Credit, in a principal amount not to exceed the face amount of such Letter of
Credit;

 

(s)                                   Indebtedness in respect of the Term Loan
Facility;

 

(t)                                    Indebtedness in respect of the Senior
Notes, the Senior Subordinated Notes and the Subordinated Discount Notes;

 

(u)                                 Indebtedness incurred in connection with
sale-leaseback transactions permitted hereunder;

 

135

--------------------------------------------------------------------------------


 

(v)                                 Unsecured Indebtedness owed to the Sponsor
and/or other stockholders of the Parent and their respective Affiliates,
provided that such Indebtedness does not require the payment in cash of interest
at a rate in excess of ten percent (10%) per annum or principal prior to the
Maturity Date, has a maturity which extends beyond the Maturity Date, and is
subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent;

 

(w)                               Guarantees and letters of credit and surety
bonds (other than Guarantees of, or letters of credit and surety bonds related
to, Indebtedness) issued by the Lead Borrower and its Restricted Subsidiaries in
connection with Permitted Acquisitions and Permitted Dispositions;

 

(x)                                 Without duplications of any other
Indebtedness, non-cash accruals of interest, accretion or amortization of
original issue discount and payment-in-kind interest with respect to
Indebtedness permitted hereunder;

 

(y)                                 Indebtedness due to any landlord in
connection with the financing by such landlord of leasehold improvements;

 

(z)                                  All premiums (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on obligations described in clauses (a) through (y) above;

 

(aa)                          Permitted Holdco Debt; and

 

(bb)                          Extensions, renewals and replacements of any such
Indebtedness described in clauses (b), (c), (d), (e), (f), (g), (m), (n), (t),
(u), (v), (w), (x) and (aa) above provided that such Indebtedness constitutes a
Permitted Refinancing.

 

For purposes of calculating compliance with this SECTION 6.03 only, the amount
of Indebtedness of a Person which is non-recourse to such Person shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness, or (ii) the fair market value of the property upon which a Lien
has been granted to secure such Indebtedness.

 

SECTION 6.04                                      Fundamental Changes.

 

No Loan Party shall merge, amalgamate, dissolve, liquidate, wind up, consolidate
with or into another Person, or dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

 

(a)                                 any Restricted Subsidiary may merge or
amalgamate with (i) any Borrower (including a merger or amalgamation, the
purpose of which is to reorganize such Borrower into a new jurisdiction);
provided that such Borrower shall be the continuing or surviving Person, or
(ii) any one or more other Restricted Subsidiaries; provided that when any
Restricted Subsidiary that is a Loan Party is merging or amalgamating with
another Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person and provided further that if such merger or amalgamation includes any
Canadian Subsidiary and a Canadian Subsidiary is not the surviving entity, such
shall be on terms and conditions reasonably satisfactory to the Administrative
Agent (whose consent shall not be unreasonably withheld);

 

136

--------------------------------------------------------------------------------


 

(b)                                 (i) any Subsidiary that is not a Loan Party
may merge, amalgamate or consolidate with or into any other Subsidiary that is
not a Loan Party, (ii) any Loan Party may merge, amalgamate or consolidate with
any other Loan Party, provided that if a Borrower is a party thereto, a Borrower
shall be the continuing or surviving Person, and provided further that if such
merger, amalgamation or consolidation includes any Canadian Subsidiary and a
Canadian Subsidiary is not the surviving entity, such shall be on terms and
conditions reasonably satisfactory to the Administrative Agent (whose consent
shall not be unreasonably withheld), and (iii) any Subsidiary may liquidate or
dissolve or change its legal form if the Lead Borrower determines in good faith
that such action is in the best interests of the Lead Borrower and its
Subsidiaries and if not materially disadvantageous to the Lenders; provided
that, with respect to this clause (b)(iii), a certificate of a Responsible
Officer shall be delivered to the Administrative Agent at least five (5)
Business Days prior to the liquidation, dissolution or change of legal form,
together with a reasonably detailed description of the material terms and
conditions thereof, stating that the Lead Borrower has determined in good faith
that such terms and conditions satisfy the foregoing requirement;

 

(c)                                  any Restricted Subsidiary may dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Lead Borrower or to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Loan Party, then (i) the transferee must
be another Loan Party, or (ii) to the extent constituting an Investment, such
Investment must be a Permitted Investment in or Indebtedness of a Restricted
Subsidiary which is not a Loan Party in accordance with SECTION 6.02 and
SECTION 6.03, respectively;

 

(d)                                 any Restricted Subsidiary may merge or
amalgamate with any other Person in order to effect a Permitted Investment;
provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of its Restricted Subsidiaries, shall have
complied with the requirements of SECTION 5.11; and

 

(e)                                  the Lead Borrower and its Restricted
Subsidiaries may consummate a merger, amalgamation, dissolution, winding up,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Permitted Disposition.

 

SECTION 6.05                                      Dispositions.

 

The Loan Parties shall not make any Disposition or enter into any agreement to
make any Disposition, except the following (each, a “Permitted Disposition”):

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business and dispositions of property no longer used or useful in the conduct of
the business of the Parent and its Restricted Subsidiaries including, without
limitation, the abandonment of or failure to maintain Intellectual Property and
with respect to closed Stores;

 

(b)                                 Dispositions of Inventory in the ordinary
course of business;

 

(c)                                  Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

 

137

--------------------------------------------------------------------------------


 

(d)                                 Dispositions of property to the Lead
Borrower or to a Restricted Subsidiary; provided that if the transferor of such
property is a Loan Party (i) the transferee thereof must either be a Borrower or
a Facility Guarantor, in which event the Collateral Agent shall retain its
perfected Lien on the property so disposed of, subject to the same priority as
existed prior to such disposition, or (ii) to the extent such transaction
constitutes an Investment, such transaction is a Permitted Investment, provided
further that (A) if the property being disposed of is transferred to a
Subsidiary that is not a Loan Party, the Administrative Agent may require, in
the exercise of its reasonable business judgment, that the transferee execute an
agreement granting the Agents access to such property for purposes of conducting
a Liquidation, and (B) if the property being disposed of constitutes Eligible
Credit Card Receivables, Eligible Inventory, or Eligible Letters of Credit and
is being transferred to a Subsidiary which is not a Loan Party, such disposition
shall be made only if the Payment Conditions are satisfied after giving effect
thereto;

 

(e)                                  Dispositions permitted by SECTION 6.04 and
SECTION 6.06 and Permitted Encumbrances;

 

(f)                                   Dispositions of Cash Equivalents;

 

(g)                                  sales, discounting or forgiveness of
Accounts in the ordinary course of business or in connection with the collection
or compromise thereof;

 

(h)                                 leases, subleases, licenses or sublicenses
(including the provision of Software under an open source license), in each case
in the ordinary course of business and which (i) do not materially interfere
with the business of the Parent and its Restricted Subsidiaries, or (ii) relate
to closed Stores;

 

(i)                                     termination of Leases in the ordinary
course of business;

 

(j)                                    transfers of property subject to Casualty
Events upon receipt of the Net Proceeds of such Casualty Event;

 

(k)                                 licenses for the conduct of licensed
departments within the Loan Parties’ Stores in the ordinary course of business;

 

(l)                                     as long as no Specified Default hereof
then exists or would arise therefrom, and no Overadvance would result therefrom,
bulk sales or other dispositions of the Loan Parties’ Inventory not in the
ordinary course of business in connection with Store closings, at arm’s length,
provided that (i) such Store closures and related Inventory dispositions shall
not exceed, in any Fiscal Year of the Lead Borrower and its Subsidiaries, ten
percent (10%) of the number of the Loan Parties’ Stores as of the beginning of
such Fiscal Year (net of Store relocations (i) occurring substantially
contemporaneously, but in no event later than ten (10) Business Days after the
related Store closure date, or (ii) wherein a binding lease has been entered
into prior to the related Store closure date) as set forth in the Compliance
Certificate delivered pursuant to SECTION 5.02(b), and (ii) as of any date after
the Restatement Date, the aggregate number of such Store closures since the
Restatement Date shall not exceed twenty-five percent (25%) of the greater of
(x) the number of the Loan Parties’ Stores in existence as of the Restatement
Date or (y) the number of the Loan Parties’ Stores as of the first day of any
Fiscal

 

138

--------------------------------------------------------------------------------


 

Year beginning after the Restatement Date (net of Store relocations
(i) occurring substantially contemporaneously, but in no event later than ten
(10) Business Days after the related Store closure date or (ii) wherein a
binding lease has been entered into prior to the related Store closure date) as
set forth in the Compliance Certificate delivered pursuant to SECTION 5.02(b),
provided that all sales of Inventory in connection with Store closings in a
transaction or series of related transactions shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Administrative Agent; provided further that all Net Proceeds received in
connection therewith (other than from any Canadian Loan Party) are applied to
the Obligations, if then required in accordance with SECTION 2.17, SECTION 2.18
or SECTION 7.04 hereof;

 

(m)                             sales of non-core assets acquired in connection
with a Permitted Acquisition and sales of Real Estate acquired in a Permitted
Acquisition which, within thirty days of the date of the Acquisition, are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of a Store;

 

(n)                                 exchanges or swaps, including, without
limitation, transactions covered by Section 1031 of the Code, of Leases and
other Real Estate of the Loan Parties so long as the exchange or swap is made
for fair value and on an arm’s length basis, provided that upon the consummation
of such exchange or swap, (x) the Collateral Agent has a perfected Lien having
the same priority as any Lien held on the Leases or Real Estate so exchanged or
swapped and (y) the Net Proceeds, if any, received in connection with any such
exchange or swap are applied to the Obligations if then required in accordance
with SECTION 2.17, SECTION 2.18 or SECTION 7.04 hereof;

 

(o)                                 sale-leaseback transactions of Real Estate
of any Loan Party as long as (A) no Specified Default then exists or would arise
therefrom, and (B) with respect to any distribution center, warehouse,
manufacturing facility or corporate offices, (1) such sale-leaseback is made
pursuant to leases on market terms, and (2) the Loan Parties cause each
purchaser of such Real Estate to enter into a Collateral Access Agreement with
the Collateral Agent on terms reasonably satisfactory to the Collateral Agent;

 

(p)                                 Dispositions listed on Schedule 6.05;

 

(q)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

(r)                                    (i) Dispositions of property owned by
Aaron Brothers, Inc. in connection with the sale of all or substantially all the
assets of Aaron Brothers, Inc. or the Capital Stock of Aaron Brothers, Inc. by
the Lead Borrower as long as the Payment Conditions are satisfied after giving
effect thereto, and (ii) dispositions of Capital Stock of Foreign Subsidiaries
in connection with the Permitted Foreign Restructuring; and

 

(s)                                   Dispositions of property (other than
Inventory, Accounts and Intellectual Property, unless such Dispositions occur in
connection with a sale of a Subsidiary or any division, business unit, line of
business or facility used for operations) not otherwise permitted under this

 

139

--------------------------------------------------------------------------------


 

SECTION 6.05, provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at
any time when no Default or Event of Default exists), no Default or Event of
Default shall exist or would result from such Disposition and (ii) the aggregate
book value of all property disposed of pursuant to this clause (s) shall not
exceed $250,000,000 in any Fiscal Year or $500,000,000 in the aggregate after
the Restatement Date;

 

provided that any disposition of any property pursuant to this SECTION 6.05
(except for Dispositions pursuant to SECTION 6.05(d) (solely with respect to
such Dispositions described in SECTION 6.05(d) (i) from a Loan Party to another
Loan Party, or (ii) constituting Permitted Investments hereunder),
SECTION 6.05(e), SECTION 6.05(j), SECTION 6.05(n) (solely with respect to the
cash consideration requirements below) and SECTION 6.05(r)(ii)), shall be for no
less than the fair market value of such property at the time of such disposition
and, (1) in the case of Accounts and Inventory solely for cash consideration,
and (2) in the case of any other assets, at least seventy-five percent (75%) of
the consideration is payable in cash or Cash Equivalents at the time of
consummation of the transaction; provided, however, that for the purposes of
this clause (2) only, the following shall be deemed to be cash: (A) any
liabilities (as shown on the Lead Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Lead Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Lead Borrower and all of
its Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, and (B) any securities received by the Lead Borrower or
the applicable Restricted Subsidiary from such transferee that are converted by
the Lead Borrower or such Restricted Subsidiary into cash or Cash Equivalents
(to the extent of the cash or Cash Equivalents received) within 180 days
following the closing of the applicable Disposition.  To the extent any
Collateral is disposed of as expressly permitted by this SECTION 6.05 to any
Person other than the Lead Borrower or any Restricted Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Agents shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

 

SECTION 6.06                                      Restricted Payments.

 

The Loan Parties shall not declare or make, directly or indirectly, any
Restricted Payment, except:

 

(a)                                 each Restricted Subsidiary may make
Restricted Payments to the Parent and to other Restricted Subsidiaries (and, in
the case of a Restricted Payment by a non-wholly owned Restricted Subsidiary, to
the Parent and any other Restricted Subsidiary and to each other owner of
Capital Stock of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Capital Stock);

 

(b)                                 the Parent and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the Capital Stock (other than Disqualified Capital Stock not otherwise permitted
by SECTION 6.03) of such Person;

 

140

--------------------------------------------------------------------------------


 

(c)                                  to the extent constituting Restricted
Payments, the Parent and its Restricted Subsidiaries may enter into and
consummate transactions expressly permitted by any provision of SECTION 6.04 or
SECTION 6.08 (other than SECTION 6.08(g));

 

(d)                                 the Parent may repurchase Capital Stock in
the Parent or any Restricted Subsidiary deemed to occur upon the exercise of
stock options or warrants if such Capital Stock represents a portion of the
exercise price of such options or warrants;

 

(e)                                  Holdco and the Lead Borrower may pay for
the repurchase, retirement, or other acquisition of Capital Stock of the Parent
or any of its direct or indirect parent companies by any former, present, or
future employee of the Parent or any of its Restricted Subsidiaries or any of
its direct or indirect parent companies, or any of their respective estates,
spouses or former spouses pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement (including,
for the avoidance of doubt, any principal and interest payable on any notes
issued by Holdco or the Lead Borrower or any direct or indirect parent company
in connection with such repurchase, retirement or other acquisition); provided
that amounts payable under this clause (e) do not exceed in any calendar year
$15,000,000 (which shall increase to $30,000,000 subsequent to the consummation
of an underwritten Qualifying IPO by the Parent or any direct or indirect parent
company of the Parent), with unused amounts in any calendar year being carried
over to succeeding calendar years, subject to a maximum (without giving effect
to the following proviso) of $30,000,000 in any calendar year unless the Pro
Forma Availability Condition shall have been satisfied after giving effect to
such Restricted Payment, in which case the maximum amount shall be $60,000,000
in any calendar year after the consummation of an underwritten Qualifying IPO by
the Parent or any direct or indirect parent company of the Parent; provided
further that such amount in any calendar year may be increased by an amount not
to exceed (A) the Net Proceeds of Permitted Equity Issuances (other than
Disqualified Capital Stock) after the Restatement Date to the extent that such
Net Proceeds shall have been actually received by the Lead Borrower, in each
case to members of management, directors or consultants of the Parent or of its
Restricted Subsidiaries or any direct or indirect parent company of the Parent
that occurs after the Restatement Date, plus, in respect of any sale of Capital
Stock in connection with an exercise of stock options, an amount equal to the
amount required to be withheld by Holdco, the Lead Borrower or any of its direct
or indirect parent companies in connection with such exercise under applicable
law to the extent such amount is repaid to the Parent or any of its direct or
indirect parent companies, plus (B) the cash proceeds of key man life insurance
policies received by the Parent or any Restricted Subsidiary after the
Restatement Date less (C) the amount of any Restricted Payments previously made
with the cash proceeds described in clauses (A) and (B) of this clause (e); and
provided further that cancellation of Indebtedness owing to the Parent from any
employees, directors, or consultants of the Parent, any of its Restricted
Subsidiaries or any direct or indirect parent companies in connection with a
repurchase of Capital Stock of the Parent or any of its direct or indirect
parent companies will not be deemed to constitute a Restricted Payment;

 

(f)                                   Holdco and the Lead Borrower may make cash
payments in lieu of the issuance of fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the Parent or any Restricted Subsidiary;
provided, however, that any such cash payment shall not be for the purpose of
evading the limitations of this Agreement;

 

141

--------------------------------------------------------------------------------


 

(g)                                  the Parent and its Restricted Subsidiaries
may make Restricted Payments in an amount equal to the aggregate amount of the
Net Proceeds of Permitted Equity Issuances;

 

(h)                                 the Parent and its Restricted Subsidiaries
may distribute, by dividend or otherwise, shares of Capital Stock of, or
Indebtedness owed to the Parent or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than any Unrestricted Subsidiary whose primary assets are
Cash Equivalents);

 

(i)                                     As long as no Event of Default then
exists or would arise therefrom (or if such Event of Default exists or would so
arise, with the written consent of the Administrative Agent or without such
consent, by using the amounts in the Designated Account), the Lead Borrower may
declare and pay dividends or distributions to, or make loans to, Holdco in
amounts required for Holdco or any direct or indirect parent of Holdco to pay,
in each case without duplication,

 

(i)                                     franchise taxes and other fees, Taxes
and expenses required to maintain Holdco’s (or such parent’s)  corporate
existence;

 

(ii)                                  federal, state, provincial and local
income Taxes, to the extent such income Taxes are attributable to the income of
the Lead Borrower and its Restricted Subsidiaries and, to the extent of the
amount actually received from its Unrestricted Subsidiaries, in amounts required
to pay such Taxes to the extent attributable to the income of such Unrestricted
Subsidiaries; provided that in each case the amount of such payments for any
Fiscal Year does not exceed the excess (if any) of (A) the amount that the Lead
Borrower and its Restricted Subsidiaries would be required to pay in respect of
federal, state, provincial and local income Taxes for such Fiscal Year were the
Lead Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to
the extent described above) to pay such Taxes separately from Holdco (or any
such parent) over (B) the aggregate federal, state, provincial and local income
Taxes paid by the Lead Borrower and its Restricted Subsidiaries; and

 

(iii)                               for any Permitted Acquisition made in
compliance with SECTION 6.02(f)(ii) hereof.

 

(j)                                    Holdco may make Restricted Payments with
the Net Proceeds of Permitted Holdco Debt (unless such Net Proceeds are
contributed to the Lead Borrower or its Restricted Subsidiaries in which event
such Net Proceeds may not be used to make Restricted Payments unless the
conditions of clause (k) below are satisfied); and

 

(k)                                 Without duplication of, or aggregation with,
any Restricted Payments permitted under any other clause of this SECTION 6.06,
the Parent and its Restricted Subsidiaries may make other Restricted Payments to
the holders of their respective Capital Stock as long as the RP Conditions are
satisfied.

 

142

--------------------------------------------------------------------------------


 

SECTION 6.07                                      Change in Nature of Business.

 

(a)                                 The Loan Parties shall not engage in any
material line of business substantially different from those lines of business
conducted by the Lead Borrower and its Restricted Subsidiaries on the date
hereof or any business reasonably related or ancillary thereto or a reasonable
extension thereof.

 

(b)                                 Holdco shall not conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Capital Stock of the Lead Borrower, (ii) the
maintenance of its legal existence, (iii) the performance of the Loan Documents,
(iv) any public offering of its common stock or any other issuance of its
Capital Stock not prohibited by this Article VI, and (v) any transaction that
Holdco is permitted to enter into or consummate under this Article VI. 
Furthermore, notwithstanding anything to the contrary herein contained, Holdco
shall not (i) own any material assets other than the Capital Stock of the Lead
Borrower or (ii) grant any Liens in any of its assets (other than Liens granted
to Collateral Agent, for the benefit of the Secured Parties, under the Loan
Documents or to secure obligations under the Term Loan Facility or Liens
securing any Other Pari Passu Lien Obligations (as defined in and to the extent
permitted under the Term Loan Agreement as amended and in effect from time to
time in accordance with the Intercreditor Agreement)).

 

SECTION 6.08                                      Transactions with Affiliates.

 

The Loan Parties shall not enter into any transaction of any kind with any
Affiliate of the Lead Borrower, whether or not in the ordinary course of
business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) transactions on terms substantially as favorable to the
Parent or such Restricted Subsidiary as would be obtainable by the Parent or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, (c) payments due pursuant to the Advisory
Agreements on account of Advisory Fees consisting of (i) payments (but not
prepayments) on account of Periodic Fees as defined in each of the Advisory
Agreements (as in effect on the Closing Date) and termination fees provided
therein as of the Closing Date, provided that such payments may not be made if a
Specified Default has occurred and is continuing or would arise therefrom,
provided further that such fees not paid shall accrue and be paid when the
applicable Specified Default has been cured or waived and no additional
Specified Default has occurred and is continuing or would arise as a result of
such payment, and (ii) Subsequent Fees (as defined in the Advisory Agreement
described in clause (i) of the definition thereof as in effect on the Closing
Date), which payments are approved by a majority of the disinterested members of
the board of directors of the Parent in good faith, provided that such payments
may not be made if an Event of Default exists under SECTION 7.01(f) or
SECTION 7.01(g), (d) payments of indemnities and reasonable expense
reimbursements under the Advisory Agreements, (e) equity issuances, repurchases,
retirements or other acquisitions or retirements of Capital Stock of Holdco or
the Lead Borrower permitted under SECTION 6.06, (f) loans and other transactions
by the Parent and its Restricted Subsidiaries to the extent permitted under this
Article VI, (g) employment and severance arrangements between the Parent and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business, (h) payments by the Restricted Subsidiaries
pursuant to the tax sharing agreements among the Parent and its Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Parent and its Restricted Subsidiaries, (i) the payment of
customary fees, compensation, and reasonable out of

 

143

--------------------------------------------------------------------------------


 

pocket costs to, and indemnities provided on behalf of, directors, officers and
employees of the Parent and its Restricted Subsidiaries in the ordinary course
of business to the extent attributable to the ownership or operation of the Lead
Borrower and its Restricted Subsidiaries, (j) transactions pursuant to permitted
agreements in existence on the Restatement Date and set forth on Schedule 6.08
or any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (k) dividends, redemptions and repurchases
permitted under SECTION 6.06, and (l) the Permitted Foreign Restructuring.

 

SECTION 6.09                                      Burdensome Agreements.

 

The Loan Parties shall not enter into or permit to exist any contractual
obligation (including Material Indebtedness) (other than this Agreement or any
other Loan Document) that limits the ability of (a) any Restricted Subsidiary of
the Lead Borrower that is not a Borrower or a Facility Guarantor to make
Restricted Payments to any Loan Party or (b) the Lead Borrower or any other Loan
Party to create, incur, assume or suffer to exist Liens on property of such
Person for the benefit of the Secured Parties with respect to the Obligations or
under the Loan Documents; provided that the foregoing clauses (a) and (b) shall
not apply to contractual obligations (including Material Indebtedness) which
(i) (x) exist on the Restatement Date and (to the extent not otherwise permitted
by this SECTION 6.09) are listed on Schedule 6.09 hereto and (y) to the extent
contractual obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such contractual
obligation in any material respect, (ii) are binding on a Restricted Subsidiary
at the time such Restricted Subsidiary first becomes a Restricted Subsidiary of
the Parent, so long as such contractual obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary of the Parent;
provided further that this clause (ii) shall not apply to contractual
obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to SECTION 5.14, (iii) represent Indebtedness of a Restricted
Subsidiary of the Lead Borrower which is not a Loan Party which is permitted
pursuant to SECTION 6.03, (iv) arise in connection with any Permitted
Disposition, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under SECTION 6.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under SECTION 6.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness, (vii) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
SECTION 6.03(e) or SECTION 6.03(g) to the extent that such restrictions apply
only to the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to SECTION 6.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Lead Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, and (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.

 

144

--------------------------------------------------------------------------------


 

SECTION 6.10                                      Accounting Changes.

 

The Loan Parties shall not make any change in their Fiscal Year; provided,
however, that the Lead Borrower may, upon written notice to the Administrative
Agent, change its Fiscal Year to any other Fiscal Year reasonably acceptable to
the Administrative Agent, in which case, the Lead Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
adjustments to this Agreement that are necessary to reflect such change in
Fiscal Year.

 

SECTION 6.11                                      Prepayments, Etc., of
Indebtedness.

 

No Loan Party will make or agree to pay or make any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness, except
the following (each, a “Permitted Payment”):

 

(a)                                 payments in Capital Stock (as long as no
Change in Control would result therefrom), the conversion of Indebtedness to
Capital Stock (other than Disqualified Capital Stock) of the Parent (as long as
no Change in Control would result therefrom) and payments of interest in-kind of
the Loan Parties or the accretion of interest on Permitted Indebtedness;

 

(b)                                 payments of principal and interest as and
when due in respect of any Subordinated Indebtedness (subject to applicable
subordination provisions relating thereto);

 

(c)                                  payments of principal (including mandatory
prepayments) and interest as and when due in respect of any Permitted
Indebtedness (other than Subordinated Indebtedness);

 

(d)                                 voluntary prepayments, redemptions,
purchases, and defeasances in whole or in part of the Senior Notes, the Senior
Subordinated Notes, the Subordinated Discount Notes, the Term Loan Facility and
other Indebtedness with the Net Proceeds of any Permitted Equity Issuances for
the purpose of making such payment or prepayment;

 

(e)                                  voluntary prepayments, redemptions,
purchases, and defeasances of, and exchanges for, in whole or in part, the
Senior Notes, the Senior Subordinated Notes, the Subordinated Discount Notes, or
the Term Loan Facility from any Permitted Refinancing thereof;

 

(f)                                   if the Payment Conditions are satisfied,
voluntary prepayments, purchases, exchanges for, redemptions, defeasances and
mandatory prepayments, redemptions and repurchases in whole or in part of the
Senior Notes, the Senior Subordinated Notes, the Subordinated Discount Notes,
the Term Loan Facility or any other Permitted Indebtedness;

 

(g)                                  the prepayment of Indebtedness of the Lead
Borrower or any Restricted Subsidiary to the Lead Borrower or any Restricted
Subsidiary to the extent permitted by the Security Documents;

 

145

--------------------------------------------------------------------------------


 

(h)                                 mandatory redemptions of the Subordinated
Discount Notes (and exchange notes issued in respect thereof) pursuant to the
Subordinated Discount Note Indenture due to the existence of an AHYDO Amount (as
defined in the Subordinated Discount Note Indenture); and

 

(i)                                     other Permitted Refinancings of
Indebtedness.

 

SECTION 6.12                                      Equity Interests of the Lead
Borrower and Restricted Subsidiaries.

 

The Loan Parties shall not permit any Subsidiary that is a Restricted Subsidiary
to be a non-wholly owned Subsidiary, except (i) as a result of or in connection
with a dissolution, merger, amalgamation, consolidation or disposition of a
Restricted Subsidiary permitted by SECTION 6.04 or SECTION 6.05 or a Permitted
Investment in any Person or (ii) so long as such Restricted Subsidiary continues
to be a Facility Guarantor or a Borrower.

 

SECTION 6.13                                      Amendment of Material
Documents.

 

(a)                                 No Loan Party will amend, modify or waive
any of its rights under (i) its Organization Documents, (ii) the Advisory
Agreements, or (iii) any Material Indebtedness (other than as a result of a
Permitted Refinancing thereof), in each case to the extent that such amendment,
modification or waiver would either (A) be reasonably likely have a Material
Adverse Effect or (B) with respect to clauses (ii) and (iii) only, (1) shorten
the maturity date of any Material Indebtedness to a date which is prior to
ninety-one (91) days after the Maturity Date, (2) except as provided in clause
(1), shorten the date scheduled for any principal payment or increase the amount
of any required principal payment, the result of which would be to require
principal payments on account thereof in excess of the amounts previously
required over the twenty-four (24) months following such amendment, modification
or waiver, (3) grant any collateral security therefor on the ABL Priority
Collateral, except to the extent that such collateral security constitutes a
Permitted Encumbrance and is granted subject to an intercreditor agreement on
terms substantially similar to those contained in the Intercreditor Agreement,
(4) without duplication of any collateral security granted under clause
(3) above, grant any other collateral therefor except to the extent such grant
of security constitutes a Permitted Encumbrance, the Collateral Agent also has
or obtains a Lien on such assets, and provided that to the extent that such
collateral security consists of assets that would constitute Term Priority
Collateral, such collateral security is granted subject to an intercreditor
agreement on terms substantially similar to those contained in the Intercreditor
Agreement, (5) modify the subordination provisions thereof or (6) be otherwise
materially adverse to the interests of the Credit Parties.

 

(b)                                 The Lead Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, designate any Indebtedness (or
related interest obligations) as “Designated Senior Debt” (as defined in each of
the Senior Subordinated Notes Indenture and the Subordinated Discount Notes
Indenture) or any similar term (as defined in any documents or agreements
evidencing the Junior Financing), in each case, except for the Obligations and
the Term Loan Facility (and related obligations).

 

SECTION 6.14                                      Designated Account.

 

After the occurrence and during the continuance of a Cash Dominion Event, the
Loan Parties shall not use utilize the funds on deposit in the Designated
Account for any

 

146

--------------------------------------------------------------------------------


 

purposes other than (a) the payment of operating expenses incurred by the Loan
Parties in the ordinary course of business (including payments of interest when
due on account of the Senior Notes, the Senior Subordinated Notes, the
Subordinated Discount Notes, and the Term Loan Facility), and (b) for such other
purposes as the Loan Parties deem appropriate.

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01                                      Events of Default.

 

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

 

(a)                                 Non-Payment.  Any Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Revolving Credit Loan (including Swingline Loans), or any
obligation in respect of any Letter of Credit (other than Letter of Credit Fees,
as to which clause (ii) below shall apply), or (ii) within five (5) Business
Days after the same becomes due, any interest on any Revolving Credit Loan
(including Swingline Loans) or any other amount payable hereunder or with
respect to any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party shall
fail to observe or perform when due any covenant, condition or agreement
contained in (i) any Section of Article VI, or (ii) SECTION 5.01(e) (after a two
(2) Business Day grace period), (iii) SECTION 2.18 (provided that for
SECTION 2.18(f), after a five (5) Business Day grace period) or SECTION 5.24, or
(iv) any of SECTION 5.02(b), SECTION 5.03(a), SECTION 5.07 (but only with
respect to fire and extended coverage policies maintained with respect to any
Collateral), SECTION 5.10(b), SECTION 5.17, SECTION 5.18, SECTION 5.19, or
SECTION 5.22 (provided that, if (A) any such Default described in this clause
(iv) is of a type that can be cured within five (5) Business Days and (B) such
Default could not materially adversely impact the Lenders’ Liens on the
Collateral, such default shall not constitute an Event of Default for five
(5) Business Days after the occurrence of such Default so long as the Loan
Parties are diligently pursuing the cure of such Default); or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
SECTION 7.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
notice thereof by the Administrative Agent to the Lead Borrower; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Lead Borrower or any other Loan Party herein, in any
other Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or

 

147

--------------------------------------------------------------------------------


 

(e)                                  Cross-Default.  Any Loan Party or any
Restricted Subsidiary (A) fails to make any payment beyond the applicable grace
period with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Material
Indebtedness (including Other Liabilities to the extent constituting
Indebtedness but excluding other Obligations), or (B) fails to observe or
perform any other agreement or condition relating to any such Material
Indebtedness beyond the applicable grace period with respect thereto, or any
other event occurs (other than with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts unless any payment required thereby is not made beyond the
applicable grace period with respect thereto, if any), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) after the expiration of the applicable grace
period with respect thereto, to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Material Indebtedness to be made, prior to its stated
maturity; provided that this clause (e)(B) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder, and further provided that the occurrence of any event of
default under the Term Loan Agreement by virtue of the breach of the leverage
covenant contained in Section 7.05 of the Term Loan Agreement (or any other
financial maintenance covenant from time to time in effect under the Term Loan
Agreement and not contained in this Agreement) shall not constitute an Event of
Default until the earliest of (x) sixty (60) days after the date of such breach
(during which period such breach is not waived by the lenders under the Term
Loan Agreement or such breach is not cured pursuant to Section 8.05 of the Term
Loan Agreement), or (y) the acceleration of the obligations under the Term Loan
Agreement, or (z) the commencement of the Exercise of Any Secured Creditor
Remedies (as defined in the Intercreditor Agreement as in effect on the Closing
Date) by the agent and/or the lenders under the Term Loan Agreement as a result
of such breach; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of the Restricted Subsidiaries institutes or consents to the
institution of any proceeding under the Bankruptcy Code or any other federal,
state, provincial, or foreign bankruptcy, insolvency, receivership or similar
law (or any Canadian Loan Party institutes or consents to the institution of any
proposal or notice of intent to file a proposal), or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, monitor, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, monitor, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under the Bankruptcy Code or any other
federal, state, provincial, or foreign bankruptcy, insolvency, receivership or
similar law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Restricted Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as

 

148

--------------------------------------------------------------------------------


 

they become due in an aggregate amount in excess of (x) $50,000,000 if
Availability is greater than or equal to $95,000,000 on a Pro Forma Basis for
the twelve (12) month period following the date of determination or
(y) $25,000,000 if Availability is less than $95,000,000 on a Pro Forma Basis
for the twelve (12) month period following the date of determination, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within forty-five
(45) days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Restricted Subsidiary one or more final judgments or orders
for the payment of money in an aggregate amount in excess of (x) $75,000,000 if
Availability is greater than or equal to $95,000,000 on a Pro Forma Basis for
the twelve (12) month period following any such judgment or (y) $40,000,000 if
Availability is less than $95,000,000 on a Pro Forma Basis for the twelve (12)
month period following any such judgment (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage), and any such judgment or
order shall not have been satisfied, vacated, discharged or stayed or bonded
pending an appeal for a period of forty-five (45) consecutive days; or

 

(i)                                     ERISA.  (a)(i) An ERISA Event occurs
with respect to a Plan subject to ERISA or Multiemployer Plan subject to ERISA
which has resulted or could reasonably be expected to result in liability of any
Loan Party under Title IV of ERISA in an aggregate amount which could reasonably
be expected to result in a Material Adverse Effect, or (ii) any Loan Party or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect; or (b) except as could not reasonably be expected to result in a
Material Adverse Effect, (i) a Pension Event shall occur which, in Collateral
Agent’s determination, constitutes grounds for the termination under any
Applicable Law, of any Plan or (ii) the appointment by the appropriate
Governmental Authority of a trustee for any Plan, or (iii) if any Plan shall be
terminated or any such trustee shall be requested or appointed, or (iv) if a
Loan Party is in default with respect to payments to a Plan resulting from their
complete or partial withdrawal from such Plan or (v) any event that may
reasonably be expected to have a Material Adverse Effect or any Lien arises
(save for contribution amounts not yet due) in connection with any Plan; or

 

(j)                                    Invalidity of Loan Documents.  (i) Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under SECTION 6.04
or SECTION 6.05) or as a result of acts or omissions by any Agent or any Lender
or the satisfaction in full of all the Obligations, ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations and termination of the
Commitments), or purports in writing to revoke or rescind any Loan Document; or
(ii) any challenge by or on behalf of any Loan Party, receiver, trustee,
custodian, conservator, monitor, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for any Loan Party or for all or any
material part of its property to the validity of any Loan Document or the

 

149

--------------------------------------------------------------------------------


 

applicability or enforceability of any Loan Document strictly in accordance with
the subject Loan Document’s terms or which seeks to void, avoid, limit, or
otherwise adversely affect any security interest created by or in any Loan
Document or any payment made pursuant thereto; or

 

(k)                                 Change in Control.  There occurs any Change
in Control; or

 

(l)                                     Security Documents.  (i) Any Security
Document shall for any reason (other than pursuant to the terms thereof
including as a result of a transaction permitted under SECTION 6.04 or
SECTION 6.05) cease to create a valid and perfected or recorded Lien, with the
priority required by the Security Documents, (or other security purported to be
created on the applicable Collateral) on, security interest in, and hypothecs of
any material portion of the Collateral purported to be covered thereby, subject
to Permitted Encumbrances, except to the extent that any such loss of perfection
or priority results from the failure of the Administrative Agent or the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Documents or to file Uniform
Commercial Code continuation statements and except as to Collateral consisting
of real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage, or (ii) any of the
Capital Stock of the Lead Borrower ceasing to be pledged pursuant to the
Security Agreement free of Liens other than Liens created by the Security
Agreement (other than Liens to secure the Term Loan Facility or Liens securing
any Other Pari Passu Lien Obligations (as defined in and to the extent permitted
under the Term Loan Agreement as amended and in effect from time to time)) or
any nonconsensual Liens arising solely by operation of Law;

 

(m)                             Senior Subordinated Note Documents and
Subordinated Discount Note Documents.  (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Senior Subordinated Note Documents
or Subordinated Discount Note Documents, or (ii) the subordination provisions
set forth in any Senior Subordinated Note Documents or the Subordinated Discount
Note Documents shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Senior
Subordinated Notes and the Subordinated Discount Notes, as applicable;

 

(n)                                 Termination of Business.  Except as
permitted under SECTION 6.05, the determination of the Loan Parties, whether by
vote of the Loan Parties’ board of directors or otherwise to: suspend the
operation of the Loan Parties’ business in the ordinary course, liquidate all or
substantially all of the Loan Parties’ assets or Store locations, or employ an
agent or other third party to conduct any so-called store closing, store
liquidation or “Going-Out-Of-Business” sales for all or substantially all of the
Loan Parties’ Stores;

 

(o)                                 Termination of Guaranty.  The termination of
the Facility Guaranty or any other guaranty of the Obligations (except for any
release or termination permitted hereunder); or

 

(p)                                 Indictment.  The indictment of any Loan
Party, under any Applicable Law where the crime alleged would constitute a
felony under Applicable Law and such indictment remains unquashed or such legal
process remains undismissed for a period of ninety (90) days or

 

150

--------------------------------------------------------------------------------


 

more, unless either (i) the Administrative Agent, in its commercially reasonable
discretion, determines that the indictment is not material or (ii) such
indictment relates to the Lead Borrower’s stock option practices.

 

SECTION 7.02                                      Remedies Upon Event of
Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

 

(a)                                 declare the Commitment of each Lender to
make Revolving Credit Loans (including Swingline Loans) and any obligation of
the Issuing Banks to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Revolving Credit Loans (including Swingline Loans), all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

 

(c)                                  require that the Borrowers provide Cash
Collateral equal to the amount of 103% of the amount of all Letter of Credit
Outstandings (other than Letter of Credit Outstandings with respect to Letters
of Credit denominated in a currency other than Dollars, which Letter of Credit
Outstandings shall be Cash Collateralized in an amount equal to 115% of the
amount of such Letter of Credit Outstandings); and

 

(d)                                 exercise on behalf of itself and the Secured
Parties all rights and remedies available to it and the Secured Parties under
the Loan Documents or Applicable Law;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Loan Party under the Bankruptcy Code, the obligation
of each Lender to make Revolving Credit Loans (including Swingline Loans) and
any obligation of the Issuing Banks to issue Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding
Revolving Credit Loans (including Swingline Loans) and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the amount of Letter of Credit
Outstandings as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

SECTION 7.03                                      Exclusion of Immaterial
Subsidiaries.

 

(a)                                 Solely for the purpose of determining
whether a Default has occurred under clause (f) or (g) of SECTION 7.01, any
reference in any such clause to any Restricted Subsidiary or Loan Party shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstances referred to in any such clause (it being agreed that all
Immaterial Subsidiaries affected by any event or circumstance referred to in any
such clause shall be considered together, as a single consolidated Restricted
Subsidiary, for purposes of determining whether they constitute Immaterial
Subsidiaries).

 

151

--------------------------------------------------------------------------------


 

SECTION 7.04                                      Application of Proceeds.

 

After the occurrence and during the continuance of (i) any Cash Dominion Event
(other than, with respect to any Canadian Loan Party), or (ii) any Event of
Default and acceleration of the Obligations, all proceeds realized from any Loan
Party or on account of any Collateral owned by a Loan Party or any payments in
respect of any Obligations and all proceeds of the Collateral, shall be applied
in the following order:

 

(a)                                 FIRST, ratably to pay the Obligations in
respect of any Credit Party Expenses, indemnities and other amounts then due to
the Administrative Agent and the Collateral Agent until paid in full;

 

(b)                                 SECOND, ratably to pay any Credit Party
Expenses and indemnities, and to pay any fees then due to the Lenders, until
paid in full;

 

(c)                                  THIRD, to the extent not previously
reimbursed by the Lenders, to payment to the Agents of that portion of the
Obligations constituting accrued and unpaid interest on any Permitted
Overadvances;

 

(d)                                 FOURTH, to the extent not previously
reimbursed by the Lenders, to payment to the Agents of that portion of the
Obligations constituting principal on any Permitted Overadvances;

 

(e)                                  FIFTH, to the extent that Swingline Loans
have not been repaid by the Lenders, payment to the Swingline Lender of that
portion of the Obligations constituting accrued and unpaid interest on the
Swingline Loans;

 

(f)                                   SIXTH, to the extent that Swingline Loans
have not been repaid by the Lenders, payment to the Swingline Lender of that
portion of the Obligations constituting principal on the Swingline Loans;

 

(g)                                  SEVENTH, ratably to pay interest accrued in
respect of the Obligations (other than Other Liabilities) until paid in full;

 

(h)                                 EIGHTH, ratably to pay principal due in
respect of the Revolving Credit Loans until paid in full;

 

(i)                                     NINTH, to the Administrative Agent, to
be held by the Administrative Agent, for the ratable benefit of the Issuing
Banks and the Lenders as Cash Collateral in an amount equal to 103% of the
amount of all Letter of Credit Outstandings (other than Letter of Credit
Outstandings with respect to Letters of Credit denominated in a currency other
than Dollars, which Letter of Credit Outstandings shall be Cash Collateralized
in an amount equal to 115% of the amount of such Letter of Credit Outstandings)
until paid in full,

 

(j)                                    TENTH, to pay outstanding Obligations
with respect to Cash Management Services furnished to any Loan Party;

 

(k)                                 ELEVENTH, ratably to pay any other
outstanding Obligations (including any other outstanding Other Liabilities); and

 

152

--------------------------------------------------------------------------------


 

(l)                                     TWELFTH, to the Lead Borrower or such
other Person entitled thereto under Applicable Law.

 

Notwithstanding the foregoing, in the case of payments from or proceeds of
Collateral of Michaels of Canada, ULC, the same shall first be applied as
provided with respect to principal or Cash Collateral in subparagraphs (d),
(f) and (h) before application to any fees which may be in the nature of
interest for tax purposes as provided in subparagraph (b) or to interest as
provided in subparagraphs (c), (e) and (g).

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01                                      Appointment of Administrative
Agent.

 

Each Credit Party hereby irrevocably designates Wells Fargo as Administrative
Agent under this Agreement and the other Loan Documents. The general
administration of the Loan Documents shall be by the Administrative Agent. The
Credit Parties each hereby (a) irrevocably authorizes the Administrative Agent
(i) to enter into the Loan Documents to which it is a party, and (ii) at its
discretion, to take or refrain from taking such actions as agent on its behalf
and to exercise or refrain from exercising such powers under the Loan Documents
as are delegated by the terms hereof or thereof, as appropriate, together with
all powers reasonably incidental thereto, and (b) agrees and consents to all of
the provisions of the Security Documents. The Administrative Agent shall have no
duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other
Credit Party, and no implied covenants, responsibilities, duties, obligations,
or liabilities shall be read into the Loan Documents or otherwise exist against
the Administrative Agent.

 

SECTION 8.02                                      Appointment of Collateral
Agent.

 

Each Secured Party hereby irrevocably designates Wells Fargo as Collateral Agent
under this Agreement and the other Loan Documents. The Secured Parties each
hereby (i) irrevocably authorizes the Collateral Agent (x) to enter into the
Loan Documents to which it is a party, and (y) at its discretion, to take or
refrain from taking such actions as agent on its behalf and to exercise or
refrain from exercising such powers under the Loan Documents as are delegated by
the terms hereof or thereof, as appropriate, together with all powers reasonably
incidental thereto, and (ii) agrees and consents to all of the provisions of the
Security Documents.  All Collateral shall be held or administered by the
Collateral Agent (or its duly-appointed agent) for its own benefit and for the
ratable benefit of the other Credit Parties. Any proceeds received by the
Collateral Agent from the foreclosure, sale, lease or other disposition of any
of the Collateral and any other proceeds received pursuant to the terms of the
Security Documents or the other Loan Documents shall be paid over to the
Administrative Agent for application as provided in this Agreement and the other
Loan Documents.  The Collateral Agent shall have no duties or responsibilities
except as set forth in this Agreement and the other Loan Documents, nor shall it
have any fiduciary relationship with any other Secured Party, and no implied
covenants, responsibilities, duties, obligations, or liabilities shall be read
into the Loan Documents or otherwise exist against the Collateral Agent.

 

153

--------------------------------------------------------------------------------


 

SECTION 8.03                                      Solidary Interests/Quebec
Liens (Hypothecs).

 

Without limiting the generality of the foregoing, for the purposes of creating a
solidarité active in accordance with Article 1541 of the Civil Code of Quebec,
between each Credit Party, taken individually, on the one hand, and the Agents,
on the other hand, the Borrowers, the Facility Guarantors and each such Credit
Party acknowledge and agree with the Agents that such Credit Party and the
Agents are hereby conferred the legal status of solidary creditors of the
Borrowers and the Facility Guarantors in respect of all Obligations, present and
future, owed by the Borrowers or the Facility Guarantors to each such Credit
Party and the Agents (collectively, the “Solidary Claim”).  Accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Quebec, the Borrowers and the Facility Guarantors are irrevocably bound towards
the Agents and each Credit Party in respect of the entire Solidary Claim of the
Agents and such Credit Party.  As a result of the foregoing, the parties hereto
acknowledge that the Agents and each Credit Party shall at all times have a
valid and effective right of action for the entire Solidary Claim of the Agents
and such Credit Party and the right to give full acquittance for it. 
Accordingly, without limiting the generality of the foregoing, the Agents, as
solidary creditor with each Credit Party, shall at all times have a valid and
effective right of action in respect of all Obligations, present and future,
owed by the Borrowers or the Facility Guarantors to the Agents and to the Credit
Parties or any of them and the right to give a full acquittance for same.  For
greater certainty, the foregoing provisions of this paragraph, and the rights of
the Credit Parties, shall at all times be subject to the provisions of this
Agreement.

 

In addition, and without limiting any of the foregoing, for the purposes of
holding any security granted by any Loan Party pursuant to the laws of the
Province of Quebec to secure payment of any bond issued by any Loan Party, each
of the Credit Parties hereby irrevocably appoints and authorizes the Collateral
Agent and, to the extent necessary, ratifies the appointment and authorization
of the Collateral Agent, to act as the person holding the power of attorney
(i.e. “fondé de pouvoir”) (in such capacity, the “Attorney”) of the Credit
Parties as contemplated under Article 2692 of the Civil Code, and to enter into,
to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
hypothec.  Moreover, without prejudice to such appointment and authorization to
act as the person holding the power of attorney as aforesaid, each of the Credit
Parties hereby irrevocably appoints and authorizes the Collateral Agent (in such
capacity, the “Custodian”) to act as agent and custodian for and on behalf of
the Credit Parties to hold and be the sole registered holder of any bond which
may be issued under any hypothec, the whole notwithstanding Section 32 of An Act
respecting the special powers of legal persons (Quebec) or any other applicable
law, and to execute all related documents.  Each of the Attorney and the
Custodian shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to the Attorney and the Custodian (as
applicable) pursuant to any hypothec, bond, pledge, applicable laws or
otherwise, (b) benefit from and be subject to all provisions hereof with respect
to the Collateral Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Credit Parties, and (c) be entitled to delegate from time
to time any of its powers or duties under any hypothec, bond, or pledge on such
terms and conditions as it may determine from time to time.  Any person who
becomes a Credit Party shall, by its execution of an Assignment and Acceptance,
be deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as

 

154

--------------------------------------------------------------------------------


 

aforesaid and to have ratified, as of the date it becomes a Credit Party, all
actions taken by the Attorney in such capacity, and (ii) the Custodian as the
agent and custodian as aforesaid and to have ratified, as of the date it becomes
a Credit Party, all actions taken by the Custodian in such capacity.  The
substitution of the Collateral Agent pursuant to the provisions of this Article
VIII shall also constitute the substitution of the Attorney and the Custodian.

 

SECTION 8.04                                      Sharing of Excess Payments.

 

If at any time or times any Secured Party shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Secured Party arising under, or
relating to, this Agreement or the other Loan Documents, or (ii) payments from
the Administrative Agent in excess of such Secured Party’s ratable portion of
all such distributions by the Administrative Agent, such Secured Party shall
promptly (1) turn the same over to the Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the
Secured Parties and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Secured Parties so that such excess payment received shall be applied
ratably as among the Secured Parties in accordance with the provisions of
SECTION 2.17 or SECTION 7.04, as applicable; provided, however, that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.  In no event shall the
provisions of this paragraph be construed to apply to any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Revolving Credit Loans or participations
in Swingline Loans or in Letters of Credit to any Eligible Assignee or
participant, other than to the Borrowers (as to which the provisions of this
paragraph shall apply).

 

SECTION 8.05                                      Agreement of Applicable
Lenders.

 

Upon any occasion requiring or permitting an approval, consent, waiver, election
or other action on the part of the Applicable Lenders, action shall be taken by
each Agent for and on behalf or for the benefit of all Credit Parties upon the
direction of the Applicable Lenders, and any such action shall be binding on all
Credit Parties. No amendment, modification, consent, or waiver shall be
effective except in accordance with the provisions of SECTION 9.01.

 

SECTION 8.06                                      Liability of Agents.

 

(a)                                 The Agents, when acting on behalf of the
Credit Parties, may execute any of their respective duties under this Agreement
or any of the other Loan Documents by or through any of their respective
officers, agents and employees, and none of the Agents nor any of their
respective directors, officers, agents or employees shall be liable to any other
Secured Party for any action taken or omitted to be taken in good faith, or be
responsible to any other Secured Party for the consequences of any

 

155

--------------------------------------------------------------------------------


 

oversight or error of judgment, or for any loss, except to the extent of any
liability imposed by law by reason of such Agent’s own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). None of the Agents nor any of their
respective directors, officers, agents and employees shall in any event be
liable to any other Secured Party for any action taken or omitted to be taken by
it pursuant to instructions received by it from the Applicable Lenders, or in
reliance upon the advice of counsel selected by it. Without limiting the
foregoing none of the Agents, nor any of their respective directors, officers,
employees, or agents shall be: (i) responsible to any other Secured Party for
the due execution, validity, genuineness, effectiveness, sufficiency, or
enforceability of, or for any recital, statement, warranty or representation in,
this Agreement, any other Loan Document or any related agreement, document or
order; (ii) required to ascertain or to make any inquiry concerning the
performance or observance by any Loan Party of any of the terms, conditions,
covenants, or agreements of this Agreement or any of the Loan Documents; (iii)
responsible to any other Secured Party for the state or condition of any
properties of the Loan Parties or any other obligor hereunder constituting
Collateral for the Obligations or any information contained in the books or
records of the Loan Parties; (iv) responsible to any other Secured Party for the
validity, enforceability, collectibility, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (v) responsible to any other
Secured Party for the validity, priority or perfection of any Lien securing or
purporting to secure the Obligations or for the value or sufficiency of any of
the Collateral.

 

(b)                                 The Agents may execute any of their duties
under this Agreement or any other Loan Document by or through their agents or
attorneys-in-fact, and shall be entitled to the advice of counsel concerning all
matters pertaining to its rights and duties hereunder or under the other Loan
Documents.  The Agents shall not be responsible for the negligence or misconduct
of any agent or attorneys-in-fact selected by them with reasonable care.

 

(c)                                  None of the Agents nor any of their
respective directors, officers, employees, or agents shall have any
responsibility to any Loan Party on account of the failure or delay in
performance or breach by any other Secured Party (other than by each such Agent
in its capacity as a Lender) of any of its respective obligations under this
Agreement or any of the other Loan Documents or in connection herewith or
therewith.

 

(d)                                 The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any notice, consent, certificate,
affidavit, or other document or writing believed by them to be genuine and
correct and to have been signed, sent or made by the proper person or persons,
and upon the advice and statements of legal counsel (including, without,
limitation, counsel to the Loan Parties), independent accountants and other
experts selected by any Loan Party or any Secured Party.  The Agents shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless they shall first receive such advice or
concurrence of the Applicable Lenders as they deem appropriate or they shall
first be indemnified to their satisfaction by the other Secured Parties against
any and all liability and expense which may be incurred by them by reason of the
taking or failing to take any such action.

 

156

--------------------------------------------------------------------------------


 

SECTION 8.07                                      Notice of Default.

 

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default unless such Agent has actual knowledge of the same
or has received notice from a Secured Party or Loan Party referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that an Agent obtains such actual
knowledge or receives such a notice, such Agent shall give prompt notice thereof
to each of the other Secured Parties.  Upon the occurrence of an Event of
Default, the Agents shall take such action with respect to such Default or Event
of Default as shall be reasonably directed by the Required Lenders.  Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Secured Parties.  In no event shall the Agents be
required to comply with any such directions to the extent that the Agents
believe that their compliance with such directions would be unlawful.

 

SECTION 8.08                                      Credit Decisions.

 

Each Secured Party (other than the Agents) acknowledges that it has,
independently and without reliance upon the Agents or any other Secured Party,
and based on the financial statements prepared by the Loan Parties and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Loan Parties and has made its
own decision to enter into this Agreement and the other Loan Documents.  Each
Credit Party (other than the Agents) also acknowledges that it will,
independently and without reliance upon the Agents or any other Secured Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Revolving Credit Loan hereunder have been
satisfied and in taking or not taking any action under this Agreement and the
other Loan Documents.

 

SECTION 8.09                                      Reimbursement and
Indemnification.

 

Each Secured Party (other than the Administrative Agent and the Collateral
Agent) severally agrees to (i) reimburse the Administrative Agent and the
Collateral Agent for such Secured Party’s pro rata share of outstanding Credit
Extensions held by such Secured Party (or, in the case of any Lender that has
assigned its Commitments pursuant to SECTION 9.07 hereof, where the applicable
assignee has not ratably assumed such Lender’s obligations under this SECTION
8.09 with respect to acts or omissions that occurred prior to such assignment,
such assigning Lender’s Commitment Percentage prior to such assignment) of (x)
any expenses and fees incurred by such Agent for the benefit of Secured Parties
under this Agreement and any of the other Loan Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Secured Parties, and any other expense
incurred in connection with the operation or enforcement thereof, in each case
to the extent not previously reimbursed by the Loan Parties, and (y) any
expenses of such Agent incurred for the benefit of the Secured Parties that the
Loan Parties have agreed to reimburse pursuant to this Agreement or any other
Loan Document and have failed to so reimburse, and (ii) indemnify and hold
harmless such Agent and any of its directors, officers, employees, or agents,

 

157

--------------------------------------------------------------------------------


 

on demand, in the amount of such Secured Party’s Commitment Percentage (or, in
the case of any Lender that has assigned its Commitments pursuant to SECTION
9.07 hereof, where the applicable assignee has not ratably assumed such Lender’s
obligations under this SECTION 8.09 with respect to acts or omissions that
occurred prior to such assignment, such assigning Lender’s Commitment Percentage
prior to such assignment), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any Secured Party in any way relating
to or arising out of this Agreement or any of the other Loan Documents or any
action taken or omitted by it or any of them under this Agreement or any of the
other Loan Documents to the extent not reimbursed by the Loan Parties,
including, without limitation, costs of any suit initiated either by such Agent
against any Secured Party or against such Agent or Secured Party (except such as
shall have been determined by a court of competent jurisdiction or another
independent tribunal having jurisdiction by final and non-appealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent);
provided, however, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Secured Party in its capacity as such.  The provisions of
this SECTION 8.09 shall survive the repayment or assignment of the Obligations
and the termination of the Commitments and, in the case of any Lender that has
assigned its Commitments pursuant to SECTION 9.07 hereof where the applicable
assignee has not ratably assumed such Lender’s obligations under this SECTION
8.09 with respect to acts or omissions that occurred prior to such assignment,
with respect to events which have occurred prior to any such assignment.

 

SECTION 8.10                                      Rights of Agents.

 

It is understood and agreed that the Agents shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as their rights and
powers under other agreements and instruments to which they are or may be party,
and engage in other transactions with the Loan Parties, as though they were not
the Agents.  Each Agent and their respective Affiliates may accept deposits
from, lend money to, and generally engage in any kind of commercial or
investment banking, trust, advisory or other business with the Loan Parties and
their Affiliates as if it were not an Agent thereunder.

 

SECTION 8.11                                      Notice of Transfer.

 

The Administrative Agent may deem and treat a Lender party to this Agreement as
the owner of such Lender’s portion of the Obligations for all purposes, unless
and until, and except to the extent, an Assignment and Acceptance shall have
become effective as set forth in SECTION 9.07.

 

SECTION 8.12                                      Successor Agents.

 

Any Agent may resign at any time by giving thirty (30) Business Days’ written
notice thereof to the other Secured Parties and the Lead Borrower. Upon any such
resignation of an Agent, the Required Lenders shall have the right to appoint a
successor Agent, which, so long as there is no Specified Default, shall be
reasonably satisfactory to the Lead Borrower (whose

 

158

--------------------------------------------------------------------------------


 

consent in any event shall not be unreasonably withheld or delayed).  If no
successor Agent shall have been so appointed by the Required Lenders and/or none
shall have accepted such appointment within thirty (30) days after the retiring
Agent’s giving of notice of resignation, the retiring Agent may, on behalf of
the other Secured Parties, appoint a successor Agent which shall be a commercial
bank (or affiliate thereof) organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of a
least $1,000,000,000, or capable of complying with all of the duties of such
Agent hereunder (in the opinion of the retiring Agent and as certified to the
other Secured Parties in writing by such successor Agent) which, so long as
there is no Specified Default, shall be reasonably satisfactory to the Lead
Borrower (whose consent shall not in any event be unreasonably withheld or
delayed).  Upon the acceptance of any appointment as Agent by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation hereunder as such Agent, the provisions
of this Article VIII shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was such Agent under this Agreement.

 

SECTION 8.13                                      Relation Among the Lenders.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
any Agent) authorized to act for, any other Lender.

 

SECTION 8.14                                      Reports and Financial
Statements.

 

By signing this Agreement, each Lender (and with respect to clause (a), each
Secured Party):

 

(a)                                 agrees to furnish the Administrative Agent,
after the occurrence and during the continuance of a Cash Dominion Event (and
thereafter at such frequency as the Administrative Agent may reasonably
request), with a summary of all Other Liabilities due or to become due to such
Lender or its Affiliates;

 

(b)                                 is deemed to have requested that the Agents
furnish such Lender, promptly after they become available, copies of all
financial statements required to be delivered by the Lead Borrower under SECTION
5.01(a) through and including SECTION 5.01(g), and all commercial finance
examinations and appraisals of the Collateral received by the Agents
(collectively, the “Reports”) (and the Agents agree to furnish such Reports
promptly to the Lenders, which Reports may be furnished in accordance with the
final paragraph of SECTION 5.01);

 

(c)                                  expressly agrees and acknowledges that no
Agent makes any representation or warranty as to the accuracy of the Reports,
and shall not be liable for any information contained in any Report;

 

(d)                                 expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that the Agents or any
other party performing any audit or examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel;

 

159

--------------------------------------------------------------------------------


 

(e)                                  agrees to keep all Reports confidential and
strictly for its internal use, and not to distribute except to its participants,
or use any Report in any other manner; and

 

(f)                                   without limiting the generality of any
other indemnification provision contained in this Agreement, agrees: (i) to hold
each Agent and any such other Lender preparing a Report harmless from any action
the indemnifying Lender may take or conclusion the indemnifying Lender may reach
or draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in Swingline Loans and Letters of Credit, or the
indemnifying Lender’s purchase of, Revolving Credit Loans of the Borrowers; and
(ii) to pay and protect, and indemnify, defend, and hold each Agent and any such
other Lender preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including attorney
costs) incurred by the Agents and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender in violation of the terms hereof.

 

SECTION 8.15                                      Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agents and the Secured Parties, in
assets which, in accordance with Article 9 of the UCC or any other Applicable
Law of the United States of America or Canada under the PPSA or otherwise can be
perfected only by possession.  Should any Secured Party (other than an Agent)
obtain possession of any such Collateral, such Secured Party shall notify the
Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent, or otherwise
deal with such Collateral in accordance with the Collateral Agent’s
instructions.

 

SECTION 8.16                                      Delinquent Lender;
Deteriorating Lender.

 

(a)                                 If for any reason any Lender (i) (A) shall
fail or refuse to abide by its obligations under this Agreement, including
without limitation its obligation to make available to Administrative Agent its
Commitment Percentage of any Revolving Credit Loans, expenses or setoff or
purchase its Commitment Percentage of a participation interest in the Swingline
Loans or Letter of Credit Outstandings and such failure is not cured within one
(1) Business Day of receipt from the Administrative Agent of written notice
thereof, or (B) shall fail, within three (3) Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its Commitments (each, a “Delinquent Lender”), or (ii) is
a Deteriorating Lender, then, in addition to the rights and remedies that may be
available to the other Secured Parties, the Loan Parties or any other party at
law or in equity, and not in limitation thereof,

 

(i)                                     such Delinquent Lender’s or
Non-Performing Deteriorating Lender’s, as applicable, right to participate in
the administration of, or decision-making rights related to, the Revolving
Credit Loans, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal,

 

(ii)                                  any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Delinquent Lender or Non-Performing Deteriorating Lender, as applicable (whether
voluntary or mandatory, at

 

160

--------------------------------------------------------------------------------


 

maturity, pursuant to Article VII or otherwise), or received by the
Administrative Agent from a Delinquent Lender or Non-Performing Deteriorating
Lender, as applicable, pursuant to SECTION 9.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Delinquent Lender or Non-Performing
Deteriorating Lender, as applicable, to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Delinquent Lender or Non-Performing Deteriorating Lender, as applicable, to the
Issuing Banks or Swingline Lender hereunder; third, to Cash Collateralize the
Issuing Banks’ Fronting Exposure with respect to such Delinquent Lender or
Non-Performing Deteriorating Lender, as applicable, in accordance with SECTION
2.13(g); fourth, as the Lead Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Revolving Credit Loan in respect
of which such Delinquent Lender or Non-Performing Deteriorating Lender, as
applicable, has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Lead Borrower, to be held in a deposit account
and released pro rata in order to (x) satisfy such Delinquent Lender’s or
Non-Performing Deteriorating Lender’s, as applicable, potential future funding
obligations with respect to Revolving Credit Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Delinquent Lender or Non-Performing Deteriorating Lender, as applicable,
with respect to future Letters of Credit issued under this Agreement in
accordance with SECTION 2.13(g); sixth, to the payment of any amounts owing to
the Lenders, the Issuing Banks or Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the Issuing Banks
or the Swingline Lender against such Delinquent Lender or Non-Performing
Deteriorating Lender, as applicable, as a result of such Delinquent Lender’s or
Non-Performing Deteriorating Lender’s, as applicable, breach of its obligations
under this Agreement; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrowers as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against such
Delinquent Lender or Non-Performing Deteriorating Lender, as applicable, as a
result of such Delinquent Lender’s or Deteriorating Lender’s, as applicable,
breach of its obligations under this Agreement; and eighth, to such Delinquent
Lender or Non-Performing Deteriorating Lender, as applicable, or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Revolving Credit Loans or
obligations in respect of Letters of Credit in respect of which such Delinquent
Lender or Non-Performing Deteriorating Lender, as applicable, has not fully
funded its appropriate share, and (y) such Revolving Credit Loans were made or
the related Letters of Credit were issued at a time when the conditions set
forth in SECTION 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Revolving Credit Loans of, and obligations in respect of
Letters of Credit owed to, all Performing Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Credit Loans of, or obligations in
respect of Letters of Credit owed to, such Delinquent Lender or Non-Performing
Deteriorating Lender, as applicable, until such time as all Revolving Credit
Loans and obligations in respect of Letters of Credit and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to SECTION 8.16(e). Any payments,

 

161

--------------------------------------------------------------------------------


 

prepayments or other amounts paid or payable to a Delinquent Lender or
Non-Performing Deteriorating Lender, as applicable, that are applied (or held)
to pay amounts owed by a Delinquent Lender or Non-Performing Deteriorating
Lender, as applicable, or to post Cash Collateral pursuant to this SECTION
8.16(a)(iii) shall be deemed paid to and redirected by such Delinquent Lender or
Non-Performing Deteriorating Lender, as applicable, and each Lender irrevocably
consents hereto.

 

Notwithstanding the foregoing, a Lender shall not be a Delinquent Lender or a
Deteriorating Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Delinquent Lender or a Deteriorating Lender (including as a Non-Performing
Deteriorating Lender) under this clause (a), and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Delinquent Lender or Deteriorating Lender (including as
a Non-Performing Deteriorating Lender), as applicable (subject to SECTION
8.16(g)) as of the date established Administrative therefor by the Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Lead Borrower, the Issuing Banks, the Swingline
Lender and each other Lender promptly following such determination.

 

(b)                                 No Delinquent Lender or Non-Performing
Deteriorating Lender shall be entitled to receive any commitment fee payable
under SECTION 2.19(b) for any period during which that Lender is a Delinquent
Lender or Non-Performing Deteriorating Lender, as applicable (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Delinquent Lender or Non-Performing
Deteriorating Lender, as applicable).

 

(c)                                  Each Delinquent Lender or Non-Performing
Deteriorating Lender shall be entitled to receive Letter of Credit Fees for any
period during which that Lender is a Delinquent Lender or Non-Performing
Deteriorating Lender, as applicable, only to the extent allocable to its
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the terms hereof in accordance with SECTION
2.13(g).

 

(d)                                 With respect to any commitment fee payable
under SECTION 2.19(b) or any Letter of Credit Fee not required to be paid to any
Delinquent Lender or Non-Performing Deteriorating Lender, as applicable,
pursuant to clauses (b) or (c) above, the Borrowers shall (x) pay to each
Performing Lender that portion of any such fee otherwise payable to such
Delinquent Lender or Non-Performing Deteriorating Lender, as applicable, with
respect to such Delinquent Lender’s or Non-Performing Deteriorating Lender’s, as
applicable, participation in obligations in respect of Letters of Credit or
Swingline Loans that has been reallocated to such Performing Lender pursuant to
clause (e) below, (y) pay to the Issuing Banks and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Delinquent
Lender or Non-Performing Deteriorating Lender, as applicable, to the extent
allocable to such Issuing Banks’ or Swingline Lender’s Fronting Exposure to such
Delinquent Lender or Non-Performing Deteriorating Lender, as applicable, and (z)
not be required to pay the remaining amount of any such fee.

 

162

--------------------------------------------------------------------------------


 

(e)                                  All or any part of such Delinquent Lender’s
or Deteriorating Lender’s, as applicable, participation in obligations in
respect of Letters of Credit and Swingline Loans shall be reallocated among the
Lenders that are not Delinquent Lenders or Deteriorating Lenders in accordance
with their respective Commitment Percentages (calculated without regard to such
Delinquent Lender’s or Deteriorating Lender’s, as applicable, Commitment) but
only to the extent that (x) the conditions set forth in SECTION 4.02 are
satisfied at the time of such reallocation (and, unless the Lead Borrower shall
have otherwise notified the Administrative Agent at such time, the Borrowers
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Credit Extensions of any non-Delinquent Lender or non-Deteriorating Lender, as
applicable, to exceed such non-Delinquent Lender’s or non-Deteriorating
Lender’s, as applicable, Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Delinquent
Lender or Deteriorating Lender arising from that Lender having become a
Delinquent Lender or Deteriorating Lender, as applicable, including any claim of
a non-Delinquent Lender or non-Deteriorating Lender, as applicable, as a result
of such non-Delinquent Lender’s or non-Deteriorating Lender’s, as applicable,
increased exposure following such reallocation.  If the reallocation described
in this clause (e) cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under applicable Law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
SECTION 2.13(g).

 

(f)                                   The non-Delinquent Lenders and
non-Deteriorating Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to cause the termination and
assignment without any further action by the Delinquent Lender or Deteriorating
Lender, as applicable, for no cash consideration (pro rata, based on the
respective Commitment Percentages of those Lenders electing to exercise such
right), the Delinquent Lender’s or Deteriorating Lender’s, as applicable,
Commitment to fund future Credit Extensions.  Upon any such purchase of the
Commitment Percentage of any Delinquent Lender or Deteriorating Lender, the
Delinquent Lender’s or Deteriorating Lender’s, as applicable, share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the Delinquent Lender or
Deteriorating Lender, as applicable, shall promptly execute all documents
reasonably requested to surrender and transfer such interest, including, if so
requested, an Assignment and Acceptance.  The Borrowers may, on ten (10) days’
prior written notice to the Administrative Agent and such Delinquent Lender or
Deteriorating Lender, as applicable, replace such Delinquent Lender or
Deteriorating Lender, as applicable (in its capacity as a Lender), by causing
such Delinquent Lender or Deteriorating Lender, as applicable, to (and such
Delinquent Lender or Deteriorating Lender, as applicable, shall be obligated to)
assign (with the assignment fee to be paid by the Borrowers in such instance)
all of its rights and obligations under this Agreement to one or more Eligible
Assignees.

 

(g)                                  If the Lead Borrower, the Administrative
Agent, Swingline Lender and the Issuing Banks agree in writing that a Lender is
no longer a Delinquent Lender or Deteriorating Lender (including any
Non-Performing Deteriorating Lender), the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Credit Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and obligations in
respect of Letters of Credit and Swingline Loans

 

163

--------------------------------------------------------------------------------


 

to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to SECTION 8.16(e)), whereupon
such Lender will cease to be a Delinquent Lender or Deteriorating Lender, as
applicable; provided that no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrowers while that
Lender was a Delinquent Lender or Deteriorating Lender, as applicable; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Delinquent Lender or Deteriorating
Lender, as applicable, to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Delinquent
Lender or Deteriorating Lender, as applicable.

 

(h)                                 Each Delinquent Lender and Deteriorating
Lender shall indemnify the Administrative Agent and each non-Delinquent Lender
and non-Deteriorating Lender from and against any and all loss, damage or
expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by the Administrative Agent or by any non-Delinquent Lender or
non-Deteriorating Lender, as applicable, on account of a Delinquent Lender’s or
Deteriorating Lender’s, as applicable, failure to timely fund its Commitment
Percentage of a Revolving Credit Loan, or its obligations in respect of
Swingline Loans and Letters of Credit or to otherwise perform its obligations
under the Loan Documents.

 

SECTION 8.17                                      Collateral and Guaranty
Matters.

 

(a)                                 The Lenders hereby irrevocably authorize the
Collateral Agent to release any Lien upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full of all
Obligations (other than (x) Other Liabilities as to which arrangements
satisfactory to the Administrative Agent and the applicable Lenders, Affiliates
of Lenders or other providers, shall have been made, and (y) contingent
indemnity obligations with respect to then unasserted claims), the expiration or
termination of all Letters of Credit (except for those Letters of Credit that
have been Cash Collateralized or backstopped in a manner reasonably satisfactory
to the applicable Issuing Bank) and the reduction of all Letter of Credit
Outstandings to zero (except for those Letters of Credit that have been Cash
Collateralized or backstopped in a manner reasonably satisfactory to the
applicable Issuing Bank), or (ii) constituting property being sold, transferred
or disposed of in a Permitted Disposition upon receipt by the Administrative
Agent of the Net Proceeds thereof to the extent required by this Agreement.

 

(b)                                 The Lenders hereby irrevocably authorize the
Administrative Agent to release any Restricted Subsidiary that is a Facility
Guarantor from its obligations under its Guaranty at the times and in accordance
with the provisions of Section 4.13 of such Guaranty.

 

(c)                                  Except as provided in clauses (a) and
(b) of this Section, the Collateral Agent will not release any of the Collateral
Agent’s Liens and the Administrative Agent will not release any Facility
Guarantor from its obligations under its Guaranty, in each case, without the
prior written authorization of the Applicable Lenders. Upon request by any Agent
or any Loan Party at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release any Liens upon particular types or items
of Collateral or the Administrative Agent’s authority to release any Facility
Guarantor, in each case, pursuant to this SECTION 8.17.

 

164

--------------------------------------------------------------------------------


 

(d)                                 Upon at least two (2) Business Days’ prior
written request by the Lead Borrower, the Collateral Agent or the Administrative
Agent, as applicable, shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens upon any Collateral described in SECTION 8.17(a) or the release of any
Facility Guarantor described in SECTION 8.17(b); provided, however, that
(i) such Agent shall not be required to execute any such document on terms
which, in its reasonable opinion, would, under Applicable Law, expose such Agent
to liability or create any obligation or entail any adverse consequence other
than the release of such Liens without recourse or warranty, and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
any Loan Party (other than any Loan Party being expressly released) in respect
of) all interests retained by any Loan Party, including (without limitation) the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

SECTION 8.18                                      Co-Syndication Agents,
Co-Documentation Agents, and Arrangers.

 

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, the Co-Syndication Agents, the Co-Documentation Agents, and the
Arrangers shall have no powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                                      Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by the Lead Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Lead Borrower
or the applicable Loan Party, as the case may be, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, waiver or consent
shall:

 

(a)                                 extend or increase the Commitment of any
Lender without the written consent of such Lender (it being understood that a
waiver of any condition precedent set forth in SECTION 4.02 or the waiver of any
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension or increase of any Commitment of any Lender);

 

(b)                                 postpone any date scheduled for, or reduce
the amount of, any payment of principal, interest, fees or other amounts payable
under the Loan Documents or reduce the amount of, waive or excuse any such
payment or postpone the expiration of the Commitments or the Maturity Date,
without the prior written consent of all Lenders directly affected thereby
provided that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

 

165

--------------------------------------------------------------------------------


 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or any fees or other amounts payable
hereunder or under any other Loan Document without the prior written consent of
all Lenders directly affected thereby; provided that, only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest at the Default Rate;

 

(d)                                 change any provision of this SECTION 9.01,
the definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the prior written consent of all Lenders directly affected
thereby;

 

(e)                                  other than in a transaction permitted under
SECTION 6.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the prior written
Unanimous Consent of all Lenders; or

 

(f)                                   other than in connection with a
transaction permitted under SECTION 6.04 or SECTION 6.05 or in accordance with
the provisions of Section 4.13 of the Guaranty, release any Loan Party from its
obligations under any Loan Document or limit its liability in respect of such
Loan Document, without the prior written Unanimous Consent of all Lenders; or

 

(g)                                  without the prior written Unanimous Consent
of all Lenders, change the definition of the terms “Availability” or “Borrowing
Base” or any component definition of any such terms if as a result thereof the
amounts available to be borrowed by the Borrowers would be increased, provided
that the foregoing shall not limit the discretion of the Administrative Agent to
change, establish or eliminate any Reserves or to add Inventory and Accounts
acquired in a Permitted Acquisition to the Borrowing Base as provided herein; or

 

(h)                                 without the prior written Unanimous Consent
of all Lenders, modify the definition of Permitted Overadvance so as to increase
the amount thereof, or to cause the Total Commitments (or the Commitment of any
Lender) to be exceeded as a result thereof, or, except as provided in such
definition, the time period for a Permitted Overadvance;

 

(i)                                     without the prior written Unanimous
Consent of all Lenders, change SECTION 2.17 (other than clause (e) thereof),
SECTION 2.21(b) (with respect to the first sentence thereof only), SECTION 2.18,
SECTION 7.04, or SECTION 8.04;

 

(j)                                    without the prior written Unanimous
Consent of all Lenders, (i) subordinate the Obligations hereunder to any other
Indebtedness, or (ii) except as provided by operation of Applicable Law or in
the Intercreditor Agreement, subordinate the Liens granted hereunder or under
the other Loan Documents to any other Lien; or

 

(k)                                 without the prior written Unanimous Consent
of all Lenders, amend the Intercreditor Agreement in a manner that (x) modifies
the definition of “ABL Priority Collateral” or “Term Priority Collateral” as set
forth therein in a manner adverse to the Lenders, or (y) modifies the provisions
with respect to application of proceeds as set forth in Sections 4.1(b), (c) or
(d) of the Intercreditor Agreement;

 

166

--------------------------------------------------------------------------------


 

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of an Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent and the Collateral Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent or the Collateral Agent under this
Agreement or any other Loan Document; (iv) no Lender consent is required to
effect an Extension Amendment (except as expressly provided in SECTION 2.27);
and (v) no Lender consent is required to effect any amendment or supplement to
the Intercreditor Agreement that is for the sole purpose of adding the holders
of any Indebtedness constituting a Permitted Refinancing of the Term Loan
Facility (or any agent or trustee of such holders) as parties thereto, as
expressly contemplated by the terms of the Intercreditor Agreement. 
Notwithstanding anything to the contrary herein, no Delinquent Lender or
Deteriorating Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender (it
being understood that any Commitments or Loans held or deemed held by any
Delinquent Lender or Deteriorating Lender, as applicable, shall be excluded for
a vote of the Lenders hereunder requiring any consent of the Lenders).

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (ii) any Loan
Document may be amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with Applicable Law impacting all Lenders, (ii) to cure obvious errors or
defects or (iii) to cause any Loan Document to be consistent with this Agreement
and the other Loan Documents.

 

Notwithstanding anything to the contrary contained in this SECTION 9.01, in the
event that the Lead Borrower shall request that this Agreement or any other Loan
Document be modified, amended or waived in a manner which would require the
Unanimous Consent of the Lenders or of all Lenders affected thereby and such
amendment is approved by the Required Lenders, but not by all the Lenders, the
Lead Borrower and the Administrative Agent shall be permitted to amend this
Agreement without the consent of the Lender or Lenders which did not agree to
the modification or amendment requested by the Lead Borrower (such Lender or
Lenders, collectively the “Minority Lenders”) subject to their providing for
(i) the termination of the Commitment of each of the Minority Lenders, (ii) the
addition to this Agreement of one or more other financial institutions which
would qualify as an Eligible Assignee, subject to the reasonable approval of the
Administrative Agent, or an increase in the Commitment of one or more of the
Required Lenders, so that the Total Commitments after giving effect to such

 

167

--------------------------------------------------------------------------------


 

amendment shall be in the same amount as the Total Commitments immediately
before giving effect to such amendment, (iii) if any Revolving Credit Loans are
outstanding at the time of such amendment, the making of such additional
Revolving Credit Loans by such new or increasing Lender or Lenders, as the case
may be, as may be necessary to repay in full the outstanding Revolving Credit
Loans (including principal, interest, fees and other amounts due and owing under
the Loan Documents) of the Minority Lenders immediately before giving effect to
such amendment and (iv) such other modifications to this Agreement or the Loan
Documents as may be appropriate and incidental to the foregoing.

 

SECTION 9.02                                      Notices and Other
Communications; Facsimile Copies.

 

(a)                                 General.  Unless otherwise expressly
provided herein, all notices and other communications provided for hereunder or
under any other Loan Document shall be in writing (including by facsimile
transmission).  All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to any Loan Party, to it at 8000 Bent
Branch Drive, Irving, Texas 75063, Attention: Charles M. Sonsteby, Member of the
Interim Office of the Chief Executive Officer, Chief Administrative Officer &
Chief Financial Officer, and Thomas Melito, Vice President — Treasurer (Telecopy
No. (972) 409-1556) (E-Mail: sonstebc@michaels.com and melitot@michaels.com),
with a copy to the attention of General Counsel (Telecopy No. (972) 409-1965,
and with copies to Bain Capital Partners, LLC, John Hancock Tower, 200 Clarendon
Street, Boston, Massachusetts 02116, Attention: Josh Bekenstein, Matthew Levin
and Todd Cook (Telecopy No. (617) 516-2010), (E-Mail:
jbekenstein@baincapital.com, mlevin@baincapital.com, and tcook@baincapital.com),
and Blackstone Management Associates V LLC, 345 Park Avenue, New York, New York
10154, Attention: Peter Wallace and Vikrant Sawhney (Telecopy No. (212)
583-5717), (E-Mail: wallace@blackstone.com and sawhney@blackstone.com), with a
copy to Ropes & Gray LLP, Prudential Tower, 800 Boylston Street, Boston,
Massachusetts 02199, Attention: Byung W. Choi, Esquire (Telecopy No. (617)
951-7050), (E-Mail: byung.choi@ropesgray.com); and

 

(ii)                                  if to the Administrative Agent, the
Collateral Agent or the Swingline Lender to Wells Fargo, One Boston Place,
18th Floor, Boston, Massachusetts 02108, Attention: Connie Liu (Telecopy
No. (866) 303-3944), (E-Mail: connie.liu@wellsfargo.com), with a copy to
Riemer & Braunstein LLP, Three Center Plaza, Boston, Massachusetts 02108,
Attention: David S. Berman, Esquire (Telecopy No. (617) 880-3456), (E-Mail:
dberman@riemerlaw.com);

 

(iii)                               if to any other Credit Party, to it at its
address (or telecopy number or electronic mail address) set forth on the
signature pages hereto or on any Assignment and Acceptance.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by

 

168

--------------------------------------------------------------------------------


 

courier, when signed for by or on behalf of the relevant party hereto; (B) if
delivered by mail, four (4) Business Days after deposit in the mails, postage
prepaid; (C) if delivered by facsimile, when sent and receipt has been confirmed
by telephone; and (D) if delivered by electronic mail (which form of delivery is
subject to the provisions of SECTION 5.02), when delivered; provided that
notices and other communications to the Administrative Agent, the Issuing Banks
and the Swingline Lender pursuant to Article II shall not be effective until
actually received by such Person.  In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

 

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose.  Unless the Administrative Agent otherwise
prescribes, notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.  Any
party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.

 

(b)                                 Effectiveness of Facsimile Documents and
Signatures.  Loan Documents may be transmitted and/or signed by facsimile or by
electronic pdf copy.  The effectiveness of any such documents and signatures
shall, subject to Applicable Law, have the same force and effect as manually
signed originals and shall be binding on all Loan Parties, the Administrative
Agent, the Collateral Agent, the Issuing Banks, and the Lenders.

 

(c)                                  Reliance by Agents and Lenders.  The
Administrative Agent, the Collateral Agent, the Issuing Banks and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Borrowing Requests) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers shall indemnify the Credit Parties and each
Related Party from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrowers in the absence of gross negligence or willful misconduct.  All
telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

SECTION 9.03                                      No Waiver; Cumulative
Remedies.

 

No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would

 

169

--------------------------------------------------------------------------------


 

otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by SECTION 9.01, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a
Revolving Credit Loan or issuance of a Letter of Credit shall not be construed
as a waiver of any Default or Event of Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default or Event of Default at
the time.

 

SECTION 9.04                                      Attorney Costs and Expenses.

 

The Lead Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent and WFCF for all Credit Party Expenses incurred in connection
with (i) the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and (ii) any amendment, waiver, consent
or other modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), and (iii) the consummation
and administration of the transactions contemplated hereby and thereby,
including, in each case, all reasonable fees and expenses of Riemer & Braunstein
LLP and Norton Rose Canada LLP, and (b) to pay or reimburse the Administrative
Agent, the Collateral Agent and each Lender for all Credit Party Expenses
incurred in connection with the enforcement of any rights or remedies under this
Agreement or the other Loan Documents (including, without limitation, all such
costs and expenses incurred during any legal proceeding, including any
proceeding under the Bankruptcy Code, and including all fees and expenses of
counsel to the Administrative Agent, the Collateral Agent and, to the extent
constituting Credit Party Expenses, the other Credit Parties).  The agreements
in this SECTION 9.04 shall survive the termination of the Commitments, repayment
of all other Obligations and assignment of any portion of the Obligations.  All
amounts due under this SECTION 9.04 for Credit Party Expenses incurred after the
Closing Date shall be paid within ten (10) Business Days of receipt by the Lead
Borrower of an invoice relating thereto setting forth such Credit Party Expenses
in reasonable detail.  If any Loan Party fails to pay when due any Credit Party
Expenses payable by it hereunder or under any Loan Document, such amount may be
paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion, without notice to or consent from the Loan Parties, and any amounts
so paid shall constitute Revolving Credit Loans hereunder.

 

SECTION 9.05                                      Indemnification by the Lead
Borrower.

 

Whether or not the transactions contemplated hereby are consummated, the Lead
Borrower shall indemnify and hold harmless each Credit Party, their respective
Related Parties and their respective Affiliates, directors, officers, employees,
counsel, agents, trustees, investment advisors and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including fees and expenses of
counsel, which shall be limited to one counsel for all Indemnitees taken as a
whole and, if reasonably necessary, a single local counsel for all Indemnitees
taken as a whole in each relevant jurisdiction and, solely in the case of a
conflict of interest, one additional counsel in each relevant jurisdiction to
the affected Indemnitees similarly situated taken as a whole) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance

 

170

--------------------------------------------------------------------------------


 

or administration of any Loan Document, the Existing Credit Agreement or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment, Revolving Credit Loan (including
Swingline Loans) or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Lead Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Lead Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto and, in each case, whether or not
caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (i) resulted from the gross negligence, bad faith, or willful
misconduct of such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attorney-in-fact of such Indemnitee (as determined by a court
of competent jurisdiction in a final and non-appealable decision), or (ii) are
relating to disputes amongst Indemnitees, other than (x) any claims against any
Agent or any Arranger in its capacity or in fulfilling its role as an Agent or
Arranger or any similar role under the Loan Documents and (y) any claims arising
out of any act or omission on the part of any Loan Party or any Subsidiary
thereof.  No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through
IntraLinks/IntraAgency, SyndTrak or other similar information transmission
systems in connection with this Agreement (except to the extent such damages
resulted from the willful misconduct or gross negligence of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)), nor shall any Indemnitee or any Loan Party have any liability and
each party hereby waives, any claim against any other party to this Agreement or
any Indemnitee, for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date); provided that the Loan Parties shall be liable to the Indemnitees
for any special, punitive, indirect or consequential damages to the extent paid
by such Indemnitees to any third party.  In the case of an investigation,
litigation or other proceeding to which the indemnity in this SECTION 9.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated.  All amounts due under this SECTION 9.05 shall be paid within ten
(10) Business Days after written demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this SECTION 9.05.  The agreements in this SECTION 9.05
shall survive the resignation of the Administrative Agent or the Collateral
Agent, the

 

171

--------------------------------------------------------------------------------


 

replacement of any Lender, the termination of the Commitments, the repayment,
satisfaction or discharge of all the other Obligations and the assignment of any
of the Obligations to a third party.

 

SECTION 9.06                                      Payments Set Aside.

 

To the extent that any payment by or on behalf of the Lead Borrower is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under the Bankruptcy Code or any other debtor
relief law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share of any amount so recovered
from or repaid by the Administrative Agent or the Collateral Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.

 

SECTION 9.07                                      Successors and Assigns.

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Secured Parties, the Loan Parties and their respective successors and
assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee, (ii) by way
of participation in accordance with the provisions of SECTION 9.07(d) or
SECTION 9.07(f), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of SECTION 9.07(g) or SECTION 9.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the Secured Parties, the Loan Parties and their
respective successors and assigns permitted hereby, Participants to the extent
provided in SECTION 9.07(f) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(a)                                 (i)                                    
Subject to the conditions set forth in paragraph (a)(ii) below, any Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Revolving Credit Loans (including for purposes of this SECTION 9.07(a),
participations in Letters of Credit and in Swingline Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:

 

(A)                               the Lead Borrower, provided that no consent of
the Lead Borrower shall be required for an assignment to a Lender, an Affiliate
of a Lender, an Approved Fund or, if a Specified Default has occurred and is
continuing, any Eligible Assignee;

 

172

--------------------------------------------------------------------------------


 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, an Affiliate of a Lender, or an Approved Fund;

 

(C)                               the Swingline Lender, provided that no consent
of the Swingline Lender shall be required for an assignment to a Lender, an
Affiliate of a Lender, or an Approved Fund; and

 

(D)                               each Issuing Bank, provided that no consent of
any Issuing Bank shall be required for an assignment to a Lender, an Affiliate
of a Lender, or an Approved Fund.

 

(ii)          Assignments shall be subject to the following additional
conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Lead Borrower and the Administrative Agent otherwise consents,
provided that (1) no such consent of the Lead Borrower shall be required if a
Specified Default has occurred and is continuing, and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with a processing and recordation fee of $3,500 (unless such fee is waived by
the Administrative Agent in its sole discretion); and

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire
satisfactory in form and content to the Administrative Agent.

 

(b)                                 Subject to acceptance and recording thereof
by the Administrative Agent pursuant to SECTION 9.07(c), from and after the
effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (except to the
extent provided in SECTION 8.09, and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of SECTION 9.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, and the surrender by the assigning Lender of its Note, the Borrowers
(at their expense) shall execute and deliver a Note to the assignee Lender.  Any

 

173

--------------------------------------------------------------------------------


 

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with SECTION 9.07(d).

 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Acceptance delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Revolving Credit Loans (including Swingline Loans) and
Obligations with respect to Letters of Credit owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Credit Parties shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by any Borrower and any Credit Party, at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrowers, the Administrative Agent, the Swingline
Lender or any Issuing Bank, sell participations to any Person (other than a
natural person) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Revolving Credit Loans (including such Lender’s
participations in Letters of Credit and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers and the
other Credit Parties shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in SECTION 9.01(b), (c),
(e) or (f) that directly affects such Participant.  Subject to SECTION 9.07(f),
the Borrowers agree that each Participant shall be entitled to the benefits of
SECTION 2.14 and SECTION 2.23 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to SECTION 9.07(b).  To the extent
permitted by Applicable Law, each Participant also shall be entitled to the
benefits of SECTION 9.09 as though it were a Lender; provided that such
Participant agrees to be subject to SECTION 8.04 as though it were a Lender.

 

(e)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and interest thereon) of each participant’s interest
in the Revolving Credit Loans or other Obligations under this Agreement (the
“Participant Register”). Notwithstanding any other provision of this Agreement,
no sale, grant or other transfer of a participation shall be effective until
recorded in the Participant Register. The entries in Participant Register shall
be conclusive and the Borrowers, Lenders and each Agent

 

174

--------------------------------------------------------------------------------


 

shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.  No Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that any loans are in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

 

(f)                                   A Participant shall not be entitled to
receive any greater payment under SECTION 2.14 or SECTION 2.23 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Lead Borrower’s prior written consent and such
Participant agrees to comply with SECTION 2.23(e) as though it were a Lender and
so complies.

 

(g)                                  Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(h)                                 Notwithstanding anything to the contrary
contained herein, (1) any Lender may in accordance with Applicable Law create a
security interest in all or any portion of the Revolving Credit Loans owing to
it and the Note, if any, held by it and (2) any Lender that is a fund that
invests in loans may create a security interest in all or any portion of the
Revolving Credit Loans owing to it and the Note, if any, held by it to the
trustee for holders of obligations owed, or securities issued, by such fund as
security for such obligations or securities; provided that unless and until such
trustee actually becomes a Lender in compliance with the other provisions of
this SECTION 9.07, (i) no such pledge shall release the pledging Lender from any
of its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Issuing Bank or the Swingline Lender may, upon thirty (30)
days’ notice to the Lead Borrower and the Lenders, resign as an Issuing Bank or
the Swingline Lender, respectively; provided that on or prior to the expiration
of such 30-day period with respect to such resignation, the relevant Issuing
Bank or the Swingline Lender shall have identified a successor Issuing Bank or
Swingline Lender reasonably acceptable to the Lead Borrower willing to accept
its appointment as successor Issuing Bank or Swingline Lender, as applicable. 
In the event of any such resignation of an Issuing Bank or the Swingline Lender,
the Lead Borrower shall be entitled to appoint from among the Lenders willing to
accept such appointment a successor Issuing Bank or Swingline Lender hereunder;
provided that no failure by the Lead Borrower to appoint any such successor
shall affect the resignation of the relevant Issuing Bank or the Swingline
Lender, as the case may be, except as expressly provided above.  If an Issuing
Bank resigns as an Issuing Bank, it shall retain all the rights and obligations
of an Issuing Bank hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as an Issuing Bank and all
Obligations with

 

175

--------------------------------------------------------------------------------


 

respect thereto (including the right to require the Lenders to make Prime Rate
Loans or fund risk participations in Letters of Credit).  If the Swingline
Lender resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Prime Rate Loans or fund risk
participations in outstanding Swingline Loans.

 

SECTION 9.08                                      Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates and
its Affiliates’ directors, officers, employees, trustees, investment advisors
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and shall agree to keep such
Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by Applicable Law or regulations or by any
subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this SECTION 9.08 (or as may otherwise be reasonably acceptable to the
Lead Borrower), to any pledgee referred to in SECTION 9.07(g), counterparty or
prospective counterparty to a Swap Contract, Eligible Assignee of or Participant
in, or any prospective Eligible Assignee of or Participant in, any of its rights
or obligations under this Agreement; (f) with the written consent of the Lead
Borrower; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this SECTION 9.08; (h) to any Governmental
Authority or examiner (including self-regulatory authorities, credit insurers,
the National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); (j) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder; (k) to the extent such Information becomes available to any
Credit Party on a non-confidential basis from a source other than the Loan
Parties; and (l) to the extent that such Information is independently developed
by such Credit Party.  In addition, the Credit Parties may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Credit Parties in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments, and the
Credit Extensions.  For the purposes of this SECTION 9.08, “Information” means
all information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Credit Party prior to disclosure by any Loan Party other than as a result of a
breach of this SECTION 9.08; provided that, in the case of information received
from a Loan Party after the Restatement Date, such information is clearly
identified at the time of delivery as confidential or (ii) is delivered pursuant
to SECTION 5.01, SECTION 5.02 or SECTION 5.03 hereof.

 

176

--------------------------------------------------------------------------------


 

SECTION 9.09                                      Setoff.

 

In addition to any rights and remedies of the Lenders provided by Applicable
Law, upon the occurrence and during the continuance of any Event of Default,
each Lender and its Affiliates is authorized at any time and from time to time,
without prior notice to the Lead Borrower or any other Loan Party, any such
notice being waived by the Lead Borrower (on its own behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates to or for the
credit or the account of the respective Loan Parties against any and all
Obligations owing to such Lender and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, regardless of the adequacy of the
Collateral and irrespective of whether or not such Credit Party or Affiliate
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness.  Each
Lender agrees promptly to notify the Lead Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application.  The rights of the Administrative Agent and each Lender under this
SECTION 9.09 are in addition to other rights and remedies (including other
rights of setoff) that the Agents and such Lender may have.

 

SECTION 9.10                                      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Applicable Law (the “Maximum
Rate”).  If any Credit Party shall receive interest in an amount that exceeds
the Maximum Rate, the excess interest shall be applied to the principal of the
Revolving Credit Loans (including Swingline Loans) or, if it exceeds such unpaid
principal, refunded to the Borrowers.  In determining whether the interest
contracted for, charged, or received by a Credit Party exceeds the Maximum Rate,
such Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

SECTION 9.11                                      Counterparts.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery by telecopier
or by electronic pdf copy of an executed counterpart of a signature page to this
Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document. 
The Administrative Agent and the Collateral Agent may also require that any such
documents and signatures delivered by telecopier be confirmed by a manually
signed original thereof; provided that the failure to request or deliver the
same shall not limit the effectiveness of any document or signature delivered by
telecopier.

 

177

--------------------------------------------------------------------------------


 

SECTION 9.12                                      Integration.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein. This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Credit Parties in any other Loan Document shall not be deemed a
conflict with this Agreement.  Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

 

SECTION 9.13                                      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby.  The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

SECTION 9.14                                      GOVERNING LAW.

 

(a)                                 THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW THEREOF (BUT
INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW); PROVIDED,
HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN
IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN
REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL,
SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY AND EACH
CREDIT PARTY CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH BORROWER, EACH FACILITY
GUARANTOR AND EACH CREDIT PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION OR OTHER JURISDICTION CHOSEN BY THE

 

178

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO.

 

SECTION 9.15                                      WAIVER OF RIGHT TO TRIAL BY
JURY.

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 9.15
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

SECTION 9.16                                      Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Borrowers and the Administrative Agent shall have been notified by each Lender,
Swingline Lender and Issuing Bank that each such Lender, Swingline Lender and
Issuing Bank has executed it and thereafter shall be binding upon and inure to
the benefit of each Borrower and each Credit Party and their respective
successors and assigns, except that no Borrower shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders except as otherwise permitted hereby.

 

SECTION 9.17                                      Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency. 
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from any Borrower in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the

 

179

--------------------------------------------------------------------------------


 

Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under Applicable Law).

 

SECTION 9.18                                      Lender Action.

 

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent.  The provision of this SECTION 9.18
are for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

SECTION 9.19                                      PATRIOT ACT, ETC.; PROCEEDS OF
CRIME ACT.

 

Each Lender hereby notifies the Loan Parties that pursuant to the requirements
of the Patriot Act and other “know your customer” rules, regulations, laws and
policies (together with the Patriot Act, collectively, the “KYC Provisions”), it
is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with KYC Provisions.  Each Loan Party is in compliance, in all
material respects, with the KYC Provisions and the Proceeds of Crime Act.  No
part of the proceeds of the Revolving Credit Loans will be used by the Loan
Parties, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 9.20                                      No Advisory or Fiduciary
Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of

 

180

--------------------------------------------------------------------------------


 

whether any of the Credit Parties has advised or is currently advising any Loan
Party or any of its Affiliates on other matters) and none of the Credit Parties
has any obligation to any Loan Party or any of its Affiliates with respect to
the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate.  Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

SECTION 9.21                                      Foreign Asset Control
Regulations.

 

Neither of the advance of the Revolving Credit Loans nor the use of the proceeds
of any thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et
seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Patriot Act.  Furthermore,
none of the Borrowers or their Subsidiaries (a) is or will become a “blocked
person” as described in the Executive Order, the Trading With the Enemy Act or
the Foreign Assets Control Regulations or (b) knowingly engages or will engage
in any dealings or transactions, or be otherwise associated, with any such
“blocked person” or in any manner violative of any such order.

 

SECTION 9.22                                      Survival.

 

All covenants, agreements, indemnities, representations and warranties made by
the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Revolving Credit Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and, notwithstanding that any Credit Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect until (i) the Commitments have expired or been terminated,
(ii) the principal of and interest on each Revolving Credit Loan (including
Swingline Loans) and all fees and other Obligations (other than contingent
indemnity obligations with respect to then unasserted claims) shall have been
paid in full, (iii) all Letters of Credit shall have expired or terminated (or
been Cash Collateralized or backstopped in a manner reasonably

 

181

--------------------------------------------------------------------------------


 

satisfactory to the applicable Issuing Bank) and (iv) all Letter of Credit
Outstandings have been reduced to zero (or Cash Collateralized in a manner
reasonably satisfactory to the applicable Issuing Bank).  In connection with the
termination of this Agreement and the release and termination of the security
interests in the Collateral, the Administrative Agent, on behalf of itself and
the other Credit Parties, may require such indemnities as they shall reasonably
deem necessary or appropriate to protect the Credit Parties against (x) loss on
account of credits previously applied to the Obligations that may subsequently
be reversed or revoked, (y) any obligations that may thereafter arise with
respect to the Other Liabilities, and (z) any Obligations that may thereafter
arise under SECTION 9.04 or SECTION 9.05 hereof.

 

SECTION 9.23                                      Press Releases and Related
Matters.

 

Each Borrower consents to the publication by the Administrative Agent of
customary trade advertising material in tombstone format relating to the
financing transactions contemplated by this Agreement using any Borrower’s name,
and with the consent of the Lead Borrower, logo or trademark.  The
Administrative Agent shall provide a draft reasonably in advance of any
advertising material to the Lead Borrower for review and comment prior to the
publication thereof.  The Administrative Agent and the Lenders reserve the right
to provide to industry trade organizations and loan syndication and pricing
reporting services information necessary and customary for inclusion in league
table measurements.

 

SECTION 9.24                                      Additional Waivers.

 

(a)                                 The Obligations are the joint and several
obligation of each Loan Party. To the fullest extent permitted by Applicable
Law, the obligations of each Loan Party hereunder shall not be affected by
(i) the failure of any Credit Party to assert any claim or demand or to enforce
or exercise any right or remedy against any other Loan Party under the
provisions of this Agreement, any other Loan Document or under Applicable Law,
(ii) any rescission, waiver, amendment or modification of, or any release of any
Loan Party from, any of the terms or provisions of, this Agreement, any other
Loan Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Collateral Agent or any other Credit Party.

 

(b)                                 To the fullest extent permitted by
Applicable Law, the obligations of each Loan Party to pay the Obligations in
full hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the payment in full in cash of the
Obligations after the termination of all Commitments to any Loan Party under any
Loan Document), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, to the fullest
extent permitted by Applicable Law, the obligations of each Loan Party hereunder
shall not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge

 

182

--------------------------------------------------------------------------------


 

of any Loan Party as a matter of law or equity (other than the payment in full
in cash of all the Obligations after termination of all Commitments to any Loan
Party under any Loan Document).

 

(c)                                  To the fullest extent permitted by
Applicable Law, each Loan Party waives any defense based on or arising out of
any defense of any other Loan Party or the unenforceability of the Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any other Loan Party, other than the payment in full in cash of all
the Obligations after the termination of all Commitments to any Loan Party under
any Loan Document. To the fullest extent permitted by Applicable Law, the
Collateral Agent and the other Credit Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
non-judicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party, or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Loan Party hereunder except to the extent that
all the Obligations have been indefeasibly paid in full in cash and performed in
full after the termination of Commitments to any Loan Party under any Loan
Document.  Pursuant to, and to the fullest extent permitted by, Applicable Law,
each Loan Party waives any defense arising out of any such election even though
such election operates, pursuant to Applicable Law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

 

(d)                                 Except as otherwise specifically provided
herein, each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement.  Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior payment in full in cash of all the Obligations (other
than contingent indemnity obligations for then unasserted claims) and the
termination of all Commitments to any Loan Party under any Loan Document.  If
any amount shall erroneously be paid to any Loan Party on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of the Credit Parties and shall forthwith be paid to the Administrative
Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the other Loan
Documents.  Subject to the foregoing, to the extent that any Loan Party shall,
under this Agreement as a joint and several obligor, repay any of the
Obligations constituting Revolving Credit Loans made to another Loan Party
hereunder (an “Accommodation Payment”), then the Loan Party making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Loan Parties in an amount equal to
a fraction of such Accommodation Payment, the numerator of which fraction is
such other Loan Party’s Allocable Amount and the denominator of which is the sum
of the Allocable Amounts of all of the Loan Parties.  As of any date of
determination, the “Allocable Amount” of each Loan Party shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Loan Party hereunder without (a) rendering such Loan Party
“insolvent” within the meaning of Section 101 (31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Loan Party with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Loan Party unable to pay its debts as they become due

 

183

--------------------------------------------------------------------------------


 

within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

 

(e)                                  Without limiting the generality of the
foregoing, or of any other waiver or other provision set forth in this
Agreement, to the fullest extent permitted by Applicable Law, each Loan Party
waives all rights and defenses arising out of an election of remedies by any
Credit Party, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
such Credit Party’s rights of subrogation and reimbursement against such Loan
Party.  Each Loan Party waives all rights and defenses that such Loan Party may
have because the Obligations are secured by Real Estate which means, among other
things: (i) a Credit Party may collect from any Loan Party without first
foreclosing on any Real Estate or personal property Collateral pledged by a Loan
Party; (ii) if any Credit Party forecloses on any Real Estate pledged by any
Loan Party, the amount of the Obligations may be reduced only by the price for
which that Real Estate is sold at the foreclosure sale, even if the Real Estate
is worth more than the sale price; and (iii) the Credit Parties may collect
Obligations from a Loan Party even if a Credit Party, by foreclosing on any such
Real Estate, has destroyed any right any Loan Party may have to collect from the
other Loan Parties. This is an unconditional and irrevocable waiver of any
rights and defenses any Loan Party may have because the Obligations are secured
by Real Estate.

 

(f)                                   Each Loan Party hereby agrees to keep each
other Loan Party fully apprised at all times as to the status of its business,
affairs, finances, and financial condition, and its ability to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect thereto.  Each Loan Party hereby agrees to undertake
to keep itself apprised at all times as to the status of the business, affairs,
finances, and financial condition of each other Loan Party, and of the ability
of each other Loan Party to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect to any thereof. 
Each Loan Party hereby agrees, in light of the foregoing mutual covenants to
inform each other, and to keep themselves and each other informed as to such
matters, that the Credit Parties shall have no duty to inform any Loan Party of
any information pertaining to the business, affairs, finances, or financial
condition of any other Loan Party, or pertaining to the ability of any other
Loan Party to perform its Obligations under the Loan Documents, even if such
information is adverse, and even if such information might influence the
decision of one or more of the Loan Parties to continue to be jointly and
severally liable for, or to provide Collateral for, the Obligations of one or
more of the other Loan Parties. To the fullest extent permitted by applicable
law, each Loan Party hereby expressly waives any duty of the Credit Parties to
inform any Loan Party of any such information.

 

SECTION 9.25              Intercreditor Agreement.

 

(a)                                 The Loan Parties, the Agents, the Lenders
and the other Credit Parties acknowledge that the exercise of certain of the
Agents’ rights and remedies hereunder may be subject to, and restricted by, the
provisions of the Intercreditor Agreement.  Except as specified herein, nothing
contained in the Intercreditor Agreement shall be deemed to modify any of the
provisions of this Agreement and the other Loan Documents, which, as among the
Loan Parties, the Agents, the Lenders and the other Credit Parties shall remain
in full force and effect. Each Lender hereto understands, acknowledges and
agrees that Liens were created on the Collateral pursuant to the Term Loan
Agreement and the Term Loan Documents, which Liens (x) to the extent created
with respect to Term Priority Collateral, are senior to the Liens created under
this Agreement and the related Loan

 

184

--------------------------------------------------------------------------------


 

Documents (with the Liens so created hereunder and under the other Loan
Documents on Term Priority Collateral being subordinated to such Liens pursuant
to the terms of the Intercreditor Agreement) and (y) to the extent created with
respect to ABL Priority Collateral, are subordinated to the Liens created under
this Agreement and the related Loan Documents.  The Intercreditor Agreement also
has other provisions which are binding upon the Secured Parties pursuant to this
Agreement.  Pursuant to the express terms of Section 7.17 of the Intercreditor
Agreement, in the event of any conflict between the terms of the Intercreditor
Agreement and any of the Loan Documents, the provisions of the Intercreditor
Agreement shall govern and control.

 

(b)                                 Each Lender authorizes and instructs the
Collateral Agent and the Administrative Agent to enter into the Intercreditor
Agreement on behalf of such Lender, and to take all actions (and execute all
documents) required (or deemed advisable) by it in accordance with the terms of
the Intercreditor Agreement.

 

(c)                                  The provisions of this SECTION 9.25 are not
intended to summarize all relevant provisions of the Intercreditor Agreement. 
Reference must be made to the Intercreditor Agreement itself to understand all
terms and conditions thereof.  Each Lender is responsible for making its own
analysis and review of the Intercreditor Agreement and the terms and provisions
thereof, and no Agent (and none of its Affiliates) makes any representation to
any Lender as to the sufficiency or advisability of the provisions contained in
the Intercreditor Agreement.

 

SECTION 9.26              Existing Credit Agreement Amended and Restated.

 

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety (except to the extent that definitions from the
Existing Credit Agreement are incorporated herein by reference), (b) all LIBO
Loans (as defined in the Existing Credit Agreement) shall be paid in full,
together with all Breakage Costs (as defined in the Existing Credit Agreement)
incurred in connection therewith, with the proceeds of the initial Revolving
Credit Loans made hereunder, and (c) the rights and obligations of the parties
under the Existing Credit Agreement shall be subsumed within, and be governed
by, this Agreement; provided, however, that the Loan Parties hereby agree that
(i) the Letter of Credit Outstandings under, and as defined in, the Existing
Credit Agreement on the Restatement Date shall be Letter of Credit Outstandings
hereunder, and (ii) except as provided in clause (b) hereof, all Obligations of
the Loan Parties under, and as defined in, the Existing Credit Agreement shall
remain outstanding, shall constitute continuing Obligations secured by the
Collateral, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of such obligations and other liabilities.

 

[SIGNATURE PAGES FOLLOW]

 

185

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

MICHAELS STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Member of the Interim Office of the Chief Executive Officer, Chief
Administrative Officer & Chief Financial Officer

 

 

 

 

 

AARON BROTHERS, INC., as a Borrower

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

President — CAO and CFO

 

 

 

 

 

MICHAELS STORES PROCUREMENT COMPANY, INC., as a Borrower

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer and Chief Financial Officer

 

 

 

 

 

ARTISTREE, INC., as a Borrower

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer and Chief Financial Officer

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MICHAELS FINANCE COMPANY, INC., as a Facility Guarantor

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

President — CAO and CFO

 

 

 

 

 

MICHAELS STORES CARD SERVICES, LLC, as a Facility Guarantor

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

President — CAO and CFO

 

 

 

 

 

MICHAELS OF CANADA, ULC, as a Facility Guarantor

 

 

 

 

 

 

By:

/s/ Charles M. Sonsteby

 

Name:

Charles M. Sonsteby

 

Title:

Chief Administrative Officer and Chief Financial Officer

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Collateral
Agent, and as Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

One Boston Place, 18th Floor

 

Boston, Massachusetts 02108

 

Attention: Connie Liu

 

Telephone:  (617) 854-7232

 

Telecopy:  (866) 303-3944

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Swingline Lender, and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

One Boston Place, 18th Floor

 

Boston, Massachusetts 02108

 

Attention: Connie Liu

 

Telephone:  (617) 854-7232

 

Telecopy:  (866) 303-3944

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Co-Syndication Agent and as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Address:

 

 

 

 

Attention:

 

 

Telephone:

 

 

Telecopy:

 

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Co -Syndication Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

c/o Goldman, Sachs & Co.

 

30 Hudson Street, 5th Floor

 

Jersey City, New Jersey 07302

 

Attention: Michelle Latzoni

 

Telephone:  (212) 934-3921

 

Telecopy:  (917) 977-3966

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

745 7th Avenue, 26th Floor

 

New York, New York 10019

 

Attention: Ronnie Glenn

 

Telephone:  (212) 526-3987

 

Telecopy:  (212) 526-5115

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

60 Wall Street, 43rd Floor

 

New York, New York 10005

 

Attention: Duzan Lazarov

 

Telephone:  (212) 250-0211

 

Telecopy:  (212) 797-5695

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as a Co-Documentation Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

60 Wall Street, 43rd Floor

 

New York, New York 10005

 

Attention: Duzan Lazarov

 

Telephone:  (212) 250-0211

 

Telecopy:  (212) 797-5695

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

100 Federal Street, 9th Floor

 

Boston, Massachusetts 02110

 

Attention: David Vega

 

Telephone:  (617) 434-8735

 

Telecopy:  (617) 434-4131

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Co-Documentation Agent and as a
Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

Eleven Madison Avenue

 

New York, New York 10010

 

Attention: Christopher Day

 

Telephone:  (212) 325-2841

 

Telecopy:  (212) 322-1800

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

1300 Thames Street, Thames Street Wahrf, 4th Floor

 

Baltimore, MD  21231

 

Attention: Edward Henley

 

Telephone:  (443) 627-4326

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Co-Documentation Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

1300 Thames Street, Thames Street Wahrf, 4th Floor

 

Baltimore, MD  21231

 

Attention: Edward Henley

 

Telephone:  (443) 627-4326

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

677 Washington Boulevard

 

Stamford, CT 06901

 

Attention: Jitesh Hotwani

 

Telephone:  (203) 719-6391

 

Telecopy:  (203) 719-3888

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RBS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A SUBSIDIARY OF RBS
CITIZENS, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

28 State Street

 

Boston, Massachusetts 02109

 

Attention: Michael J. Ganann

 

Telephone:  (617) 994-7573

 

Telecopy:  (617) 227-7995

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

303 Peachtree Street

 

Atlanta, Georgia 30308

 

Attention: Virginia Sullivan

 

Telephone:  (404) 658-4833

 

Telecopy:  (404) 813-5890

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

250 Park Avenue, Suite 600

 

New York, New York 10177

 

Attention: Daniel Wells

 

Telephone:  (212) 935-6415

 

Telecopy:  (212) 935-7458

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

209 South LaSalle Street, Suite 300

 

MK-IL-RY3B

 

Chicago, Illinois 60604

 

Attention: Kelli Stabenow

 

Telephone:  (312) 325-8776

 

Telecopy:  (312) 325-8905

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC., as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

170 Wood Avenue South

 

Iselin, New Jersey 08830

 

Attention: Andrew Beneduce

 

Telephone:  (732) 590-6593

 

Telecopy:  (407) 243-1049

 

Signature Page to Second Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------